Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 1 of 337

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x Plaintiff : ae
AMADOU KONTEYE, dima. Opposition to

Defendant’s Motion for
Summary Judgment

 

Plaintiff,
-against- Civil Action No.: 1:17-cv-02876

NEW YORK CITY DEPTARMENT OF EDUCATION:
JOSEPH D. GATES

  

Defendants.

 

Plaintiff, Amadou Konteye, specifically responds to each numbered paragraph set forth in
Defendant’s Local Civil Rule 56.1 statement in the corresponding numbered paragraphs below
and sets forth additional undisputed material facts in the subsequently numbered paragraphs:!
1. Plaintiff disputes. Such Employees serving as needed on day-to-day basis are referred as
-to occasional per diem substitute. See Konteye Decl. Ex. 1.
There are various types of substitute teachers.

2. Plaintiff disputes. An occasional per diem means a person employed to replace an absent
staff member who is expected to return. See Konteye Decl. Ex. 1.
There is a limitation that occasional per diem substitutes can only work for “intermittent
or short-term basis.” See Konteye Decl. Ex. 2.

3. Plaintiff disputes. There is no negotiated contract for Occasional Per Diem. The reason
being the UFT does not recognize occasional per diem substitutes. See Konteye Decl. Ex.
3.

4. Plaintiff dispute. Only there is “a flat rate” for occasional per diem. See Konteye Decl.

 

 

I This document was prepared with the assistance of the New York Legal Assistance
Group Legal Clinic for Pro Se Litigants in the SDNY.

I
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 2 of 337

Ex. 1.
Occasional per diem gets a “fixed rate.” See Konteye Decl. Ex. 4.

5. Plaintiff disputes. Occasional Per Diem is a person employed to replace an absent staff
member who is expected to return. See Konteye Decl. Ex. 1.

Full term regular substitutes and long term per diem substitutes are paid on the regular
payroll. See Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

6. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute
teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

7. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute
teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See

Konteye Decl. Ex. 6.

8. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute

 

teachers are paid through the regular payroll and receive a higher rate of pay. See

hs
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 3 of 337

10.

Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6; Konteye Decl. Ex. 7.

Plaintiff disputes. Only long term per diem substitute teachers and regular substitute
teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

Q-Bank: Payroll bank includes: “Teachers, Principals, Assistant Principals, Guidance
counselors, school social workers, School Psychologists, School payroll Secretaries,
Laboratory Specialists, Regularly Appointed Substitute Teachers, Pedagogic Managers,
School supervisors, Teacher-assigned, Principal-assigned, Assistant Principal-assigned,
Education Administrators not staffed at a CFN, and CFN-based Education
Administrators.” See Konteye Decl. Ex. 8.

Plaintiff disputes. An encumbered vacancy does not exist in the Teacher’s Contract.
Instead there are various types of leave: sick leave, annual leave, sabbatical leave,
maternity leave and leave of absence with pay and without pay. See Konteye Decl. Ex. 9:
Konteye Decl. Ex. 10; Konteye Decl. Ex. 11.

According to the New York City Department of Education, there are anticipated teacher

vacancies, which also includes ‘carryover’ vacancies, and unanticipated teacher

 

vacancies. See Konteye Decl, Ex. 12:

ce
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 4 of 337

11.

12.

13.

The Teacher Contract stated that, “a vacancy is defined as an unencumbered position, an
anticipated vacancy, or a position currently held by a substitute.” See Konteye Decl. Ex.
13.

In addition, the unencumbered vacancy is unfilled due to teacher transferring, getting
promoted. In case of resignation, retirement, or death of the teacher. See Konteye Decl.

Ex. 14.

Plaintiff disputes. Only substitutes that are long term per diem substitute teachers and
regular substitute teachers are paid through the regular payroll and receive a higher rate
of pay. See Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See

Konteye Decl. Ex. 6: Konteye Decl. Ex. 7.

 

This change from O-status to Q-status is though the principal’s decision. The principal is
in charge of the school base budget (Galaxy), and it all depends on the classification and
code the principal enter for the teacher, which includes teacher’s name, LD. number and
the subject that the teacher will be teaching. See Konteye Decl. Ex. 15.

Plaintiff disputes. In either case, there is a 40 days limitation such that if you are certified
or seeking certification and have worked 40 days or more, you must be employed in that
position. See Konteye Decl. Ex. 16.

Plaintiff disputes. In either case, employment is limited to 40 days, and if it passed the 40
days, the persons will be employed in that area for which they are certified or seeking

certification. See Konteye Decl. Ex. 16; Konteye Decl. Ex. 17.

 

14.

Plaintiff disputes: The limit of employment is 40 days, and if it passed the 40 days, the

“
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 5 of 337

15.

16.

persons will be employed in that area for which they are certified or seeking certification.
See Konteye Decl. Ex. 16: Konteye Decl. Ex. 17.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6; Konteye Decl. Ex. 7.

Plaintiff disputes. The final decision rest with the principal after the teacher completed all
state certifications, submitted the application for professional license, and had a
satisfactory service in the academic subject the teacher taught. I am entitled to Jarema
Credit, and it has to be signed by Principal Joseph D. Gates. See Konteye Decl. Ex. 18.
Plaintiff disputes. The limit of employment is 40 days, and if it passed the 40 days, the
persons will be employed in that area for which they are certified or seeking certification.
See Konteye Decl. Ex. 16; Konteye Decl. Ex. 17.

New York City Department of Education has its own alternative teacher certification
program called New York City Teaching Fellows. The individuals selected by New York
City Department of Education’s alternative program are given a Transitional B
certificate, then placed in a subsidized Master’s degree program, and received regular
teacher’s salary and benefits at the school in which they are hired by the principal.
Furthermore the individuals with the Transitional B are given an extension of 3 years to
complete New York State Initial Certification. See Konteye Decl. Ex. 19.

While teaching French full time at Frederick Douglass Academy, I applied for the New
York City Teaching Fellows and was rejected by New York City Department of

Education. See Konteye Decl. Ex. 20.

 

For the individuals to be granted an internship certificate by New York State; they shall

Us
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 6 of 337

17.

18.

be enrolled in a collegiate program, and I was approved by New Paltz University
Graduate School’s Master of Arts French Teaching program; however, I could not afford
the tuition. See Konteye Decl. Ex. 21.

Finally, I took online classes and one Saturday class in the fall of 2013 while teaching
French full time at Frederick Douglass Academy. See Konteye Decl. Ex. 22.

I was able to obtain my New York State initial certification through the Pathway:
Individual Evaluation within two years. See Konteye Decl. Ex. 23.

The New York State Initial Certification is valid for 5 years. However, to avoid loosing
the teaching certification, the teacher with the initial certification is mandated to get a
master degree leading to the professional certificate. See Konteye Decl. Ex. 24.
Plaintiff disputes. Principal Joseph D. Gates constantly discriminated me due to my
national origin. Principal Joseph D. Gates intentionally singled me out, and treated me
worse by not giving me the same opportunity as other teachers. See Konteye Decl. Ex.
25.

Plaintiff disputes. The active New York City Department of Education pedagogical
personnel was fingerprinted and went through the back background checks before any
commencement of teaching service within the New York City Department of education.
The principal would enter the name of the pedagogical personnel and the nomination of
the academic subject to be taught by the pedagogical personnel in Galaxy. See Konteye
Decl. Ex. 15.

I was fingerprinted; New York State Department of Education Office of Teaching

Initiatives got it from New York City Department of Education. See Konteye Decl. Ex.

 

NO
g

6
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 7 of 337

19.

20.

21.

22.

23.

Plaintiff disputes. Principal Joseph Gates served as the Principal of the Fredrick Douglass
Academy, located at 2581 Adam Clayton Powell Jr. Boulevard, New York, NY 10039
from November 2011 until July 2017. See Konteye Decl. Ex. 27.

Plaintiff partially disputes. The school code has appeared different ways in the DOE
system: 05M499, or M499. See Konteye Decl. Ex. 28.

Plaintiff disputes. 1 was not hired as a student teacher for the Fredrick Douglass
Academy. I attended Frederick Douglass Academy as a student from grades 7-12 from
2001 until 2007. During my sophomore year in 2005 until my senior year 2007,
Teacher/Coach Patrick Mangan and Principal Dr. Gregory Hodge selected me to become
a student leader in Frederick Douglass Academy’s Schwartz Program. See Konteye Decl.
Ex, 29.

Plaintiff disputes. The Frederick Douglass Academy’s Schwartz Program was designed
for honor students like myself to provide assistance for teachers, such as Ms. Bell and
Mr. Patrick Mangan in tutoring incoming students, and in sports on Saturdays. Mr.
Patrick Mangan, who is also a teacher and the Athletic Director of Frederick Douglass
Academy, still working at Frederick Douglass Academy. School phone number is (212)
491-4107.

In my service file years 2005-2007 coded as, “COOPN” is Cooperative Student (“co-
op”). See Konteye Decl. Ex. 30; Konteye Decl. Ex. 31.

Plaintiff disputes. Ms. Katerina Souliopoulos’ Ex. ‘E’ indicated, “For Office Use Only”

and the dates have been crossed out. In addition I never met or communicated with Peter

 

Tanntelto:
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 8 of 337

24.

25.

26.

Before joining New York City Department of Education, as a teacher, I took the first
required New York State Teacher Certification Examinations: 001 Liberal Arts And
Sciences Test dated February 18, 2012. On April 7, 2012 I initiated the application for
New York State teacher certification, and I took the rest of the teacher examinations
while teaching full time French. See Konteye Decl. Ex. 32.

School year 2011-2012, specifically on April 2012, Principal Joseph D. Gates called me
to come work for him at Frederick Douglass Academy to cover Mr. Torey Williams’ 8"
grade class from April 2012 until June 27, 2012. See Konteye Decl. Ex. 33.

Plaintiff disputes. I did not work as an occasional per diem substitute teacher at various
DOE schools. See Konteye Decl. Ex. 34.

I worked at the Frederick Douglass Academy as a full time substitute teacher in April of
2012 until June 27, 2012 for the school year 2011-2012 covering Mr. Torey Williams’ gih
grade classes. See Konteye Decl. Ex. 33.

Plaintiff disputes. Principal Joseph D. Gates and New York City Department of
Education coded me as a Social Studies occasional per diem substitute teacher, but
Principal Joseph D. Gates gave me a French program in which I served in that French
vacancy as a full time French teacher beginning September 2012 until February 12, 2016.
See Konteye Decl. Ex. 35; Konteye Decl. Ex. 36.

Plaintiff disputes. I was seeking these New York State certifications starting February
2012. While working as a full time French teacher at Frederick Douglass Academy
starting September 2012. New York State issued me French and Social Studies initial

certifications on March 18, 2015. See Konteye Decl. Ex. 32.

 

I was not an occasional per diem; Principal Joseph D.-Gates-gave-me-a-French teaching
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 9 of 337

27.

28.

29.

program, which I taught and was evaluated every school years: 2012-2013, 2013-
2014,2014-2015, and 2015-2016 by Mr. Thomas Ajibola, the Supervisor for the
Department of Foreign language at Frederick Douglass Academy. See Konteye Decl. Ex.
37; Konteye Decl. Ex. 38.

Plaintiff disputes. I was seeking certification from the State of New York starting
February 2012. I had worked at Frederick Douglass Academy under Principal Joseph D.
Gates for over 40 days and I had filled the French vacancy starting September 2012 until
February 12, 2016. See Konteye Decl. Ex. 39.

Plaintiff disputes. I was not compensated accordingly. Principal Joseph D. Gates kept me
at lowest pay rate 746 Per Diem Payroll while I filled the French vacancy starting
September 2012 until February 12, 2016. Despite teaching French full time, days and
months have been taking off my paychecks. I was able to make a copy of my time card in
the month of January 2014, and it shows the pay discrepancies between the time card and
the pay stub, which shows 11 days unpaid out of January 2014. See Konteye Decl. Ex.
40: Konteye Decl. Ex. 41.

Principal Joseph D. Gates did not intend to include me in the regular payroll, because he
said I served at his “pleasure.” See Konteye Decl. Ex. 42; Konteye Decl. Ex. 43.

School year 2015-2016, on September 2015 until February 12, 2016, Principal Joseph D.
Gates waited until the deadline of the pay period passed and then made me resort to get
emergency checks. Principal Joseph D. Gates ignored me when I send him emails
regarding pay issues. See Konteye Decl. Ex. 44.

Plaintiff disputes. I was told by New York City Department of Education to get the

 

nomination letter from Principal Gates in order for them to process the French position on
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 10 of 337

30.

31.

32.

September 22, 2014. See Konteye Decl. Ex. 45; Konteye Decl. Ex.46: Konteye Decl. Ex.
47: Konteye Decl. Ex. 48.

I asked Principal Joseph D. Gates to complete OT 11 Form on September 16, 2014. This
not a nomination letter but a form completed by Principal Joseph D. Gates and New York
City Department of Education Deputy Network Leader, Michelle Lee as New York State
Department of Education Office of Teaching Initiatives requested it. See Konteye Decl.

Ex. 49.

Plaintiff disputes. Plaintiff disputes. I argue these were fabricated because Principal
Joseph D. Gates cannot nominate a teacher for multiple positions at the same time and the
letters do not have an official school stamp. See Ms. Katerina Souliopoulos’ Ex. “C,”
Gates Aff.; Ex. “F.”

Plaintiff dispute. While working as a full time French teacher at Frederick Douglass
Academy starting September 2012, I fulfilled all the teacher requirements by August
2014. On September 19, 2014, and on September 25, 2014, I send the OT 11 form to
New York State Department of Education Office of Teaching Initiatives. See Konteye
Decl. Ex. 50 Konteye Decl. Ex. 51; Konteye Decl. Ex. 52.

When I received my initial teaching license on March 18, 2015, I went to Principal
Joseph D. Gates and provided him a copy.

It takes New York State Office of Teaching Initiatives to process application. New York
State Department of Education issued me the French 7-12 and Social Studies 7-12 initial
certifications on March 18, 2015. See Konteye Decl. Ex. 53.

Plaintiff dispute. Register projections are due in the spring. See Konteye Decl. Ex. 54.

 

There is a contradiction because Principal Joseph D. Gates stated-summer-of 2015.See

10
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 11 of 337

Konteye Decl. Ex. 55.

33. Plaintiff disputes. The principal is in charge of the school base budget. See Konteye Decl.
Ex. 56: Konteye Decl. Ex. 57.

34. Plaintiff disputes. The number of French classes I taught increased from 8 to 9 every
school year 2012-2016, which surpassed the Maximum of 25 periods required by UFT
and NYC DOE Teacher’s contract. Out of the entire 112 teachers, I was the only middle
school French teacher with 9 total French classes. In addition the number of students I
taught increased every school year. See Konteye Decl. Ex. 58.

Foreign language is an academic subject, and not non-essential programing. See Konteye
Decl. Ex. 59; Konteye Decl. Ex. 60.

35. Plaintiff disputes. For fifteen plus years, Principal Joseph D. Gates has been a principal
employed by the New York City Department of Education; however, he does not keep
records. See Konteye Decl. Ex. 61.

Principal Joseph D. Gates is unsure of the number of social studies or French teachers he
has. See Konteye Decl. Ex. 62; Konteye Decl. Ex. 63: Konteye Decl. Ex. 64.
36. Plaintiff disputes. I filled only a French vacancy position as a full time teacher. See

Konteye Decl. Ex. 58: Konteye Decl. Ex. 36: Konteye Decl. Ex. 38; Konteye Decl, Ex.

Is

Foreign language is an academic subject, and not non-essential programing. See Konteye
Decl. Ex. 59: Konteye Decl. Ex. 60.
37. Plaintiff disputes. The DOE central offices are broad. The principal is charge of the

school budget. See Konteye Decl. Ex. 56: Konteye Decl. Ex. 57.

 

38: Plaintiff disputes Principal Gates did-not inform-me that the French-vacancy would -be-cut
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 12 of 337

39.

40.

41.

42.

as non-essential. Principal Joseph D. Gates gave me a French program, while he coded

me in the system as Social Studies occasional per diem. See Konteye Decl. Ex. 35.
Plaintiff disputes. Principal Gates did not offer me a full-time teaching position in social
studies for the 2015-2016 school year. See Konteye Decl. Ex. 65.

On September 4, 2015, Principal Joseph D. Gates asked me, what grades I wanted to
teach, and my respond was “it does not matter if it is middle school or high school,
although I had more experience with teaching the middle school.” See Konteye Decl. Ex.
66.

Plaintiff disputes. Principal Joseph D. Gates hired David Neville before me; the reason
being David Neville was teaching at the school during the summer of 2015. Kim Aime is
Jackie Kim; she was the 6" grade social studies teacher. See Konteye Decl. Ex. 68.
Principal Joseph D. Gates is unsure of the number of social studies or French teachers he
has. See Konteye Decl. Ex. 62: Konteye Decl. Ex. 63; Konteye Decl. Ex. 64.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56;
Konteye Decl. Ex. 57.

Budget Division of the Manhattan Field Support Office does not pertained me because
Budget Division of the Manhattan Field Support Office was created after I had served
consecutive years as a full time French teacher that is licensed in that academic subject
area.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:

Konteye Decl. Ex. 57.

Ms. Sharon Boonshoft and Mr. Thomas Croft are not mentioned as Budget personnel. See

 

Konteye Decl: Ex:-69:
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 13 of 337

43.

44.

Ms. Boonshoft and Mr. Croft have different titles and work location. See Konteye Decl.

Ex. 70.

The correspondence from Ms. Boonshoft and Mr. Croft was fabricated as a cover-up to
the real reason Principal Joseph D. Gates denied me my position, salary and benefits.
Principal Joseph D. Gates discriminated me by classifying me as occasional social studies
per diem. See Konteye Decl. Ex. 35.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:
Konteye Decl. Ex. 57.On February 3, 2016, I did not get my paycheck; therefore, I
emailed Principal Joseph D. Gates regarding the pay issues. See Konteye Decl. Ex. 44,
While I was a full time French teacher, Principal Joseph D. Gates coded me as an
occasional per diem and he discriminated me because of my national origin. See Konteye
Decl. Ex. 37: Konteye Decl. Ex. 38.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:
Konteye Decl. Ex. 57.

I was a full time French teacher, See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.
Principal Joseph D. Gates did not know the number of social studies or French teachers
he had. See Konteye Decl. Ex. 62: Konteye Decl. Ex. 63; Konteye Decl. Ex. 64.

Principal Joseph D. Gates violated my rights. He did not give me notice. See Konteye
Decl. Ex. 71.

My service record said, “termination” and it meant a separation of service from New

York City Department of Education. See Konteye Decl. Ex. 72; Konteye Decl. Ex. 73.

 

Principal Joseph D. Gates discriminated me by not following the proper procedural of

 

excessing, and he violated my contractual rights. I was a pedagogical personnel with
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 14 of 337

license and I had seniority over all of the new teachers and uncertified teachers he hired
over me. See Konteye Decl. Ex. 71.

45. Plaintiff disputes. I provided New York City Department of Education my home phone
number as well (212) 862-1653. Due to financial burden I couldn’t afford my phone bills,
I stop using the old number and my mother gave me her phone.

I am not an occasional per diem. Despite being a fully license teacher, New York City
Department of Education discriminated me by taking me off the Teacher Finder network
on September 13, 2016, which prevented me from getting access to full time openings
school year 2016-2017. See Konteye Decl. Ex. 74.

46. Plaintiff disputes. I filed a grievance on October 30, 2015 about my teaching position and
being placed on the correct payroll system. Subsequently, I charged the UFT for not
filing my grievance. See Konteye Decl. Ex. 75.

47. Plaintiff disputes. UFT filed anything they wanted to file because of personal conflict of
interest between Principal Joseph D. Gates and Dwayne Clark, Manhattan Borough
Representative, UFT failed to represent me fairly. Subsequently, I charged the UFT for
not filing my grievance. See Konteye Decl. Ex. 75.

48. Plaintiff disputes. New York City Department of Education’s Office of Labor Relations
(OLR) located at 100 Gold Street, OLR is an office advocating for school principals. I
couldn’t get justice in New York City Department of Education OLR. See Konteye Decl.
Ex. 76.

Principal Joseph D. Gates was not present in the meetings; instead, Principal Joseph D.

Gates called via telephone and continued lying about the teaching service I provided in

 

one academic subject; which was French for four and-half-years: Principal Joseph-D.

l4
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 15 of 337

49.

50.

51.

52.

53.

Gates said that, I only worked in the French vacancy from 9/8/15 through 2/12/16, which
was a lie. Principal Joseph D. Gates lied about my actual duty as a full time teacher that
provided French instructions to grades 7-12 for four and a half years. See Konteye Decl.
Ex. 36: Konteye Decl. Ex. 38.

Plaintiff disputes. The grievance is ongoing until Principal Joseph D. Gates tells the truth
as to my duty as a full time French teacher under his leadership for four and a half years.

See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

 

Plaintiff disputes. Principal Joseph D. Gates said that, I only worked in the French
vacancy from 9/8/15 through 2/12/16, which was a lie. Principal Joseph D. Gates lied
about my actual duty as a full time teacher that provided French instructions to grades 7-
12 for four and a half years. See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

Plaintiff disputes. Principal Joseph D. Gates fired me on February 12, 2016 and he kept
me in the system and generated checks under my name from April 2016 through August
2016, which is fraud. I did not received $14, 933. 911, Principal Joseph D. Gates
committed fraud by generating checks under my name after he had fired me on February
12, 2016. See Konteye Decl. Ex. 77.

Plaintiff disputes. I filed the grievance on March 28, 2016, and it was not looked at until
April 1, 2016. See Konteye Decl. Ex. 78.

Plaintiff disputes. UFT filed anything they wanted to file because of personal conflict of
interest between Principal Joseph D. Gates and Dwayne Clark, Manhattan Borough

Representative, UFT amended the grievance Articles. I charged the UFT for not filing my

grievance. See Konteye Decl. Ex. 75.

 

54°

Plaintiff dispute: The grievance is ongoing until Principal Joseph D--Gates tells the truth
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 16 of 337

as to my duty as a full time French teacher under his leadership for four and a half years.
See Konteye Decl. Ex. 36: Konteye Decl. Ex. 38.

55. Plaintiff disputes. The grievance is ongoing until Principal Joseph D. Gates tells the truth
as to my duty as a full time French teacher under his leadership for four and a half years.
See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

56. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.
79: Konteye Decl. Ex. 80.

57. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.
79: Konteye Decl. Ex. 80.

58. Plaintiff partially disputes. While the Grievance Decision concludes this, that is not the
case. Plaintiff is unaware of what Q-status is and cannot base a conclusion as to whether
is merely a payroll status or if means something more. See Konteye Decl. Ex. 79:
Konteye Decl. Ex. 80.

59. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.

79: Konteye Decl. Ex. 80.

 

60. Plaintiff dispute. Defendants’ attorney, Ms. Katerina Souliopoulos falsified my statement.
See Konteye Decl. Ex. 81.

61. Plaintiff does not dispute. I was advice by the federal agency, the United States Equal
Employment Opportunity Commission (EEOC) located at 33 Whitehall Street, New
York, NY 10004 to withdraw from the Human Right Division in order to filled with
them. On April 15, 2016, I filed a discrimination based on national origin and retaliation

with EEOC.

 

62. Plaintiff disputes. I only reached out to the New York City Department of Education’s

16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 17 of 337

63.

64.

65.

66.

67.

Office of Equal Opportunity & Diversity Management, and I never filed an internal
complaint. See Ms. Katerina Souliopoulos Ex. “U” Email from Konteye Amadou to
Paver Stacy. I reached out to New York City Department of Education Chancellor
Carmen D. Farina on February 15, 2016 and I did not receive any response regarding my
adverse employment discrimination. See Konteye Decl. Ex. 82.

Plaintiff disputes. On May 27, 2016, I filed an Improper Practice Charge with the State of
New York Public Employer Relations Board (PERB) against the New York City
Department of Education and the United Federation of Teachers alleging discrimination
because of my national origin. However, a letter was sent by PERB on June 3, 2016
advising me to put the appropriate amendments because PERB does not deal with
discrimination. See Konteye Decl. Ex. 75.

Plaintiff dispute. Refer back to Plaintiff response to 64, as I stated PERB does not deal
with discrimination. Plaintiff was advised on June 3, 2016 to put the appropriate
amendments. See Konteye Decl. Ex. 75.

Plaintiff does not dispute.

Plaintiff does not dispute. As I mentioned it to Ms. Katerina Souliopoulos at her
deposition, there is no decision rendered regarding New York City Department of
Education and Principal Joseph D. Gates. However, my PERB charge against the United
Federations of Teachers Union is still pending at PERB. Since filling the PERB charge,
the United Federation of Teachers Union started working on my case.

Plaintiff disputes. On April 15, 2016, I filed a discrimination based on national origin and

retaliation with the United States Equal Employment Opportunity Commission (EEOC).

 

 

See Konteye Decl. Ex: 83:
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 18 of 337

68.

69.

70.

71.

72.

74.

Plaintiff partially disputes. The EEOC charge number you listed ’520-2015-02081” does
not correspond with my EEOC charge number, which is 520-2016-02081. In addition, I
filed a discrimination based on national origin and retaliation with EEOC on April 15,
2016. See Konteye Decl. Ex. 83.

Plaintiff does not dispute.

Plaintiff partially disputes. I filed Employment Discrimination Complaint in the United
States Courthouse, Southern District of New York on April 19, 2017. See Konteye Decl.

Ex, 25.

Plaintiff disputes. “Among other things” and “individuals” are vague. See Konteye Decl.

Ex. 25.

Plaintiff disputes. I listed all the teachers: Principal Joseph D. Gates’ former teachers,
friends, relatives, and the New York City Department of Education’s Teaching Fellows,
along with uncertified teachers that Principal Joseph D. Gates hired over me starting from
2012 through 2016. Despite teaching for four years and a half as a full time French
teacher at Frederick Douglass Academy, Principal Joseph D. Gates gave the new teachers
tenure and discriminated me because of my national origin. I have been teaching full time

at Frederick Douglass Academy before all of the teachers that Principal Joseph D. Gates

gave tenure. See Konteye Decl. Ex. 84.

. Plaintiff disputes. I argued he hired other teachers over me in general, not just for the

specific French or foreign language vacancies. See Konteye Decl. Ex. 25.
Plaintiff disputes. I was certified to teach French and/ or Social Studies grades 7-12.

However, Principal Joseph D. Gates coded me as Social Studies occasional per diem,

 

white-he-had-used-me-as-a full-time French-teacher: See-Konteye-Deel- Ex: 35:-Konteye

18
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 19 of 337

75.

Decl. Ex.36: Konteye Decl. Ex. 37; Konteye Decl. Ex. 38.

 

In the summer of 2014, Principal Joseph D. Gates contacted me and told me to give hima
favor and teach History to high school students for six weeks because all of his 15 social
studies teachers went on vacation and I agreed. Despite Principal Joseph D. Gates had
withheld my salary and benefits including vacation pay, I canceled all of my summer
plans and provided him the service of teaching the summer 2014 he requested. Summer
2014 was the only time, Principal Joseph D. Gates asked me to teach Social Studies. See
Konteye Decl. Ex. 85.

Plaintiff disputes. Defendants’ attorney, Ms. Katrina Souliopoulos asked for an extension
to investigate about the race of the twenty-seven teachers that Principal Joseph D. Gates
hired over me. See Konteye Decl. Ex. 86.

At the deposition held at Ms. Katrina Souliopoulos’ office on May 15, 2018, she does not
know the distinction of race and national origin. See Konteye Decl. Ex. “87,” Deposition

of May 15, 2018, at 55: 1-25, 56: 1-25, 57: 1-25, 58: 1-25, 59:at 1-25.

 

Again at the deposition held at Ms. Katrina Souliopoulos’ office on May 29, 2018, she
was not satisfied with the responses I provided her regarding the teachers’ positions. As I
stated, the twenty-seven teachers’ national origin is not Senegal like I am. Principal
Joseph D. Gates placed inaccurate codes in my file, Ms. Katrina Souliopoulos shall ask
Principal Joseph D. Gates. See Konteye Decl. Ex. “88.” Deposition of May 29, 2018, at
198: 1-25.

Principal Joseph D. Gates stated that he does not look and examine teacher licenses, and

he had hired other teachers over me. See Konteye Decl. Ex. 89.

 

76.

Plaintiff disputes: Principal Joseph D: Gates refused-to rectify the inaccurate codes he

19
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 20 of 337

77.

78.

placed in my file, and New York City Department of Education refused to sign my OT-
37 form. Principal Joseph D. Gates and New York City Department of Education are
preventing me from obtaining my professional teaching license. Konteye Decl. Ex. 35;
Konteye Decl. Ex. 36; Konteye Decl. Ex. 38: Konteye Decl. Ex. 39: Konteye Decl. Ex.
58.

Plaintiff disputes. I was teaching French for four and half years under Principal Joseph D.
Gates leadership; however Principal Joseph D. Gates and New York City Department of
Education refused to sign my OT37 Form for a service I provided from September 2012
until February 12, 2016. See Konteye Decl. Ex. 90.

Plaintiff disputes. I spoke with a Community Superintendent and the Director of the
DOE’s Human Resources Division; both stated that, Principal Gates must indicate I was a
full time French teacher starting September 2012 until February 12, 2016. As you can
see, I exhausted all of the chain of command regarding my New York State professional
teaching license. |
After the second conference held at New York City Department of Education’s OLR at
100 Gold Street on November 28, 2016, I followed the advice of Mr. Alan Litchenstein,
Chancellor’s Representative Office of Labor Relations. I contacted Principal Joseph D.
Gates via email regarding the French teaching service I provided from September 2012

until February 12, 2016. However, Principal Joseph D. Gates did not respond. See

Konteye Decl. Ex. 91.

The Attorney, Mr. Lloyd Somer who represented with my PERB case also contacted the

New York City Department of Education’s attorney, Mr. Todd Drantch by email

 

 

regarding my professional license issues: See Konteye Deel: Ex.-92;
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 21 of 337

The final correspondences show that I have exhausted all the administrative remedies
within the New York City Department of Education; however, Principal Joseph D. Gates

and New York City Department continued discriminating me because of my national

origin. See Konteye Decl. Ex. 92.

ce xe
wt Ahk . Y ;
L 4 wedvs \o “Nd fi

/ MADOU kK ont ye

 

hm
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 22 of 337

10/26/2017 Mail - AKonteye@schools.nyc.gov

FW: Welcome to the New York City Department of Education!

 
 

RK CITY. 7

Konteye Amadou RK CITY. .
ore

 
 

aa

   

Mon 4/18/2016 8:14 PM

To:Gates Joseph (05M499) <JGates@schools.nyc.gov>;

 

 

Dear Mr. Gates, . wit
- Amadou dnp
I have been staff at your school. When do you want me to start? Konteye
Title/Description: Teacher
Date Issued: 04/15/2016 05M499
Sincerely, oo |
Mr. Konteye

 

From: NYCDOEHumanResources@schools.nyc.gov [NYCDOEHumanResources@schools.nyc.gov]
Sent: Wednesday, April 06, 2016 4:56 PM

To: Konteye Amadou

Subject: Welcome to the New York City Department of Education!

THE NEW YORK CITY DEPARTMENT OF
EDUCATION

Division of Human Resources
65 Court Street

Brooklyn, NY 14201
YOUR File #/ EIS 1D:2595157

YOUR EMPLOYEE !D:975820
Dear Amadou Konteye,

Welcome! This message coniirms that you have compieied the hiring process and you are authorized to begin work for the

New York City Department of Education. As an employee in the New York City public schools, you'll be collaborating with your
colleagues to spark opportunity and empower ycur students.

Here are a few things you need to da in order to get started:

First, make a note of your EIS 1D number (sometimes referred to as a ‘file number’) and Employee iD number, which are

 

listed at the top of this message. You'll need these numbers for a wice range of purposes during your employment at the
DOE.

Your next step is to bookmark the New Teacher Checklist a step-by-step guide to everything you'll need to do over the
coming weeks:

https://outlook .office .com/owa/?realm=schools.nyc gov &exsvurl=] &ll-ce=1033 &modurl=0&path=/mail/sentitems 4/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 23 of 337

{0/26/2017 Mail - AKonteye@schools.nyc.gov
schools.nyc.gov/NT Checklist

You'll also need to confirm your DOE login/Outlook ID and password. Your login should be created within 72 hours. To find
it, and to reset your password, use the account confirmation tool:

schools. nyc.gov/account

You'll use your DOE login and password to access your DOE email account, as well as important online tools and support
pages, inciuding:

The Human Resources intranet page, with news and information on benefits, leaves, employee discounts, and more

The Payroll Portal, where, after your start date, you'll able to enroll in direct deposit, find pay stubs, get duplicate W-2
forms, and more. You can also use the Payroll Portal to submit your online salary step and salary differential
applications as soon as your DOE login has been created. Note that the Portal is compatible with Internet Explorer,
but not with other browsers (like Safari or Chrome). If you are using IE 9, 10, or 11, follow the instructions on the top
of the Payroll Portal screen when you select the ‘Sal Diff Step' option.

For questions and further assistance, call HR Connect at (718) 935-4000.

| commend you for your decision to become an educator, and | wish you all the best as you begin your career in the New York
City public schools.

Sincerely,
Lawrence E. Becker, CEO

Division of Human Resources
New York City Department of Education

Ref Number : GX1768343 N228 Welcome Letter with Salary Information (Reg. Q Bank)

 

https://outlook.office.com/owa/?realm=schools .nyc.gov &exsvurl= | &ll-cc=1033&modurl=O&path=/mail/sentitems 2/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 24 of 337
Subject: NYC Men Teach: Looking Ahead oe oe
From: NYC Men Teach (nycmenteach@schools.nyc.gov)
To: | amadoukonteye@yahoo.com:

Date: Tuesday, September 6, 2016 3:45 PM

   

Educate, Engage.
Empower.

Good afternoon,

Thank you to everyone who participated in yesterday's hiring fair. In case you were
unable to, please find a list of hiring vacancies here.

Wishing you all the best,
NYC Men Teach

Sincerely,

NYC Men Teach
Office of Teacher Recruitment and Quality
NYC Department of Education

 

 

D partment of

Education
Carmen Farifia, Chancelfor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 25 of 337

6z J0 | abeg

 

POOUPIIYD
Ayeq pue Aiejuawey

(pooyupiiy Ayes) 7-4
jooyos YBIH

PLELL AN ‘SUBENDH ‘22S ZOL SE-V9

VSELL

AN ‘SUDBNDH ‘ONUSAY GE LL-SeL

 

8-1

SIPPIN
~ayeIpawueyuj-yBip uoiunr

SIPPIN
9] eIpaw9e}Ul-YBIH solunr

O9P01

AN 'Xu0d4g "Ped SUE ISOM OLEL

cSVOL
AN ‘xuoug ‘anuaAy ewoler LOSL

LOZLL
AN ‘uApjoodg ‘aay Ualols UA 008

 

JOOYSS AJBAOSDSIC] SSOJE) UWA] BUL GZL Sd

 

$1djud4 y-S1q Uoeonpy fo justipedad ¢ oHnisiq

 

jOoudS UBipf AWAapesy Suseny

 

yle Sd

728" SW Pslold [Ooyss japoyy SAisusysidwieg

 

 

jOOUDS SIPpIN MUNWSS Uspig UEA

Jayeaul

 

 

 

 

 

 

 

 

 

 

 

SAN HOVSL

 

JOOYdS SIPPIN, = PSPOL AN ‘XUOdg ‘anusay YOO1g SHE vee SIT Sd
Jooyss YBIH LLDLL foouss Ybip yeubeyy
AN ‘sugend ‘enusay ULOLL 10-202 ABojouyse | pile Yoieasay esuaios “soyeweyjey
(pooypjiyg Apes) 2-g WIN Sia} W-S1 uoFedNpy jo jusupiedegq [Zz DNS ISIN
Areyuewa|3 ESPOL 908 °S'd
AN ‘xuoJjg ‘anuaay JUCLALL ISOAA OF
(pooypiyo Aveg)Z-@ WIN SUB UOD rO4d UORBONPS JO JUOWLEdE 12 LISIG .
(pooypnyd Aves) Z-g VIN SIgUSD Y-Sjq UOeoNpy jo yueuipedsg ¢ }SSIq
jooyss YbiH LSv0L fOOudS UBIH Awsepesy diysispes] XuoIg soueq

  

ALINONLHGdAdS

   

AN Uodg Tenuenry J81Sq2 MA OLL b

wOe sABay ‘juedq Huppomjen epimAjiD

J

SHOIUOYU "BYURY YAU

uoneonpy
oO wauwpedsegq

 

 
6Z 40 BL ebeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 26 of 337

 

 

 

 

 

 

L jooyss YbiHq €OSLL AN Bujuedo Jouisiq AWD YOA MON
‘uApyoolg ‘ANUsAY MOA MAN }SeQ OBZ
L jooyss yBiq €OZLL AN Buus JOWISIG ALD WO, MEN
‘uApyOolg ‘anus YO, MEN 1SeQ O62
L [OOUDS SIPPIA, ZLVLL AN ‘SU88NDH *}9eNS OZ 68-601 uspur] Ut Z6L S|
L JOOYIS SIPPIA 6E00L AWapesy ssejbnog yolepely
AN ‘ueyeyuey ‘onusay YL / L8SZ
L jooyuss YybIH OfOOL WopPeH JO Us|y DUNG, Joy AWSpeoyy ajbeg
AN ‘ueyeyuey ‘anueay equiosehpy 9
L jooysg yblH COCLL Saous{os pue spy ou} Joy AWapedy jeinyjnD
. ot AN ‘UApjoolg ‘enuery uepl| nee . .
L jooyss YyBIH GZvol JOOYdS YDIH Seoua!og YJesH XUdlg
_ AN ‘xuodg ‘anuany Ja}sayoheg OS2 oe ; ; — ;
L [OOYDS SIPPIN 2501 Awapesy Uolssy ysiueds
AN ‘xuoug ‘anuaay yadsolg SZgL
£@ abenBue7 ubla04
L jooyosg Asepucoes S9r0lL SHY feleqr] Joy jooyss Telionews}y}
AN ‘xudlig ‘enusAy JIOAIBSOY 08/2
L SIPPIN = BSPOL AN ‘XUOJg ‘J@ad}g UOSdUIIS 876 S}SILy PUB SJB AA JO} [OOUDS OIpN}S XuUoIg

-9yeIpseuueyu-YyBin soiunr

 

 

 

 

 

L jooyos YBIH ELvor TOOHOS HOIH SADCINd XNOYg

AN ‘xuoug ‘anuaay ayeAeye] OS6L
| jooyog Auepuosag 99701 joolag pleog Sbajo5

AN ‘xuolg ‘J@eN]S YLgzZZISeEI1Z6 «= V-disimeueidenuy pue dysiejoysg JOpAWSpESy
L SiPPIAW eSGvol AN UOSIBHEd PUBION 6 “SI

-ayeIpeswuweyu|-YyBiy sorunr

L fOOYDS SIPPIW

     

ALINNLGOddG

DAN HOVSL

‘xuolg ‘sBpug Wed JOA Wee S/Z

L69LL
AN ‘SUdEND ‘J82}S SYOOWERN SP-OL

AWSQVOV SOVTIA

SOYPIUERS ‘eyuey UauiTE
uoneonpgy
Jo JusWedsg

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 27 of 337

Subject: Online Teacher Application Update

From:
To:

Date:

TeachNY C2@schools.nyc.gov (TeachNY C2@schools.nyc.gov)
Amadoukonteye@yahoo,com;

Tuesday, September 13, 2016 6:25 PM

       

Department of OPPORTUNITY
Education ne
Carmen Faria, Chanceliar TEACH WYC

Dear Amadou,

Our 2016-17 recruitment season has come to a close, and our records indicate that you have not
yet received your New York State classroom teacher certification. All teachers must have a valid
teaching certification from the New York State Education Department (NYSED) to be eligible for
a permanent position teaching in our schools. As a result we have removed your application from
the NYC DOE’s New Teacher Finder, and you will no longer be considered for immediate
openings during the upcoming school year.

If you are still interested in becoming a New York City public school teacher, please complete
our express interest form and submit an online application when the 2017-18 school year
application launches later this fall. In the interim, we recommend that you take all steps toward
completing NYSED certification requirements before the 2017-18 application opens.

In the meantime, if your certification status changes, and you would like to be considered for
immediate positions (i.e. positions that may become available for the current, 2016-17, school
year), please email our office at TeachNYC@schools.nyc.gov and let us know that your status
has changed.

Thank you your interest in teaching in New York City public schools. We encourage you to
keep in touch by following us on Facebook.

Sincerely,

The Office of Teacher Recruitment and Quality
NYC Department of Education

Please do not reply to this email. This mailbox is not monitored.
Email Reference Code: SXRILVGS

 
V272017

Subject:

From

Case 1:17-cv-02876-GBD-RWL Docuniéitt 63 Filed 10/17/18 Page 28 of 337
Online Teacher Application Status Update
TeachNY C2@schools.nyc.gov (TeachNY¥ C2@schools.nyc.gov)
Amadoukonteye@yahao.com,;

Thursday, January &, 2017 11:13 AM

     

Depa riment of
Education

Came Panda, Charneise

VTEACH NC

Dear Amadou Konteye,

Thank you for the time and energy you have devoted to your Online Teacher Application. We
appreciate your interest in teaching in New York City. public schools.

After a thorough review of your application and supporting credentials, regrettably, we are unable
to invite you to join the New Teacher Finder at this time. We realize this is disappointing news,
and please understand that our decision was not an easy one. While our team cannot provide
individual feedback to candidates regarding the outcome of their application review, we assure
you that we considered your candidacy carefully.

Though we may not be able to assist you in your job search or invite you to upcoming career
fairs, this outcome does not prevent you from conducting your own independent job search in
New York City by contacting schools directly.

We thank you again for applying and wish you the best in your future endeavors,

Sincerely,

 

about: blarik

NYC Department of Education

Please do not reply to this email. This mailbox is not monitored,

1/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 29 of 337
9/22/2017 Mail - AKonteye@schools.nyc.gov

Foreign language teaching position

Konteye Amadou

Wed 8/30/2017 2:07 PM

To:Fullerton Ayisha <AFullerton2@schools.nyc.gov>;

Dear Ms. Fullerton

Welcome aboard as the new principal at the Frederick Dougiass Academy.

My name is Amadou Konteye, | was a middle school French teacher at Frederick Douglass Academy until my
excess in the Spring of 2016.

| was satisfactory rated during my stay at the Frederick Douglass Academy.

Since the incoming 8th graders was not offered French in the 7th grade, there is likely a foreign language vacancy
in the middle school for the coming school year 2017-2018. This is to express my interest to returning at Frederick
Douglass Academy to fill the vacancy.

Kindly advice.

Regard,
Amadou Konteye

 

https://outlook.office.com/owa/?realm=schools nyc.gov &path=/mail/sentitems 1/
Case 1:17-cv-02876-GBD-RWL,,,,DAGUMENEGS,,-Eiled 10/17/18 Page 30 of 337

12/27/2017 TYC.2OV

Re: Interview with Mr. Konteye

Konteye Amadou

OP ES Ake

  

~> Fullerton Ayisha <Arullertone @schools.nyc.qov> !

Dear Principal Fullerton

Good-morning, | just received a call from one of your staff at 8:21 AM, the interview for today Tuesday,
September 12, 2017 at 11:00 AM has been canceled. Kindly confirm the cancellation.

Regards,

Amadou Konteye

From: Fullerton Ayisha

Sent: Monday, September 11, 2017 10:51:55 AM
To: Kanteye Amadou; Silva Vanessa

Subject: Interview with Mr. Konteye

Good Morning Mr. Konteye

if you have any questions. please contact me at 212-491-4107 ext. 1551.
Thank you
Ms. Silva

Get Outlook for Androic

 

hitps://outlook.office com/owa/?realm=schools.nve.gové&exch= |
10/26/2017

Subject:
From:
To:

Date:

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 31 of 337

Print

Apply Today for Foreign Language Positions in NYC!
NYC Department of Education (teachnyc @schools.nyc.gov)
amadoukonteye@ yahoo.com;

Monday, September 25, 2017 2:00 PM

 

SPAR

OPPORTUNITY

TEACH NYC

Good afternoon Amadou,

The Office of Teacher Recruitment and Quality at the NYC DOE is dedicated to helping
teacher candidates like you find the right school community. As an added support, we have -
included a list of schools across the city that may still be seeking a teacher with your
certification for the current school year.

Next Steps:

1. View the list of schools seeking a teacher with your certification.

2. Research the schools that interest you on the NYC DOE School Search website.

3. Apply directly to the position by emailing the contact listed by Friday 9/29. Please
remember that all applications should include a tailored cover letter and your most updated
resume.

The school's hiring team will review your resume and will contact you to schedule an
interview if they would like to move forward with your application. Please keep in mind that
some positions may already have an intended hire and that others will be filled over the next
few days so you may not be contacted by every school where you apply.

We wish you the best in finding a teaching position!
Best Regards,
Office of Teacher Recruitment and Quality

New York City Department of Education

NYC Department of Education
65 Court Street
Brooklyn, NY 11201

STAY CONNECTED

o

 

 

about:blank

NYC Department of Education | 65 Court Street, Brooklyn, NY 11201

Unsubscribe amadoukonteye@yahoo.com

1/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 32 of 337

BL Jo | abe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOAN HOVSL

ALINOLYOddS

 

AN ‘susend ‘enuery LOL bb-€6

 

 

pee isnBny ‘yuaaq BupjomjaNn apiMAyiD

L jooyss UBiLy ZEZLL Tiysispedy [eyuswiuoAUy Ij AWSpeay
AN ‘UApjooig ‘enueay bull] OOF
. 3 | =e wea:
jenBurjig
| ZL-M - EZPOL AN ‘Xuodg ‘anuany uoyog ggg aIHSUVIOHOS
CNV Sun IND YOs AWSGVOV MSIAGNNOS
L jooyss Ubi ELPLL AN ‘Susenn . Auidpeay Aiojeledaig susand
___ ‘paeasinog pleybuuds OL-erL
ab _ 2b LSv0b AN ‘Xuoug Tanuaay uoyng LOL) _ SBM HEd BUO}OID 700 SWS 'd |
wb __l0ouss PIPPIN, PSPOL AN ‘xUo1g “enuedy 4o01g SPE a
| JOoYos eIPPI SZOOL Gz SW - [00USS LORY ATUNUOD
AN ‘ueyeuueyy ‘Jeans 66 ISOM PSL
| jooyog YBIH ZLZLL AN ‘UAPOOIg [OOUdS UBT AMSpeay Syinsumorg
‘ONUSAY YIO) MON ISB OSLL
| jooyos YBIH ZSLOL [OOUdS UBIH AMSpeay diysiapesy xudIg suy jensi
AN ‘Xuolg ‘anuaay J21sgeAA OLZL
| Jooyss e|ppI\ OLPLL eMyseig WSqezZ[y OZ SHT
AN ‘suaany ‘anuaay LOL L1-€6 Z
| (pooyppy9 Aye) Z-a STS]USD Sig UOHEOMPy jo waupEdaq z MSG TOM
L . JOOUDS PIPPIN PSPOL AN ‘XUOJg “enuery 40019 SPE | nmin bee Sli Sd cena wn es
| (pooypyy9 Apea) Z-a S1ojU8D roid UOWeoNp] joueuedsg CMSG oIsn
| Jooyog eIpPI OLPLL jeMpeig SqeZa Ole SHT goueg

/ jensiq ‘aoueg ‘aisnwn) suy

JOY@IUEYD RULES YELLED
uoHZeOnpy
fo qudwyedaq

 

   
8b JO LE a6eg

jooyss YBIH

 

 

 

 

 

 

 

 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 33 of 337

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L 9ECLL AN SUOISSAJOJd JBSIPSyy JO} jOOYSS YybIH
_UApjoog “AeAwped AEMeE490Y OO!
L jooysg Yybiyq SBELL JOOUSS YBIH PUE/SAB|D JOAOIC)
AN ‘SUBBNH *JE2}S POIWIH LZ-LZ
L jooyss YBbiH 90ZLL SIOSJED
AN ‘uApjooig ‘anueay WeYyesd ZZ JEIUSWIOSAUQ Joy AWapedsy Uy }O045S UssI5
L [OOY9S SIPPIN 6E00L Awapesy ssejbnoqd yoWepely
AN ‘ueyeuuey ‘anuaay YL / L8Sz
L jooyss YbIH GZvOL JOOYSS YUDIH SesUBIDS YEeH xUolg
AN ‘Xuojg ‘enuany Je}seyoheg OGL ee yeti vane
L ZSV01 Awapesy UoIsay ysiueds
Ae xuosg “enuany yodsold SZ8b . . —
4 ee abenbue7 ublel04
L jooyss YBIH 9ECLL JOOYUSS YBIH ayeiBajjog AJO}SIA
ee vo AN “uApjooug ‘enusay spueRely S959 _ ee ee
L cL- > LSPOL AN SHOdg Ul SJa8aIeD JO} jOOYdS Ajquiessy UeqUN
*xUOIg ‘SOA SHELIA BSINDDUOD OF/
L jooyss YyBbiy 9EcLL AN Wapeoy UOoYy Ueq/)
_____ UApioodg “Kemyed Aemex90y 0091 _
L fOOUDS SIPPIA e9Pv0l WUSIJEWINOP pue Aiyssepeay JoJ |OOYDS MAN By]
AN ‘XUOdg ‘ANS LEZ ISAM OZL
L (payloadsun) 99P0L ,AWapeoy Aloyeleddig poomxuolig Su
AN ‘Xu0sg 8281S YUL8Z7 SED 176
L JOOYSS PIPPI 9SPOL AN ‘Xu0Jsg ‘enuany seJOy B// © BIpe| payddy Jo} Auepeoy xuolg YyyNoS
L jooyss YBIH 9GPOL AN ‘XUOJg ‘peoy UC}sog OLLL SSIPNIS SAHeJOge||OD 40] AWapeoy SiO
L jooyss Yy6Iq LLVLL jooyss YBIH joubey)

      

AN ‘suaend ‘enuery 41911 10-202

ALIN hiiwoddo

DAN HOVSL

 

 

JONIIUEYO ‘eyes UaUleD

uonesnpy

46 wawpedag
Case 1:17-cv-02876-GBD-RWL Bucdhenrées Fiat fb17/18 Page 34 of 337
Dismissal Procedures Xn bi sf

 

Encarnacion Henry (05M499)

Wed 10/7/2015 3:18 PM

To:Jones Sheryl S <SJones30@schools.nyc.gov>; Thomas Simeon (03M415) <SThomas18@schools.nyc.gov>; Arogundade Olukemi

' <OArogundade@schools.nyc.gov>; Angrum Angelique <AAngrum3@schools.nyc.gov>; Johnson Deborah (05M499)
<DJohnson24@schools.nyc.gov>; Llewellyn Jason (05M499) <JLlewellyn@schools.nyc.gov>; Hart Jake <JHart8@schools.nyc.gov>;
James Diane (QTI2) <DJAMES10@schools.nyc.gov>; David Neville (07X321) <NDavid@schools.nyc.gov>,; Canestrelli Judy
<JCanestrelli@schools.nyc.gov>; Burgevin Connor <CBurgevin@schools.nyc.gov>; Haffoney Tihira (29Q052)
<THaffoney@schools.nyc.gov>; Thompson Sandra (05M499) <SThomps4@schools.nyc.gov>; Kennebrew Darius
<DKennebrew@schools.nyc.gov>; Hyacinth Jerome (05M499) <JHyacin@schools.nyc.gov>; Konteye Amadou
<AKonteye@schools.nyc.gov>; Adams Avril (05M499) <AAdams2@schools.nyc.gov>;

CeBilly Wilkinson Katrina (05M499) <KBillyW@schools.nyc.gov>; Dyson Olivia <ODyson@schools.nyc.gov>; Price William
<WPrice3@schools.nyc.gov>; Encarnacion Henry (05M499) <HEncarnacion@schools.nyc.gov>; menaclayton@yahoo.com
<menaclayton@yahoo.com>;

impartance: High

3 attachments (590 KB)

6th Grade Dismissal.docx; 7th Grade Dismissal.docx; 8th Grade Dismissal.docx;

Good Afternoon FDA middie school team,

First off I'd like to personally thank everyone for their help in what has been a fantastic start to the 2015-2016 school year.
As I make my rounds I am a witness to students being engaged, challenged, and actively learning. We are still, however,
looking for ways to improve in some areas, one of which is dismissal.

With that said, in an effort to have a more effective, efficient and safe dismissal, we are asking that teachers. follow the
dismissal procedures that were handed to them.

With students assigned to homeroom classes, there will be:

« less lateness during 8th period since students pick up belongings after 8th period.
* more adult supervision, for safety issues, as students walk down hallways. Deans are posted outside or at exits.
* amore cohesive middle school. Students will follow form with an organized dismissal.

If there are any questions about dismissal, please do not hesitate to contact myself or Ms. Dyson. Please find the
corresponding dismissal procedure for your grade. There are attachments for each of the three middle school grades.

Thanks again.
Regards,
Mr. Henry Encarnacion

The Frederick Douglass Academy
8th Grade Math / Middle School Dean

 

https://outlook.office.com/owa/?realm=schools.nyc.gov&éexch=1 &path=/mail/search ‘TA
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 35 of 337

Phone: (212) 491-4107

www. FDAT org

Fax: (272) 491-4414
jGates@schools.nyc.gov

 

 

 

   

 

 

“A College Preparatory School , 2581 Adam Clayton Powell Jr. Blvd, New York, NY 10039

Joseph D. Gates, Principal

FDA Middle School Dismissal
Katrina Billy-Wilkinson, Assistant Principal

In an effort to have a more efficient, effective, and safe dismissal, the middle school will be
implementing homerooms for students to drop off their coats.

e 6th graders will drop off coats in the morning as follows
Period 1: T, Th - Period 2: M,W,F

 

 

 

 

 

601 Mr. Thomas
Room 220

602 Ms. Arogundade
Room 216

603 Ms. Kim

Room 218

604 Mrs. Jones
Room 214

607 Mr. Burgevin
Room 209

 

 

 

 

**TF student is late for first period, they should hold on to coat and place in
homeroom at start of 2nd period**

PROCEDURE

a) Teachers are asked to accept their homeroom class into the room after 8th period.
b) Students should take a seat and wait to be called upon to pick up their belongings.
c) Teacher is to escort class down Exit I.

 

d) Teachers with no homeroom assignment should help escort students toward Exit I.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 36 of 337

 

Department of
Education
Garmen Faria, Chancellor

2016-17
SCHOOL COMPREHENSIVE EDUCATIONAL PLAN
(SCEP)
DBN: (i.e. 01M001): o5m4g9
School Name: | FREDERICK DOUGLASS ACADEMY
Principal: JOSEPH GATES

 

2016-17 SCEP-FL
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 37 of 337

Section 2: School Leadership Team (SLT) Signature Page

All SLT members are expected to sign this page to confirm their participation in the development of this School
Comprehensive Educational Plan (SCEP) and that they have been consulted with regarding the alignment of funding to
support this school’s educational program, which includes annual goals and action plans, Academic Intervention
Services (AIS), Parent Involvement Policy (PIP) and School-Parent Compact (SPC). The SLT must include an equal
number of parents and staff and have a minimum of 10 and a maximum of 17 members, in accordance with
Chancellor’s Regulation A-655, available on the New York City Department of Education (NYCDOE) website.

Directions: .

1. List the names of each SLT member in the first column on the chart below.

2. Specify the constituent group represented, e.g., parent, staff, student, Community Based Organization
(CBO), and any position held by the team member. Core mandatory SLT members are indicated by an

asterisk*.

3. SLT members should review this document and sign in the right-hand column in blue ink. If an SLT member
does not wish to sign this plan, the member may attach a written explanation in lieu of his/her signature,
which must be maintained on file at the school with the original SLT signature page. Note: Signature of SLT

member indicates participation in the development of the CEP, not approval.

4. The original signed copy, along with any written communications pertaining to this page, is to remain on file
in the principal's office and be made available upon written request.

 

Name

Position and Constituent Group
Represented

Signature
(Blue Ink)

 

Joseph Gates

*Principal or Designee

 

Marquise Harrison

*UFT Chapter Leader or Designee

 

Sha rron Rodriguez

*PA/PTA President or Designated Co-
President

 

Adrianna Buckman

DC 37 Representative (staff), if
applicable

 

Levon Smith

Title | Parent Representative or
Parent Advisory Council Chairperson

 

Michael Stone

Student Representative

(optional for elementary and middle
schools; a minimum of two members
required for high schools)

 

Alfinia Flanders

Student Representative

(optional for elementary and middle
schools; a minimum of two members
required for high schools)

 

 

 

John Falco

CBO Representative, if applicable/
Cherly BI

einenly wiue |Member/Parent

Xiomara Fox |Member/Parent

 

Christine Camatino

 

 

 

Member/Parent

 

 

2016-17 SCEP-FL

 
QO
@
n
o
S
)
z
Oo
N
0
~]
i
me
a
‘9
8
oO
=
z
=>
. 8
=
z
4
—
oJ
©0

Student Transcript
FREDERICK DOUGLASS ACADEM .

   

 

 

Nan _KONTEYE, AMADOU / 274107838 _ Message Area
Address: 164 WEST 147 STREET Aptil2D NEW YORK NY 10039

‘| Gender: M_ Ofel: 405. Grade Level: 12 Status: A
Admit Date: 07/02/2004 Discharge Date: OFFICIAL TOANSCRIPT
DOB: -.06/06/1989 Graduation Date: _
Rank: Counselor: FRANCIS

2006 / Term: 1

05M499 A100
05M499 E7XA ™
05M499 EC10
05M499 FF5

05M499 H7H
05M499 M$B3
05M499 P$PE
05M499 PH10

Term Avg: 85.59%

2005 / Term: 2

05M499 E6
05M499 ESAB
05M499 FF4
05M499 H6
05M499 LTO
05M499 M$B2
05M499 P$PE
05M499 SP2
05M499 SP2L

Term Avg: 89.85%

2005 / Term: 1

O05M499 E5
05M499 ESAA
05M499 FF3
05M499 H5
05M499 LTO
05M499 M$B1
05M499 P$PE
05M499 SP1
05M499 SP1L

Term Avg: 90.23%

2004 / Term: 2

Mark Eq

05M499 E4 ENGLISH 4 90 90 1.00/1.00
O5M499 FF2 FRENCH 2 85 85 1.00/1.00
05M499 H$4 GLOBHIST 92 92 1,00/1.00
05M499 LTO TRANS ESL 90 90 0.00/0.00
05M499 M$A4 SEQMATH A4 95 95 1.00/1.00
05M499 MQD SQMTH2TD 84 84 1.00/ 1.00
05M499 P$PE PHYS EDU 98 98 0.50/0.50
05M499 SC2 CHEMISTRY2 85 85 1.00/ 1.00
05M499 SC2L CHEM2 LAB 85* 85 0.10/0.10

Term: Actual Credits / i Credits Famed: : iB 60 6. 60

Actual Numeric

Mark Eq
ART 90 90 = 1.00/1.00
AP ENGLISH 75 75 ~=2.00/ 2.00
COM SKILL1 80 80 1.00/ 1.00
FRENCH 5 90 90 1.00/1.00
PARTGOV 75 75 1.00/ 1.00
SEQMATH B3 85 85 1.00/1.00
PHYS EDU 95 95 0,50/0.50
HEALTH 1 95 95 1.00/ 1.00

Term: Actual Credits / Credits Earned: 8.50 (8.50.

~ Term Credits Averaged: 8.50 ee

Actual Numeric

Mark Eq
ENGLISH 6 85 85 1,00 / 1.00
SAT ENG 2 100 100 1.00/1.00
FRENCH 4 91 91 1.00/ 1.00
USHSGOV2 87 87 1.00/ 1.00
TRANS ESL L* 0.00 /
SEQMATH B2 97 97 = 1,00 / 1.00
PHYS EDU 98 98 0.50/0.50
PHYSICS2 75 75 1,00 / 1.00
PHYS2 LAB 94* 94 0.10/ 0. 10

ENGLISH 5
SAT ENG 1
FRENCH 3
USHSGOV1
TRANS ESL
SEQMATH B
PHYS EDU
PHYSICS 1
PHYS1 LAB

“Term Credits Averaged: 6. 50.

Actual Numeric

Mark Eq
85 85 1.00/1.00
100 100 1.00/1.00
91 91 1.007 1.00
79 79 1.00/ 1.00
F 55 0.00/0.00
1 96 96 1.00/ 1.00
97 97 0.50/0.50
87 87 1.00/ 1.00
p* 0.00 / 0.00

Term: Actual Credits 1 Credits Eapied: 6. 50 76.50

Term Credits Averaged: 6.50.

Actual Numeric

2004 / Term: 1

O05M499 E3
O05M499 FF3
05M499 H$3
05M499 LTO
O05M499 M$A3
05M499 MQC
05M499 P$PE
05M499 SC1
05M499 SC1IL

Term Avg: 83.54%

2003 / Term: 2

71M499 E2E
71M499 H$2
71M499 LTO
71M499 M$AB
71M499 P$2
71M499 S$2
71M499 S$2L

Term Avg: 87.56%

Term: Actual Credits / Credits. Earned: 6.60. 16.60. :
2003 / Term: 1

71M499 E1E
71M499 H$1
71M499 LTO
71M499 M$AA
71M499 P$1
71M499 S$1
71M499 S$1L

Term Avg: 82.00%

| 2002 / Term: 2

71M499 PHO

‘Term Avg: 98.00% .

ENGLISH 3
FRENCH 3
GLOBHIST 3
TRANS ESL
SEQMATH A3
SQMTH1TC
PHYS EDU
CHEMISTRY 1
CHEM1 LAB

Actual Numeric

Mark Eq

85 85 =1.00/ 1.00
70 70 =1,00/ 1.00
92 92 1.00/ 1.00
70 70 0.00/ 0.00
80 80 1.00/ 1.00
77 77 = 1,.00/ 1.00
98 98 0.50/0.50
90 90 1.00/ 1.00

p* 0.00 / 0.00

Term: Actual Credits / Credits Earned: 6.50 / 6.50
~. Term Credits Averaged: 6.50

ENG EXT2
GLOBHIST 2
TRANS ESL
SEQMATH A2
PHYS ED2
LIV ENV 2
LIVEN2 LAB

Actual Numeric

Mark Eq
95 95 1.00/ 1.00
80 80 1.00/ 1.00
CR* 0.00 / 0.00
84 84 =1.00/ 1.00
100 100 0,50/0.50
85 85 = 1.00/ 1.00
p* 0.00 / 0.00

Term: Actual Credits / Credits Earned: 4.50-/ 4.50
Term Credits Averaged: 4.50

ENG EXT1
GLOBHIST 1
TRANS ESL
SEQMATH A1
PHYS ED1
LIV ENV 1
LIVEN1 LAB

Actual Numeric
Mark Eq

80 80 =1.00/ 1.00
“76 76 = 1.00/ 1.00
L* 0.00 /
83 83 1.00/ 1.00
100 100 0.50/0.50
80 80 1.00/ 1.00
p* 0.00 / 0.00

Term: Actual Credits / Credits Earned: 4.50 / 4.50
‘Term Credits Averaged:'4.50

WLM/OTHER

Actual Numeric
Mark Eq

98 98 1.00/1.00

Term: Actual Credits / Credits Earned: 1.00 / 1:00
Term Credits Averaged: 1.00

 

 

Term Avg: 89.23%

 
   

* Not Averaged

Authorization:

 

 

aI
© 2007 Gapyright NYC Department

f Education

 
   

12:29:42PM May 24, 2007
Case 1:17-cv-02876- 28"

  
 

pd 10/17/18 Page 39 of 337

RANDALL'S ISLAND SPORTS FOUNDATION, INC.

 

Board of Trustees
Richard J. Davis

Chairman

Karen Cohen
President and Founder

Richard B. Gross

Secretary and Treasurer

Adrian Benepe
Commissioner,
Parks & Recreation

Aimee Boden
’ Executive Director

Scott Stringer
President,
Manhattan Borough

Robert P. Balachandran

Jeffrey Kay

Nanette Smith
Mayoral Appointment

Patricia A. Begley

G. Michael Bellinger
Rodney Cohen
Susan Danilow

Tori Dauphinot
Hector M. Gesualdo
Jerome L. Goldman
Sunil K. Gulati

Jane Hanson

Carl C. Icahn

Gail Icahn

Roy A. Judelson

Dean I. Landis

Nancy F Neff

Bimla Picot
Madeleine Bodkin Rice
Patricia W. Shifke
Vinton A. G. Vickers
Sheena Wright

Advisory Board
Dorothy Haimé
Margaret Yates Thorne

Honorary Trustees
Michael R. Bloomberg
David Howe

Betsy Barlow Rogers
Thomas W. Strauss
Andrew H. Tisch

Administrative Staff
Pinky Keehner
Associate Director
Jonathan Greengrass
VP Development
Anne Wilson
Development..Director.

December 12, 2006

Amadou Konteye

C/o Pat Mangan

Athletic Director

Frederick Douglass Academy

2581 Adam Clayton Powell Jr. Bivd
New York, NY 10039

Dear Amadou,

It was such a pleasure to have you speak at our Holiday Tree Lighting party on the
Island on November 30".

| hope that you and your classmates enjoyed the celebration. We at RISF are very
grateful to you for lending your voice in support of our Randall’s Island Kids sports
program.

Thanks again, and best wishes for a wonderful holiday and a happy New Year.

ume Coden

Aimee Boden

 

Sabina Ellentuck
Community Director
Louis Vazquez
Sports Director

24 WEST 61ST STREET, 4TH FL. NEW YORK, NEW YORK 10023 ¢ (212) 830-7722 ¢ FAX (212) 830-7710 © www.risf.org

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 40 of 337

 

 

 

 

 

 

 

 

 

 

Name Position and Constituent Group Signature
Represented (Blue Ink)
Vilmarie Carmona Member/Parent ,
puzie Knapman |Member/Parent
Carey M
wareyme | Member/Teacher
John Harris | Member/Teacher
William Price |Member/Teacher
Alison Harris
mason Narn |Member/Teacher
N/A _Member/
| Member/
N/A
N/ /Member/

 

 

 

 

 

 

2016-17 SCEP-FL
  

Manager, 94

 

  

   

-02876-GBD-RWL Document 63 Filed 10/17/18 Page 41 of 337

Boonshoft Sharon

 

Calendar

Schedule a meeting

Send email

SBoonshoft@schools.nyc.gov

Call Business
(212) 356-3893

Call Business fax
718 923-5146

IM

sip:sboonshoft@schools.nyc.gov
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 42 of 337

  
  
 

    

Boonshoft Sharon
Manager, 94

 

  

sip:sboonshoft@scho

Profile

https://nycdoe-my.sharepoint.co

m/persol

 

 
 

Manager

 

 
 
7-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 43 of 337

Croft Thomas
Community Associate, NYCDOE

    

-ontact
Calendar

Schedule a meeting

Send email

TCroft@schools.nyc.gov

Call Business
(212) 356-3905

Call Mobile

917-455-3646

 

IM

sip:tcroft@schools.nyc.gov
    
 

Croft Document 63 Filed 10/17/18 Page 44 of 337
Croft Thomas

Community Associate, NYCDOE

  

sip:tcroft@schools.nyc.gov

Profile

httos://nycdoe-my.sharepoint.com/person.aspx/?user=T...

Work

Job title: Community Associate
Company: NYCDOE

Office: Manhattan Field Support Center
Directory

Business address

OA

333 Seventh Ave., Room 831
New York NY 10001
Case 1:17-0v-02876- CB EQ AA ah 2S 10/17/18 Page 45 of 337

  

Carmen Fania, Chancellor

Division of Financial Operations
Office of Payroll Administration

Francine Perkins-Col6n,
Chief Administrator

Kevin Monrose,
Deputy Chief Administrator

Payroll Secretaries

 

Handbook

   

On-Line Payroll

65 Court St.
Brooklyn, NY
Rooms 1003 & 1400

Revised: July 2017
Prepared by: Joan Davenport
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 46 of 337
teturn to TOC

 

1.6 Termination

1.6.1 Definition

The term “termination” applies when a pedagogue separates from active service from the DOE.
This could be as the result of, but not limited to, retirement, resignation, death, or termination.
When an appropriate staffing transaction has been completed to effect such an action a final
entitlement is automatically created in EIS and is displayed in Option 11.2.4. The final
entitlement displays such things as the employee’s last day of service (physically worked or CAR
day used or borrowed), unpaid preparation periods, and pending grace period deductions. lf
the last day of service happens to be a Friday the effective date of the termination will be the
next work day which can be the following Monday or the Tuesday if Monday is a holiday. This
information will be explicitly displayed on the EIS screen.

1.6.2 Terminal Leave

An appointed pedagogue may apply for terminal leave which allows the employee to use CAR
days in an effort to remain on active payroll status. The length of a terminal leave is limited to
one semester. At the end of the terminal leave an employee has a choice of returning to active
service or separating from active service. The application is approved by the CFN and must be
forwarded to the HR Connect for processing. Interested employees must file form OP 40 at
least 30 days prior to the intended commencement of the leave.

While on terminal leave the employee’s CAR balance is automatically adjusted to reflect a
deduction of two CAR days for every work day. The maximum amount of days that can be used
is 200 CAR days or 100 work days. If there is a CAR balance at the conclusion of the terminal
and the employee wishes to be compensated s/he must complete and submit an OP 44.

1.6.3 Form OP44

Upon termination from the DOE an employee has six years to claim payment for unused CAR
days. In order to be paid for these days the affected employee must submit a completed OP 44.
The form can be access via the DOE website by typing “OP44” into the “Search” section of the
site.

This form has to be completed online and printed for appropriate signatures. The payment of
the unused CAR days is based on 1/200th of the employee’s annual salary and is distributed in
three installments over a twenty-six month period.

Following the submission of the OP 44 form the first installment will be processes within 60
days (two months). The second installment will be issued one year later and the third
installment will be issued one year after the second installment.

 

 

16

 

 

teturn to TOC
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 47 of 337
Zeturn to TOC

 

1.6.4 Termination Due To Death of an Employee

In the unfortunate case of the need to process payments for an employee who has died while
still an employee of the DOE, the Payroll Office has to consult with the Teacher’s Retirement
System (TRS) to determine the type of benefit chosen by the employee. The benefit options are
termed the 948 Option (death gamble) and the Death Benefit Option. In the former case, the
deceased employee is not entitled to any payment from the DOE and is only compensated up
to the day prior to the date of death. The second option entitles the employee to payment for
service up to the date of death, unused CAR and any pro-rated vacation that may have been
accrued. This check will be forwarded to the New York City Office of Payroll Administration
(OPA) and will be reissued to the employee’s estate.

1.6.5 Termination with a Negative CAR Balance

If an employee terminates from service with the DOE and has a negative CAR balance the
Payroll Secretary or Timekeeper should, if possible, return, stop, or reverse checks as needed.
This ensures that the employee will not be overpaid and avoid the Payroll Office issuing a bill of
collection to the employee. If the separation happens at the end of the school year the summer
checks can be used to compensate for the negative/borrowed days.

As an example:
A Pedagogue has a CAR balance of -20 (negative 20) and is terminated from
service with the DOE at the end of the school year. The employee annual
salary is $48,836. This employee owes the DOE: $48,836 / 300 x 20 =
$3,255.73. Based on an annual salary of $48,836, the employee’s
semimonthly entitlement is $2,034.83. Therefore, the Payroll Secretary
should return two of the four summer checks to compensate of the
overpayment. If the employee is enrolled in the EFT program the Payroll
Secretary should place stop payment requests on two of the four checks.

A special note should be taken that especially at the end of the school year Payroll Secretaries
and Timekeepers should ensure that all applicable events have been entered into EIS and other
transactions are done timely and correctly.

1.6.6 Employees on Leave Without Pay or Terminated

If an employee is on a Leave Without Pay or is terminated from service with the DOE, the
Payroll Secretary should immediately cancel the employee’s direct deposit enrollment. This can
be done via EIS Option 9.6.5. By cancelling the employee’s direct deposit enrollment, the
chances of overpayment are greatly reduced. If the employee has not been fully removed from
active payroll status, paper checks will be generated; the Payroll Secretary should return these
checks the Bureau of Check Management.

 

17

 

 

 

Return to TOC
Subject:

From:
To:

Date:

Case 1:17-cv-02876-GBD- RWL ERIK itt
t

WY
Online Teacher Application Update a. =

   

TeachNY C2@schools.nyc.gov (TeachNY C2@schools.nyc.gov)
Amadoukonteye@yahoo.com;

Tuesday, September 13, 2016 6:25 PM

 

QPPQGRYTUNITY

 

Education

Cannén Faria, Chanacetor

TEACH NYC

Dear Amadou,

Our 2016-17 recruitment season has come to a close, and our records indicate that you have not
yet received your New York. State classroom teacher certification. All teachers must have a valid
teaching certification from the New York State Education Department (NYSED) to be eligible for
a permanent position teaching in our schools. As a result we have removed your application from
the NYC DOE's New Teacher Finder, and you will no longer be considered for immediate
openings during the upcoming school year.

If you are still interested in becoming a New York City public school teacher, please complete
our express interest form and submit an online application when the 2017-18 school year
application launches later this fail. In the interim, we recommend that you take all steps toward
completing NYSED certification requirements before the 2017-18 application opens.

In the meantime, if your certification status changes, and you would like to be considered for
immediate positions (i.e. positions that may become available for the current, 2016-17, school
year), please email our office at TeachNYC@schools.nyc.gov and let us know that your status
has changed.

Thank you your interest in teaching in New York City public schools. We encourage you to
keep in touch by following us on Facebook.

Sincerely,

The Office of Teacher Recruitment and Quality
NYC Department of Education

Please do not reply to this email. This mailbox is not monitored.
Email Reference Code: SXRILVGS
V2A2017

Subject:

From:
To:

Date:

about:blank

 

Case 1:17-cv-02876-GBD-RWL Documerftié3 Filed pore (64 HK of 32 4, un 6
\ } L Al 2a
Online Teacher Application Status Update ( | ( K) ¢ F 4 F Py Ab Ol ol

TeachNY C2@schools.nyc.gov (TeachNY C2@schools.nyc.gov) Te Caen 1YC (Ws Qc Wa nok shu (oy

Amadoukonteye@yahoo.com;

Thursday, January 5, 2017 11:13 AM

Department of OPPORTUN

Education
Ee ati FEACH NYC

Carmen Faia, Chancetior

RK

¥

   

 

Dear Amadou Konteye,

Thank you for the time and energy you have devoted to your Online Teacher Application. We
appreciate your interest in teaching in New York City. public schools.

After a thorough review of your application and supporting credentials, regrettably, we are unable
to invite you to join the New Teacher Finder at this time. We realize this is disappointing news,
and please understand that our decision was not an easy one. While our team cannot provide
individual feedback to candidates regarding the outcome of their application review, we assure
you that we considered your candidacy carefully.

Though we may not be able to assist you in your job search or invite you to upcoming career
fairs, this outcome does not prevent you from conducting your own independent job search in
New York City by contacting schools directly.

We thank you again for applying and wish you the best in your future endeavors.

Sincerely,

NYC Department of Education

Please do not reply to this email. This mailbox is not monitored,

4/2
  

STATE OF NEW YORK ee
_ PUBLIC EMPLOYMENT RELATIONS BOARD.

   

ey lok

_PER PRACTICE CHARGE

Case 1:17-cv-02876- conf y, Posies

 

 

INSTRUCTIONS: File an Original and four (4) copies of this Charge DO NOT WRITE IN THIS SPACE
with the Director of Public Employment Practices and Representation,
New York State Public Employment Relations Board, PO BOX 2074, Case No. U-
ESP AGENCY BLDG 2, FLS 18 & 20, ALBANY, NY 12220-0074. If
more space is required for any item, attach additional sheets, Date Received:
numbering item accordingly. ate Received:

 

 

 

1. CHARGING PARTY

 

a. Name (If employee organization, give full name, including any affiliation and local name and number):

A MAD OU ONTEVE
b. Address (No. & Street, anf Zip Code, EY Email): | 6 YM weet | Ut dleck spr aD

lephone Number: NE&- wy O RS W UY | OO SF
C. ei A) & 6 aa [653 filing charge: OBL rae &) Spe, a Cam,

AMADOU KONTES Ye NYS Deprrtmont of Teackaye.
d. Name, address, telephone number, and

be directed:
Telephone Number:

mail of attorney or other representative, if any, to hon correspondence | is to

2. PUBLIC EMPLOYER AND/OR EMPLOYEE ORGANIZATION AGAINST WHICH CHARGE [S BROUGHT.

Unakad fedora SN. g
OA, os Denes (No. & Street, re and Zip Code, County, Email): S SQ PS mowed
(ON epeiimnoul g E.diur lotion, NEW Y ORK wy | [Cook
E ae [— D N iy ROS NUWLES Qia Z to" ‘ tr
Ce ree a Zo]. ) 349 £20!
pp pea fo

e We party filing a separate a injunctive relief pursuant to §204.15 of the Board’s Rules of
Vidar

__ YES ao

4. VIOLATIONS ALLEGED

 

Pursuant to Article 14 of the Civil Service Law, as amended (Public Employees’ Fair Employment Act), the charging
party hereby alleges that the above-named respondent(s) has (have) engaged in or is (are) engaging in an improper

practice within the meaning of the following subsections of Section 209-a of said Act (check the subsection(s)
allegedly violated):

 

lfby a public employer Ifby an employee organization

609. a.1(a) ((-269-a.2(a)
(209-a.1(b) (Vf 209-a.2(b)
(¥7209-a.1(c) (|e 209-a.2(c)

9-a.1(d)
Iooan 1(e)
(“4 209-a.1(f)
(A 209-a.1(g)

“If the charge alleges a violation of Section 209-a. 2(c) of the Act based on an employee organization's processing of

or failure to process a claim that a public employer has breached its agreement with such employee organization,
identify the public employer:

a. Name and Address (No. & Street, City and Zip Code, County, Email): Unided. Federabin | ea choy

b. Oye Number: 5x RB reer
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 51 of 337

“the charge alleges that a charter school, charter school board of directors, chief a

dministrative officer and/or their agents
has (have) committed an improper practice under the Charter School Act of 1998, c¢

heck the applicable subsection(s):
Education Law ( [7]) 2854.3(c-2)
Education Law ( Fr) 2855. 1(d)*

“The charge must allege a practice and pattern of egregious acts and/or conduct by the charter school and/or its agents.

5. Specify in detail the alleged violation(s). Include names, dates, times,
each violation. Use additional sheet(s), if necessa

. delay in processing or dismissal of the charge. \ :
1) = LWoas reda Keted and terminated by Rinc: eal
Sse D. (H¢ ® clue Oo mu Union iInvolyusm ent.
unr eé CO UE , f { cA he
Miso Lt sas dig cominated by Poin C1 pe| Gates KE
my nakinel Getgin. _ | 1
aL) My umcon (Cu FAS Und € A ¥e de ration of Te othe £6 eee ro
_ Ne is) CUA “se OF con’ Vick oF atseresy : eryoe ony t \ "CT SD
Dexa yin € Clarté Gale REEVES Superintendent ond Trindipa Gabes ,
6. If the charge alleges a violation bf Section 209-a.1(d) or 209-a.2(b) of the Act, has the charging party notified the
Board in writing of the existence of an impasse pursuant to Section 205.1 of the Board’s Rules of Procedure?

__ YES who

places and particular actions constituting
ry. Failure to supply sufficient factual detail may result in a

 

7. The charging party is available immediately to participate in a pre-hearing conference and a formal hearing.

VZYES ___NO

 

STATE OF NEW YORK )
SS.:
COUNTY OF )
baw ce de iu I< onkey € , being duly sworn deposes and says, that (s)he is the charging party above

named, or its representative, arld that (s)he has read the above charge consisting of this and “2 additional page(s),

and is familiar with the facts alleged therein, which facts (s)he knows to be true, except as to those matters alleged on
information and belief, which matters (s)he believes to be true.

A VA clou Bente ue

recap

Leather

(Title)

Subscribed and sworn to before me

this (2 5 fodmie

(month/date/yéar)

Reset Form —~ _ Print Form |

PERB 579 (9/15)
52 of 337
a - ment 63 Filed 10/17/18 Page
~ Case 1:17-cv-02876-GBD-RWL SP Rey OFNEW Yor

PUBLIC EMPLOYMENT RELATIONS BOARD

PO BOX:2074
ESP AGENCY BLDG 2, FLS 18 & 20
ALBANY, NEW YORK 12220-0074
TEL: (518) 457-6410
FAX: (518) 457-2664
www.perb.ny.gov

 

MONTE KLEIN
CHAI oN DIRECTOR
RPERS OFFICE OF PUBLIC EMPLOYMENT
PRACTICES AND REPRESENTATION

J Ulle 3, 2016

AXmadou Konteye
4 G4West 147th Street

Apt2D
New York, NY 10039

RE: U35095 - NEW YORK CITY BOARD OF EDUCATION AND UNITED FEDERATION OF
TEACHERS .

if the pleading can be corrected, an appropriate amendment (original and 4 copies) should be
submitted to me by June 17, 2016. It may also be withdrawn by submission of the enclosed
withdrawal request form by the same date. If you do not seek to submit a withdrawal or amendment,
but instead wish to preserve an Opportunity to file exceptions to the determination that the charge is
deficient, you may so notify me in writing by such date, in which event it will be dismissed. Any
response should refer to the case number set forth above. If you choose to file an

~ amendment, it should be labeled as such. If you do not file an amendment or otherwise respond

by such date, the charge will be deemed withdrawn and the matter will be closed. If you have any

| SYANY AMENDMENT NOT. LABELED AS SUCH MAY BE REJECTED,****

Respectfully,

Te cay,

Susan A. Comenzo, Assistant Director
on behalf of

Monte Klein, Director

Public Employment Practices

and Representation

SAC:cmh
Enc(s).

cc: Karen Solimando, Esq., Acting Director of Labor Relations, NYC Board of Education
Adam S. Ross, General Counsel, United Federation of Teachers
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 53 of 337
DEFICIENCY NOTICE

The pleading in the above-referenced matter is deficient for the reasons set forth below.
The charge is not signed and is not sworn to before a notary.

. An individual may not be listed as the respondent. As relevant here, charges
may be brought only against a public employer and/or an employee organization. See
§ 2 of the charge form.

Individuals have no standing to file allegations that §§ 209-a.1 (d) and (e) and §
209-a.2 (b) of the Public Employees’ Fair Employment Act (Act) have been violated.
Those subsections concern the duty to negotiate, which runs between the employer
and the bargaining agent.

The facts alleged do not support a claim that § 209-a.1 (b) of the Act has been
violated.

The majority of the facts set forth concern employer actions unrelated to the
protections of the Act and over which, therefore, PERB lacks jurisdiction. -

Your bargaining agent is not listed as a respondent in § 2 of the charge form.

Even if it were, the facts set forth regarding its action or inaction fail to include,
as required, the dates of the allegedly improper actions and the specifics as to the
occurrences set forth.

No facts are alleged which could support the § 209-a.1 (f) and (g) violations
checked off.
 

-. Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 54 of 337

STATE OF NEW YORK

IMPROPER PRACTICE CHARGE
PUBLIC EMPLOYMENT RELATIONS BOARD

 

INSTRUCTIONS: File an original and four (4) copies of this Charge DO NOT WRITE IN THIS SPACE
with the Director of Public Employment Practices and Representation,

New York State Public Employment Relations Board, PO BOX 2074, Case No, U-
ESP AGENCY BLDG 2, FLS 18 & 20, ALBANY, NY 42220- 0074. if

more space is required for any item, attach additional sheets, Date Received:
numbering item accordingly. ate Received:

1. CHARGING PARTY KE US 50 q 5

a. Name | A SO We give full name, including any affiliation and local name and number):

 

 

 

AMA kK O NTEVE
b. Address (No. & Street, City IK Zip Code, EY Email): | C (, wet | Wtdhack mee aD
lephone Number: _ | Lb S52 New ea Oo RK wy (0 0 SY
Cc. e Z| & 6 2a representative filing charge: Aewod Wh, wee: @ (pl con Com 2

AMADOU KONTE EYE NA Je Depactwack of

d. Name, address, telephone number, and Email of. SY or other representative, if any, of [oe cos is to
be directed:

Telephone Number:

2. PUBLIC EMPLOYER AND/OR EMPLOYEE ORGANIZATION AGAINST WHICH CHARGE |S BROUGHT.

Unikod Ti mn & Teackor
Name ons dares No. & Street, City and Zin C de, County, Email): ,

Ye eter 8 oe py ees co na eas looo.
b. Tel (ae mb SH Heron RES RW. NEES @ia CE
<i 435-000 Br Mee oy Qo]. ») 54 &~ £2o'5 |

> Is pp Ma

e charging party filing a separate a injunctive relief pursuant to §204.15 of the Board’s Rules of
Procedure?

__ YES. ao

4, VIOLATIONS ALLEGED

Pursuant to Article 14 of the Civil Service Law, as amended (Public Employees’ Fair Employment Act), the charging
party hereby alleges that the above-named respondent(s) has (have) engaged in or is (are) engaging in an improper

practice within the meaning of the following subsections of Section 209-a of said Act (check the subsection(s)
allegedly violated):

If by a public employer If by an employee organization

M%009-4.1 (a) ((-¥989-a.2(a)
( ) 209-a.1(b) ( )209-a.2(b)

(\4°209-a.1(c) ( 9-a.2(c)*
) 209-a.1(d) we

(

( ) 209-a.1(e)
. ( ) 209-a.1(f)

( ) 209-a.1(g)

“If the charge alleges a violation of Section 209-a.2(¢) of the Act based on an employee organization’s processing of

or failure to process a claim that a public employer has breached its agreement with such employee organization,
identify the public employer:

a. Name and Address (No. & Street, City and Zip Code, County, Email): Unded Federchin af | poor
b. Telephone Number: ae By

Q1a) 59¢- C£o0 NEWYOR, NY Booy
S - Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 55 of 337

if the charge alleges that a charter school, charter school board of directors, chief administrative officer and/or their agents
has (have) committed an improper practice under the Charter School Act of 1998, check the applicable subsection(s):

Education Law ( [2J) 2854.3(c-2)
Education Law ( =) 2855.1(d)*

*The charge must allege a practice and pattern of egregious acts and/or conduct by the charter school and/or its agents.

5. Specify in detail the alleged violation(s). Include names, dates, times, places and particular actions constituting
gach violation. Use additional sheet(s), if nec assary. Failure to Supely sufficient factual detail may result in a

delay in processing or dismissal of the charga, LIZ (6 »O5( alt, eho lcle pow cS
ladon 95 Bl Adow cb wm ! ow Th Reval Newyoels ny ee

   
 

prn repos Tos .
Vina EEE ee arte md

a

LAA
Dow 2|a2)[6ok (took Unittrol FR Sn, Pf Tec ch

the VET WoR ett cece tp Wosyne dack
LOS EX FredoctiuKk Ty Scola < Cons Wong
6. If thescharge alleges a vidlation of Section 2 -a.1(d) or 209-a.2(b) of the Act, has the charging party notified the “oS

Board in writing of the existence of an impasse pursuant to Section 205.1 of the Board’s Rules of Procedure?

___ YES ENO

7. The charging party is. available immediately to participate in a pre-hearing conference and a formal hearing.
ve YES ___NO

STATE OF NEW YORK )
SS.:
COUNTY OF New) York )

LUN du Xo ate u Ce , being duly sworn deposes and says, that (s)he is the charging party above
named, or its representative, and that (s)he has read the above charge consisting of this and 6@/ additional page(s),
and is familiar with the facts alleged therein, which facts (s)he knows to be true, except as to those matters alleged on

information and belief, which matters (s)he believes to be true.
Ayn abou Konteye

VNY¥¢e No&e T€acher
(Title)

Subscribed-and sworn to before me
this Y —) why y 20}
(month/date/year)

RK |

U JOSEPH K, EADY
Commissioner of Deeds
City of New York, No. 3-3593
Certificate Filed in Bronx County
Commission Expires Nov. 1.2016

 

PERB 579 (9/15)
        
 

e a. ES .
:17-cv-02 iled 10/ 337
Case va7-ov-0787 RK YA REE Filed 10/17/18. Page 56 of

Loo: gerne Bef a. . = Byenvant BRCM BITL moe . . Po,
aSice! ASS gal wecome Bienvenue Byenveni PS RLIC! HoSpomoxantoner Slenvenides joe 0 3

 

Department of

Education
_ Chancellor Richard A. Carranza

About Us

Academics

Choices & Enrollment

 

  

search:

Parenis and Families Students Employees

DOE Home Page > Offices & Programs > Office of the Genera! Counsel > Labor Relations
Labor Relations .

The Office of Labor Relations (OLR) provides daily support and guidance to both
school-based and non school-based supervisors citywide concerning all labor relations
matters including contract interpretation and employee performance/discipline. OLR
advocates on behalf of principals and other DOE supervisors at contract arbitration

 

Offices & Programs

Office ofthe General Counsel

Legal
Investigative
Disciplinary
Audit
Labor Relations
Office of Appeals and Reviews

Compliance Services

Federal and State Regulatory
Compliance

Performance &
Accountability

hearings, as well as administers the Expedited Time and Attendance Process, which is
an effective tool for principals to address tenured pedagogues in their schools with
problematic time and attendance records.

 

Rules & Policies

 

Schools in the Community ©".

 

Student Support, Safety &
Activities

 

Labor Relations

Select Language | ¥

Community and Pertuers

Contacts

 

Karen Solimando, Executive
Director

(212) 374-7990
KSolimando@schools.nyc.gov

Allison Biller, Deputy Director
(212) 374-7863
ABiller@schools.nyc.gov

The Office of Labor Relations (OLR) provides daily support and
guidance to both school-based and non school-based supervisors
citywide concerning all labor relations matters including contract
interpretation and employee performance/discipline. OLR
advocates on behalf of principals and other DOE supervisors at
contract arbitration hearings, as well as administers the Expedited
Time and Attendance Process, which is an effective tool for
principals to address tenured pedagogues in their schools with
problematic time and attendance records.
4

18 Page 57 of 337

    

yp

4
‘

Case 1:17-cv-02876-GBD-RWL. Ext 6
xh.b

REVISED 5/99

 

 
   

The City of New York
PAY PERIOD

04/16/16.

  

04/30/16

| PAYDATE..

    

EMPLOYEE
PAY STATEMEN

  

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION ISN

 

  

    

 

 

  

   

 

 

   

REFERENCE #

 

 

  

 

Payroll Management System
RE CHECK NUMBER -

 

 

 

 

 

 

 

 

 

  

 

   

                 

DISTRIBUTION &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAXINFO:. BIOIURETTINTCSN.. FEDERAL TAX Eyer em Tetra Me eco os ee
THISPERIOD 2,337.67 89.45 144.94 :
year ToDaTe | 2,337.67 89.45 144,94 3.90 52.67 28.46 pane
DESCRIPTION UNITS | HOUR ANT, EARNED PRIOR PERIOD] UNITS / HOUR JANI. EARNED THis PERIOD [LEAVE BALANCE AS OF: 09/09/16 L ] 863. 38
RECURRING GROS 2,337.67 DESCRIPTION SAANTH OM DESCRIPTION BAAN TH MMS
be . ~ "Leave balances are base on the Mosi current data froin the Curnmulanve
: Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | ro SQAKQMOENEOR i BOEANGE:PYE OB. DESCRIPTION AMOUNT THISPERIOD | ro Gf@AKAMOUNTOR HEFANGERY EB,
UFT -54.87

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 58 of 337

REVISED 5/99

 

  
   

05/01/16

The City of New York

PAY PERIOD

05/15/16

| PAYDATE

 

     

EMPLOYEE
DIRECT DEPOSIT PAY STATEMENT

 

ELECTRONIC FUND TRANSFER INFORMATION

Tere

 

       

 

  

FEDERAL TAX

     

 

SOCIAL SECURITY

   

   

oe EET

REFERENCE #

 

 

 

peat

 

 

5820

    

 

 

 

 

 

 

 

 

 

 

 

 

Payroll Management System
MeO iin CHECK NUMBER

7427 4043473543 05M499

 

           

 

EW eyey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS PERIOD 12,419.25 101.69 149.99 35.08 97.93
vearTooare | 4756.92 191.14 294.9 98 190.60
DESCRIPTION UNITS / HOUR [AMT EARNED PRIOR PERIOD] UNITS / HOUR  jAMT. EARNED THIS PERIOD LEAVE BALANCE AS OF:
RECURRING GROS 2,419.25 DESCRIPTION
Note: Leave Balances are based on the most current. data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | ro SOAR eMC H ent No EUG OR DESCRIP TION AMOUNT THIS PERIOD | tof the MN ENT no
UFT -54.87

 

Pay stub printed on 09/09/16

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 59 of 337

REVISED 5/99
The City of New York

PAY PERIOD | PAYDATE

 

    

EMPLOYEE Payroll Management System
DIRECT DEPOSIT PAY STATEMENT = [WORKUNT STS eM DISTRIBUTION #

 

   
  

         

  
 

 

 

     
 

    

 

 

 

 

 

 

   

      

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05/16/16 05/31/16 05/31/16
PENSION # ELECTRONIC FUND TRANSFER INFORMATION USN PEXEMETE TIS} REFERENCE # cD
oor TIAlo tals 820
TOTALEARNINGS Sig Jv. 6 SOCIAL SECURITY MEDICARE PWN =F 4
THISPERIOD 12,419.25 101.69 149.99 35.08 97.93 61.64 501.20
YEAR TODATE | 7176.17 292,83 444.9 104.06 288.53 181.74 Taek
DESCRIPTION UNITS ] HOUR JAMT EARNED PRIOR PERIOD] UNITS / HOUR [AMT EARNED THIS PERIOD [LEAVE BALANCE AS OF: 09/09/16 1 1,918.05
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD _| rotating YALtWentT No ROFANSERYE PS DESCRIPTION AMOUNT THIS PERIOD | torAC INSTALLMENT NO IRGTANGRENY TERY
UFT : ~54.87

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 60 of 337

REVISED 9/89

The City of New York EMPLOYEE Payroil Management System
we aa COEGIEGS | PAYDATE DIRECT DEPOSIT PAY STATEMENT Re ER CHECK NUMBER 9S GETiICRE

06/01/16
PENSION # ELECTRONIC FUND TRANSFER INFORMATION ISN REFERENCE # cD
820

Eyre g

 

   

                  

 

 

 

      
 

  

 

 

 

 

 

 

Alo alg

A
eer

     

     

dat oS SOCIAL SECURITY

  

 

 

 

 

 

 

 

 

 

 

THisPERIOD [7419.25 101.69 150,00

year TooaTE | /,25/./5 305,07 449.98 105,24. 293.79 184.92 NET PAY
DESCRIPTION UNITS |} HOUR JANT. EARNED PRIOR PERIOD] UNITS / HOUR _ AMT. EARNED THISPERIOD [LEAVE BALANCE AS OF: (J9/09/16 1 1,916.81

RECURRING GROS 2419.25 DESCRIPTION [PE ARPS= [ DESCRIPTION a

 

 

 

 

 

Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date

 

 

 

 

 

 

DESCRIPTION AMOUNT THISPERIOD | +o SSARAMOUNEOF aio REEANGE DUE OB DESCRIPTION AMOUNT THIS PERIOD fro G@Ab AMOUNT RR ao BETANGERTE ER
UFT -56.10

 

 

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 61 of 337

‘O

REVISED 5/99

 

  
    

The City of New York
PAY PERIOD

06/16/16

   

06/30/16

    

| PAYDATE

EMPLOYEE

DIRECT DEPOSIT PAY STATEMENT

  

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION

   

JSN

 

 

 

REFERENCE #

 

 

 

     

 

  

 

    

   

   

Payroll Management System
Rc RG CHECK NUMBER

[1043508064 05M499

EMPLOYEE

 

 

 

 

 

 

 

 

 

   

aa

 

        

DISTRIBUTION #

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ala tata 5820 KONTEYE, AMADOU
TOTAL EARNINGS oar SOCIAL SECURITY MEDICARE Sylar CITY WAIVER TOTAL DEDUCTIONS THIS PERIOD
THISPERIOD 12,419.25 101.69 149.99 35.08 97.93
year To bate | 9,677.00 406,76 599,97 140.32 391.72 246.56
DESCRIPTION UNITS J HOUR [AMT EARNED PRIOR PERIOD} UNITS / HOUR [amt EARNED THIS PERIOD [LEAVE BALANCE AS OF: ()9/097T6 1 1,916.82
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD} to GGALSMRUNESR Ao STAN GE RYE OR DESCRIPTION AMOUNT THISPERIOD | 7a GGAGSMOUNTOR WetAN GER yT oe
UFT -56.10

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 62 of 337

REVISED 5/99

The City of New York EMPLOYEE Payroll Management System

ITEM # _ aia aac . Rana DIRECT DEPOSIT PAY STA TEMENT PAYROLL# [ WORKUNT [ads [etet QL =fS 9% DISTRIBUTION #

PENSION # ELECTRONIC FUND TRANSFER INFORMATION USN Sem] REFERENCE# | CD
1 KONTEYE, AMADOU

 

     

 

 

 

 

 

 

 

 

 

 

 

     

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aa aed SOCIAL SECURITY DICAR eee " SN Tat MMMM TOTAL DEDUCTIONS THIS PERIOD
THisPERIOO 115,101.57 3709.78 925.90 216.55 1029.32 561.56 6,443.11
year Tooate | 34,455.57 4,523.30 2.125.895 497.18 1,812.76 1,054.68 alas
DESCRIPTION UNITS PHOUR [AMT EARNED PRIOR PRRIOD] UNITS / HOUR JAMT. EARNED THisPeriod [LEAVE BALANCE AS OF: 09/09/10 1 8.658.46
INTEREST 167.66 DESCRIPTION [SACANCEAVALARLE | DESCRIPTION cA EE _|
PERDIEM ADJUST -14,598.61
TERMINATION PA 701.30 ©
VACTION PAY 4,675.33
SERVICE ARREAR 24,155.89 Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THISPERIOD | 7 cQALAMOUNT.OF 1REFANSERY EER, DESCRIPTION AMOUNT THIS PERIOD [ro GPAbAMCUNE OR ETANGERYE OS

 

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 63 of 337

REVISED 5/89
The City of New York

PAY PERIOD | PAYDATE

 

  

EMPLOYEE Payroll Management System
DIRECT DEPOSIT PAY STATEMENT [S==1] == RESETS os resimon?

   

    

          

   

 

 

     
     

 

 

  

 

 

 

 

     

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/01/16
PENSION # ELECTRONIC FUND TRANSFER INFORMATION JSN Fras pexenery sy ExENP REFERENCE # {CD
Alo 1a [9 10975820
its 50a bs SOCIAL SECURITY suis ais STATE TAX
THISPERIOD 42,419.25 101.69 150.00 35.08 97.93 61.64 502.44
year Topare | 12,096.25 508.45 749,9 175,40 489.65 308.20 NET PAY
DESCRIPTION UNITS 7 HOUR AMT. EARNED PRIOR PERIOD] UNITS / HOUR AMT. EARNED THISPERIOD [LEAVE BALANCE AS OF: (J9/09/16 1 1.916.81
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | ro ShShMOUNLOR in RAFANGE RYE OR DESCRIPTION AMOUNT THIS PERIOD f ront?tnePOONESE no STAN TERY TES,
UFT -56.10

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 64 of 337

REVISED 5/99

 

PAY PERIOD

The City of New York

    

07/31/16

   

EMPLOYEE
DIRECT DEPOSIT PAY STATEMENT

Payroll Management System
Res CHECK NUMBER

742 T "1943530991 05M499

   

 

 

ELECTRONIC FUND TRANSFER INFORMATION

TOERAL
EES)

 

         

          

 

  

it alomayS

 

SOCIAL SECURITY

  

   

iALE
SEP

 

REFERENCE #

 

   

  

 

A
fs

MEDICARE

 

0975820

 

SN kd

  

 

 

 

 

 

 

 

 

 

DISTRIBUTION #

             

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THis PERIOD 101.69 35.08 97,93
YEAR TO DATE 610.14 48 587.58 NET PAY
UNITS 7 HOUR = ANT. EARNED PRIOR PERIOD AMT. EARNED THIS PERIOD | LEAVE BALANCE AS 6.82

RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in ElS. Data is based on Pay Stub printing date

AMOUNT THIS PERIOD TOTAL INSTALLMENT NO. EEA TERY TER DESCRIPTION AMOUNT THIS PERIOD TOTAL INSTALLMENT NO. INSTANSERY LEE
UFT -56.10

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 65 of 337

REVISED 5/89

The City of New york EMPLOYEE Payroll Management System

ITEM # . i, RO ES CHECK NUMBER RR erE
CO 08/01/16 68/15/16 Ossie DIRECT DEPOSIT PAY STATEMENT Po 43538835 05499
PENSION # ELECTRONIC FUND TRANSFER INFORMATION ISN aaa ff XEN REFERENCE # cD

ana cy

ye

 

   
    

 

 

               

 

  

 

 

 

 

 

 

       

        

 
 

    

   

 

 

 

 

 

 

 

 

 

 

 

TAL EARNINGS lth] v.\ ay 4 SOCIAL SECURITY eye
THISPERIOD  {2.419.25 101.69 149,99 35.07 97.93 61.64 504.88
voartopare | 16,934.75 711.83 1,049.95 245.55 685.51 431.48 iS aee
DESCRIPTION UNITS HOUR PANT EARNED PRIOR PERIOD] UNITS HOUR” past EARNED THIS PERIOD [LEAVE BALANCE AS OF: 09/09/16 1 1,914.37
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVATAGLE

 

 

 

 

 

Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date

 

 

 

 

 

 

DESCRIPTION AMOUNT THIS PERIOD | +o SOAK AMOUN ECT No REFANGERVE OR, DESCRIPTION AMOUNTTHIS PERIOD frog AhaMOUN ES no ISStANGERTE ER,
UFT -58.56

 

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 66 of 337

REVISED 5/99

 

The City of New York

 

EMPLOYEE

 

 

 

 

— ORIG SE One| DIRECT DEPOSIT PAY STATEMENT
PENSION # ELECTRONIC FUND TRANSFER INFORMATION isy mes STEXENPT REFERENCE # | CD

   

 

 

 

    

 

 

   

 

A

 

 

Payroll Management System
RO i CHECK NUMBER

Pp 4043546093 05499
KONTEYE, AMADOU

   

 

 

 

 

 

 

 

 

 

R TOTAL DEDUCTIONS THIS PERIOD

DISTRIBUTION #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Za) 2 ees SOCIAL SECURITY DICAR A
THISPERIOD 12,419.25 101.69 180.00 35.08 97.93 61.64 502.44
year TooaTe | 19,354.00 813,52 1.199,95 280,63 783,44 493.12 ila
DESCRIPTION UNITS J HOUR JAM? EARNED PRIOR PERIOD] UNITS / HOUR AMT. EARNED THIS PERIOD [LEAVE BALANCE AS OF: 09/09/14 6 i1.91 6.81 __
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANGE AVAT ABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | to SGALAMOUN ERE no IBAFANGERYE O8- DESCRIPTION AMOUNT THIS PERIOD | rork?Ahe¥RoNE CF no ETANGERYT ER
UFT -56.10

 

 

 

Pay stub printed on 09/09/16
"Case 1:17-cv-02876g¢P- RVR IPYANOE FORN#d 10/17/18 Page 67 of 337

 

A Union of Professionals

A
ii 7
NAME: dma da U Lo n te Ve
TITLE: Je a (lec SCHOOL/DISTIRCT: O S M Uy q Y

File numBeR: 2599S | 5 Home Tel: 212 AGZ l4s 2
E-MAIL: Awa bs dau Kont sue Ya abn Comcet PHONE: LUG AU? UI uy

DATE GRIEVANCE OCCURRED: 2) 2 [Yb

NATURE OF THE GRIEVANCE: Arne dine wes Cthmoretid z/] hfe
hier FrurtipeF& pt tiyed 24 LAs Gani V Vora

 

 

 

 

 

SPECIFIC CONTRACTUAL ARTICLE(S) VIOLATED:

 

 

 

 

SECIFIC REMEDY SOUGHT: Zecnslatene.~ oh 2S Ryne
twdbthe mike whee -

 

 

| SHALL BE ACCOMPANIED AT THE MEETING BY THE UFT CHAPTER LEADER
OR HIS/HER DESIGNATED ALTERNATE.

SIGNATURE :

{
DATE: 02 VR f IG

 

FAX TO THE MANHATTAN UFT BOROUGH OFFICE AT 212.510.6424.

CC: UFT DISTRICT REPRESENTATIVE
PARNIECE RICHARDSON, UFT SPECIAL REPRESENTATIVE

fh K (PLEASE INITIAL) | WISH TO PROCEED TO THE NEXT LEVEL GREIVANCE IF THIS IS NOT RESOLVED
OR IF | DO NOT RECEIVE A WRITTEN DECISION WITHION FIVE (5) SCHOOL DAYS.

 
 

Case 1:17-cv-02876-GBD-RWL |

 

United Federation of Teachers
A Union of Professionals

 

June 12, 2018

Mr. Amadou Konteye
164 West 147th St. #2D

New York, NY 10039
UFT Case# M59848

Topic: Monies Owed

Dear Mr. Konteye,

This is to advise you that the Union's Grievance Department has concluded its
review of your above noted grievance.

At the present time, we believe that your case presents sufficient merit to pursue
to arbitration. As such, a Demand for Arbitration has been filed on your behalf.

An arbitration hearing on your case will be scheduled as soon as possible,
predicated on the current U.F.T. caseload. Once a date has been scheduled, a U.F.T.
Advocate will be assigned to your case. This Advocate will contact you to discuss the
case and to prepare for the arbitration hearing.

Please be advised that future arbitration decisions may impact upon your case.
This would then require a re-evaluation of which you will be advised.

Should you choose not to pursue this matter any further, please advise this
department as soon as possible.

In regard to any inquiry, please refer to your U.F.T. Case #.

Fraternally

oe GS
ef J Pa O 4 if
f s ‘a ty iY Sy
LP Kin J Ketltlaht ly
bef PIAS

   

 

Ellen*%Sallin Procida
Director
Grievance Department

EGP/al

cc Dwayne Clark, Borough Rep.
Zina Burton-Myrick, District Rep.
Parniece Richardson, Special Rep.
52 Broadway, New York, NY 10004 212.777.7500 www.uft.org
Officers: Michael Mulgrew President, Howard Schoor Secretary, Me! Aaronson Treasurer, LeRoy Barr Assistant Secretary, Thomas Brown Assistant Treasurer
Vice Presidents: Karen Alford, Carmen Alvarez, Evelyn DeJesus, Anne Goldman, Janella Hinds, Richard Manteli, Sterling Roberson

<a
Case 1:17-cv-02876-GBD-RWL D

   

8 ERE BO

 

United Federation of Teachers
A Union of Professionals

June 1, 2018

Mr. Amadou Konteye
164 West 147th St. #2D

New York, NY 10039
UFT Case# M60504

Topic: Union Animus

Dear Mr. Konteye,

This is to advise you that the Union's Grievance Department has concluded its
review of your above noted grievance.

At the present time, we believe that your case presents sufficient merit to pursue
to arbitration. As such, a Demand for Arbitration has been filed on your behalf.

An arbitration hearing on your case will be scheduled as soon as possible,
predicated on the current U.F.T. caseload. Once a date has been scheduled, a U.F.T.
Advocate will be assigned to your case. This Advocate will contact you to discuss the

case and to prepare for the arbitration hearing.

Please be advised that future arbitration decisions may impact upon your case.
This would then require a re-evaluation of which you will be advised.

Should you choose not to pursue this matter any further, please advise this
department as soon as possible.

In regard to any inquiry, please refer to your U.F.T. Case #.

Fraternally

 

Ellen*Gallin Procida
Director
Grievance Department

EGP/al

cc Dwayne Clark, Borough Rep.
Zina Burton-Myrick, District Rep.
Parniece Richardson, Special Rep.
52 Broadway, New York, NY 10004 212.777.7500 www.uft.org

Officers: Michael Mulgrew President, Howard Schoor Secretary, Mel Aaronson Treasurer, LeRoy Barr Assistant Secretary, Thomas Brown Assistant Treasurer
Vice Presidents: Karen Alford, Carmen Alvarez, Evelyn DeJesus, Anne Goldman, Janella Hinds, Richard Mantell, Sterling Roberson
Case *47-0W-02876-GBD a pow eps Jylqd 10/17/18 Page 70 of 337

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

 

 

NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of VERIFIED COMPLAINT
AMADOU KONTEYE, et ie Executive Law,
Complainant,
v: Case No.
FREDERICK DOUGLASS ACADEMY, 10179999
Respondent.

 

 

"

LEZ

Federal Charge No. 16GB601636

I, Amadou Konteye, residing at 164 West 147th Street, Apt 2D, New York, NY, 10039,
charge the above named respondent, whose address is 2581 Adam Clayton Powell Jr. Blvd, New
York, NY, 10039 with an unlawful discriminatory practice relating to employment in violation
of Article 15 of the Executive Law of the State of New York (Human Rights Law) because of
national origin, opposed discrimination/retaliation.

Date most recent or continuing discrimination took place is 2/12/2016.
The allegations are:

1. Lam of African descent and I opposed discrimination. Because of this, I have been
subject to unlawful discriminatory actions.

SEE ATTACHED DESCRIPTION OF DISCRIMINATION

Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of national origin, opposed discrimination/retaliation, in violation of the
New York State Human Rights Law (Executive Law, Article 15), Section 296.

I also charge the above-named respondent with violating Title VII of the Civil Rights Act of
1964, as amended (covers race, color, creed, national origin, sex relating to employment). I
hereby authorize SDHR to accept this verified complaint on behalf of the U.S. Equal
Employment Opportunity Commission (EEOC) subject to the statutory limitations contained in
the aforementioned law(s).
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 71 of 337

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more abaut each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

_\ve or incr pal WoSeeh D. Gates at
Weeden Neouclass We ade way 2.10 Friday,

2 fiz |r Ole ae Lec C CCE Ind Vag L ~ _
\e! ker OO Serh R ales Void

L€ Syl ot dur \-€ | eather
CYA Ne: A “n

 

ae . extant &
yr. WE Cix £ C al \

 

 

 

 

q ar
pclidiiag Wr ave A

ene Lilie Leacher' 1 Away th fully heense
French eacher Who have heer Ve atiing

 

min & (4\ C\asse% Sine 2O\2.4
Pet in a Pa NOS @la D. Crake cA stomaaated
al) L MY Vote 7 Qh Os Lh i

me be cauGte
ANSO© \e cin Lh raza Tost Ql D, Cares Sy ye) Tabed
€ Orievane<

ong a mse WE \a © GuUSh Sr \\e
heck Se Yin €&

lebber Wot Ae OTT
+o ge + wll Solaruy ot “Ke (Mana & batt

ol Cv Kd & { VX AWné PP oy VEEL | \ Su ij £ mw 3 ™

 

 

 

 

 

 

 

 

 

 

 

 

u need more space to write, please continue writing on a separate sheet of paper and attach it to the

If yo
int form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

compla
8
Case 1:17-cv-02876-GBD-RWL | Document 63 Filed 10/17/18 Page 72 of 337

NOTARIZATION OF THE COMPLAINT

Based on the information contained in this form, | charge the above-named Respondent with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title VII of the Civil Rights Act of 1964, as amended (covers race, color, religion
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment), or filing my housing/credit complaint with HUD under
Title Vt of the Federal Fair Housing Act, as amended (covers acts of discrimination in housing),as applicable.

This complaint will protect your rights under Federal Law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the statutory limitations contained in the
aforementioned law and/or to accept this complaint on behalf of the U.S. Department of Housing and Urban
Development for review and additional filing by them, subject to the statutory limitations contained the in

aforementioned law.
| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.

| swear under penalty of perjury that | am the complainant herein; that | have read (or have had read to me)
the foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct,

based on my current knowledge, information, and belief.

Sign! your full legal name

Subscribed and sworn before Ge

This ay of tvexyot
GLENN NICHTENHAUSER S C
sary ie, sate fen Vr GY VATAN,
ayy MEeCns x ~
3 0 Signature of Not&ry Public

No. OLNI4983666 5 20
y 1, 20"
County: Cyvous Commission expires: | \\20 (9

Commission Expires Jul

Please note: Once this form is notarized and returned to the Division, it becomes a2
legal document and an official complaint with the Division of Human rights. After the
Division accepts your complaint, this form will be sent to the company or person(s)

whom you are accusing of discrimination.
EE ERS EBS UH

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

      
 

ae

my a
Please immediately complete this entire form and return it to the U.S. Equal Empléyment-Opportunity
Commission (“EEOC”). REMEMBER, a charge of employment discrimination must be-filed within theme
limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination. When wetteceive this
form, we will review it to determine EEOC coverage. Answer all questions completely, and attach additional pages if néeaed
to complete your responses. If you do not know the answer to a question, answer by stating “not known.” If-d! quesfidh is

not applicable, write “N/A.” (PLEASE PRINT) = ~o
4 =m ie
1. Personal Information Si ™ Mm
yw /| 4 sg ©

Last Name: V~ © nite Ye First Name: rm a adOu MI: & S

 

 

 

 

Street or Mailing Address: { A tr 4ayeS ly} S Lee EC Apt or Unit #7 2 kD

City: New VorK : County: New Yor kK. State: NY Zip: loos

Phone Numbers: Home: (2 nd £2 -” | LS “2! Work: GY AUD — Q l Scan

cett: (O4 § Zurv-~ qG LAY Email Address: Awité Ou Lon teYE A) yah oO. ( on
Date of Birth: O 6 | O 6 | a X Sex: MW Male O Female Do You Have a Digability? Cres [No

Please answer each of the next three questions. i. Are you Hispanic or Latino? O Yes O1 No

ii. What is your Race? _ Please choose all that apply. 11 American Indian or Alaskan Native O1 Asian O White

 

 

lack or African American O Native Hawaiian or Other Pagific Islander
iii. What is your National Origin (country of origin or ancestry)? Ss € n<€qQ a \ & S & C. Cary
Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

Name: y as! AMC K Wn ay Relationship: Merhenr

Address: (6 uik& eS Wet ] eet city: \) aud York State: Ni‘ Zip Code: lOOs 1
Home Phone: (2) B 62- | LS e Other Phone: 644 ms 4 o —_— Uy G Q {

2. I believe that I was discriminated against by the following organization(s): (Check those that apply)

 

 

 

 

Employer O Union O Employment Agency O Other (Please Specify)

 

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you
work from home, check here__ and provide the address of the office to which you reported.) If more than one employer is
involved, attach additignal sh

Organization Name: [rr & de rT cK Dou YX \ SS he dewy OS M UY ¢
Address: 2.5 Zi Ado Clayton usel| County: Neu) Wo re J

City: \ 25 a yo i State: |\WYY Zip: loo a4 Phone: (2.12) WO -~\W\ LO

Type of Business: Rs ib) \ Cc Scheo| Job Location if different from Org. Address:

Human Resources Director or Owner Name: Phone: ( )

 

 

Number of Employees in the Organization at All Locations: Please Check (v) One

 

Ol Fewer Than 15 15-100 O 101-200 0201-500 O More than 500

3. Your Employment Data (Complete as many items as you are able.) Are you a federal employee? D1 Yes D1 No
Date Hired: q wa Job Title At Hire: f r@wy c\ t. act. } nA ef

Pay Rate When Hired: 5 Cy A Last or Current Pay Rate: s ( & L

 

 

Job Title at Time of Alleged Discrimination-ty@. v9 C\ Seg Ch€ © Date Quit/Discharged: ()2 | 12 20 | b
\ a

Name and Title of Immediate Supervisor: So SE ch Pp, Gale S + ee mC, ‘=
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 74 of 337

Of the persons in the same or similar situation as you, who was treated worse than you?
Full Name Race, sex, age, national origin, religion or disabilit Job Title Description of Treatment

A. | vobdd Au / Nonk
t |

 

 

 

Of the persons in the same or similar situation as you, who was treated the same as you?
Full Name Race, sex, age, national origin, religion or disability Job Title Description of Treatment

A.

Nobady Nom &

 

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell us
if you have more than one disability. Please add additional pages if needed.

9, Please check all that apply: O Yes, I have a disability
O Ido not have a disability now but I did have one
O No disability but the organization treats me as if I am disabled

10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability
prevent or limit you from doing anything? (e.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.).

 

 

 

11. Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?
O Yes O No
If “Yes,” what medication, medical equipment or other assistance do you use?

 

 

12. Did you ask your employer for any changes or assistance to do your job because of your disability?
O Yes O No

If “Yes,” when did you ask? How did you ask (verbally or in writing)?

 

Who did you ask? (Provide full name and job title of person)

 

Describe the changes or assistance that you asked for:

 

 

 

How did your employer respond to your request?

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 75 of 337

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what
they will say. (Please attach additional pages if needed to complete your response)

Full Name Job Title Address & Phone Number What do you believe this person will tell us?

 

 

 

 

14. Have you filed a charge previously on this matter with the EEOC or another agency? OD) Yes 0) No

15. If you filed a complaint with another agency, provide the name of agency and the date of filing:
\
aller thos Lt ku A row

16. Have you sought help about this situation from a union, an attorney, or any other source? aes O No
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

UF

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge of job discrimination, you must do so either within 180 days from the day you
knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in a
place where a state or local government agency enforces laws similar to the EEOC’s laws. If you do not file a charge of
discrimination within the time limits, you will lose your rights. If you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or employment agency about your charge, you may
wish to check Box 1. If you want to file a charge, you should check Box 2.

 

 

 

BOX1 ___[I want to talk to an EEOC employee before deciding whether to file a charge. I understand that by checking this box, I have
not filed a charge with the EEOC. I also understand that I could lose my rights if I do not file a charge in time.

 

 

 

BOX2 ___I want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination I described above. I
understand that the EEOC must give the employer, union, or employment agency that I accuse of discrimination information about
the charge, including my name. | also understand that the EEOC can only accept charges of job discrimination based on race, color,
religion, sex, national origin, disability, age, genetic information, or retaliation for opposing discrimination.

 

 

 

(Alege ot 15] 1b

(aa Today’ 8 [t

PRIVACY ACT STATEMENT: This form is covered by the Privacy Act of 1974: Public Law 93-579. Authority for requesting personal data and the uses thereof are:

1) FORM NUMBER/TITLE/DATE. EEOC Intake Questionnaire (9/20/08). 2) AUTHORITY. 42 USC § 2000e-5(b), 29 USC § 211, 29 USC § 626, 42 USC §12117(a), 42 USC §2000ff-6.

3} PRINCIPAL PURPOSE. The purpose of this questionnaire is to solicit information about claims of employment discrimination, determine whether the EEOC has jurisdiction over those
claims, and provide charge filing counseling, as appropriate. Consistent with 29 CFR 1601.12(b) and 29 CFR 1626.8(c), this questionnaire may serve as a charge if it meets the elements of a
charge. 4) ROUTINE USES. EEOC may disclose information from this form to other state, local and federal agencies as appropriate or necessary to carry out the Commission's functions, or
if EEOC becomes aware of a civil or criminal law violation. EEOC may also disclose information to respondents in litigation, to congressional offices in response to inquiries from partles to the
charge, to disciplinary committees investigating complaints against attomeys representing the parties to the charge, or to federal agencies inquiring about hiring or security clearance matters.
5) WHETHER DISCLOSURE IS MANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATION. Providing this information is voluntary but the
failure to do so may hamper the Commission's investigation of a charge. it is not mandatory that this form be used to provide the requested information.

November 2009

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 76 of 337

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office — INTAKE
33 Whitehall Street, 5" Floor
New York, NY 10004

This agency enforces the laws against discrimination in employment based on race, color,

religion, national origin, age, sex, disability, or genetic information. The event you are

complaining about must have occurred within a maximum _ of 300 days of the filing of a charge.

Our jurisdiction covers public and private é employers ; with 15 or more employees (20 or more
employees for age complaints), labor unions, and employment agencies located in New York
State south of Albany. If you work for the Federal Government, you must first contact your
agency's Equal Employment Office in order to file a complaint.

To better serve your interest and avoid delays in processing your complaint, please answer the
following questions:

NAME: Aenedou Ko obey eC

TEL. NO. WHERE WE CAN CONTACT You: 212 “4G2- oss [66 - ~QyH2-GI XY

A. What was the Latest or Most Recent Date of discrimination which you are alleging?

Februacy 12, 2olé

B. Does your employer have fewer than 15 employees (20 for age complaints)?

100

 

Yes No WA How many employees?

C. Have you filed a complaint with another agency (such as the New York State Division
of Human Rights or the New York City Commission on Human Rights?

Yes No SL.

If Yes, Name of agency and date of filing:

 

D. Do you work for a Federal Government Agency (Such as the U.S. Postal Service?
Yes No ~~

*“IF YOU ANSWERED YES TO ANY OF THE ABOVE QUESTIONS, PLEASE SEE THE
RECEPTIONIST, AS THE EEOC MAY NOT HAVE JURISDICTION OVER YOUR CLAIMS

If you answered NO to the above questions, please fill out the questionnaire and return it the
receptionist, who will give you further instructions about our procedures.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 77 of 337

If Job Applicant, Date You Applied for Job { 4 20 | 2. Job Title Applied For tre nck te ac\, LT

4. What is the reason (basis) for your claim of employment discrimination?

FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next to
Race. If you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should check all
that apply. If you complained about discrimination, participated in someone else’s complaint, or filed a charge of discrimination,
and a negative action was threatened or taken, you should check the box next to Retaliation.

(1 Race O Sex OlAge O Disability te-tfational Origin O Religion (Retaliation 1 Pregnancy O Color (typically a
difference in skin shade within the same race) 0 Genetic Information; circle which type(s) of genetic information is involved: i.
genetic testing ii. family medical history iii. genetic services (genetic services means counseling, ew or testing)

If you checked color, religion or national origin, please specify: Senne se | £S€ ICaWNr

If you checked genetic information, how did the employer obtain the genetic information?

 

Other reason (basis) for discrimination (Explain):

 

5. What happened to you that you believe was discriminatory? Include the date(s) of harm, the action(s), and the name(s) and
title(s) of the person(s) who you believe discriminated against you. Please attach additional pages if needed.
(Example: 10/02/06 — Dis, ee by Mr. John Soto, Production Supervisor)

Ay Date: O2z Zz 6 action: hho & een dis Cel WI | nated ey
Princieal Sesapl, Ts. Gales | Andy eekal ated

Name and Title St Petsonts) Reshonsible: “ Inu a" at,
B. Date: 2/ (2 1G Action: b> 4. ¢ deo wil WG C2 ( Ore nee a

loas ‘denied full Line French, teathing pasivlon
, {

 

 

Name and Title of Person(s) Responsible oO
6. Why do you believe these actions were discriminatory? Please attach additional pages if needed
T heave Aled Ae Grenth va cently EO r aln. oc}
auc ££, On rt MC 4 e “1 WA é. ck
p Years ond Principal Gales Leuiet me |e posilor
7. What reason(s) were given to you for the acts you consider discriminatory? By whom? His or Her Job Title?
(rinse! Gu hes iced Six neu) seachers | however
Eu eo. eiove my Seo kus oom Sulo- feather bo

¢ uW Wit Describe wee ce was G thes Sante or similar situation as you and how they were treated. For example, who else applied for
the same job you did, who else had the same attendance record, or who else had the same performance? Provide the race,
sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of
discrimination. For example, if your complaint alleges race discrimination, provide the race of each person; if it alleges sex
discrimination, provide the sex of each person; and so on. Use additional sheets if needed.

 

Of the persons in the same or similar situation as you, who was treated better than you?
Full Name Race, sex, age, national origin, religion or disability Job Title Description of Treatment

A.

 

 

 

 
Case 1 17-ew-02870-G80- Bas Para $ d 10/17/18 Page 78 of 337
: oT OF

  

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 79 of 337

12/26/2017 Tenure

@
UF United Federation of Teachers

A Union of Professionals

    

From UFT.org (http://www.uft.org)

‘Tenure

Appointment and New York City licensure

When you are permanently hired to fill a vacancy, you are “appointed” to that position. Your appointment must
match your state certification by both subject and level. As part of this appointment process, the DOE
automatically generates its own teaching license. This New York City license must match your New York State
certificate subject area and, in addition, the grade level of your NYC teaching assignment.

The NYC license specifies the area in which you will be considered for tenure decisions and accrue seniority; the
latter can be very important if there is excessing in your school. While there are no more New York City paper
licenses, there are still license/appointment areas, each with a different code.

When you begin teaching, the DOE notifies you by personal email of your license/appointment area and includes
the license code, Make sure you are appointed in the subject area and division level (i.e. elementary, middle or
high school) that matches your state certification.

You can only be appointed in an area that matches your state certificate. It can be a little confusing, however, as
New York State certification often includes different grade ranges than those of a New York City license. For
example, a New York State English or math or social studies certificate will state it 1s appropriate for grades 7-12
(middle and high schools). A New York City license can sometimes differentiate between high schoo] and.
middle school, depending on your appointment.

Unfortunately, “out of license” teaching assignments are not unusual. Since some teaching positions are harder to
fill than others. newer teachers are often assigned to teach out of their license areas. in a different level, subject
area or both. While such “out of license” assignments don’t affect your salary. they could affect your ability to
attain tenure and your right to keep your position if excessing occurs. Teachers who have taught “out of license”
could find their probation period extended if the principal or superintendent thinks there 1s not enough experience
in, or evidence of effectiveness in, the appointed license area.

You can be appointed under only one license at a time (even if you have multiple certifications), and your license
area of appointment determines the area in which you will be granted tenure. Sometimes your certification
permits you to be appointed under another license; however, if you agree to switch to a new appointment, you
are on probation again.

in addition, if you switch to another license you must serve probation in that license, and there may be other
ramifications. Contact your UFT borough office before you switch your license. In any case. your salary does not
change when your license changes. Be sure to check with your.payroll secretary that your appointment date is

correctly entered in the computer.

If you believe your appointment, New York City license, or teaching assignment does not match your state
certification, speak to your chapter leader at once. Your chapter leader can help you discuss this with your

http:/Avww aft org/print/new-teachers/tenure
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 80 of 337

12/26/2017 Tenure
principal and get your program corrected as soon as possible. Or you can call your UFT borough office
immediately and ask to speak to an educational liaison.

The probationary period

State law requires teachers and other staff appointed after July 1, 2015 to serve a four-year probationary period
after being appointed to a position. During that time, supervisors are supposed to observe you several times a
year and evaluate you in areas including planning and preparation, classroom environment, instruction and
professional responsibilities.

Generally, at the end of four years of acceptable service. teachers and other pedagogues will be entitled to due
process rights under their contract and under Section 3020-a of the state Education Law, which governs the
discipline and dismissal of tenured educators. This is commonly called acquiring tenure, but it is effectively the
completion of your probationary period. If the DOE intends to discontinue, that is termimate, your service at any
time prior to the completion of your probationary period, you must be given notice.

If you are discontinued, call your UFT borough office, which will assign an advocate to assist you in fighting the
termination.

Sometimes a principal will ask you to sign a document stating that you agree to an extension of your
probationary period beyond the four years. If this occurs, contact your chapter leader or your UFT borough office
immediately so we can arrange for an attorney to review the document in order to protect your rights as a
probationary educator.

There are two ways to reduce your probationary period:

e If you worked as a regular substitute in the same license and in the same school Jevel you may be able to
reduce the normal four-year probationary period by up to two years. This is called Jarema Credit and you
should apply if you think you are eligible. The application form is online at the DOE's website. Put Jarema
Credit into the search bar.

e Another way is called “traveling tenure.” If you received tenure in one license area and elect to take an
appointment in a new license area or if you were tenured in another school district in New York State, you
should apply to have your probationary period reduced by one year.

 

If you think you are eligible for either of these options, or have any questions, contact your UFT borough office.

‘Tenure

Under New York State law, appointed educators achieve tenure after completing a probationary period and
fulfilling all requirements for the professional certificate. In New York City, tenure is granted in your license
appointment area, which is why if is of utmost importance that your license code match the subject and level in
which you are teaching. ,

Having tenure means you may not be disciplined or terminated without due process. As a tenured member. you
have the right to a hearing before an independent arbitrator regarding any charges brought against you. This due
process right protects you from being fired for personal, arbitrary or political reasons. As described above, the
process for determining whether or not vou will get tenure is rigorous. and tenure is not automatic at the end of
the probationary period. You must:

e Complete all your state certification and city licensing requirements, file an application and receive
professional certification;

e Have arecord of acceptable service during your probationary period; and

e Be recommended for tenure by your principal.

heep://www.uft.org/print/new-teachers/tenure 2/a
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 81 of 337

12/26/2017 Tenure

The UFT encourages members to be proactive in preparing for their tenure decision.

If your principal has not initiated a meeting about your tenure decision, ask for an appointment to find out where
things stand and what is expected of you. Do this even if your tenure decision is a year or two away so you have
time on your side.

Here are some steps you can take throughout your probationary period:

e Become familiar with The Danielson Framework for Teaching and the multiple sources of evidence for
each factor that principals will use to prepare their tenure recommendations.

° Put together a professional portfolio of your effectiveness as a teacher. Organize your portfolio with a table
of contents to separate the various components. Include a cross section of your work but be selective in
choosing the materials to include. Add a brief explanation or context for each piece of evidence you
include and be sure to show how you differentiate to accommodate children with diverse abilities.

« Every spring. the UFT offers workshops in the borough offices to help teachers prepare for tenure. Check
the union newspaper, New York Teacher, and the UFT website for a schedule of tenure workshops.

 

 

Source URL: btrp://wwwaltLorenew-teachers/tenure

http://www .uft org/print/new-teachers/tenure

we

3
Subject:
From:
To:

Date:

Case 1:17-cv-02876-GBD-RWL me 638 ray Page 82 of 337

Online Teacher Application Update

  

TeachNY C2@schools.nyc.gov (TeachNY C2@schools.nyc.gov)
Amadoukonteye@yahoo.com;

Tuesday, September 13, 2016 6:25 PM

 

OPPORTUNITY

 

Department of
Education

Cannes Fala, Chancetor

TEACH NYC

Dear Amadou,

Our 2016-17 recruitment season has come to a close, and our records indicate that you have not
yet received your New York State classroom teacher certification. All teachers must have a valid
teaching certification from the New York State Education Department (NYSED) to be eligible for
a permanent position teaching in our schools. As a result we have removed your application from
the NYC DOE's New Teacher Finder, and you will no longer be considered for immediate
openings during the upcoming school year.

If you are still interested in becoming a New York City public school teacher, please complete
our express interest form and submit an online application when the 2017-18 school year
application launches later this fall. In the interim, we recommend that you take all steps toward
completing NYSED certification requirements before the 2017-18 application opens.

In the meantime, if your certification status changes, and you would like to be considered for
immediate positions. (i.e..positions that. may become available for the current, 2016-17, school
year), please email our office at TeachNY C@schools.nyc.gov and let us know that your status
has changed.

Thank you your interest in teaching in New York City public schools. We encourage you to
keep in touch by following us on Facebook.

Sincerely,

The Office of Teacher Recruitment and Quality
NYC Department of Education

Please do not reply to this email. This mailbox is not monitored.
Email Reference Code: SXRILVGS
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18. Page 83 of 337, «

 

272017 {. a yg .
Marla Uri ime
Subject: Online Teacher Application Status Update ( T ( & G *%5 ry ARO lo © ™
From:  TeachNYC2@schools.nyc.gov (TeachNY C2@schools.nyc. Aa raty \, Y
rom each @schools.nyc.gov (Teac @schoo $.nyc.gov) Le a VW i Lye (0 Se WM piv 5 NU (oy
To: Amadoukonteye@yahoo.com; }
Date: Thursday, January 5, 2017 11:13 AM

   

Department of TAPP ORTURTTY
Education ree
Conmen Fala, Chancetior FEACH NYC

Dear Amadou Konteye,

Thank you for the time and energy you have devoted to your Online Teacher Application. We
appreciate your interest in teaching in New York City. public schools.

After a thorough review of your application and supporting credentials, regrettably, we are unable
to invite you to join the New Teacher Finder at this time. We realize this is disappointing news,
and please understand that our decision was not an easy one. While our team cannot provide
individual feedback to candidates regarding the outcome of their application review, we assure
you that we considered your candidacy carefully.

Though we may not be able to assist you in your job search or invite you to upcoming career
fairs, this outcome does not prevent you from conducting your own independent job search in
New York City by contacting schools directly.

We thank you again for applying and wish you the best in your future endeavors.

Sincerely,

NYC Department of Education

Please do nat reply to this email. This mailbox is not monitored.

about:blank . ‘ 1/2
Case 1:17-cv-02876- co Hore TS" Elled 10/7/18 Page 84 of 337
(>

STATE OF NEW YORK

ee >ER PRACTICE CHARGE
PUB/_IC EMPLOYMENT RELATIONS BOARD

 

INSTRUCTIONS: File an original and four (4) copies of this Charge DO NOT WRITE IN THIS SPACE
with the Director of Public Employment Practices and Representation,
New York State Public Employment Relations Board, PO BOX 2074, Case No. U-
ESP AGENCY BLDG 2, FLS 18 & 20, ALBANY, NY 12220-0074. If

more space is required for any item, attach additional sheets, Date Received:
numbering item accordingly, ale received:

 

 

 

1. CHARGING PARTY

a. Name (If employee organization, give full name, a any affiliation and local name and number):

AMADOU CONTE EVE ect deck PE AD

b. Address (No. & Street, City and Zip Code, County, Email): | 6 (, W

lephone Number: N EW 4 O Rte | WwW vt! O Oz
Cc. icy A) 6 GA [653 filing charge: A wy So

6 tf a hoo. Cann.

A | AD NoU Ko NTle& YE N. V < Yepartene. ct of J. lear Rey CL

d. Name, address, telephone number, and
be directed:
Telephone Number:

mail of attorney or other representative, if any, to whom correspondence is to

2. PUBLIC EMPLOYER AND/OR EMPLOYEE ORGANIZATION AGAINST WHICH CHARGE [S BROUGHT

 

  

x feo oA Teacko,
rer, and eye wress{No. & Sk & Sireet, ryan and Zip Codg, County, Email): oo crowd.

cp P AE kU Colton NEW YOR, wey | Doak
, 1 12 ey ROS rWES Qi vi f

iZo!. 4) 54g / bole

Ox TOO Se
e leon party filing a separate app pmo for injunctive relief pursuant to §204.15 of the Board's Rules of
Ora dan ~

_YES ao

4. VIOLATIONS ALLEGED

 

Pursuant to Article 14 of the Civil Service Law, as amended (Public Employees’ Fair Employment Act), the charging
party hereby alleges that the above-named respondent(s) has (have) engaged in or is (are) engaging in an improper

practice within the meaning of the following subsections of Section 209-a of said Act (check the subsection(s)
allegedly violated):

if by a public employer If by an employee organization

( 9-a.2(a)
we 209-a.2(b)
\*

a)

b)

c) ({e7209-a.2(c
qd)

e)

f

“If the charge alleges a violation of Section 209-a. 2(c) of the Act based on an employee organization's processing of

or failure to process a claim that a public employer has breached its agreement with such employee organization,
identify the public employer:

a. Name and Address (No. & Street, City and Zip Code, County, Email) Unilod Fed: eb Qrcban et lea Koy

b. Telephone Number: 5X al ~

@12) BAL-GEO0O newyor, wy

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 85 of 337

_ If the charge alleges that a charter school, charter school board of directors, chief administrative officer and/or their agents
has (have) committed an improper practice under the Charter School Act of 1998, check the applicable subsection(s):

Education Law ( [7J) 2854.3(c-2)
Education Law ( f7}) 2855. 1(d)*

*The charge must allege a practice and pattern of egregious acts and/or conduct by the charter school and/or its agents.

5. Specify in detail the alleged violation(s). Include names, dates, times, places and particular actions constituting
each violation. Use additional sheet(s), if necessary. Failure to supply sufficient factual detail may result in a
delay in processing or dismissal of the charge.

> \ ' ~ \

!) r US aS redta Reed and terminated by Fein ee
soseph B- Gufes due to my Umon, involvement.
Mso DT was ie cormineted by Rincrpal Gates duc to
Yay nay vv c| ory Sy \ we

Qs my uncon CuFt ee ed Fede oy Le on ot ‘le eth erg misrepr gene

an

é EC UUGE OF con tlich oF imterect >
Dewayne Clack, Gale

~

cryoe ed UFT NishtCy 5
Reeves Superintendent ond Prnciea | Gebes. ,
6. Ifthe charge alleges a violation bf Section 209-a.1(d) or 209-a.2(b) of the Act, has the charging party notified the
Board in writing of the existence of an impasse pursuant to Section 205.1 of the Board’s Rules of Procedure?

___ YES ako
7. The charging party is available immediately to participate in a pre-hearing conference and a formal hearing.

VVES ____ NO

STATE OF NEW YORK )
SS.:
COUNTY OF )
own iu de uw 1 oukety € , being duly sworn deposes and says, that (s)he is the charging party above

 

named, or its representative, arld that (s)he has read the above charge consisting of this and “2 additional page(s),
and is familiar with the facts alleged therein, which facts (s)he knows to be true, except as to those matters alleged on
information and belief, which matters (s)he believes to be true.

A WA Cs al COLA Konte Mf ge

éecller

(Title)

Subscribed and sworn to before me
this © J 24 f Poke
(month/date/year)

Reset Form . Print Form

PERB 579 (9/15)
men 10/17/18 Page 86 of 337
om : - -GBD-RWL Document 63 Filed
nes ase 1:17-cv-02876-GB STATE OF NEW Yorn

PUBLIC EMPLOYMENT RELATIONS BOARD

PO BOX:2074
ESP AGENCY BLDG 2, FLS 18 & 20
ALBANY, NEW YORK 12220-0074
TEL: (518) 457-6410
FAX: (518) 457-2664
www.perb.ny.gov

 

MONTE KLEIN

CHAI oN DIRECTOR

MAIRPERS OFFICE OF PUBLIC EMPLOYMENT
PRACTICES AND REPRESENTATION

J une 3, 2016

Amadou Konteye
1 64West 147th Street

Apt2D
New York, NY 10039

FRE ‘035095 - NEW YORK CITY BOARD OF EDUCATION AND UNITED FEDERATION OF
TEACHERS |

on the attached notice and is not now being processed to pre-hearing conference or hearing. A copy
of the charge is enclosed to any non-filing party: however, no response need be filed at this time.

If the pleading can be corrected, an appropriate amendment (original and 4 copies) should be
submitted to me by June 17, 2016. It may also be withdrawn by submission of the enclosed
withdrawal request form by the same date. If you do not seek to submit a withdrawal or amendment,
but instead wish to preserve an Opportunity to file exceptions to the determination that the charge is
deficient, you may so notify me in writing by such date, in which event it will be dismissed. Any
response should refer to the case number set forth above. {f you choose to file an
amendment, it should be labeled as such. If you do not file an amendment or otherwise respond

by such date, the charge will be deemed withdrawn and the matter will be closed. If you have any
questions, | can be reached at (518) 457-5973.

| ANY AMENDMENT NOT LABELED AS SUCH MAY BE REJECTED,****

Respectfully,

Susan A. Comenzo, Assistant Director
on behalf of

Monte Klein, Director

Public Employment Practices

and Representation

SAC:cmh
Enc(s).

cc: Karen Solimando, Esq., Acting Director of Labor Relations, NYC Board of Education
Adam S. Ross, General Counsel, United Federation of Teachers
_ Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 87 of 337
DEFICIENCY NOTICE

The pleading in the above-referenced matter is deficient for the reasons set forth below.
The charge is not signed and is not sworn to before a notary.

. An individual may not be listed as the respondent. As relevant here, charges
may be brought only against a public employer and/or an employee organization. See
§ 2 of the charge form.

Individuals have no standing to file allegations that §§ 209-a.1 (d) and (e) and §
209-a.2 (b) of the Public Employees’ Fair Employment Act (Act) have been violated.
Those subsections concern the duty to negotiate, which runs between the employer
and the bargaining agent.

The facts alleged do not support a claim that § 209-a.1 (b) of the Act has been
violated.

The majority of the facts set forth concern employer actions unrelated to the
protections of the Act and over which, therefore, PERB lacks jurisdiction. -

Your bargaining agent is not listed as a respondent in § 2 of the charge form.

Even if it were, the facts set forth regarding its action or inaction fail to include,
as required, the dates of the allegedly improper actions and the specifics as to the
occurrences set forth. .

No facts are alleged which could support the § 209-a.1 (f) and (g) violations
checked off.
 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 88 of 337

STATE OF NEW YORK

IMPROPER PRACTICE CHARGE
PUBLIC EMPLOYMENT RELATIONS BOARD

 

INSTRUCTIONS: File an original and four (4) copies of this Charge DO NOT WRITE IN THIS SPACE
with the Director of Public Employment Practices and Representation,

New York State Public Employment Relations Board, PO BOX 2074, Case No, U-
ESP AGENCY BLDG 2, FLS 18 & 20, ALBANY, NY 12220-0074. if

more space is required for any item, attach additional sheets, Date Received:
numbering item accordingly. ale Received:

1. CHARGING PARTY Ke. UZ a0 g 45

a, MAD ADO We give full name, including any affiliation and local name and number):
/ KONTEVE

b. Address (No. & ve Mo and Zip Code, EY Email): | 6 (, welt | [UAMrack mec an

 

 

 

 

lephone Number: Me RS Ny 1002
c. ei a] Bea [E53 filing charge: Arron,

@ OL a0. 2
AMADOU KONTE EYE NY Jo Deprttmot oft Ue pS Com

d. Name, address, telephone number, an
be directed:
Telephone Number:

mail of attorney or other representative, if any, to whom correspondence is to

2. / PUBLIC EMPLOYER AND/OR EMPLOYEE ORGANIZATION AGAINST WHICH CHARGE iS BROUGHT.

Undod te bn of Teackoy
ayer ang Address (No. & No. & Si reet, City and Zip Code, County, Email): SAB nT
Depeiinest Education

elephone UA NEWYORK | wy S| lQceé
PE eR a ayo] @ibiaers pe 8 oroy,

> Isthe charging party filing a separate app po for injunctive relief purstiant to §204.15 of the Board’s Rules of
Procedure?

__YES ao

4. VIOLATIONS ALLEGED

 

Pursuant to Article 14 of the Civil Service Law, as amended (Public Employees’ Fair Employment Act), the charging
party hereby alleges that the above-named respondent(s) has (have) engaged in or is (are) engaging in an improper

practice within the meaning of the following subsections of Section 209-a of said Act (check the subsection(s)
allegedly violated):

 

If by a public employer if by an employee organization

209-a.1(a) (&7209-a.2(a)

( ) 209-a.1(b) ( ) 209-a.2(b)

(WAPZ09-a.1(c) ( {Ar299-a.2(c)*

( ) 209-a.1(d)

( )209-a.1(e)

( )209-a.1(f)

( ) 209-a.1(g)

“If the charge alleges a violation of Section 209-a. 2(¢) of the Act based on an employee organization's processing of

or failure to process a claim that a public employer has breached its agreement with such employee organization,
identify the public employer:

, > | a
a. Name and Address (No. & Street, City and Zip Code, County, Email): Unie Fe ON et leachKoyx
b. Telephone Number: Se al

@12) BAR - C£o0 NEWYORK, NY oo |
 

Case 1:17-cv-028/6-GBD-RWL Document 63 Filed 10/17/18 Page 89 of 337

If the charge alleges that a charter school, charter school board of directors, chief administrative officer and/or their agents
has (have) committed an improper practice under the Charter School Act of 1998, check the applicable subsection(s):

Education Law ( [E}) 2854.3(c-2)
Education Law ( § rE) 2855.1(d)*

*The charge must allege a practice and pattern of egregious acts and/or conduct by the charter school and/or its agents.

. Specify in detail the alleged violation(s). Include names, dates, times, places and particular actions constituting
each violation. Use additional sheet(s), if oy Failure to su By nes cient factual detail may result in a

delay in processing or dismissal of the char (64 at ae
Reoclonqy 955 / Anos ° (12) eS FredomclA, Dow

Th Rov New yore
pyran pv arsed Sesh. be Sek et ol ictod and sk eA Nt! ay
Joon OGRE a VS earners ; y hn
Yew >| 143 I6Gok {(2 ooh Yruikrel nat te sk SOUS lark
VW “Dw

A eee Geek ana UARew

wer VET Wek reco se
Thee Se a4 medar tk rnb SS pee < Com
6. If theJcharge Zlegesa a vidlation of Section 209-a.1(d) or 209-a cohol of the Act,

Ss the charging party notified the
Board in writing of the existence of an impasse pursuant to Section 205.1 of the Board’s Rules of Procedure?

__ YES VENO
7. The charging party is. available immediately to participate in a pre-hearing conference and a formal hearing.

Yves ___NO

STATE OF NEW YORK )

ss
COUNTY OF New) York )

LUN ot o u LZ ontt Uy eC , being duly sworn deposes and says, that (s)he is the aprons party above
named, or its representative, and that (s)he has read the above charge consisting of this and oly additional page(s),
and is familiar with the facts alleged therein, which facts (s)he knows to be true, except as to those matters alleged on

information and belief, which matters (s)he believes to be true.
Aun acleou Con fede

NYC AoE T€ac her
(Titie)

Subscribed-and sworn to before me
this 4 A\whye , 201}
(month/date/year)

Yet K

JOSEPH K, EADY
 soszn of Deeds
City of New York, No. 3-3593
Certificate Filed in Bronx County PERB 579 (9/15)
Commission Expires Nov. 1.2016

 

 
cos i oR Ma HED

    

Department of
Education

_ Chancellor Richard A. Carranza

About Us

 

Academics

Choices & Enrollment

 

Offices & Programs

Office of the General Counsel

Legal
Investigative
Disciplinary
Audit
Labor Relations
Office of Appeals and Reviews
Compliance Services

Federal! and State Regulatory
Compliance

Performance &
Accountability

 

Rules & Policies

 

Schools in the Community « +".

 

Student Support, Safety &
Activities

 

    

3 F sd 10/17/18 Page 90 of 337

Uny veparument of cuucation

Soi 3ETSS BGI welcome Bienvenue Byeoveni 2S RILIC Sotpo notaries Genvenidsa 206 243

search;

 

Studernis Employees

Parenis and Families
DOE Home Page > Offices & Programs > Office of the Genera! Counsel > Labor Relations
Labor Relations .

The Office of Labor Relations (OLR) provides daily support and guidance to both

school-based and non school-based supervisors citywide concerning all labor relations

matters including contract interpretation and employee performance/discipline. OLR
advocates on behalf of principals and other DOE supervisors at contract arbitration
hearings, as well as administers the Expedited Time and Attendance Process, which is
an effective tool for principals to address tenured pedagogues in their schools with
problematic time and attendance records.

Labor Relations

~

Select Language | ¥

Community and Pertiers

Contacts

 

Karen Solimando, Executive
Director

(212) 374-7990
KSolimando@schools.nyc.gov

Allison Biller, Deputy Director
(212) 374-7863
ABiller@schools.nyc.gov

The Office of Labor Relations (OLR) provides daily support and
guidance to both school-based and non school-based supervisors
citywide concerning all labor relations matters including contract
interpretation and employee performance/discipline. OLR
advocates on behalf of principals and other DOE supervisors at
contract arbitration hearings, as well as administers the Expedited
Time and Attendance Process, which is an effective tool for
principals to address tenured pedagogues in their schools with
problematic time and attendance records.
      

iled 10/17/18 Page 91 of 337

{44

0
’

b

¥
t

cument 63
xh

Case 1:17-cv-02876-GBD-RWL f

0

REVISED 5/93

 

ITEM #

   

 

The City of New York

PAY PERIOD

  

Nas) a

    

EMPLOYEE

 

Payroll Management System
PAYROLLE | WORKUNT Pett] ene il-iacWl DISTRIBUTION &

 

 

 

       

     

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

  

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oviee  104/30/16_loajvo/t6 | OIRECT DEPOSIT PAY STATEMENT 1775
PENSION # ELECTRONIC FUND TRANSFER INFORMATION JSN : REFERENCE #
Pete er a
HOLT INCS | FEDERAL ‘TAX ;
THISPERIOD 12,337.67 89.45 144.94
YEAR TODATE 4-2,337.67 89.45 144,94 . G2 67
DESCRIPTION UNITS / HOUR [AMT EARNED PRIOR PERIOD] UNITS / HOUR AMT EARNED THIS PeRion [LEAVE BALANCE AS OF: 09/09/16
RECURRING GROS 2,337.67 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILASLE
B: ° ” “Note: Leave galances are based on the most current data froin ine curnmulatve
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THISPERIOD | ro StALAMOUNE SR SFANSERYE SR, DESCRIPTION AMOUNT THIS PERIOD fro GPACSMOUNEOR IRGLANGERVE SR
UFT -54.87

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 92 of 337

REVISED 5/99

 

    

05/01/16

The City of New York

PAY PERIOD

  

05/15/16

[| PAYDATE

     

EMPLOYEE

DIRECT DEPOSIT PAY STATEMENT

   

 

 

 

 

   

 

  

      

        

 

 

      

  

 

    

 

 

Payroll Management System
RAO Rei CHECK NUMBER

                 

 

 

 

 

 

 

 

 

 
  

 

 

   

DISTRIBUTION #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENSION # ELECTRONIC FUND TRANSFER INFORMATION USN Pras pexemerp SFE REFERENCE # [CD
000000 Ato La [9 10975820
bv aia) FEDERAL TAX reve AMY etl tag Pees Syed
THISPERIOD 12.419.25 101.69 149.99 35.08 97.93 61.64
year To bate | 4,/56.92 191.14 294.9 68.98 190.60 120.10 NET PAY
DESCRIPTION UNITS HOUR [ANT EARNED PRIOR PERIOD] UNITS? HOUR AMT. EARNED THISPERIOD [LEAVE BALANCE AS OF: 09/09/16 1 1,918.05
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVATABLE |
Note: Leave Balances are based on the most current.data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | sora insTALUMENT NO RETANGERYT SE, DESCRIPTION AMOUNT THISPERIOD | ron@AG AMOUNT OF ReANe RT Tess
UFT -54.87

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 93 of 337

REVISED 5/99
The City of New York

PAY PERIOD | PAYDATE

 

   

EM PLOYEE Payroll Management System
DIRECT DEPOSIT PAY STATEMENT [535 faceainceaadlonate DSIRIUTONE

    

   

 

 

        
  

 

 

 

       

 

 

 

 

 

          

   

    

   

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 05/16/16 05/31/16 __ [05/31/16
PENSION # ELECTRONIC FUND TRANSFER INFORMATION USN pee EXENT REFERENCE # | CD wm 2 y,
0 , 0975820 KONTEYE, AMADOU .
eevee TOTAL EARNINGS FEDERAL TAX SOCIAL SECURITY STATE TAX CITY TAX CITY WAIVER TOTAL DEDUCTIONS THIS PERIOD
THtsPERIOD 12,419.25 101.69 149.99 35.08 97.93 61.64 .
year topate | /,176.1/ 292.83 4449 104,06 288.53 181.74 Lae
DESCRIPTION UNITS THOUR [AMTEARNED PRIOR PERIOD] UNITS HOUR JAM EARNED THISPERIOD [LEAVE BALANCE AS OF: 09/09/10 1 1.918.05 __
RECURRING GROS - 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THISPERIOD | romAnevattwest no | Nera ERY eS DESCRIPTION AMOUNT THIS PERIOD | rorAi NS TAULMENT NO REEANGERVEER,
UFT : -54.87

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 94 of 337

REVISED 4/93

 

  
 

The City of New York

  
  

    

EMPLOYEE

  
  

 

 

 

 

  

     

 

  

 

 

 

 

 

Payroll Management System
RO Rite CHECK NUMBER

 

 

 

 

 

 

 

 

 

  

DISTRIBUTION #

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEM # PAY PERIOD NS ,
PENSION # ELECTRONIC FUND TRANSFER INFORMATION ISN eee ERENT REFERENCE # | CD EMPLOYEE ewe
A 20- KONTEYE, AMADOU
FEDERAL TAX Eyota meen eG A p R TOTAL DEDUCTIONS THIS PERIOD
THISPERIOD 12,419.25 101.69 150.00 35.08 97.93 61.64 502.44
year TobaTE | 7.257./5 305,07 449 98 105,24 293./9 184.92 jes
DESCRIPTION UNITS 7 HOUR AMT. EARNED PRIOR PERIOD] UNITS / HOUR __ AMT. EARNED THIS PERIOD LEAVE BALANCE AS OF: 09/09/16 1 1916.81
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | rocMAh Meant no IBELANGE:RVE OB. DES CRIBTION AMOUNT THISPERIOD | ro G74 PCN Vent No BeTANSERTT oe
UFT -56.10

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 95 of 337

OD

REVISED 5/99

 

  
  

 

06/30/16

  

The City of New York
PAY PERIOD

06/16/16

| Mead
06/30/16

  

EMPLOYEE

DIRECT DEPOSIT PAY STAT.

EMENT

  

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION

   

 

    

EDERAC
ENF

a FEXEMPT} ES

SN

 

 

orem TOTAL EARNINGS

REFERENCE #

cD

 

 

   

NEMINE

    

     
 

 

 

 

Payroll Management System
RG Re CHECK NUMBER

74204 1043508064 05M499

 

 

 

 

 

 

 

 

 

  

DISTRIBUTION #

      
          

 

 

 

 

 

 

 

 

 

 

 

ga ae Eero NMS atte ag Peers TOTAL DEDUCTIONS THIS PERIOD
THISPERIOD  12.419.25 101.69 149.99 35.08 97.93 61,64 .
YEAR TODATE | 9.677.00 406,76 599,97 140.32 391.72 246.56 [naa ae
DESCRIPTION UNITS / HOUR _ [AMT EARNED PRIOR PERIOD} UNITS / HOUR JAM EARNED THis PERIOD [LEAVE BALANCE AS OF: 09/09/16 1 1.916.82
RECURRING GROS 2AIT9.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD J +o SQALAMOUNTOR IRETANGE RHE OR DESCRIPTION AMOUNT THIS PERIOD [7 QGAGAMOURT OR ELAN RYE OB,
UFT -56.10

 

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 96 of 337

0

REVISED 5/99

 

The City of New York

ITEM # a

 

06/16/16

06/27/16

06/27/16

EMPLOYEE

 

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION

DIRECT DEPOSIT PAY STATEMENT

J TEDERAL STATE

 

EXEMPT

 

 

TOTAL EARNINGS

   
 

REFERENCE # cb

 

 

 

TIA

 

 

2

KONTEYE, AMADOU

Payroll Management System
RO Rh CHECK NUMBER

 

 

 

 

 

 

 

 

 

      

DISTRIBUTION #

 

 

 

 

 

 

 

 

 

 

 

FEDERAL TAX tet Veal ina ey ; R TOTAL DEDUCTIONS THIS PERIOD
THis PERIOD {15,101.57 3709.78 925.90 216.55 1029.32 561.56 6443.11
year ToDATE | 34,455.57 4523.30 24125,85 497.18 1,812.76 1,054.68 fe
DESCRIPTION UNITS / HOUR JAMT. EARNED Prior PERIOD] UNITS / HOUR [AMT EARNED THISPERIOD LEAVE BALANCE AS OF: (39/0}9/16 1 8658.46
INTEREST 167.66 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
PERDIEM ADJUST -14,598.61
TERMINATION PA 701.30
VACTION PAY 4,675.33
SERVICE ARREAR 24,155.89 Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in E1S. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THISPERIOD | ota GHOUNERE no REFANGE RYE ER, DESCRIPTION AMOUNT THISPERIOD | tori ing Matt veNt No STAN TERY EER

 

 

 

 

 

 

 

 

 

 

Pay stub printed on 09/09/16

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 97 of 337

REVISED 5/99

 

   

PAY PERIOD

07/01/16 07/15/16

   

 

The City of New York

   

| PAYDATE

EMPLOYEE
PAY STATEMENT

  

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION

  

JSN

 

 

  
  

 

REFERENCE # cb

 

 

 

    

     

09758

 

Payroll Management System

RO cd CHECK NUMBER BRRUED
T_:1043517766 O5M499

EMPLOYEE

 

KONTEYE, AMADOU

 

 

 

 

 

 

 

 

 

aan

   

         

       

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ia) at red Eyeyery Mey tet shag TAX eae aa
THISPERIOD 12,419.25 101.69 150.00 35.08 97.93 :
year Toate | 12,096.25 508.45 749.9 175.40 489.65 308.20
DESCRIPTION UNITS | HOUR fast EARNED PRIOR PERIOD] UNITS / HOUR amt. EARNED THis PERIOD [LEAVE BALANCE AS OF: 09/09/16 L1.916.81
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNTTHIS PERIOD | ro SQAL AMOUNT OR EANGERVT SR, DESCRIPTION AMOUNTTHIS PERIOD J rontAbS¥OUNESR BEANS RYE EB,
UFT -56.10

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 98 of 337

REVISED 5/99

 

PAY PERIOD

07/16/16

07/31/16

The City of New York

    

[ PAYDATE
07/29/16

   

  

EMPLOYEE

DIRECT DEPOSIT PAY STATEMENT

 

 

 

    

 

 

 

 

  

  

 

 

   

   

 

 

 

      

 

 

  
      

  

 

Payroll Management System
Rn I CHECK NUMBER

742 4 ____ 4943530991 05M499

 

 

 

 

 

 

 

 

     

 

 

DISTRIBUTION #

    
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENSION # ELECTRONIC FUND TRANSFER INFORMATION ISN ree SRETET REFERENCE # cD EMPLOYEE ewe
000000 1 A19 10975820 KONTEYE, AMADOU
ey alle) FEDERAL TAX MEDICARE F-3yV imams 84 CITY WAIVER TOTAL DEDUCTIONS THIS PERIOD
THISPERIOD 12,419.25 101.69 149.99 35.08 97.93 61.64
year Topare | 14,515.50 610,14 899,96 21048 587.58 369.84
DESCRIPTION UNITS / HOUR {AMT EARNED PRIOR PERIOD] UNITS / HOUR  JAMT. EARNED THiS PERIOD |LEAVE BALANCE AS OF: 0)9/09/16 1 1,916.82
RECURRING GROS 2,419.25 DESCRIPTION BALANGE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNTTHISPERIOD | ;qGQ*KAMOUNLOF RATAN ERT Oey DESCRIPTION AMOUNT THIS PERIOD [son nAPOTNEG 0 RELANGERVS OF
UFT ~56.10

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 99 of 337

O

 

REVISED 5/93
The City of New York EMPLOYEE Payroll Management System
Tiem # PAY PER Ia sy, PAYROLL# | WORKUNT [feta [tel @NI T1503 DISTRIBUTION #

 

08/01/16

08/15/16

08/15/16

DIRECT DEPOSIT PAY STATEMENT

 

 

 

PENSION #

ELECTRONIC FUND TRANSFER INFORMATION

Tel
yi

JSN

   

  

DERAT STATE.
EWE XENP

REFERENCE # cb

    
 

   
 

   

 

 

 

   

    

 

       
 

 

 

 

 

     
      

       

PF 1.043538835 05M499

EMPLOYEE

   

La Md

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXEMPT WS J
goon) Alo tals 580 KONTEYE, AMADOU
TOTAL EARNINGS aa aie rd SOCIAL SECURITY MEDICARE STATE TAX read TOTAL DEDUCTIONS THIS PERIOD
THISPERIOD  $2.419.25 101.69 149.99 35.07 97.93 61.64 504.88
vear ToDATE | 16,934.75 71183 1049.95 54555 685.51 431.48 Sa Sa
DESCRIPTION UNITS / HOUR AMT. EARNED PRIOR PERIOD] UNITS / HOUR JAM. EARNED THISPERIOCD {LEAVE BALANCE AS OF: ()9/09/16 1 1.914.37
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in EIS. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD | rotk’nS¥attvenT no | Werke RY ESS, DESCRIPTION AMOUNT THIS PERIOD | roche MOUNE SR Ag WG SEANGEE RYT ER,
UFT ~58.56

 

 

 

 

 

 

Pay stub printed on 09/09/16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 100 of 337

REVISED 5/93

 

 

The City of New York

EMPLOYEE

 

 

 

 

 

 

   

 

     

 

 

 

 

 

 

Payroll Management System

  

 

 

 

 

 

 

 

 

 

        
      

DISTRIBUTION #

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(TEM # ae i 1s nhs r PAYROLL # ey CHECK NUMBER
PENSION # ELECTRONIC FUND TRANSFER INFORMATION ISN SETENPT REFERENCE # [CD
820
eer eme Toa EARNINGS ae ae SOCIAL SECURITY Sue
THISPERIOD 12,419.25 101.69 150.00 :
year topate | 19,354.00 813.52 1199.95 280,63 783.44 : irae
DESCRIPTION UNITS | HOUR JAM. EARNED PRIOR PERIOD] UNITS 7 HOUR AMT. EARNED THISPeRiop FLEAVE BALANCE AS OF: —Q9/09/10 1 1.916.81
RECURRING GROS 2,419.25 DESCRIPTION BALANCE AVAILABLE DESCRIPTION BALANCE AVAILABLE
Note: Leave Balances are based on the most current data from the Cummulative
Absence Reserve screen in E/S. Data is based on Pay Stub printing date
DESCRIPTION AMOUNT THIS PERIOD fro SOAK AMRUNE OR in BEFANGERYE O8- DESCRIPTION AMOUNT THIS PERIOD J rot fPAbAMOUNE GR BOTAN SE RYT SE,
UFT -56.10

 

 

 

Pay stub printed on 09/09/16
; Case 1:17-cv- SB HBA 63 ge 10/17/18 Page 101 of 337

 

A Union of Professionals

NAME: Aaa dou Kante Ve

TITLE: Jeacl erm scHoot/pistinct:_ S MUG 4

rite numBer: 2959S | 6 HOME TEL: LIZ AGS L452

E-MAIL: Aaa 4 hu ovteur y Yah CommCELLPHONE: GUC % e2 12 Y

DATE GRIEVANCE OCCURRED: Z, / 2 Hie

NATURE OF THE GRIEVANCE: Amada wes Cttmr2tk Jd z/ “fe
af len Fur-cipeh rLtiyed 34 Lan Gap be Vln Os

 

 

 

 

 

SPECIFIC CONTRACTUAL ARTICLE(S) VIOLATED:

 

 

 

 

SECIFIC REMEDY SOUGHT: Lcin slate K ok. 2S Dane
wndlthe mike uIpeZle-

 

 

| SHALL BE ACCOMPANIED AT THE MEETING BY THE UFT CHAPTER LEADER
OR HIS/HER DESIGNATED ALTERNATE.

 
  

SIGNATURE: _( 4
DATE: C2 y 7x | 16
FAX TO THE MANHATTAN UFT BOROUGH OFFICE AT 212.510.6424.

CC: UFT DISTRICT REPRESENTATIVE
PARNIECE RICHARDSON, UFT SPECIAL REPRESENTATIVE

dA K (PLEASE INITIAL) | WISH TO PROCEED TO THE NEXT LEVEL GREIVANCE IF THIS IS NOT RESOLVED
OR IF | DO NOT RECEIVE A WRITTEN DECISION WITHION FIVE (5) SCHOOL DAYS.

 
Case 1:17-cv-02876-GBD-RWL Dany

  

United Federation of Teachers
A Union of Professionals

June 12, 2018

Mr. Amadou Konteye
164 West 147th St. #2D

New York, NY 10039
UFT Case# M59848

Topic: Monies Owed

Dear Mr. Konteye,

This is to advise you that the Union's Grievance Department has concluded its
review of your above noted grievance.

At the present time, we believe that your case presents sufficient merit to pursue
to arbitration. As such, a Demand for Arbitration has been filed on your behalf.

An arbitration hearing on your case will be scheduled as soon as possible,
predicated on the current U.F.T. caseload. Once a date has been scheduled, a U.F.T.
Advocate will be assigned to your case. This Advocate will contact you to discuss the

case and to prepare for the arbitration hearing.

Please be advised that future arbitration decisions may impact upon your case.
This would then require a re-evaluation of which you will be advised.

Should you choose not to pursue this matter any further, please advise this
department as soon as possible,

In regard to any inquiry, please refer to your U.F.T. Case #.

 

Director
Grievance Department

EGP/al

cc Dwayne Clark, Borough Rep.
Zina Burton-Myrick, District Rep.
Parniece Richardson, Special Rep.
52 Broadway, New York, NY 10004 212.777.7500 www.uft.org
tant Secretary, Thomas Brown Assistant Treasurer

Officers: Michael Mulgrew President, Howard Schoor Secretary, Mel Aaronson Treasurer, LeRoy Barr Assis

Vice Presidents: Karen Alford, Carmen Alvarez, Evelyn DeJesus, Anne Goldman, Janella Hinds, Richard Mantell, Sterling Roberson
ent 63 File

“Ex

Case 1:17-cv-02876-GBD-RWL D

 
  

oN

    

FBO

 

United Federation of Teachers
A Union of Professionals

June 1, 2018

Mr. Amadou Konteye
164 West 147th St. #2D

New York, NY 10039
UFT Case# M60504

Topic: Union Animus

Dear Mr. Konteye,

This is to advise you that the Union's Grievance Department has concluded its
review of your above noted grievance.

At the present time, we believe that your case presents sufficient merit to pursue
to arbitration. As such, a Demand for Arbitration has been filed on your behalf.

An arbitration hearing on your case will be scheduled as soon as possible,
predicated on the current U.F.T. caseload. Once a date has been scheduled, a U.F.T.
Advocate will be assigned to your case. This Advocate will contact you to discuss the
case and to prepare for the arbitration hearing.

Please be advised that future arbitration decisions may impact upon your case.
This would then require a re-evaluation of which you will be advised.

Should you choose not to pursue this matter any further, please advise this
department as soon as possible.

In regard to any inquiry, please refer to your U.F.T. Case #.

Fraternally

  

Ellen Gaillin Procida
Director
Grievance Department

EGP/al

cc Dwayne Clark, Borough Rep.
Zina Burton-Myrick, District Rep.
Parniece Richardson, Special Rep.
52 Broadway, New York, NY 10004 212.777.7500 www. uft.org

Ovjicers: Michael Mulgrew President, Howard Schoor Secretary, Mel Aaronson Treasurer, LeRoy Barr Assistant Secretary, Thomas Brown Assistant Treasurer
Vice Presidents: Karen Alford, Carmen Alvarez, Evelyn DeJesus, Anne Goldman, Janelia Hinds, Richard Mantell, Sterling Roberson
Case EN eng Fy 10/17/18 Page 104 of 337
| ‘ : ce

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

 

 

NEW YORK STATE DIVISION OF

HUMAN RIGHTS on the Complaint of VERIFIED COMPLAINT
AMADOU KONTEYE, et ° Executive Law,
Complainant,
v. Case No.
10179999

FREDERICK DOUGLASS ACADEMY,
Respondent.

 

 

ie

Federal Charge No. 16GB601636

I, Amadou Konteye, residing at 164 West 147th Street, Apt 2D, New York, NY, 10039,
charge the above named respondent, whose address is 2581 Adam Clayton Powell Jr. Blvd, New
York, NY, 10039 with an unlawful discriminatory practice relating to employment in violation
of Article 15 of the Executive Law of the State of New York (Human Rights Law) because of
national origin, opposed discrimination/retaliation.

Date most recent or continuing discrimination took place is 2/12/2016.
The allegations are:

1. _ Iam of African descent and I opposed discrimination. Because of this, I have been
subject to unlawful discriminatory actions.

SEE ATTACHED DESCRIPTION OF DISCRIMINATION

Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of national origin, opposed discrimination/retaliation, in violation of the
New York State Human Rights Law (Executive Law, Article 15), Section 296.

I also charge the above-named respondent with violating Title VII of the Civil Rights Act of
1964, as amended (covers race, color, creed, national origin, sex relating to employment). I
hereby authorize SDHR to accept this verified complaint on behalf of the U.S. Equal
Employment Opportunity Commission (EEOC) subject to the statutory limitations contained in
the aforementioned law(s).
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 105 of 337

DESCRIPTION OF DISCRIMINATION - for all complaints (Public Accommodation,
Employment, Education, Housing, and all other regulated areas listed on Page 3)

Please tell us more about each act of discrimination that you experienced. Please include
dates, names of people involved, and explain why you think it was discriminatory.

PLEASE TYPE OR PRINT CLEARLY.

Nhe Or hace pal NoSeel db. Gates at
te Cc ck ey ic \S Nou aa Lass We ade way COVA Ec i dau
o2 /iz{[role “after pecigvina We > |
acievance \e \ ber . ‘0 2 eel b Ga te s_ Yold
Syad he ( wec ol |v £__ Su Loti ULE | eather
in Clie ck [ Le. We Cov) Al A Coy, VY) ot an
cs stibvte Leacher' T am «a Olu Veense
Fr €En€ La je acher Who : have by ae _~ \ aly iM
nine (4\ Class€S Sinece WOl2, a
Pe bn Cy pal NO REV h Db. Ga rES A S Corm a ated
mé \y& Cause Ode Wo Valie “ al Or ig ro a
A\So© Pein Ligect Tost Oh WS ‘ Coate S wk Vea iy ert ed
Cx GG wree més \ ee gus \\¢ QArci€Vonc€
Les Ley oot AN. ce UT ie A CG CVn &
te Ge Be dev ({ Qa la rl Cay (A Ave Chana & mu
Sha 3 & in AAy ¢ P me peoll au She a4 J ~

 

 

 

 

 

w

 

 

 

 

 

 

 

 

 

if you need more space to write, please continue writing on a separate sheet of paper and attach it to the
complaint form. PLEASE DO NOT WRITE ON THE BACK OF THIS FORM.

8
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 106 of 337

NOTARIZATION OF THE COMPLAINT

Based on the information contained in this form, | charge the above-named Respondent with an unlawful
discriminatory practice, in violation of the New York State Human Rights Law.

By filing this complaint, | understand that | am also filing my employment complaint with the United States
Equal Employment Opportunity Commission under the Americans With Disabilities Act (covers disability
related to employment), Title VI! of the Civil Rights Act of 1964, as amended (covers race, color, religion,
national origin, sex relating to employment), and/or the Age Discrimination in Employment Act, as amended
(covers ages 40 years of age or older in employment), or filing my housing/credit complaint with HUD under
Title VI of the Federal Fair Housing Act, as amended (covers acts of discrimination in housing),as applicable.

This complaint will protect your rights under Federal Law.

| hereby authorize the New York State Division of Human Rights to accept this complaint on behalf of the U.S.
Equal Employment Opportunity Commission, subject to the statutory limitations contained in the
aforementioned law and/or to accept this compiaint on behalf of the U.S. Department of Housing and Urban
Development for review and additional filing by them, subject to the statutory limitations contained the in

aforementioned law.

| have not filed any other civil action, nor do | have an action pending before any administrative agency, under
any state or local law, based upon this same unlawful discriminatory practice.

| swear under penalty of perjury that | am the complainant herein: that | have read (or have had read to me)
the foregoing complaint and know the contents of this complaint; and that the foregoing is true and correct,

based on my current knowledge, information, and belief.

Sign’ your full legal name

Subscribed and sworn before me
Fporveny201

SER This ay of

GLENN NICHTENHAUSER , °

Notary Public, Steve county yon’ GDh
No. 04 3¢ Signature of Notéry Public

No. OLNI4983666 + 20Xt
yi, ‘
County: Cyverws Commission expires: | \ \Zo (9

Commission Expires Jul

Please note: Once this form is notarized and returned to the Division, it becomes a
legal document and an official complaint with the Division of Human rights. After the
Division accepts your complaint, this form will be sent to the company or person(s)

whom you are accusing of discrimination.
bit as Page oy of 337

   

Case $2 ISB ERB ERM

   

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
INTAKE QUESTIONNAIRE

Pry mo
Please immediately complete this entire form and return it to the U.S. Equal Emplé ment Soran
Commission (“EEOC”), REMEMBER, a charge of employment discrimination must be-filed within th
limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination. When waifeceive this
form, we will review it to determine EEOC coverage. Answer all questions completely, and attach additional pages if nééiled
to complete your responses. If you do not know the answer to a question, answer by stating “not known.” Itai question i is
not applicable, write “N/A.” (PLEASE PRINT) : = —

oh

 

i

1. Personal Information
Last Name: Ko ante Ue First Name: Lt Wa 4 OU MI: ©
Street or Mailing Address: { b \ Va) eS ly? 8 Le E€ Apt or Unit #: “2 BD
ciy: Né@W Yor | County, New York. state NY zip, LOOZSD
Phone oun Home: n2b27 ~ l LS 2 Work: E46 AU2 —- -qG [BU
cet: O45 BY~ LAY Email Address: Awicac}] OU Kon teye a uahoo. ( on}
Date of Birth: O blo 6 [ a Sex: Male O Female Do You Have a Disability? CTYes (No
Please answer each of the next three questions. i. Are you Hispanic or Latino? O1 Yes [1 No
ii. What is your Race? _—_ Please choose all that apply. O) American Indian or Alaskan Native 0 Asian O White
eBlack or African American O Native Hawaiian or Other Pa; ific Islander
iii. What is your National Origin (country of origin or ancestry)? Ss € neq a \ & S & yt! Cox al
Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach na
Name: ky AT AM VAC Relationship: WA

Address: (6y Loe st lu bree ity: \) eu) KorkKe ATW secu 108A
Home Phone: (a2) 3b 1bSse2 Other Phone: 644 ea —_ UEQ |

2. I believe that I was discriminated against by the following organization(s): (Check those that apply)

10:2 Wd
ds

 

 

 

 

 

 

 

 

Employer 0 Union O Employment Agency O Other (Please Specify)

 

Organization Contact Information (If the organization is an employer, provide the address where you actually worked. If you
work from home, check here__ and provide the address of the office to which you reported.) If more than one employer is

Onuiiniontame: Pre dery CX Douglass Peademy 05 MUY4
Address:25 31 AdGwa Clayton Buell Gouny: Meu Yor Kd

City: )\ an 4 v St (K Y state: (NS WY zip: lOO a4 Phone: (22) Le -Y lL O+F

Type of Business: Publ, Cc Schoo} Job Location if different from Org. Address:

Human Resources Director or Owner Name: Phone:(__)

 

 

Number of Employees in the Organization at All Locations: Please Check (Vv) One

 

 

 

O Fewer Than 15 15-100 O 101-200 0201-500 OO More than 500

3. Your Employment Data (Complete as many items as you are able.) Are you a federal employee? OD Yes 0 No

Date Hired: q “ZO Job Title At Hire: £ r@wyC in te act. } A 2

Pay Rate When Hired: § Cy A Last or Current Pay Rate: s ( & ZL

Job Title at Time of Alleged Discrimination: & che T Date Quit/Discharged: (4“2 1 2 © | 6

Name and Title of Immediate Supervisor: ‘So SE eh Pp, Gale S t ee ‘ vit Fea |
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 108 of 337

Of the persons in the same or similar situation as you, who was treated worse than you?
Full Name Race, sex, age, national origin, religion or disability Job Title Description of Treatment

A. Noh dd Au / lon
t |

 

 

Of the persons in the same or similar situation as you, who was treated the same as you?
Full Name Race, sex, age, national origin, religion or disability Job Title Description of Treatment

A.

Nobody | Non &

 

Answer questions 9-12 only if you are claiming discrimination based on disability. If not, skip to question 13. Please tell us
if you have more than one disability. Please add additional pages if needed.

9, Please check all that apply: O Yes, I have a disability
C1 Ido not have a disability now but I did have one
CO No disability but the organization treats me as if 1 am disabled

10. What is the disability that you believe is the reason for the adverse action taken against you? Does this disability
prevent or limit you from doing anything? (e.g., lifting, sleeping, breathing, walking, caring for yourself, working, etc.).

 

 

 

11. Do you use medications, medical equipment or anything else to lessen or eliminate the symptoms of your disability?
O Yes O No
If “Yes,” what medication, medical equipment or other assistance do you use?

 

 

12. Did you ask your employer for any changes or assistance to do your job because of your disability?
Ol Yes O No

If “Yes,” when did you ask? How did you ask (verbally or in writing)?

 

Who did you ask? (Provide full name and job title of person)

 

Describe the changes or assistance that you asked for:

 

 

 

How did your employer respond to your request?

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 109 of 337

13. Are there any witnesses to the alleged discriminatory incidents? If yes, please identify them below and tell us what
they will say. (Please attach additional pages if needed to complete your response)

Full Name Job Title Address & Phone Number What do you believe this person will tell us?

 

 

 

14. Have you filed a charge previously on this matter with the EEOC or another agency? 0 Yes 0 No

15. If you filed a complaint with another agency, provide the name of agency and the date of filing:
\
tb enri thee La A raw

16. Have you sought help about this situation from a union, an attorney, or any other source? Yes O No
Provide name of organization, name of person you spoke with and date of contact. Results, if any?

ET

Please check one of the boxes below to tell us what you would like us to do with the information you are providing on this
questionnaire. If you would like to file a charge of job discrimination, you must do so either within 180 days from the day you
knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in a
place where a state or local government agency enforces laws similar to the EEOC’s laws. If you do not file a charge of
discrimination within the time limits, you will lose your rights. If you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or employment agency about your charge, you may
wish to check Box 1. If you want to file a charge, you should check Box 2.

 

 

 

BOX1 ___ I want to talk to an EEOC employee before deciding whether to file a charge. I understand that by checking this box, I have
not filed a charge with the EEOC. I also understand that I could lose my rights if I do not file a charge in time.

 

 

 

BOX2 ___| want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination I described above. I
understand that the EEOC must give the employer, union, or employment agency that I accuse of discrimination information about
the charge, including my name. | also understand that the EEOC can only accept charges of job discrimination based on race, color,
religion, sex, national origin, disability, age, genetic information, or retaliation for opposing discrimination.

 

 

(Alege oy [15/16

baa Toddy’s [t

PRIVACY ACT STATEMENT: This form is covered by the Privacy Act of 1974: Public Law 93-579. Authority for requesting personal data and the uses thereof are:

1) FORM NUMBERITITLE/DATE. EEOC Intake Questionnaire (9/20/08). 2) AUTHORITY. 42 USC § 2000¢-5(b), 29 USC § 211, 29 USC § 626, 42 USC §12117(a), 42 USC §2000ff-6.

3) PRINCIPAL PURPOSE. The purpose of this questionnaire is to solicit information about claims of employment discrimination, determine whether the EEOC has jurisdiction over those
claims, and provide charge filing counseling, a5 appropriate. Consistent with 29 CFR 1601.12(b) and 29 CFR 1626.8(c), this questionnaire may serve as a charge if it meets the elements of a
charge. 4) ROUTINE USES. EEOC may disclose information from this form to other state, local and federal agencies as appropriate or necessary to carry out the Commission's functions, or
if EEOC becomes aware of a civil or criminal law violation. EEOC may also disclose information to respondents in litigation, to congressional offices in response to inquiries from parties to the
charge, to disciplinary committees investigating complaints against aittomeys representing the parties to the charge, or to federal agencies inquiring about hiring or security clearance matters.
5) WHETHER DISCLOSURE IS MANDATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING INFORMATION. Providing this information is voluntary but the
failure to do so may hamper the Commission's investigation of a charge. It is not mandatory that this form be used to provide the requested information.

November 2009

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 110 of 337

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office — INTAKE
33 Whitehall Street, 5'" Floor
New York, NY 10004

This agency enforces the laws against discrimination in employment based on race, color,
religion, national origin, age, sex, disability, or genetic information. The event you are
complaining about must have occurred within a maximum of 300 days of the filing of a charge.
Our jurisdiction covers public and private employers with 15 or more employees (20 or more
employees for age complaints), labor unions, and employment agencies located in New York
State south of Albany. If you work for the Federal Government, you must first contact your
agency's Equal Employment Office in order to file a complaint.

 

To better serve your interest and avoid delays in processing your complaint, please answer the
following questions:

NAME: Areadou Kontere

TEL. NO. WHERE WE GAN CONTACT You: 212 -4G62- 16S 5 [' U6 -A42~-GI XY

A. What was the Latest or Most Recent Date of discrimination which you are alleging?

tebe wacy 12, 2olé

B. Does your employer have fewer than 15 employees (20 for age complaints)?

100

 

Yes No ~~ How many employees?

C. Have you filed a complaint with another agency (such as the New York State Division
of Human Rights or the New York City Commission on Human Rights?

Yes No LO

lf Yes, Name of agency and date of filing:

 

D. Do you work for a Federal Government Agency (Such as the U.S. Postal Service?
Yes No ~~

“IF YOU ANSWERED YES TO ANY OF THE ABOVE QUESTIONS, PLEASE SEE THE
RECEPTIONIST, AS THE EEOC MAY NOT HAVE JURISDICTION OVER YOUR CLAIMS

If you answered NO to the above questions, please fill out the questionnaire and return it the
receptionist, who will give you further instructions about our procedures.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 111 of 337

If Job Applicant, Date You Applied for Job () | 20 | 2. Job Title Applied For Tt ench te ac\ LT

4. What is the reason (basis) for your claim of employment discrimination?

FOR EXAMPLE, if you feel that you were treated worse than someone else because of race, you should check the box next to
Race. If you feel you were treated worse for several reasons, such as your sex, religion and national origin, you should check all
that apply. If you complained about discrimination, participated in someone else’s complaint, or filed a charge of discrimination,
and a negative action was threatened or taken, you should check the box next to Retaliation.

O1 Race O Sex OlAge O Disability texfational Origin O Religion Retaliation 1 Pregnancy () Color (typically a
difference in skin shade within the same race) 0 Genetic Information; circle which type(s) of genetic information is involved: i.
genetic testing ii. family medical history iii. genetic services (genetic services means counseling, ow or testing)

If you checked color, religion or national origin, please specify: Senne 42 | tS€ vi Cav

If you checked genetic information, how did the employer obtain the genetic information?

 

Other reason (basis) for discrimination (Explain):

 

 

5. What happened to you that you believe was discriminatory? Include the date(s) of harm, the action(s), and the name(s) and

title(s) of the person(s) who you believe discriminated against you. Please attach additional pages if needed.
(Example: 10/02/06 — Dis, ee by Mr. John Soto, Production Supervisor)

Ay Date: 2 | @ 2 G action: + nav \ween dis Crh my inated by
Preineieal S$ » Ware An cl

Name and io eb ahora Sos a A Ay C MA ~ 1 uv te —_ at,
B. Date: DZ [r/] Action: 1> Cakes C pr "O yr

Loas “¢ ey cull in me Bont ably basi\ion
Name and Title of Person(s) Responsible Le Sof

 

6. Why do you believe these actions were discriminatory? Please attach additional pages if needed
Loh Med Ane French vacant ne oSt
ay & ALE a rew A Cant Y Or A ©
4
Pour Years Own d. Prim cipal] Gale Aen ert nr & tye Pos Vor
7. What reason(s) were given to you for the acts you consider discriminatory? By whom? His or Her Job Title?

Princ tgal Gakes iced Six new Veachérs | however
EV eG. eftove muy Ska kus Poo Sub- feather

t uW\ vite Describe ESC was Gh thes same or similar situation as you and how they were treated. For example, who else applied for
the same job you did, who else had the same attendance record, or who else had the same performance? Provide the race,
sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of
discrimination. For example, if your complaint alleges race discrimination, provide the race of each person; if it alleges sex
discrimination, provide the sex of each person; and so on. Use additional sheets if needed.

 

Of the persons in the same or similar situation as you, who was treated better than you?
Full Name Race, sex, age, national origin, religion or disability Job Title Description of Treatment

A.

 

 

 

 
Case 1:17-cv-02876- GBD: -RWL Document 63 Filed 10/17/18 Page 112 of 337

Exh. bot

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 113 of 337

12/26/2017 Tenure

@
We
UF United Federation of Teachers

A Union of Professionals

From UFT.org (hitp://www.uft.org)

   

‘Tenure

Appointment and New York City licensure

When you are permanently hired to fill a vacancy, you are “appointed” to that position. Your appointment must
match your state certification by both subject and level. As part of this appointment process, the DOE
automatically generates its own teaching license. This New York City license must match your New York State
certificate subject area and, in addition, the grade level of your NYC teaching assignment.

The NYC license specifies the area in which you will be considered for tenure decisions and accrue seniority; the
latter can be very important if there is excessing in your school. While there are no more New York City paper
licenses, there are still license/appointment areas, each with a different code.

When you begin teaching, the DOE notifies you by personal email of your license/appointment area and includes
the license code. Make sure you are appointed in the subject area and division level (i.e. elementary, middle or
high school) that matches your state certification.

You can only be appointed in an area that matches your state certificate. It can be a little confusing, however, as
New York State certification often includes different grade ranges than those of a New York City license. For
example, a New York State English or math or social studies certificate will state it is appropriate for grades 7-12
(middle and high schools). A New York City license can sometimes differentiate between high school and
muddle school, depending on your appointment.

Unfortunately, “out of license” teaching assignments are not unusual. Since some teaching positions are harder to
fill than others, newer teachers are often assigned to teach out of their license areas. in a different level, subject
area or both. While such “out of license” assignments don’t affect your salary. they could affect your ability to
attain tenure and your right to keep your position if excessing occurs. Teachers who have taught “out of license”
could find their probation period extended if the principal or superintendent thinks there is not enough experience
in, or evidence of effectiveness in, the appointed license area.

You can be appointed under only one license at a time (even if you have multiple certifications), and your license
area of appointment determines the area in which you will be granted tenure. Sometimes your certification
permits you to be appointed under another license; however, if you agree to switch to a new appointment, you
are on probation again.

in addition, if you switch to another license you must serve probation in that license, and there may be other
ramifications. Contact your UFT borough office before you switch your license. In any case. your salary does not
change when your license changes. Be sure to check with your.payroll secretary that your appointment date is
correctly entered in the computer.

If you believe your appointment, New York City license, or teaching assignment does not match your state

certification, speak to your chapter leader at once. Your chapter leader can help you discuss this with your

http://www aft org/print/new-teachers/tenure
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 114 of 337
12/26/2017 Tenure
principal and get your program corrected as soon as possible. Or you can call your UFT borough office
immediately and ask to speak to an educational liaison.

The probationary period

State law requires teachers and other staff appointed after July 1, 2015 to serve a four-year probationary period
after being appointed to a position. During that time. supervisors are supposed to observe you several times a
year and evaluate you in areas including planning and preparation, classroom environment, instruction and
professional responsibilities.

Generally, at the end of four years of acceptable service, teachers and other pedagogues will be entitled to due
process rights under their contract and under Section 3020-a of the state Education Law, which governs the
discipline and dismissal of tenured educators. This is commonly called acquiring tenure, but it is effectively the
completion of your probationary period. If the DOE intends to discontinue, that is terminate, your service at any
time prior to the completion of your probationary period, you must be given notice.

If you are discontinued, call your UFT borough office, which will assign an advocate to assist you in fighting the
termination.

Sometimes a principal will ask you to sign a document stating that you agree to an extension of your
probationary period beyond the four years. If this occurs, contact your chapter leader or your UFT borough office
immediately so we can arrange for an attorney to review the document in order to protect your rights as a
probationary educator.

There are two ways to reduce your probationary period:

e If you worked as a regular substitute in the same license and in the same school level you may be able to
reduce the normal four-year probationary period by up to two years. This is called Jarema Credit and you

Credit into the search bar.

e Another way is called “traveling tenure.” If you received tenure in one license area and elect to take an
appointment in a new license area or if vou were tenured in another school district in New York State. you
should apply to have your probationary period reduced by one year.

Hf you think you are eligible for either of these options, or have any questions, contact your UFT borough office.

‘Llenure

Under New York State law, appointed educators achieve tenure after completing a probationary period and
fulfilling all requirements for the professional certificate. In New York City, tenure is granted in your license
appointment area, which is why it 1s of utmost importance that your license code match the subject and level in
which you are teaching. ,

Having tenure means you may not be disciplined or terminated without due process. As a tenured member. you
nave the right to a hearing before an independent arbitrator regarding any charges brought against you. This due
process right protects you from being fired for personal, arbitrary or political reasons. As described above, the
process for determining whether or not you wil] get tenure is rigorous. and tenure is not automatic at the end of
the probationary period. You must:

e Complete all your state certification and city licensing requirements, file an application and receive
professional certification:

e Have arecord of acceptable service during your probationary period; and

e Be recommended for tenure by your principal.

http://www.uft.org/print/new-teachers/tenure
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 115 of 337

12/26/2017 Tenure

The UFT encourages members to be proactive in preparing for their tenure decision.

If your principal has not initiated a meeting about your tenure decision, ask for an appointment to find out where
things stand and what is expected of you. Do this even if your tenure decision is a year or two away so you have
time on your side.

Here are some steps you can take throughout vour probationary period:

e Become familiar with The Danielson Framework for Teaching and the multiple sources of evidence for
each factor that principals will use to prepare their tenure recommendations.

¢ Put together a professional portfolio of your effectiveness as a teacher. Organize your portfolio with a table
of contents to separate the various components. Include a cross section of your work but be selective in
choosing the materials to include. Add a brief explanation or context for each piece of evidence you
include and be sure to show how you differentiate to accommodate children with diverse abilities.

« Every spring, the UFT offers workshops in the borough offices to help teachers prepare for tenure. Check
the union newspaper, New York Teacher, and the UFT website for a schedule of tenure workshops.

 

Source URL: btrp:/Awww.uit ore /new-ieachers tenure

http. /Awew.ullorg/print/new-teachers/tenure

‘oo

3
    
  

Hourly Professiona
Personne! Time AHepor

FOR saat PERIOD ENDING:

 

. & time sheet, In duplicate, must be maintained for each person assigned. Print all entries in ink.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR DERE TE ES EAE PUES

v AY f er” feta

 

; Fill in all required information. Signatures must be original and in ink. oo al, | U
3, Keep one copy of this Time Report for Payroll Record File.
a6 FST A Mi. | SCHOOL NUMBER BORO
# onkeue Aen acdou |
PROGRAM NAME) a 7 DISTRIGT| BUDGET CODE [QUICK CODE
Susan e® eho! AOI, 1 Ltd Lt tt
HOME ADDRESS ey & Street Cliy, Stata Zip Code CHECK HEHE IF .
. « Jia NY HOOSG | NONRESIDENT oF f
[iow WES ut: Sine net Pes AoskK t 34 | mewyork cry
TIGENSE . FILE Ge SOCIAL SECURITY NUMBER
Spo
at : oo 2 4 Sok tt foi Ld
POSITION TITLE 4 _ POSITION avBOL
on ‘ oy doa A aa 4 m ana fl en 4 ;
Cove rid tiisboer Pues es OAL - “SOCIAL SECURITY ALREADY
, = F : need . A
OFFICIAL WORK HOURS DEDUCTED ON DEPARTMENT Clyes | NO
FAOM To OF EDUCATION PAYROLL? _- “
Lubch/
DATE| IN OUT SIGNATURE Gunehl| DATE] —_ IN OUT _ SIGNATURE Susper
. a am & " ;
“yap. ut _ q7eie2 AST CA
: The on 4 wm WME Lf Coyer. = -
: ay ag fi an \ io J /
2 meh Wy tor 4 18 “+ GS Si 4 ( ad 4
4 20
my A, q j
5 21AZO [5 ;40 ( uu. :
. |
oR ' |
6 2BLUYBIASION 6 A ud |
: Tey ore oy
2+ > S2 144: A Lo
7 ESS IBi5| ( aye
a F wt Nex , ; :
Q 25 '
40 26
1 27
SE : A +
a. on /
12 ze)? 221 (S}O% (fev €
Tivo [i533 [0A
13 ating [15.3 | We
14 sofa tae. ligt rz
Fb UST2 CA Z
ts int
° salaried ee (he
16 TOTAL DAYS/HOURS WORKED
[hereby certify that | have read and understand the Chancellor's Regulation C175 | [hereby certify that 1 am familiar with Chancellor's Reguiation|C-175 regarding Per
on Per Session Employment and the summary that is listed on the reverse side Stssion Employment. Additionally, the employee for whom this limesheel is being
of this form. In addition, { hereby certify that ] have served in the program al submitted has Indicated his/her familiarity wilh lhe same regufition I additionally certify
the exact time indicated herein, I understand that any material misrepresentation | at? have examined this report and find the time and other information indicated hercin
f ‘ded | his fi ‘lt re . ba thet . are correct to the best of my knowledge, informatic.: and belief. I]understand thal any
of fact provided by me on this form will resuil in appropriate disciplinary action. | material misrepresentation of fact provided § by me‘on Uhis form will resull in apr-opriate
, . disciplinary action.
ae « SA 4 . :
C Wg d Bb Lda, ante Qe _..
aa CEeMATINGE ME GUE AIGGOo OF TAP MOS Th OMA Tim mmceiaa ere eed

 
 

 

PlCeananty oe76:GB0. RW. >OGednrent 63; FSM 1/17/48. Page L1G df G37
an, Ry! i. a.

SOI

MWg
C ry yA

onary
5

oar

 

7?

. & time sheet,
2 Fill in all required information. Signatures mus

ee New Yor«K CIry DEPARTMENT OF EDUCATION

in duplicate, must be maintained for each person assigned. Print all entries in ink.
t be original and in ink.

Hourly Professiona
Personnel Time Repor

FOR PAYROLL PERIOD ENDING:

SY

 

‘ i [ I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SVIAT Ae Te Riera ae Vp marey

 

4. Keep one copy of this Time Repost for Payroll Record File.
CAST N 1 FIRST MI ScHaok NUMBEA BORO
onleue * Arado. Lag |_| M
in KO» : DISTHICT| BUDGET CODE” [ QUICK CODE
| um pier Se hoo! LOM, ! Ltt po
ROME robes Number & Sire Clly Stata Zip Code CHECK HEHE IF
iv Lo a4 J 10 (yer NON-RESIDENT OF
iby WW est lw S ve € i NAO Tore N¥ { HEW YORK CITY
HOENGE uv FILE NUMBER SOCIAL SECURITY NUMBER
. 65495) 3 + tL ot
poss TILE ~ POSITION SYMBOL
. ' 4 on . ‘ oo i, oy] 14
Coie ri ntalk 4 yo Ano eM emer 2 OV “SOCIAL SECURITY ALREADY
: SOCIAL SE 1
OFFICIAL WORK HOURS: DEDUCTED ON DEPARTMENT LlYEs LIno
TO OF EDUCATION PAYROLL7 -
FROM
gee iss mc Luach/ TE aN OUT SIGNATURE Luhahy ,
DATE IN OUT SIGNATUR Supper “| DA j f Suppar *
4 Whe a-a
]¥2°35 siellA we. "7
7 q
é “3 9 a Z nm 4 4b
2) ise 24 { Lire ry
tc C3 19
BIS? 95,00 (Aural
4 20
5 24
6 22 |
: ge 4 (
. 7) RSS: iS,04 C4 2a : :
1 wel
Bet S04 AZ 24 |
fe Q
4°34 [15506 (Ae 25
a: 4 9
lq 40 IIS Os (Aa LZ, 26
27
{2 DB
13 29
14fH OF 15.43 (An é. 30
3 on he ‘
‘8 . ( LL Lf 4
BtY2ZNS IO a |
7 — : :
16 _. TGTAL DAYS/HOURS WORKED
{ hereby certify that | have read and understand the Chancellor's Regulation C-175 | [hereby certify that I am familiar with Chancellor's Regulation |C-175 regarding Per
on Per Session Employment and the summary that is listed on the reverse side | Séssion Employment, Additionally, the employee for whom this timesheet is being
of this form. In addition, | hereby certify that J have served in the program at submitted has Indicated his/her farniliarity with thr same regifation I additionally certify
the exact time indicated herein. I understand that any material misrepresentation that Fave earned fist ‘por ane find time and other information indicated herein
f fact are cl to the best of my knowledge, informatic.. and belief, understand that am
of fac me by me on Ubis forna will resull in appropriate disciplinary action. | maaterial misrepreseatation of fact ‘provided by me’on this form wil result in comupriate
disciclinary actfon, :
* (A 7 / :
Le iY
CUGMLATEIRS CUS QUIRED OO TR ACEEOE Ih CUaAnAcimnrirncivenvee Poraprsasees

 

 

 
naaoor Case 1:17-cv-02876-GBR,RWL Poqument 6% EiedAOLTW18 Page 118 of 337 E41MSOL

 

 

08/05/2014 14:53:32 PER SESSION DATA ENTRY REPORT B41MPO1L
BIS ID : 2595157 NAME: AMADOU - KONTEYE NAME CONFIRM FLAG Y/N ¥
POS SYMBOL: TR DIST: O5 BORO: M SCHOOL: . 499
MONTH: 07 YEAR: 2014 PAY CODE: B JOB ID: GONOT PROG NO: 55

DAY STRT END A STRT END A STRT END A STRT END A STRT END A

TUB 1 8 15 22 0800 1500 H 29 0800 1500 H

WED 2 9k 16 0800 1500 H 23 0800 1500 H 30 0800 1500 H

THU 3 10. 17. 0800 1500 H 24 0800 1500 H 31 0800 1500 H

FRI 4 Wo 18 25

SAT 5 120 19 26

SUN 6 en 13k 20, 27 _ _

MON 7 14 21 0800 1500 H 28 0800 1500 H

TOTAL FOR THIS SERVICE - HOURS: 065 MINUTES: 00

** FIRST DAILY SERVICES **
* RECORD ADDED. YOU CAN UPDATE CONSECUTIVE DAILY SERVICES*
PF5-UPDATE PF7=BKW PF9=SVC-SUM PFL1=INQ-TOT ENTER=INQ
PF4=MENU PF6=DELETE PF8=FRW PF1O=IND-SUM PF12=CLEAR-SCR CLEAR=EX1IT

mriveral8@2UA0421XV8 Aug 5, 2014 2:53:26 PM
3
07/02/14, 15:48:05 PER SESSION BULLETIN BOARD E26MP93

ON-LINE PER SESSION ENTRY SCHEDULE FOR JULY AND AUGUST:

PER SESSION SERVICE PERIOD 6/16-6/30/14 TIMEKEEPING/APPROVALS CLOSE DATE IS
MONDAY, 6/30/14. CHECKS TO BE MAILED ON THURSDAY, 7/10/14.

PER SESSION SERVICE PERIOD 7/1-7/15/14 TIMEKEEPING/APPROVALS CLOSE DATE IS
a
MONDAY, 7/21/14. CHECKS TO BE MATLED ON THURSDAY, (7/31/14 5
Ne
PER SESSION SERVICE PERIOD 7/16-7/31/14 TIMEKEEPING/APPROVALS CLOSE DATE IS
nt,
WEDNESDAY, 8/06/14. CHECKS TO BE MATLED ON MONDAY, (8/18/14.>5

nee

PER SESSION SERVICE PERIOD 8/1-8/15/14 TIMEKEEPING/APPROVALS CLOSE DATE IS

THURSDAY, 8/21/14. CHECKS TO BE MATLED ON WEDNESDAY, (9/03/14)
PER SESSION SERVICE PERIOD 8/16-8/31/14 TIMEKEEPING/APPROVALS CLOSE DATE IS
FRIDAY, 9/05/14. CHECKS TO BE MAILED ON WEDNESDAY, 9/17/14.

(UPDATED: 7/02/14)

PF7=BKWD PF8=FWRD PF10=MENU

mriveral8@Techi-PC Jul 2, 2014 3:48:10

PM
-17-cv-02876
10000 SWdd

Case.1

‘CBDR rae ay te 18 Page 120 of 337

 

 

  

 

Page 1 of 2

 

 

 

 

 

 

 

 

 

 

New window =P Hein ey Personalize Page nt
Konteye Amadou Employee EmpliD: 0975826 File Number. 2595757
Job Summary Link
Multipi€ JOBS Link
Senionty Data Credenuais Data Crosswalk Jthty Search By Fite Numpe: Agational Accomphksnmenis
Location Transier Current Fosmon Date Emp: Trans Status Benefits Program: Fanicipation Fropation Data
EmpiRed JSN Effectve Date Seq cer Session Title-Suffix-Lv} Descenption Civit SVC Probation Bank-Class Location Work Location Resp Dist Position Status RsnCd Description Satary Lvl Credential Description C
Cecasional Suspension far Secia
4 4 O724,2047 e TRIRE Teacher - Ber Die ©-Status-Dally 45SUBT 46 SUBBC LW 28k Occasional BG z -~a56 !
er Die! Studies 7-42
Renewai
Termunaton OF Socia
2 + 02452015 ¢ TRIRR TEACHER G-Aanuai UShAa GG m1 TRM DBT Reauiar Supsttute 541 ondes ~an
Service wee
: bts > 5 ~y - - A = < R t Sociat
Z 1 OMGE20I5  C TRIRK TEACHER = Reg Sup oN G-Annua —- USRNABS ; Gig Sue spe Beg Sub S41¢ Oe nas
Assignment Studies 7-12
neon Occagiona: r + “ net - Per Diem Teacher Sona
1 1 09/08/2048 G TRIRE Teacher - woe : oe s-Lawy 46SUB7 a6 SUBSE OST TOS : B45 > - !
9/08: 26 TRI feache Per Dien: G-Status-Daiy 48SU JES S Renewa: . Certifies £156 Sudes 7-12
gene - orp Gecagiona' now o nee ~ Per Diem Teacher Sona:
: 4 O22T 2078 c TRIRD Teacher - ~ -Status-Daily 48SUBT as eas = OST TOC £ B14 : - ant
eee" : sacne Per fier u-Status-Dally 46SUB Sus 9° Renewai - Certfea & Studies 7-72
r, Per Diem Teache:
inaranes r o + & ona: r spe nah oT Occasiona Per
: + gsoueEt2  & Exists TRIRE Teacner - Ceasioné © Status-Daily 48SUE7 46 SUB3G 2S PRU Appointment - vecasiona Fer
Per Diem Diem Teacher
Uncertfied
& + ORG12007 «Gg COOPN STUDENT Ai Occasiona! - B-Houny OsMaus 74 suB0z TRM por — [ansfer7o
Another Payrall
New Schoo! Basec
¢ ‘ 2008 c COOPN STUDENT 4} Occasionar & Hourty ad SUB0Z = OCT 1AK Suppor
Appointment
Edit Ed History Collapse REV Trans
Save Return to Search Previous in List Next in List Notify Refresh

https://hrb.nycaps.nycnet/psc/hemprd_1/EMPLOYEE/HRMS/c/NYC_DOE_CUSTOM_SECURITY.JOB_DATA.GBL?Page=NYC_DOE_CORR_INQRY&Action=C&For... 9/26/2017

Tasea

POT 10g abed ST/TZ/60 Pala 2-24 UeUINDOg IWHY-dED-92820-AD-LT
Case 1:17-cv- - - ; -_
cv-02876-GBD-RWL Doqumens 63 Billed 0/17/18 Page 121 of 337

10

11

12

13

14

ob

16

17

18

19

20

21

22

23

24

25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Tc ee ae x
AMADOU KONTEYE,
PLAINTIFF,
~against- Case No.:
17CV2876
NYC DEPT OF EDUCATION and JOSEPH D. GATES,
DEFENDANTS.
ES x

DATE: May 15, 2018

TIME: 9:46 A.M.

DEPOSITION of the Plaintiff, AMADOU
KONTEYE, taken by the Defendants, pursuant to a Court Order
and to the Federal Rules of Civil Procedure, held at the
office of the New York City Law Department, 100 Church
Street, New York, New York 10007, before Kevin Haghnazari,

a Notary Public of the State of New York.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
1
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 122 of 337

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

APPEARANCES:

AMADOU KONTEYE
Plaintiff Pro Se
164 West 147th Street, Apartment 2D
New York, New York 10039

ZACHARY W. CARTER, ESQ.
CORPORATION COUNSEL
NEW YORK CITY LAW DEPARTMENT
Attorneys for the Defendants
NYC DEPT OF EDUCATION, JOSEPH D. GATES
100 Church Street
New York, New York 10007
BY: KATERINA SQULIOPOULOS, ESQ.
-~AND-
DONNA CANFIELD, ESQ.
File #:  2017-024687
Control #: 170041

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 123 of 337

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A. KONTEYE

I had filled out for four years.

Q. What do you perceive the race of Sonia Frances to
be?

A. This is dealing with my case, or is this is
dealing with Sonia Frances.

Q. This is dealing with your case, because in your
interrogatories, you listed Sonia Frances as one of the 27
individuals hired over you, and your case involves
discrimination. So what do you perceive the race of Sonia
Frances to be?

A. In my response to your ~~ in my response to your
document that you send me, what I have stated, I listed all
the teachers that were hired over me. All the teachers
starting from 2012 until when I got fired by Principal
Joseph D. Gates, and wrongfully terminated and

discriminated by and harassed by Joseph D. Gates.

Q. Mr. Konteye —7
A. ‘of February 12th 2016.
Q. -- you're not answering the question that I'm

posing to you, and this is my deposition; and I'm entitled
to that information and your answer to that question. So
I'm going to ask the question one more time, and if you
don't answer it; I'm going to mark it for a later ruling
and move on.

A. There are 27 --

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
55
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 124 of 337

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

56
A. KONTEYE
Q. What do you perceive the race of Sonia Frances?
A. Your question, which is in regards to teachers
that I have answered that already -~-
MS. SOULIOPOULOS: I'm going to mark that

for a ruling by the court.
A. ~- there are teachers hired over me.
Q. Did you name Sonia Frances as one of the teachers

who was hired over you in FDA 1?

A. It was Sonia Frances, Katrina Billy-Wilkinson ~-
Q. No, Mr. Konteye --
A. Dianne Joyce -~
Q. ~- my question -- stop -~
A. Adeyemi Anthony Mahon.
Q. Mr. Konteye --
A. -- Jake Hart --
Q. ~~ I am asking specifically of Sonia --
A. I am giving you all the 27.
Q. I know you the 27 people you've answered, okay?
A. So what you're asking about is about their race.

MS. SOULIOPOULOS: Off the record.

(Whereupon, an off-the-record discussion was

held.)
Q. Okay. Mr. Konteye, you stated that 27
individuals were hired over you. Please provide the names

of the 27 individuals that were hired over you.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
56
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 125 of 337

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

57
A. KONTEYE

A. Angelique Angrum, Daquashia Walker, Robert
Neigeborn, Vanessa Silva, Wendy Luke, Angela Williamson,
Connor Burgevin, Tihira Haffoney, David Neville, Jackie
Kim, Anthony Heyward, Shannay Mcnair, Nisha Ramirez, Pedro
Rojas-Sanchez, Allen Jones, Sheryl Jones, Shaniqua
Hutchinson, and Pierre Williams.

The majority are from the teaching fellows, so I
had my license before they even had their license. lLatoya
Walker is one of them, Jake Hart is another one, David --
Dennis Benlala, Andrew Kel, all of these instructors come
from the teaching fellow who I had my license before them.

COURT REPORTER: Spell everything
phonetically?

MS. CANFIELD: You have the list, right?

THE WITNESS: Can we just do that later and
mark that? Thank you.

Q. So what do you perceive the race of Ms. Sonia
Frances to be?

A. My complaint is dealing with national origin.

Q. What do you perceive the national origin of
Ms. Sonia Frances to be?

A. I will not speculate on that.

Q. Based on your answer, I'm going to assume that
you don't know what the national origin of Ms. Sonia

Frances is, and I'm going to just move on.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
57
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 126 of 337

10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

58
A. KONTEYE
Was Sonia Frances hired as a French teacher at
the Fredrick Douglass Academy?

A. Ms. Sonia Frances is part of the 27 people I
listed hired over me.

Q. Was Ms. Sonia Frances hired as French teacher at
the Fredrick Douglass Academy?

A. Again, Ms. Sonia Frances were 27 individuals who
were hired over me.

Q. I'm aware of that.

MS. SOULIOPOULOS: I'm going to mark that
for a ruling and move on.

Q. What do you perceive the national origin of
Katrina Billy-Wilkinson to be?

A. African-American I assume.

Q. African-American is technically a race. Do you
~- are you aware of Ms. Wilkinson -- oF Billy-Wilkinson's
national origin?

A. You asking me national origin, I said
African-American.

Q. Correct, which is a race, however, national
origin means where someone is ethnically from. Are you
aware of Ms. Billy-Wilkinson's national origin?

A. So you saying -~ specify your question, because
T'm not understanding your question. Ifa Caucasian is in

Africa, what would be his race?

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
58
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 127 of 337

10

11

12

13

14

45

16

17

18

19

20

21

22

23

24

25

59
A. KONTEYE

Q. Well, his race technically would be Caucasian,
right? But let's say he was born in Egypt, then his
national origin would be Egyptian?

A. So the response I gave you for national origin,
after African-American, it does not satisfy you?

Q. So when you say "African-American,™" do you mean
that Ms. Billy-Wilkinson is from America?

A. She is from America.

Q. That's fine. Was Ms. Katrina Billy-Wilkinson
hired as a French teacher at the Fredrick Douglass Academy?
A. Again, Katrina Billy-Wilkinson is a part of 27

individuals that were hired over me.
MS. SQULIOPOULOS: So I'm going to mark that
for a later ruling.

Q. So. based on your response regarding Ms. Katrina
Billy-Wilkinson, I'm going to assume that you don't know
she was hired for a French teacher position at the Fredrick
Douglass Academy. What do you perceive -~

A. Are you assuming, or are you specifying? Be
specific, because this is about -- what you're saying is

about teachers that were hired over me.

Q. Mr. Konteye -~

A. We're talking about positions.

Q. Yes.

A. Teachers, in general, no matter the subject that

DIAMOND REPORTING (877) 624-3287 info@diamondreporting.com
59
10 |

11

12

13

14

15.

16

17

18

19

20

21

22

23

24

25

Case 1:17-ov-02870-GBD-RWige Ropu

 
 

bit 3

 

     

Page 140
DIRECT/GATES
Q. Whatever happened with that
position, with that offer?
A. I believe when the paperwork

went in, he was not eligible for a full-time
teacher's license at the time.

Q. That was because he didn't have
the appropriate license at that time?

A. I'm not the one who looks at
and examines licenses. We submit these and
then we sort of find out where a teacher is
as far as their licensing process.

Sometimes a teacher has
misinformation about where they are at.

Q. Did there come a time when you
found out that Mr. Konteye did end up getting
a license?

A. I believe that was the date Mr.
Konteye presented, maybe March or April of
2015.

Q. Once you found out that Mr.
Konteye then had the appropriate license,
what did you do next with regard to that?

A. As we planned for the upcoming

school year, we planned out a schedule with

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_000534
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876- GBD- E ct ibid 33° Page 129 of 337 5
x ¢ :

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ewe cee eee cere cere me ee cr wee ne cee cee come ee ne Sn ee ent neem tn ce em man st orm mir nn se mn ee pe mn seen X
AMADOU KONTEYE,
PLAINTIFF,
-against- Case No.:
17CV2876
NYC DEPT OF EDUCATION and JOSEPH D. GATES,
DEFENDANTS.
eee meee ee ee cree nr ee ec ee ee ec Ee em em ce te wv a, X

DATE: May 29, 2018

TIME: 9:59 ALM.

CONTINUED DEPOSITION of the Plaintiff,
AMADOU KONTEYE, taken by the Defendants, pursuant to a
Court Order and to the Federal Rules of Civil Procedure,
held at the New York City Law Department, 100 Church
Street, New York, New York 10007, before Kevin Haghnazari,

a Notary Public of the State of New York.

DIAMOND REPORTING (877) 624-3287 info@diamondreporting. com
104
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 130 of 337
105

APPEARANCE 38:

AMADOU KONTEYE, Pro Se
164 West 147th Street, Apartment 2D
New York, New York 10039

ZACHARY W. CARTER, ESQ.
CORPORATION COUNSEL
NEW YORK CITY LAW DEPARTMENT
Attorney for the Defendants
NYC DEPT OF EDUCATION, JOSEPH D. GATES
100 Church Street
New York, New York 10007
BY: KATERINA SOULIOPOULOS, ESQ.
-and-
DONNA CANFIELD, ESQ.
File #: 2017-024687
Control #: 170225

DIAMOND REPORTING (877) 624-3287 info@diamondreporting. com
105
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 131 of 337

198
A. KONTEYE
Q. That's fine. I'm going to move on and just
assume she was not hired as a French teacher --
A, Principal Joseph D. Gates put inaccurate codes

into my files, so you have to ask Principal Joseph D. Gates
what is their position. For somebody that put social

studies and I was not teaching social studies.

Q. Mr. Konteye, that's it --
A. You have them
Q. Off the record.

(Whereupon, an off-the-record discussion was
held. )
MS. SOULIOPOULOS: Let's go back on the
record.
Q. What do you perceive the national origin of
Katrina Billy-Wilkinson to be?
A. She's not from Senegal like I am.
Q. Was Ms. Katrina Billy-Wilkinson hired as a French
teacher at the Frederick Douglass Academy number one?
A. You should ask Principal Joseph D. Gates who put
inaccurate codes into my file.
Q. So I'm going so assume you don't know the answer
to my question?
A. You're assuming. Ask Principal Joseph D. gates.
Q. Mr. Konteye, I'm going to take five minutes and

see if there's anything further I'd like to ask you about,

DIAMOND REPORTING (877) 624-3287 info@diamondreporting. com
198
 

Case 1:17-cv-02876-GBD-RWL enc Lao" Page 132 of 337
. xhy es iX\.

. THE STATE EDUCATION DEPARTMENT | THE UNIVERSITY OF THE STATE OF NEW YORK / ALBANY, NY 12234

 

 

| Office of Teaching Initiatives Web: www. highered.nysed.govitcert
89 Washington Avenue, Room 5NEB Contact: _htip://www.highered.nysed gowitcert/contact.htm
Phone: (518) 474-3901 Fax: (618) 473-0271
03/28/2017
AMADOU KONTEYE
164 West 147 street
2D

NYC, NY 10039

Notice of Uncompleted Requirements for Certification

The documents recorded during the last three years in your TEACH account have
been reviewed. The Office of Teaching Initiatives cannot approve the issuance of
your Professional Certificate French 7-12 based upon this review. Evidence to
satisfy the unmet requirements listed below must include your date of birth and the
last four of your Social Security Number.

. Paid, full-time Classroom Teaching experience - 3 Yrs
Upon review of your records on file, we credited 0 Yrs towards this
requirement. You are still deficient of this requirement by 3 Yrs You
need to provide further documentation to satisfy the above deficiency.

All applications submitted on or after 9/1/16 require employment verification to be
submitted by the applicant's employer(s). For every classroom teaching assignment
that you have had, please have your employer(s) submit the "Verification of Paid
Experience" form found here:
http://www.highered.nysed.gov/tcert/pdf/ot37permprof. pdf

° Mentored Experience - 1 Yrs
Upon review of your records on file, we credited 0 Yrs towards this
requirement. You are still deficient of this requirement by 7 Yrs You
need to provide further documentation to satisfy the above deficiency.

You must contact the NYCDOE mentoring office (phone: 718.935.4523 / email:
MentorVerification @ schools.nyc.gov) and request that they enter an electronic
statement onto your TEACH account verifying your mentored experience. Once a
statement has been entered, you will be able to view it (Account Information page,
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 133 of 337

Review Policy

All documentation sent to this office must include the following personally
identifiable information: your full name - exactly as it appears in your TEACH
account, the last 4 digits of your SSN, and your date of birth. For information about
how to submit specific documentation, see our website here:

http://www. highered.nysed.gov/tcert/teach/submitdocs.html

Applications are evaluated based upon the order in which they enter “ready for
review" status. This is a combination of application date (the date on which you
have successfully submitted and paid for your application) and the date on which
your documentation (college recommendations, transcripts, workshops, letters,
etc.) is processed and entered onto your account. Once your applications appear
on our work queue we will evaluate them accordingly. You should check your
TEACH account periodically to see if the status of your application has been
updated. To do so, login to your account, click on Account information, Certificates
and then Go. There you can click on your evaluation history to see if there have

been any changes.

Please note that applications are valid for 3 years from the date they were
submitted, or two manual evaluations - whichever comes first. If you do not satisfy
the requirements within the lifetime of your application, your application will be
disapproved and will no longer be active. If this happens, and if you wish to obtain
that certificate in the future, you will have to submit a new application and
application fee via your TEACH account. Then, you will have to submit
documentation that satisfies all requirements listed on the application at that time.

For further information regarding the requirements and the status of your
application for certification, check your TEACH Online Services account.

Sincerely,

Matt O'Brien
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18

6/1/2018 Evaluation History

Evaluation History

Personal Information

Name AMADOU KONTEYE - SSN
Date of Birth 06/06/1989 Teacher Id

’ Gender . ' Male Address

Certificate Information

Certificate Classroom Teacher - Status

Page 134 of 337

OL OAAT

3530368

 

Review Complete - Pending
Foreign Languages Information
Professional Certificate
French 7-12
Effective Date Expiration Date
Change Reason Wrong pathway.
-*: Pathway: Certificate Progression
Current Evaluated Entered Exemption
Requirement . Status By Status/Credit Deficiency Status Comments
Hold/Held an Initial Certificate - French 7-12 Verified Met OT
Additional Education - Masters Degree Verified Met OT
Graduate Coursework Content Core - French- 12 S.H. “Verified Met” OT > 12 0 ,
Paid, full-time Classroom Teaching experience - 3 Yrs Deficient OT 3
Mentored Experience - 1 Yrs Deficient OT 1
Workshop - Child Abuse Identification Verified Met OT
Workshop - School Violence Intervention.and Prevention Verified Met OT
Workshop - Dignity For All Students Act Verified Met OT
Fingerprint Clearance Verified Met OT
Citizenship Status - INS Permanent Residence or U.S. Verified Met OT

Citizenship

https://eservices nysed .gov/teach/teachext/ViewEval History.do?personId=25303808ancld=3244 104 &acehld=3776 1 49&srcActionsEVALHISTORYSUMM

Wt
O
Oo
my
o)
| al
=
om
Q
+
oO
IN
co
|
ZO)

     

-GBD-RWL. Document 63 _ “Ee a gf ay” .
Re: Konteye, Amadou NOTICE OF IEVANCE CONFERENCE OLR 160... - Konteye Amadou . &

Re: Konteye, Amadou NOTICE OF GRIEVANCE CONFERENCE OLR
160809 UFT M60504.

Konteye Amadou

Mon 11/28/2016 3:45 PM

To:Rivera Gioconda <GRivera38@schools.nyc.gov>; Gates Joseph (05M499) <JGates@schools.nyc.gov>; Radzivilover Elenor
<ERadziv@schools.nyc.gov>; Lichtenstein Alan <ALichte@schools.nyc.gov>; Solimando Karen <KSolimando@schools.nyc.gov>;
Waltuch Phyllis <PWaltuch@schools.nyc.gov>; chosang@uft.org <chosang@uft.org>; knernandez@uft.org <khernandez@uft.org>;
sperry@uft.org <sperry@uft.org>; alaureano@uft.org <alaureano@uft.org>; aivy@uftorg <aivy@uft.org>; mcollins@uft.org
<mcollins@uft.org>; kheggs@uft.org <kheggs@uft.org>; mdaniels@uft.org <mdaniels@uft.org>; ymcdowell@uft.org
<ymcdowell@uft.org>; mmccoy@uft.org <mmccoy@uft.org>; prichardson@uft.org <prichardson@uft.org>; spender@uft.org
<spender@uft.org>;

Cce:Salas Crystal <CSalas3@schools.nyc.gov>; Baker Mary <MBaker11@schools.nyc.gov>; Lsomer@optoniine.net
<Lsomer@optonline.net>;

2 attachments (200 KB)
Amadou Konteye Years of teaching French at FDA1 2012-2016.pdf; Amadou Konteye Years of teaching French at FDA1 2012-2016.pdf;

November 28, 2016
Greetings All:

Mr. Alan Lichtenstein, the Chancellor’s representative
Ms. Elenor Radzivilover, the Superintendent’s representative
Ms. Parniece Richardson, UFT Special Representative
Mr. Joseph D. Gates, Principal via- joined by phone at Frederick Douglass Academy 1 (05 M 499)
CC: Lloyd Somer, Attorney At Law
Following up on the suggestions of Mr. Alan Lichtenstein, the Chancellor’s representative, | am
writing this email to Principal Joseph Gates, Frederick Douglass Academy 1 (05 M 499) requesting two
letters, one letter explaining the four years of instructing Full time French at Frederick Douglass Academy;

the second letter to indicate the mentor experience under the supervision of the Assistant Principal Ajibola.
This is regarding my NYSED Professional Teaching Certificate.

The UFT was given all of the evidence regarding the nomination French position that Mr. Gates wrote
on June 22, 2014, and September 16, 2014 along with my NYS French Teaching license, my teacher
evaluations 2012-2013, 2013-2014, 2014-2015, 2015-16, Program schedules for the four and half years at

https://outlook.office365.com/owa/?viewmodel=ReadMessageitem&l...|Mqwz%2FAAB%2FWW ZjAAA%3DA&lsPrintView=1&wid=18&is popout=1&path= Page 1 of 7
Case 1:17-cv-02876-GBD-RW Document 63 Filed 10/17/18 Page 136 of 337 sy2sj8, 4:43 PM

Re: Konteye, Amadou NOTICE OF GRIEVANCE CONFERENCE OLR 160... - Kontey

Frederick Douglass Academy.

The two letters about my four years of instructing full time French Program and mentor experience
written by Principal Joseph D. Gates to be send to the following address below.

Lloyd Somer, Attorney At Law

Law Offices Of Lloyd Somer

330 Seventh Avenue, 15" Floor, New York, NY 10001
Telephone (212) 629-7001

Facsimile (212) 629-7026

Email: Lsomer@OPTONLINE.NET

School year 2011-2012

April 2012-June 2012

| was assigned to instruct gin grade ELA: 802, 803, and 804 (3 classes total)

Reason: Mr. Torey Williams the ELA teacher was in training in transition of becoming the school dean.
Therefore, Principal Joseph Gates gave Mr. Williams’ ELA program while Mr. Williams was on Dean duty.

School year: September 2012- June 2013

Principal Joseph Gates gave me the French program to instruct the Middle School French vacancy
supervised by the Foreign Language Department Chair and Assistant Principal Ajibola. | was teaching the
following classes below Full time French

701, 702, 704, 801, 802, 803, 804, 807 (8 classes total)

School year: September 2013- June 201 4

Principal Joseph Gates gave me the French program to instruct the Middle School French vacancy
supervised by the Foreign Language Department Chair and Assistant Principal Ajibola. | was teaching the
following classes below Full time French

High School, 701, 702, 703, 704, 801, 802, 803, 804, (9 classes total)

School year: September 2014- June 2015

Principal Joseph Gates gave me the French program to instruct the Middle School French vacancy
supervised by the Foreign Language Department Chair and Assistant Principal Ajibola. | was teaching the
following classes below Full time French

https: /[outlook.office365.com/owa/?viewmodel=ReadMessageltemal..Maw22FAAB%2FWWZjAAAM%3D&lsPrintView=1&wid=T8Bispopout=TApatN= Page 2 of 7
Case 1:17-cv-02876-GBD-RWL_ Document 63 Filed 10/17/18 Page 137 of 337

Re: Konteye, Amadou NOTICE OF GRIEVANCE CONFERENCE OLR 160... - Konteye Amadou 6/25/18, 4:43 PM

High School, 701, 702, 703, 704, 801, 802, 803, 804, (9 classes total)
School year: September 2015- February 12, 2016

Principal Joseph Gates gave me the French program to instruct the Middle School French vacancy
supervised by the Foreign Language Department Chair and Assistant Principal Ajibola. | was teaching the
following classes below Full time French

High School, 701, 702, 704, 801, 802, 803, 804,087 (9 classes total)
| completed my Masters degree in May 2016

My issue: | hold the Initial Certificate-French 7-12; however, | am being
prevented from obtaining the Professional Certificate- French 7-12.

Reason for the prevention: According to NYSED> in order to obtain the
French Professional Certificate

Three Years Experience:

e Paid, full-time Classroom Teaching experience - 3 Yrs
o Classroom teaching experience includes experience earned ina
public or approved nonpublic preschool or elementary, middle, or
- secondary school in the subject area of the certificate. Experience
that is not full time may be credited on a prorated basis. Teaching
assistant experience is not applicable to this requirement.

Note:

- Teachers working as substitutes in numerous districts may wish
to have each district verify the experience by providing a short
letter on district letterhead.

What needs to be done: To rectify

1. Reclaiming my 4.5 years of teaching experience as a French teacher at
Frederick Douglass Academy (05 M 499)

Years as a full-time French teacher

https://outlook.office365.com/owa/?viewmodel=ReadMessageltemAl...Mqwz%2FAAB%2FWWZjAAA%3D&lsPrintView=1&wid=18&ispo pout =1&path= Page 3 of 7
Re: Konteye, Amadou RSG GAP OM ReBS ERE RWG. Donwnents&3 Filed 10/17/18 Page 138 of 337 6/25/18, 4:43 PM

September 2012-June 2013
September 2013-June 2014
September 2014-June 2015

September 2015-February 12, 2016

2. Awritten letter by Principal Joseph D. Gates (FDA 05M499) or
Superintendent Gale Reeves (District 05) to verify the years of full-time
classroom teaching experience, as noted below by NYSED Office Of
Teaching Initiatives |

Note:

- Teachers working as substitutes in numerous districts may wish
to have each district verify the experience by providing a short
letter on district letter head.

Mentor Experience:

Request: April 2012-June 2012 (Mentored by Mr. Tory Williams)

September 2012 until February 2016 (Mentored by Mr. Thomas Ajibola)
School year: September 2012- June 2013
School year: September 2013- June 2014
School year: September 2014- June 2015

School year: September 2015- February 12, 2016

Three Years Experience:

https://outlook.office365.com/owa/?viewmodel=ReadMessageltemal...Mqwz%2FAAB%2F WWZjAAA%3D &isPrintView=1&wid=18&ispopout=1&path= Page 4 of 7
Re: Konteye, amado RO TCEORERIEVARS CO REGRREE RM bo. PRG WER Gs Filed 10/17/18 Page 139 of 337 6/25/18, 4:43 PM

e Paid, full-time Classroom Teaching_experience - 3 Yrs
o Classroom teaching experience includes experience earned in a
public or approved nonpublic preschool or elementary, middle, or
secondary school in the subject area of the certificate. Experience
that is not full time may be credited on a prorated basis. Teaching
assistant experience is not applicable to this requirement.

Note:

- Teachers working as substitutes in numerous districts may
wish to have each district verify the experience by providing a
short letter on

- district letterhead.

Mentor Experience:

Requirement Description

"Mentored experience" refers to the guidance and professional support that

experienced, certified teachers/school building leaders provide to new

teachers/school building leaders in their first year of teaching/building

leadership in a public school.

Completion of the mentored experience must be verified by the

superintendent of the employing school district through TEACH by entering a

superintendent statement and selecting "Verification of Mentoring" as the
statement.

For more information,

visit www.highered.nysed.gov/tcert/resteachers/mentoring.html.

Attention:

The two letters about my four years of instructing full time French Program and mentor experience written by

https://outlook.office365.com/owa/?viewmodel=ReadMessageltem&l...Mqwz%2FAAB%2F WW ZjAAA% 3D &isPrintView=1&wid=18&ispopout=1&path= Page 5 of 7
Re: Konteye, AmadolknOAGe DrlaOMANOe SGA EREL RW bo... DagiapoantaG3 Filed 10/17/18 Page 140 of 337 6/25/18, 4:43 PM

Principal Joseph D. Gates to be send to the following address below.

Lloyd Somer, Attorney At Law

-Law Offices Of Lloyd Somer

330 Seventh Avenue, 15'" Floor, New York, NY 10001
Telephone (212) 629-7001

Facsimile (212) 629-7026

Email: Lsomer@ OPTONLINE.NET

Thank you in advance regarding this matter.

Sincerely,

Amadou Konteye
NYC DOE Teacher

 

From: Rivera Gioconda

Sent: Tuesday, November 22, 2016 9:12:40 AM

To: Gates Joseph (05M499); Radzivilover Elenor; Lichtenstein Alan; Solimando Karen; Waltuch Phyllis;
chosang @uft.org; Khernandez @uft.org; sperry @uft.org; alaureano@uft.org; aivy @uft.org; mcollins @uft.org;
kheggs @uft.org; mdaniels @uft.org; ymcdowell @uft.org; mmccoy @uft.org; prichardson @uft.org;

spender @uft.org; Konteye Amadou

Cc: Salas Crystal; Baker Mary

Subject: Konteye, Amadou NOTICE OF GRIEVANCE CONFERENCE OLR 160809 UFT M60504

Best Regards,

Gioconda Rivera

Investigator

NYC Department of Education

Office of Labor Relations

100 Gold Street, Room 3403, WS-19
New York, NY 10038-1619
GRivera38@ schools .nyc.gov

Phone: 212-374-0338

Fax: 212-374-0456

CONFIDENTIALITY NOTE: The information contained in this email message is privileged and confidential information intended only for
the use of the individual or entity to who it is addressed. If the reader of this message is not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this message is strictly prohibited. If you have received this email in error,
please immediately notify me by telephone, fax, or email and delete the message. The name and address of the sender and other
information, as printed above and in the "From" line, are intended as informational only and are not intended in any manner whatsoever

https://outlook.office365.com/owa/?viewmodel=ReadMessageltem&l...Mqwz%2FAAB%2F WWZjAAA%3D&lsPrintView=1&wid=18 &ispopout=1&path= Page 6 of 7
Case 1:17 -Ccv-02876-GBD-RWL. Ocu ent,

Re: Konteye, Amadou NOTICE OF GRIEVANCE CONFERENCE OLR 160... - Konteye Ama

3 Filed 10/17/18 Page 141 of 337

ou 6/25/18, 4:43 PM

to constitute an electronic signature. Moreover, my name and other information are not intended in any manner whatsoever to bind or
otherwise commit the sender or the New York City Department of Education.

https://outlook.oftice365.com/owa/?viewmodel=ReadMessageltem€l...Mqwz%2FAAB%2F WW ZjAAA%3D &lsPrintView=1&wid=18&ispopout=1&path= Page 7 of 7
 

 

Case 1:17-cv-02876-GBD-RWL Cx Mapes ghiled Wal 7iis Page 142 of 337
Todd A. Drantch, Esq. a hitb ‘+

Agency Attorney

Office of Labor Relations & Collective Bargaining
New York City Department of Education

100 Gold St, Room 3403

New York, NY 10038

Phone (212) 374-7951

Fax (212) 374-0456

TDrantch@schools.nyc.gov

From: Lloyd Somer [mailto:Lloyd@someresg.com]
Sent: Friday, April 14, 2017 5:29 PM

To: Drantch Todd <TDrantch@schools.nyc.gov>
Subject: Amadou Konteye

Attached please find correspondence from my client with regard to his seeking his Professional Teaching
Certificate. Thank you in advance for your anticipated assistance.

Lloyd Somer, Esq.

Law Offices of Lloyd Somer
330 Seventh Avenue, 15th Floor
New York, New York 10001
(212) 629-7001 - Telephone
(212) 629-7026 - Fax

Lloyd@someresq.com
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 143 of 337

Subject: FW: Amadou Konteye
From: Lloyd Somer (Lloyd@someresq.com)
To: amadoukonteye@yahoo.com;

Date: Wednesday, May 3, 2017 4:36 PM

See below.

Lloyd Somer, Esq.

Law Offices of Lloyd Somer
330 Seventh Avenue, 15th Floor
New York, New York 10001
(212) 629-7001 - Telephone
(212) 629-7026 - Fax

Lloyd@someresq.com

From: Drantch Todd [mailto:TDrantch@schools.nyc. gov]
Sent: Wednesday, May 3, 2017 4:26PM

To: Lloyd Somer <Lloyd@someresq. com>

Subject: RE: Amadou Konteye

Just from reading this, it looks like it should go to the superintendent or Human Resources (HR Connect). Has
he tried bringing it there? HR Connect is located in 65 Court Street.

HR Connect

65 Court Street, Room 102
Brooklyn, NY 11201
(718) 935-4000

This is really outside of my expertise. I have never seen nor dealt with this type of form or state pedagogic
licensing requirements. I really don’t want to give you bad advice. Maybe try calling the State to see who
usually fills this out/signs it or HR connect to see if it’s their department.

-Todd
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 144 of 337

Edwards Nadine

 

 

AN
From: Edward Tashirah
Sent: Thursday, May 25, 2017 3:40 PM
To: Edwards Nadine
Subject: FW: Teacher Verification
Attachments: DOC050917-05092017134700.pdf

Good Afternoon:

The form that Amadou Konteye filled out is incorrect he was only a fulltime teacher from 9/8/15 - 2/12/16. The other
dates he filled out he was a substitute teacher. Please have him resubmit the form filled out with only section 1
completed and | will fill out the remaining section.

Thank you,

From: Edwards Nadine

Sent: Thursday, May 25, 2017 2:41 PM

To: Edward Tashirah <TEdward4@schools.nyc.gov>
Subject: FW: Teacher Verification

Hi Tashirah,

I'm just following up - is this information correct, please advise. Thanks.

Nadine Edwards

Community.School..

District Five

425 West 123 Street

New York, NY 10027

(212) 769-7500 X 2054 1
(212) 769-7619 Fax

Dhe he he fe hc 2 oe oe oie aie oe abe abe ofc ofc oe ofc ake ofc ofc ake fe ofc fe aie ae ake ic fe oe ee ake 2c ofc ake ke fe ofc ofc ae ke oie aie aie ace ok ie ake ake ak abe ake ofc af ac abe ofc fe ke fe oie akc ke akc ake ake akc ake ake ke cake akc ake fe ofc ake abe abe ofc ac abe ofc ake ke oc ake abe ake akc abe ofc akc

oe ok ok ok ok

Confidentiality Notice: This e-mail communication and any attachments may contain confidential and privileged
information for the use of the designated recipients named above. If you are not the intended recipient, you are hereby
notified that you have received this communication in error and that any review, disclosure, dissemination, distribution
or copying of it or its contents is prohibited. If you have received this communication in error, please notify me
immediately by replying to this message and deleting it from your computer. Thank you.

From: Edwards Nadine

Sent: Tuesday, May 09, 2017 1:59 PM

To: Edward Tashirah <TEdward4@schools.nyc.gov>
Subject: Teacher Verification
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 145 of 337
Good Afternoon,

Please verify the attached information so Ms. Reeves can sign the form. Thanks,

Nadine Edwards
Community School
District Five

425 West 123 Street
New York, NY 10027
(212) 769-7500 X 2054
(212) 769-7619 Fax

TERISTICS ICICI ICI RICCI IGCI ISI IS IOI AGG ICICI ICIS SICICISCICIICIAGIGIGI ICI OI II ICICI ACCC ICR RCAC ACSI AEC A CAE ak ek ae
oe OK oe ok ok

Confidentiality Notice: This e-mail communication and any attachments may contain confidential and privileged
information for the use of the designated recipients named above. if you are not the intended recipient, you are hereby
notified that you have received this communication in error and that any review, disclosure, dissemination, distribution
or copying of it or its contents is prohibited. If you have received this communication in error, please notify me
immediately by replying to this message and deleting it from your computer. Thank you.
Case 1:17-cv-02876-GBD- i et t SRS 10/17/18 Page 146 of 337

The Frederick Douglass ee

 

 

 
     
    

Phone: i242: bap 107 Fax: (212) 491-4414
aww EAT org JGates@schaols.nyc.gov

A College Preparatory Schoul
joseph D. Gates, Principal

June 22, 2014

New York City Department of Education
Division of Human Resources (DHR)

65 Court Street, Room 102

Brook! cay, NY 14201

(718) 935-4006 -

To Whom it May Concern:

This letter is to nominate Mr. AmadouKonteye (File # 2595157; SS # 096840441) for a French Foreign
Language Teaching position at the Frederick Douglass Academy 1 (05M499). He has submitted all the
required documentation to the New York State Education Department and waiting for his license to be
issued. Kindly assist in processing his so that he may start the 2014/2015 school year with our school.

Thank you for your assistance and cooperation in this matter.

Best Regards,

a ae
Joseph Gates mS . “2,
Principal - - we aoe . =

 
valid for service in the public schools, is g ;
who has satisfied the requirements prescribed by the State:E.

DUPLICATE

AMADOU KONTEYE

DUPLICATE

AMADOU KONTEYE

Social Studies 7-12

INITIAL

03/18/2015 TO

 
 

New York City Department of Education

Division of Finance

June 2011 Department of
Education

 

Dennis M. Walcott, Chancellor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 149 of 337

 

 

Resource Guide to School Budgets

 

Specialized Academie: This category continues to capture academically
challenging high schools that have been funded at a higher level in the
past.

~ Specialized Audition: All students within the school participate in the
equivalent of a five-year sequence through two double periods daily of
study in their art form.

® Students in these schools are admitted through a screening process
that involves a performance audition or a portfolio review.

® — Students take and pass a Comprehensive Exit Exam in the art form of
choice in grade 12 and receive the Arts Endorsed Diploma.

Transfer: Small high schools designed to re-engage students who have
dropped out or are over-age and under-credited for grade, as identified by
the Office of Post-Secondary Readiness.

4.5. How Students Are Counted

er «

4.5.1, Grade and Special Ed Weights: Projecied
Enrollment

Principals review the projected register developed for their schools by the
Office of Student Enrollment (OSE), and have an opportunity to appeal
the projected registers based on their own data, each spring. The projected
registers and appeal process is done in a web-based register tool. The
outcome of this annual process yields the register projections for each
school that are the basis for funding of general education and special
education students.

4.5.2. Need Weight Registers

The Academic Intervention and ELL weight are based on test score data
for pupils from the prior year. Principals expressed a strong preference for
avoiding downward adjustments on difficult to predict characteristics.

 

 

Pereenitey,
Qo
—_

Rensmgead™

 
Case 1:17-cv-02876-GBD-RWL Document 63_ Fi

 

pes 3
Ln | ue

nC

 
   

New York City Department of Education
Division of Finance

May 2012 (Updated 1/15/13) Department of
Education

 

Dennis M. Walcatt, Chancellor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 151 of 337

 

 

Resource Guide to School Budgets

 

4.5. How Students Are Counted

4.5.1. Grade and Special Ed Weights: Projected Enrollment

Principals review the projected register developed for their schools by the Office of Student
Enrollment (OSE), and have an opportunity to appeal the projected registers based on their own
data, each spring. The projected registers and appeal process is done in a web-based register
tool. The outcome of this annual process yields the register projections for each school that are
the basis for funding of general education and students with disabilities.

Welaqht Registers

4.5.2. Need qj c
The Academic Intervention and ELL weight are based on test score data for pupils from the prior
year. Principals expressed a strong preference for avoiding downward adjustments on difficult to
predict characteristics.

 

 
 

 

 

©

 

a

ae
ak

New York City Department of Education

Division of Finance

May 2013

 

Department of
Education

Dennis M. Walcott, Chancellor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 153 of 337

 

 

Resource Guide to School Budgets

 

 

or

4.5. How Students Are Counted

Before FY14, grade codes were entered by pupil accounting staff in the school irrespective of the
pupil’s IEP in SESIS. ATS required that every child have a grade code(s) and class codes be
entered separately in CAP and ATS. Schools needed to review discrepancy reports and reconcile
the two systems. This data was used to inform the budget office (to determine school FSF
allocations), the enrollment office (to determine placement), and CAP (to determine services and
first attend dates).

For the first time in FY14, the USPE screen will automatically populate with pupil mandate data
from SESIS and will display the FSF funding category for both the recommended service and the
service actually provided to the pupil, in accordance with the business rules above. School staff
will need to research discrepancies and take corrective action to ensure that students are
receiving all services mandated per the IEP.

Schools can use ATS and STARS to verify student and program data and updates can be initiated
through the DOE source systems.

The Principals’ Weekly Newsletter will have an announcement when the new USPE screen goes
live in July 2013.

4541. Grade and Special Ed Weights: Proiectec Enrollment
s ts 3

Principals review the projected register developed for their schools by the Office of Student
Enrollment (OSE), and have an opportunity to appeal the projected registers based on their own
data, each spring. The projected registers and appeal process is done in a web-based register
tool. The outcome of this annual process yields the register projections for each school that are
the basis for funding of general education and students with disabilities.

4.5.2. Need Weight Registers

The Academic Intervention and ELL weight are based on test score data for pupils from the prior
year. Principals expressed a strong preference for avoiding downward adjustments on difficult to
predict characteristics.

 

 
 

          
 

 
 

nt Fund

 

Resource G

   

2015

New York City Department of Education
Division of Finance
June 2915

    

epartment °

   

Education

Carmen Farifia, Chancellor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 155 of 337

 

 

Resource Guide to School Budgets

 

4,5, How Students Are Counted

Before FY 2014, grade codes were entered by pupil accounting staff in the school irrespective of
the pupil’s IEP in SESIS. ATS required that every child have a grade code and grade codes and
class codes had to be entered separately in CAP and ATS. Schools needed to review discrepancy
reports and reconcile the two systems. This data was used to inform the budget office (to
determine school FSF allocations), the enrollment office (to determine placement), and CAP (to
determine services and first attend dates).

Continuing in FY 2015, the USPE screen automatically populates with pupil mandate data from
SESIS and displays the FSF funding category for both the recommended service and the service
actually provided to the pupil based on the pupil program in STARS. School staff will need to
research discrepancies and take corrective action to ensure that students are receiving all services
mandated per the IEP.

Schools can use ATS and STARS to verify student and program data and updates can be initiated
through the DOE source systems. Schools should engage in regular review of their student data
through the data quality management process. Please see here (link to wiki -
https://wiki.nycenet.edu/display/DataVerification/Data+ Quality+Managementt Wiki?src=search)
for more information.

4.5.1. Grade and Special Ed Weights: Projected Enrollment

Principals review the projected register developed for their schools by the Office of Student
Enrollment (OSE), and have an opportunity to appeal the projected registers based on their own
data, each spring. The projected registers and appeal process is done in a web-based register
tool. The outcome of this annual process yields the register projections for each school which are
the basis for initial funding of general education and students with disabilities.

4.5.2, Need Weight Registers

The Academic Intervention and ELL weight are based on test score data for pupils from the prior
year, Principals have expressed a strong preference for avoiding downward adjustments on
difficult to predict characteristics. ,

 

 
 

Fair Student Funding

& School Budget

Resource Guide
FY 2016

New York City Department of Education
Division of Finance
June 2016

 

Education

Carmen Farifia, Chancelfor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 157 of 337

 

 

Resource Guide to School Budgets

 

Students Are Counted

rR
Se
°
un
®
ieropast
Spend
ey,
Sat
ag
we
r

oy oS

4.8.1. Grade and Special Ed Weights: Projected Enroliment

Principals review the projected register developed for their schools by the Office of Student
Enrollment (OSE), and have an opportunity to appeal the projected registers based on their own
data, each spring. The projected registers and appeal process is done via a web-based register
tool. The outcome of this annual process yields the register projections for each school which are
the basis for initial funding of general education students with disabilities and the high school
portfolio weights.

%
a
‘pain
Cy
ee
we
Piah
S
=

VLUL weights are based on test score
tipals have expressed a strong preferei
rents based on difficult to predict pupil

 

 

 
 

Fair Student Funding
& School Budget

Resource Guide
FY 2017

New York City Department of Education
Division of Finance

 

 

Department of

Education May 2016

Carmen Fanfla, Chancellor

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 159 of 337

 

 

Resource Guide to School Budgets

 

The new weights apply to over-age and under-credited (OAUC) pupils based upon the
combinations of pupils’ age and credits. Older pupils with fewer credits are classified under the
“heavy” graduation challenge weight and other transfer pupils are classified under the weight for
“non-heavy” graduation challenges.

4.4, How Students Are Counted

4.5.1. Grade, Special Ed, and Pertfolic Weights: Projected Enrollment

Principals review the projected register developed for their schools by the Office of Student
Enrollment (OSE), and have an opportunity to appeal the projected registers based on their own
data, each spring. The projected registers and appeal process is done via a web-based register
tool. The outcome of this annual process yields the register projections for each school which are
the basis for initial funding of general education students with disabilities and the high school
portfolio weights.

4.5.2. Need Weight Registers: Prior Year Enroliment

The Academic Intervention and ELL weights are based on test score data for pupils from the
prior year. Principals have expressed a strong preference for avoiding downward in-year
_ adjustments based on difficult to predict pupil characteristics.

 

 
10

11

12.

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:17-cv-02876-GBD-RWL Do x'bit os Page 160 of 337

 

 

Page 142

DIRECT/GATES
I'm sorry, I'm a little bit off with the
date.

Q. That is okay. According to Mr.
Konteye, he received his license in March of
2015.

A. Correct.

Q. Which summer did you go to the

budget office to try and get a position?

A. That summer.

Q. That would have been the summer
of 2015?

A. Correct.

Q. The position that you were

seeking to have for Mr. Konteye was in the
'15/'16 school year, correct?

A. Correct.

Q. Two things, what position did
you have in mind for Mr. Konteye for the
2015/2016 school year?

A. I had in mind the French
position.

Q. What were you told by the
budget office with regard to whether there

would be a French position available in

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_ 000536
Case 1:17-cv-02876-GBD-RW ufhent cl 10/17/18 P 161 0f 337
cos re RI BGT Me
NYC Regulation of the Chancellor

 

 

Department of

Education

Category: INSTRUCTION Issued: 1/20/11 Number: B-801
Subject: SCHOOL-BASED BUDGETING Page: 1 of 14

SUMMARY OF CHANGES

This regulation amends Chancellor's Regulation B-801 dated April 21, 2010.

Changes:

° Clarifies that school leadership teams in schools subject to the jurisdiction of the Chancellor have
the ability to submit written comments regarding whether a school’s school-based budget is aligned
with its comprehensive educational plan (§§ II.A and II.B).

° Conforms the language of the regulation to more closely mirror that of Chancellor's Regulation
A-655 and the relevant statute (§§ IIA and I1.B).
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 162 of 337

 

 

B-801

SCHOOL-BASED BUDGETING

4/20/11
2 0f 5

 

 

SCHOOL BUDGET DEVELOPMENT PROCESS

A.

Development of School-Based Budgets

1.

At the time the Chancellor or his/her designee issues the preliminary allocation
memoranda, he/she shall also issue to all principals memoranda that set forth the
guidelines for scheduling the allocated funds. These memoranda shall also include
the Chancellor's goals and objectives and a financial outlook for the next fiscal year.

Each DOE school shall develop a proposed school-based budget in accordance with
these memoranda and the school’s Comprehensive Education Plan (“CEP”).

Each school’s principal shall be responsible for developing the proposed school-
based budget for his/her school. Such proposed school-based budgets must be
consistent with the funding levels set forth in the preliminary allocation memorandum,
each school’s CEP, any other guidelines promulgated by the Chancellor, and federal
and state funding guidelines.

The principal shall consult with his/her school’s School Leadership Team (“SLT”)
when creating the proposed school-based budget. The principal shall also solicit the
input of the school community with respect to the proposed school-based budget.

When reasonably requested, the Chancellor or his/her designee shall provide training
and technical support to SLT members or members of the school community in order
to support their participation in the school-based budget development process.

Principals of schools under the jurisdiction of a community superintendent shall
provide, in a form and manner to be prescribed by the community superintendent,
written justification demonstrating that the proposed school-based budget is aligned
with the school’s CEP.

Principals of schools under the jurisdiction of the Chancellor shall provide, in a form
and manner to be prescribed by the Chancellor or his/her designee, a written
justification demonstrating that the proposed school-based budget is aligned with the
school’s CEP.

For those schools subject to the jurisdiction of a community superintendent, principals
shall submit the proposed school-based budget and the written justification to the
community superintendent with jurisdiction over the school. For those schools subject
to the jurisdiction of the Chancellor, principals shall submit the proposed school-based
budget and the written justification to the Chancellor or his/her designee.

The members of the SLT other than the principal shall have the opportunity to submit
to the community superintendent or, for schools subject to the Chancellor's
jurisdiction, the Chancellor or his/her designee, a written response to the principal’s
written justification if they reach a consensus that they disagree with the principal's
written justification that the school-based budget is aligned with the CEP. In
accordance with Chancellor's Regulation A-655, the SLT’s response must reflect the
consensus of all members other than the principal, and be submitted to the
community superintendent or, for schools subject to the Chancellor's jurisdiction, to
the Chancellor or his/ner designee within ten school days.

Review, Aggregation, and Adoption of School-Based Budgets

1.

The community superintendent for each district shall develop a proposed budget for
the administrative and operational expenses of his/her office, the district and, where
applicable, the district CEC. Such proposed budget shall be consistent with the
preliminary allocation memoranda and any other guidelines promulgated by the
Chancellor.

Department of
Education
 

Case pronase coo RI ga Wy Mg ag

 

Department of
Education

Carmen Farifia, Chancelior

 

 

 

   

DIVISION OF FINANCIAL OPERATIONS

 

Prepared by the Office of Business
Operations

Last Updated November 2015
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 164 of 337

 

Resource Guide to School Budgets

 

1.1. Fiduciary Responsibilities of the Principal

The principal is the authorizing official for all budget, payroll, and purchasing transactions for the —
school. It is the responsibility of the authorizing official to approve budget, payroll and purchases
that support educational priorities or expenditures related to the “Business of Education.”

The principal must ensure that all expenditures are in alignment with allocated funding levels, and
is responsible for resolving any over-expenditures and disallowances. Disallowances are
expenditures which are not permitted under the guidelines of the program. When disallowances
are identified, appropriate alternative funding must be identified within the school to pay for those

costs. As the authorizing official, the principal must follow program guidelines and regulations,

have strong internal controls in place, and when designating such authority to only trusted and
trained staff, be aware that he or she is ultimately responsible for all actions taken on their behalf
by their designees.

Internal control is broadly defined as a process to safeguard assets utilized by DOE schools to
educate students. Management and other personnel use internal control procedures designed to
provide reasonable assurance regarding the achievement of objectives in the following categories:

« Safeguarding of assets;

« Effectiveness and efficiency of operations;

«Reliability of financial reporting; and
Compliance with applicable laws and regulations.

Principals should refer to the Office of the Auditor General (OAG) website for guidance and
training: : (http://schools.nyc.gow/Offices/GeneralCounsel/OAG/TrainingProcess/default.htm)

All transactions should be fully documented and are subject to monitoring and audit by both
internal and external control bodies such as the City and State Comptroller, State Education
Department, Federal Department of Education, and private accounting firms contracted by the
DOE or other oversight bodies to ensure proper controls.

Principals are reminded that fiscal management is a priority and they will be held accountable for
their budgetary decisions.

 

= a
NS)
Reomenal?
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 165 of 337

 

must be on school letterhead. Schools are encouraged to
develop a contract with vendors to ensure terms and
conditions are delivered. If assistance is required in the
preparation of a contract, the Contracting Unit at the
Division of Contracts and Purchasing (DCP) is available to
help you. The Division of Contracts and Purchasing
contract registration with the New York City’s
Comptroller’s Office will not be required.

 

 

 

 

5. HOW ARE MONIES ALLOCATED AND MANAGED?

5.1 Organizational Roles and Responsibilities
5.1.1 Responsibilities of the Principal

The principal:

° Is ultimately responsible for the collection, distribution, and accounting of all general school fund money.
® Must make certain that all receipts and expenditures are monitored ona regular basis.

® Appoints a responsible member of the regular school staff to be the school treasurer (per diem substitute

employees are not permitted to serve as the treasurer). The treasurer should have experience in budget and/or finance
and/or should have some aptitude for simple accounting procedures.

 

° Must appoint a minimum of three check signatories, one of whom must be him or herself.
° Must approve, maintain, and submit an Authorization to Collect General School Funds .
e Must ensure that bills are paid on a timely basis.

5.1.2 Responsibilities of the Treasurer

The school treasurer:

Serves as an advisory member of the school budget or finance committee.

e Receives and monitors money for deposit and issues receipts.

e Issues checks in the manner prescribed by these regulations.

° Maintains records of income and disbursements.

° Maintains and examines purchase documents and verifies their accuracy.

® Verifies that a Request for Expenditure Form has been completed for each expenditure.

° Maintains records and prepares fiscal reports as the principal may request (e.g., a record of project

appropriations, expenditures, and balances) and prepares monthly bank reconciliation for approval by principal or
designee.

® Advises the principal of any inconsistencies with regulations or school instituted policies and procedures.

h
® Reconciles the balance for all bank accounts for the period ending June 30° (see section 5.3.2 for guidance).

 

Note: The treasurer may not perform any function officially assigned to the faculty advisor of a
student activity. The treasurer is not allowed to be a signatory on the general school fund checking

 

 

account.

 
Case 1:17-cv-02876-GBD-RWL mney che 18 53 166 of 337

Monsieur Konteye
Mr. Konteye’s French Program Schedule

 

My schedule for 2012-2013 School year

 

 

 

 

 

 

 

 

 

Mon TUE Wed THU FRI
702
804 802 702 802
703 803
803 704 704 804
707 703
707

 

 

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 167 of 337 |

Monsieur Konteye
Mr. Konteye’s French Program Schedule

My schedule for 2013-2014 School year

 

 

 

 

 

 

 

 

 

 

Mon TUE Wed THU FRI
1
804 804
2
704 807 802
3
802 703 801 704 803
4
807 702 803 703 801
5
6
701 802
7
701
8
702

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 168 of 337

Monsieur Konteye
Mr. Konteye’s French Program Schedule

My schedule for 2014-2015 School year

 

 

 

 

 

 

 

 

 

 

 

| Mon | TUE Wed | THU | FRI
1
HIGH SCHOOL FRENCH 1 EVERYDAY 1* PD
CLASS
2

801 701 804
3

804 703 802 701 801
4

803 702 802
5
6

802 704 803
7

702 801 703
8
803 704 804

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 169 of 337
Monsieur Konteye

Mr. Konteye’s French Program Schedule

My schedule for 2015-2016 School year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mon TUE Wed THU FRI
804
2 701 801 803 804 804
3
803 802 801
4
803
5
HIGH SCHOOL FRENCH 1 EVERYDAY STH PD
CLASS
6
702 702 704 807
7.
701 807 704
8
801 802 802

 

 

 

 

 

 

 
>. ZB NovarSdo LDL.
Fred to7t77t8- Page t76 of337

4

fA bt ey,

A.

 

17-CV-02876-GBD-RWL Docuriert 63

Case 1

1 DBN: 05M499

 

     

FREDERICK DOUGLASS ACADEMY

School Year: 2615

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

   
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term {D: 1 Sort By: Teacher, Course/Section Omit Room #: No
ap To ——
2 3 4 5 6 7 8 9 10 Ni 12 13 i4
i
ooo
wee SE
; 6GR
i KIM
i 218
! --W--/16
woot ed Lo
Teacher: KITT H
PPSM6/4 PPS85/22 PPS85/33 PPS8I/6 PPS81/77 PESM8/2 PPS21/2
PHYSICAL | PHYS ED PHYS EG PHYS ED PHYS ED PHYSICAL | PHYS ED
EDUCATION | KNOTS KTH KITT H KITT H EDUCATION | KITT H
é 102 102 110 to 8 GYM
KITTH “TRO MeW-FIS M-W-F/I7 M-W-F/19 KITT H -T-R-/43
Lid HO |
hM-W-F/23 PPSBS/Li PPS83/88 M-W-F/22
PHYS ED PHYS ED
KITT H KITT H PPSM8/!
102 102 PHYSICAL
TRAE TRAY EDUCATION
8g
KITTH
i GYM
: TRAT
PPSM84
PHYSICAL
EDUCATION
8
KITTH
110
-T-R-30
ae _ _ J
Teacher: KONTEVE A
| FesMare FESRIT/! | FFSM 3 FFSM84 FFS6iQQ4 | FESMa8/7 FESM723 FFSM8/2
FRENCH FRENCH FRENCH FRENCH FRENCH | FRENCH FRENCH FRENCH
8GR 7GR | JGR 8GR KONTEYE A } 8G. 7GR 8GR
KONTEYEA | KONTEYEA | KGNTEYEA KONTEYE A | 361 XONTEYEA | KONTEYEA | KONTEYE A
287 230 | 218 287 MTWREVi3 | 287 218 287
-T-/30 M—i9 ----10 -T-/26 —FI8 —i0 -T-RY22
. FFS62QQ/i
- FFSM£4 | PESMar FRENCH 2. | FFSM7/2 FFSM7/4 FFSM8/I
FRENCH FRENCH KONTEYE A | FRENCH FRENCH FRENCH
8GR | ecr 361 TGR 7GR 8GR
KONTEYE A { KONTEYE A MTWRE/I KONTEYEA | KONTEYEA | KONTEYEA
286 286 230 230 j 387
—RF/30 FAT MT---119 —F/32 M—S17
FESM/3 FFSM8/3 FFSMT7/4 FFSM8/7
FRENCH FRENCH FRENCH FRENCH
8GR &GR IGR 8GR
KONTEVE A } KONTEYE & i | KONTEYE A | KONTEYEA |
286 3 ' , Bo 287
~W-/26 few | —W~32 —R-8 .
te me | tao tt |
wn -
Paxe 23 of 90 November 09, 2015
© 2015 Copyright NYC Department OF Education
Teacher Grid

S:08:33 Add

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 171 of 337

 

 

Middle School Academic Policy Guide

Department of
Education

 

I. ACADEMIC REQUIREMENTS

The New York State Education Department (NYSED) Commissioner’s Regulations, New York City Department of Education
(NYCDOE) Chancellor’s Regulations, and supplementary NYCDOE InfoHub provide guidance on policies pertaining to
- students in middle school grades, including program requirements, assessments, grading, and promotion. Middle schools
also serving elementary school and high school grades should refer to the Elementary and High School Academic Policy
Guides for information applicable to these grade levels.

For academic policy and systems questions, schools can refer to the Academic Policy and Systems resource webpages or
contact their academic policy and systems leads.

 

The STARS suite of applications is the NYCDOE’s official record of students’ programs, grades, and progress toward
completing academic requirements. STARS reflects academic information for all NYCDOE public school students in
grades K-12. STARS data also reflects schools’ alignment to the New York State and New York City academic policies
described in this guide. All middle schools must use STARS to enter information about the instruction and supports
students are receiving throughout the school day; to reflect student-teacher-subject relationships; and to enter
student grades. To ensure that STARS data accurately captures students’ academic programs and outcomes, middle
schools must follow the procedures outlined in the Middle School Course Code Directory and on the STARS wiki. STARS
is managed by the NYCDOE's Office of Academic Policy and Systems. See the section of this guide on scheduling in
STARS and visit the STARS wiki for more information.

 

 

 

A. PROGRAM REQUIREMENTS

NYSED’s Part 100.4 defines the minimum program requirements for students in middle school grades, including required
units of study for grades 7 and 8. Part 100.1 defines a unit of study as 180 minutes per week throughout the school year,
which is the equivalent of 108 hours of instruction per year.2 Throughout this document, a unit of study is based on the
amount of instructional-time the student receives from a NYCDOE subject-certified teacher in a course aligned to NYSED

learning standards: ~

The sections below outline the minimum academic program that a student ina public middle school in New York State is
entitled to receive. Schools may exceed the requirements and offer supplementary experiences, including advisory,
service-learning opportunities, and other youth development courses that will enhance students’ educational
experiences and prepare them for the rigor of high school coursework.

1. Grade 6

Schools must provide students in grade 6 instruction aligned to NYSED intermediate-level learning standards in specific
subject areas. Principals may determine the distribution of time among these subject areas based on their academic
program and student needs, with the exception of physical education and health education, and, where student need is
established, bilingual education and/or English as a New Language (ENL) instruction.

Schools must provide instruction to all students in the following subject areas:

® English language arts (ELA), including reading, writing, listening and speaking
e Social studies, including geography and United States history

@ Mathematics

 

1 The STARS Suite includes three platforms across grades K-12: STARS Classroom, Client, and Admin.
2 Most middle schools use an annual term model. These schools maintaining a consistent schedule throughout the entire school year and
award final grades at the end of the year, in June. See the section of this guide on term models for more information.

Middle School Academic Policy Guide Updated September 2018 5
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 172 of 337

 

 

Middle School Academic Policy Guide

Department of
Education

 

e Science and technology
e Language other than English (LOTE}
@ Physical education (PE), as described in Part 135.4

® Health education, as described in Part 135.3

 

® Arts education, including dance, music, theatre and visual arts
® Career development and occupational studies?

e Where student need is established, bilingual education and/or English as a New Language (ENL) instruction, as
described in Part 1544

2. Grades 7 and 8

In grades 7 and 8, schools must provide students with academic programs that enable them to complete specific units of
study in required subject areas by the end of grade 8. A unit of study is defined as 180 minutes per week throughout the
school year or the equivalent of 108 hours per year. In middle school, a unit of study must align to NYSED intermediate-
level learning standards and be taught by a NYCDOE teacher certified in the subject area. In most cases, instructional
time delivered in these subject areas prior to grade 7 may not be counted toward the required units of study.°

The table below uses units of study to define the requirements. Schools may consult the appendix in this guide for
examples of how schools can reach the unit of study requirements depending on period length and term model.

as

     

     

 

 

 

 

 

 

 

 

 

 

English language arts (ELA) | 2 units 108 hours in grade 7 and 108 hours in grade 8
Social studies 2 units 108 hours in grade 7 and 108 hours in grade 8
Math units 1.08. hours.in.grade.7.and.108.hours.in grade.8
Science 2 units 108 hours in grade 7 and 108 hours in grade 8
1 unit 108 hours total, across grades 7 and/or 8’
Technology education® Technology instruction provided in grades 5 and/or 6
may fulfill this requirement.
Languages other than 1 unit 108 hours total, any years prior to the end of grade 8;
English (LOTE) see the section on LOTE for more details®
54 hours (90 minutes per week) in grade 7 and
Physical education 1 unit 54 hours (90 minutes per week) in grade 8; see the
section on PE for:more details

 

 

 

3 See the instructional standards for the intermediate level for career development_and occupational studies (or CDOS). These are often
integrated into English language arts, social studies, and other subjects in middle school.

4 Courses previously referred to as English as a Second Language (ESL) are now referred to as English as a New Language (ENL). English as a
New Language (ENL) courses that meet ELA standards may count toward students’ ELA instructional requirements. See Part 154 and the
English Language Learner Policy and Reference Guide for middle school ENL requirements.

5 As an exception, the health, technology, and home and career skills requirements may be delivered prior to grade 7.

6 Schools unable to hire teachers certified in technology education and/or home and career skills (FACS) may meet this requirement through
any Career and Technology Education (CTE) course, see the CTE section below for additional information.

7 Schools may integrate the technology learning standards into other courses, provided teachers certified in technology teach the courses.

8 Ail students are required to complete two units of study prior to the end of grade 9. One of these units must be completed prior to the end
of grade 8.

Middle School Academic Policy Guide Updated September 2018 6
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 173 of 337

 

 

Middle School Academic Policy Guide

Department of
Education

 

 
   

54 hours total, across grades 7 and/or 8; see the
section on health education for more details

 

 

Health education 0.5 units ; "
Health instruction provided in grade 6 may fulfill this
requirement.
Arts education 0.5 unit in two different. 108 hours total, across grades 7 and/or 8; see the
en disciplines, for a total of 1 unit section on arts education for more details
Library and information One period per week in grades 7
skills and 8, or the equivalent®

 

81 hours total, across grades 7 and/or 84

Home and career skills’® .75 unit oS Instruction in home and career skills provided in
grades 5 and/or 6 may fulfill this requirement.

 

Career development and

. . School-determined
occupational studies

 

 

 

 

 

3, Career and Technology Education (CTE)—Updated September 2018

Middle school students are required to take 1.75 units of Career and Technology Education. Schools may offer standalone
courses to address CTE learning standards, or they may integrate them into other courses. Starting in school year 2018—
2019, all middle school students may fulfill the 1.75 units requirement by taking courses in any of the six CTE disciplines
(Technology Education, Home and Career Skills (FACS), Trade and Technical Subjects, Business, Agriculture, and Health
Sciences), provided an appropriately certified CTE teacher instructs the courses.

4, Languages Other Than English (LOTE)—Updated September 2018

Instruction in LOTE may begin as early as kindergarten and must begin no later than the beginning of grade 8, such that
all students have an opportunity to receive two full units of study by the end of grade 9. Courses in languages other than
English provided as part of a home language arts (HLA) program satisfy the LOTE requirement.?

While not required, middle schools may design their LOTE programs to culminate in the NYCDOE Second Language
Proficiency (SLP) exam.*? This exam assesses proficiency of Checkpoint A learning standards and can be used to award
accelerated high school credit when taken after completing an accelerated LOTE course in grade 8. Common middle
school LOTE models include:

® Two years of study in LOTE in any elementary or middle school grades, culminating in the SLP exam. Students
who successfully complete these courses and pass the associated SLP exam may be eligible receive two high
school course credits upon transfer into high school.

 

9 It is recommended that library and information skills be taught by library media specialists and classroom teachers to ensure coordination
and integration of library instruction with classroom instruction.

10 Starting in school year 2017-2018, schools unable to hire teachers certified in in technology education and/or home and career skills (FACS)
may meet this requirement through any Career and Technology Education (CTE) course, see the CTE section below for additional information.
11 Family and consumer sciences and/or career development and occupational studies learning standards may be integrated into other
courses.

22 Home language arts (HLA) is formerly known as native language arts (NLA). See the English Language Learner Policy and Reference Guide
for more information.

13 Because NYSED no longer offers SLP exams, the NYCDOE’s jocally-administered SLP exams are used to measure proficiency of the
Checkpoint A learning standards.

Middte School Academic Policy Guide Updated September 2018 7
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 174 of 337

 

 

Middle School Academic Policy Guide

Department of
Education

 

e One year of accelerated LOTE study in grade 8, culminating in the SLP exam at the end of grade 8. Students who
successfully complete the course and pass the SLP exam receive two high school course credits. Schools using
this model should code these courses using the accelerated middle school LOTE course codes (for example,
FSNMBA for accelerated Spanish).

Ifa school determines that students have acquired the proficiency necessary to be successful on the LOTE comprehensive
exam, the school can request to administer that exam. LOTE Comprehensive exams are aligned to Checkpoint B learning
standards and designed to be completed after a full course of study (meaning, three units of study/six credits). However,
successfully completing the LOTE exam in middle school could affect programming decisions for these students. See the
LOTE guidance for more information. Schools may contact their academic policy and systems lead to request approval to
offer the NYCDOE LOTE comprehensive exam in grade 8.

5. Physical Education

Part 135.4 defines the minimum requirements for physical education (PE) for students in middle school grades. Schools
must provide students in grades 6-8 with an instructional physical education (PE) program, aligned to NYSED learning
standards, for at least 90 minutes per week in every throughout the year, in every term in middle school.* Schools may
not count time spent dressing or traveling to an off-site facility toward the PE instructional time requirement.

Summary of PE Time and Frequency Requirements

 
  

 
     
 

Tceec a Wee tite Win Oe
(oo °° Aiea

  

No less than 3 times per
week, every term

Grade 6° Elementary school policies

120 minutes per week
In a K—6, K-8, K-12 school for grades 4-6 P

 

 

 

Grade 6 Middle school policies for .
90 minutes per week Every term
In a 6-8 or 6-12 school grades 7-8
id licies f .
Grades 7-8 Middle school policies tor 90 minutes per week -| Every term

grades 7~8

 

 

 

 

 

 

PE programs must be designed to meet NYSED learning standards for physical education. PE courses must be taught by ,
a certified, licensed PE teacher; and class size should be similar to other instructional areas to support student learning
and sound instructional practice, and shall not exceed 50 students to one certified PE teacher per the UFT contract.

As in all other courses, grading for PE must be based primarily on content area knowledge and skills, and not on non-
mastery measures. Students may not be graded solely on attendance, participation, or preparedness. See the section of
this guide on grading policies and the Grading Policy Toolkit for more details.

NYC FITNESSGRAM is the City’s annual health-related fitness assessment. Schools must complete this assessment for all
eligible students each year as part of their PE program; however, performance on this assessment cannot be used to
determine student grades.

There are no waivers or exemptions from PE requirements in middle school. Students with chronic or temporary medical
conditions or disabilities must participate in physical education. Students with temporary medical conditions must

 

14 The traditional PE scheduling model set by Part 135.4 is known as the “3/2 flip,” in which students are scheduled for 3 days per week in
one part of the year and 2 days per week in the other, or for a comparable time when the school is organized in other patterns. See the PE
guidance document for more information on scheduling and term models.

15 Notably, K-6, K-8, or K-12 schools serving grade 6 students should ensure grade 6 students are following the elementary requirements in
the Elementary Schoo! Academic Policy Guide. This allows for continuity in scheduling across grades K-6. In all other cases, students in grade
6 follow the typical middle school requirements. For more information, see the PE guidance document.

Middle School Academic Policy Guide Updated September 2018 8
10

11°
12.
13.
14

1-5--

16

17

18

19

20

21

22

23

24

25

te &
Case 1-17-0v-02876-G80-1G/96 Malan fe

 

sel 10/17/18 Page 175 of 337

  

 

Page 190
CROSS/GATES
you do on a daily basis?

A. No, I don't keep a record of
what I do on a daily basis.

Q. Did you memorialize the
meetings that you had with the staff?

MR. DRANTCH: Objection. Is
there a good faith basis for these
questions?

JUDGE BLASSMAN: Sustained. He
already responded.

Q. Do you have any records at all
what occurred on February 2, 2016 that is
still maintained today?

A... Excuse..me?

Q. ' Do you have any records in your
office or at home that pertain to what had
occurred at the school in February 2016 which
is still in existence today?

A. These are records right here.
These are e-mails. These are records. I
have some records.

Q. Do you have any records which
would indicate meetings with staff in
February 2016?

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

D_ 000584
10

11

12

13

14

15

16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RWL EX, 3 Wled £O/mai18 ‘Page 176 of 337
‘ EXWb FEL ”

 

 

Page 199
CROSS/GATES

QO. What position was that?

A. That was a social studies
position.

Q. When did he turn that down?

A. I'm not sure of the exact
date.

Q. Was it in the year 2015/16?

A. It's either late August or
early September.

Q. Is it considered history or
social studies or is it the same thing?

A. The same thing.

Q. How many social studies
teachers were there at that time in your
school when you allegedly offered him this
position?

A. I'm not sure of the exact
number.

Q. Were there fifteen social
studies teachers in the school at that
time?

A. I'm unsure.

QO. How many social studies
teachers do you usually need for a school of

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

D_ 000593
10
11
12
13

14

15

-16—

17

18

19

20

21

22

23

24

25

 

Case en 287 RW bt ez” Page 177 of 337
GAM. Dt cl

Page 200
CROSS/GATES
your size?

A. It fluctuates from year to
year. Depending on the needs of the school
and the amount of the students that we have.

Q. How many do they have this
year?

A. I'm not sure.

Q. Your principal and you don't
know the amount of social studies teachers
you have?

A. I don't not exact number at
this time.

Q. Aren't you responsible for
knowing the head count of your teachers and
the numbers in each department?

A. I'm responsible for a lot of
things but to know that specifically just
from memory, I don't need to work from
memory. I can get that specifically ina
list. I wouldn't speculate here. But I have
a way to get that number.

Q. When you allegedly offered Mr.
Konteye the social studies position, what did
he say?

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

D_000594
10.
110

12 /

13

14
15—
16)

17.

18

19

20

21

22

23

24

25

Case BE 028 7 CEE Ri one eye” Page 178 of 337
om eM NONE

  

Page 202
CROSS/GATES
| French?
| A. He said that he wanted to teach
| French.
| Q. What did you respond if at all
| to him?
| A. I told him that position was

| tenuous. That I may not be able to hold on
| to that position based on the amount of kids
that we get in or don't get in. I told him
that the social studies position was secure
| and that the French position was tenuous.
Q. Had Mr. Konteye taught French
previously in your school?
A. | Yes.
Q. How many French teachers were
there previously in your school?

JUDGE BLASSMAN: That is not

relevant, counselor.

MR. SOMER: Note my objection.
JUDGE BLASSMAN: Okay.
Q. Did Mr. Konteye obtain a

license on March 18, 2015?
JUDGE BLASSMAN: I think there

is no dispute that he had that

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
D_000596
LU/L//13d Page T/9 Or ss/

 

mal
Da

17-cv-02876-GBD-RWL: Document 6

 

Case 1

5

€xh

  

 

         

    

     

 

 

    

ae: FREDERICK DOUGLASS ACADEMY
DBN: 05!M499

Schoo! Year: 2015

       

 

 

 

 

 

 

 

       
    

  

 

 

 

 

 

 

 

 

 

 

 

  

 
 

Sort By: Teacher, Course/Section

 

 

 

Omit Room #: No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

                 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 9 10 ti 12 13 14
nen inne [FT
{ PPS81/6 PPS8I/TT PPSM8/2 PPS2I/2
i PHYS ED PHYSED PHYSICAL | PHYS ED
ESTTH KITT A EDUCATION | KITT H
‘ td 8 GYM
-T-Ri20 i M-W-F/I9 KITTH -T-R-/43
i lia
i } PPS83/88 M-W-F/22
PHYS ED
KITT H PPSM8&/I
102 PHYSICAL
-T-RV9 EDUCATION
8
KITTH
GYM
“T-RAT
i
i : PPSM3i4
PHYSICAL
EDUCATION
8
Lo KITTH
HO
-T-R-80
ato
Teacher: KONTEYE A
FFSag/4 FFSM7/1 FESM7/3 FFSM8/3 FFS6lQQ/ | FFSMa/7 FESM7/3 FFSM8/2
FRENCH FRENCH FRENCH FRENCH FRENCH 1 FRENCH FRENCH FRENCH
3GR 7GR 7GR 8GR KONTEYE A | 8GR 7GR 8GR
KONTEYEA | KONTEYEA | KONTEYEA | KONTEYE A 361 KGNTEYEA | KONTEYEA | KONTEYEA
287 230 2i8 287 MIWRFA3 | 287 218 287
-T/30 M-—/i9 --~19 T1n6 —FIS —/0 -T-R-22
. FFE6200/1
EFSMa/4 FRENCH? | FESM7/2 FFSM7/4 FFSM8/I
FRENCH FRENCH KONTEYE A [| FRENCH FRENCH FRENCH
8GR SGR 363° 7GR 7GR 8GR
KONTEYE A | XONTEYEA MTWRE/I KONTEYE A | KONTEYEA | KONTEYEA
286 286 230 230 i 287
—RFBO FAT MT~119 —F/32 | M—/t7
FFSM8/3 FESM&/3 FFSM7/4 FFSM8/7 |
FRENCH FRENCH FRENCH FRENCH
8GR aGR JGR 8GR |
KONTEYE A | KONTEYEA KONTEYE A ! KONTEYEA |
286 286 | 29 287 i
~W/26 | ~Wi2 —R-18 | .
i i {
Paxe 23 of 4ii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i. Teacher Grid

© 2815 Copyright NYC Depactment Of Education

 

 

 

November 09, 2015

8:08:33 AM

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:17-cv-02876-GBD-RWL EX! b* d a/1zj18 P

  
 

age 180 of 337

   

 

 

Page 33
DIRECT/KONTEYE
a little observation and get out. He does
not say a word. Sometimes he stopped by.
But the person that did the evaluation is the
department chair of the foreign language
department.

Q. And then what happens?

A. What ends up happening on
September 4th when he calls me in --

Q. September 4th which year?

A. 2015.

Q. Go ahead.

A. He called me in and told me
what I want to teach and what grade.

JUDGE BLASSMAN: He asked you?
THE WITNESS: Yes.

Q. Continue.

A. I said I'm used to the middle
school. I have no problem and also I'm used
to the high school so it doesn't matter. So,
what he said was he has two teachers that's
coming in to fill out the social study
department.

At this time the social study
department had fifteen teachers and still
Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

D_000427
Case 1:17-cv-02876-GBD-RWL Documg Fea Filed 10/1748 Page 181 of 337

Exhik b ‘

 

 

Department of
Education

 

2011-2012
COMPREHENSIVE EDUCATIONAL PLAN
(CEP)

SCHOOL NAME: The Frederick Douglass Academy

DBN (DISTRICT/ BOROUGH/ NUMBER LE. 01 M000): 05M499

 

PRINCIPAL? JOSEPH GATES EMAIL: JGATES@SCHOOLS.NYC.GOV

SUPERINTENDENT: ~~ GALE: REEVES

04-30-2012
2011-12 CEP TEMPLATE
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 182 of 337

SCHOOL LEADERSHIP TEAM (SLT) SIGNATURE PAGE

Use this page to identify SLT members and confirm their participation in the development of this
Comprehensive Educational Plan (CEP), which includes goals and action plans, a summary of
Academic Intervention Services, and the Parent Involvement Policy. The signatures of SLT members
indicate their participation in the development of the CEP and serve as confirmation that consultation
has occurred to align funding in support of educational programs. The SLT must include an equal
number of parents and staff and have a minimum of 10 and a maximum of 17 members, in
accordance with the Chancellor's Regulation A-655, available on the NYC DOE Web site.

Directions:

1. List each SLT member in the left-hand column on the chart below. Specify any position held by the
team member, e.g., Chairperson, SLT Secretary and the constituent group represented, e.g., parent,
staff, student, or CBO. Core mandatory SLT members are indicated by an asterisk".

2. Ensure that SLT members review this document and sign in.the right-hand column in blue ink. If an
SLT member does not wish to sign this plan, he/she may attach a written explanation in lieu of his/her
signature.

3. Add rows as needed to ensure that all SLT members are listed.

A. The original copy, along with any written communications pertaining to this page, is to remain on file in
the principal’s office and be made available upon written request.

 

Position and Constituent

Group Represented Signature

Name

 

Joseph Gates

*Principal or Designee

 

Marquis Harrison

*UFT Chapter Leader or Designee

 

Clive Drummond

*PA/PTA President or Designated
Co-President

 

Miriam Padilla.

DC 37 Representative, if applicable

 

Student Representative (optional
for elementary and middle schools;
a minimum of two members
required for high schools) —

 

CBO Representative, if applicable

 

 

 

 

 

 

 

 

 

 

Joel Bianchi

 

Christina Jones Member/Parent
Vilmarie Carmona Member/Parent
Doreen Atherton Member/Parent
Dahlia Cummings Member/Parent
Oyetutu Osibajo Member/Parent
Stephanie Woodley Member/Parent
Alison Harris Member/Teacher
Alexis Zain Member/Teacher
Member/Teacher

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 183 of 337

OFFICE OF ENGLISH LANGUAGE LEARNERS
GRADES K-12 LANGUAGE ALLOCATION POLICY
SUBMISSION FORM
2011-12
DIRECTIONS: This submission form assists schools with gathering and organizing the quantitative and qualitative information
necessary for a well-conceived school-based language allocation policy (LAP) that describes quality ELL programs. This LAP form, an
appendix of the CEP, also incorporates information required for CR Part 154 funding so that a separate submission is no longer
required. Agendas and minutes of LAP meetings should be kept readily available on file in the school. Also, when preparing your
school’s submission, provide extended responses in the green spaces. Spell-check has been disabled in this file, so consider typing
responses to these questions in a separate file before copying them into the submission form. For additional information, hold your
Q

eursor over the

        

A. School Information @

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cluster Leader/Network Leader Lawrence Block District OS | Borough Manhattan Schoo! Number 499
School Name Fredrederick Douglass Academy I

B. Language Allocation Policy Team Composition @
Principal Joseph Gates Assistant Principal Thomas Ajibola
Coach Lea Brown Coach Jenifer Hodge
ESL Teacher Papa Tall Guidance Counselor Chris Middleton
Teacher/Subject Area Micheal Oyedele / Math Parent Papa Tall
Teacher/Subject Area Markland W alker /ELA — Parent Coordinator Yvette McKenzie
Related Service Provider Walcruse Delma other Nancy Cruz-Martinez / FL
Network Leader Lawrence Block Other type here

 

 

 

 

C. Teacher Qualifications @

Please provide a report of all staff members’ certifications referred to in this section. Press TAB after each number entered to calculate

sums and percentages.

Number of certified 1 Number of certified 0 Number of certified 6
ESL teachers bilingual teachers NLA/foreign language teachers

Number of content area teachers Number of special education Number of teachers of ELLs
0 0 without 0

with bilingual extensions teachers with bilingual extensions ESL/bilingual certification

 

 

 

 

 

Number of teachers currently teaching

N t id both
umber of cachers who hold bot a self-contained ESL class who hold
a bilingual extension and ESL 0 both a common branch license and 0

certification ESL certification

 

D. School Demographics

Total number of students in school Total Number of ELLs . ELLs as share of total student
1547 36 population (%) 2.33%

 

 

 

 

 

 

 

 

 

 

Page 28
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 184 of 337

 

Department of
Education

Dennis M. Walcott, Chancellor

 

2012-2013
COMPREHENSIVE EDUCATIONAL PLAN
(CEP)

SCHOOL NAME: THE FREDERICK DOUGLASS ACADEMY

DBN (DISTRICT/ BOROUGH/ NUMBER I.E. 01MO000): 05M499

PRINCIPAL: JOSEPH D. GATES EMAIL: JGATES@SCHOOLS.NYC.GOV

~ SUPERINTENDENT: GALE REEVES

06-10-2013
2012-13 CEP TEMPLATE FoR REWARD, RECOGNITION AND IN GOOD STANDING SCHOOLS
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 185 of 337

SCHOOL LEADERSHIP TEAM (SLT) SIGNATURE PAGE

Use this page to identify SLT members and confirm their participation in the development of this
Comprehensive Educational Plan (CEP), which includes goals and action plans, a summary of Academic
Intervention Services, and the Parent Involvement Policy. The signatures of SLT members indicate their
participation in the development of the CEP and serve as confirmation that consultation has occurred to
align funding in support of educational programs. The SLT must include an equal number of parents and
staff and have a minimum of 10 and a maximum of 17 members, in accordance with the Chancellor's
Regulation A-655, available on the NYC DOE Web site.

Directions:

4. List each SLT member in the left-hand column on the chart below. Specify any position held by the team
member, e.g., Chairperson, SLT Secretary and the constituent group represented, e.g., parent, staff,
student, or CBO. Core mandatory SLT members are indicated by an asterisk”.

2. Ensure that SLT members review this document and sign in the right-hand column in blue ink. If an SLT
member does not wish to sign this plan, he/she may attach a written explanation in lieu of his/her
signature.

3. Add rows as needed to ensure that all SLT members are listed.

4. The original copy, along with any written communications pertaining to this page, is to remain on file in the
principal’s office and be made available upon written request.

 

Position and Constituent

 

 

Name Group Represented Signature
Joseph D. Gates “Principal or Designee
Marquis Harrison *UFT Chapter Leader or Designee

 

*PA/PTA President or Designated
Co-President

‘Student Representative (optional —

Levon Smith

 

 

 

 

 

 

 

 

 

 

 

Jonathan Brown for elementary and middle schools;

Andrea Iguina a minimum of two members
required for high schools)

Vivian Johnson Member/Parent

Xiomara Fox Member/Parent

Dahalia Cummings Member/Parent

Oyetutu Osibajo Member/Parent

Stephanie Woodley Member/Parent

Vanrea Fearron Member/Teacher

Carey Ma Member/Teacher

Danielle Nunez Member/Teacher

Lucia Polanco Member/Teacher

 

 

 

 

 

** Signature of constituent only indicates participation in the development of the CEP, not approval. Note:
if for any reason a SLT member does not wish to sign this plan, he/she must attach an explanation in lieu
of his/her signature.

2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 186 of 337

OFFICE OF ENGLISH LANGUAGE LEARNERS
GRADES K-12 LANGUAGE ALLOCATION POLICY
SUBMISSION FORM
2012-13

DIRECTIONS: This submission form assists schools with gathering and organizing the quantitative and qualitative information
necessary for a well-conceived school-based language allocation policy (LAP) that describes quality ELL programs. This LAP form, an
appendix of the CEP, also incorporates information required for CR Part 154 funding so that a separate submission is no longer
required. Agendas and minutes of LAP meetings should be kept readily available on file in the school. Also, when preparing your
school’s submission, provide extended responses in the green spaces. Spell-check has been disabled in this file, so consider typing
responses to these questions in a separate file before copying them into the submission form. For additional information, hold your

cursor over the @.

   

A. School Information @

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cluster Leader/Network Leader Gerry District 05 Borough Manhattan School Number 499
Beirne/Debra Maldonado
School Name Fredrederick Douglass Academy I

B. Language Allocation Policy Team Composition @
Principal Joseph Gates Assistant Principal Thomas Ajibola
Coach Lea Brown Coach Jenifer Hodge
ESL Teacher Papa Tall Guidance Counselor Chris Middleton
Teacher/Subject Area Micheal Oyedele / Math : Parent Papa Tall
Teacher/Subject Area Markland Walker /ELA Parent Coordinator Yvette McKenzie
Related Service Provider Y vette McKenzie Other Nancy Cruz-Martinez / FL
Network Leader Debra Maldonado Other /ELL Coordinator: Papa Tall

 

 

 

 

C. Teacher Qualifications @

Please provide a report of all staff members’ certifications referred to in this section. Press TAB after each number entered to calculate

sums and percentages.

 

 

 

 

 

 

 

Number of certified l Number of certified 0 Number of certified 6
ESL teachers bilingual teachers NLA/foreign language teachers
: : : Number of teachers of ELLs
Number of content area teachers 0 Number of special education 0 without 10
with bilingual extensions teachers with bilingual extensions ESLibilinoual certification
to)
Number of teachers currently teaching
Number er teacher s who ad both 0 a self-contained ESL class who hold 0
a uingua extension an : both a common branch license and
certification ESL certification
D. School Demographics
Total number of students in school . Total Number of ELLs ELLs as share of total student
1466 35 population (%) 2.39%

 

 

 

 

 

 

 

 

Page 24
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 187 of 337

 

Department of
Education
Dennis M. Walcott, Chancellor

 

2013-2014
COMPREHENSIVE EDUCATIONAL PLAN
(CEP)

School Name: THE FREDERICK DOUGLASS ACADEMY 1

DBN (i.e. 01M001): +05M499

Principal: JOSEPH D. GATES
Principal Email: JGATES@SCHOOLS.NYC.GOV
Superintendent: GALE REEVES

Network Leader: GERARD BEIRNE
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 188 of 337
School Leadership Team (SLT) Signature Page

Use this page to identify SLT members and confirm their participation in the development of this School Comprehensive Educational Plan (SCEP),
which includes goals and action plans, a summary of Academic Intervention Services (AIS), and the Parent Involvement Policy (PIP). The
signatures of SLT members indicate their participation in the development of the SCEP and serve as confirmation that consultation has occurred
to align funding in support of educational programs. The SLT must include an equal number of parents and staff and have a minimum of 10 anda
maximum of 17 members, in accordance with the Chancellor's Regulation A-655, available on the NYC DOE Web site.

Directions:

1.

**Signature of constituent only indicates participation in the development of the SCEP, not approval. Note: If for any reason a SLT member does

not wish to sign this plan, he/she may attach an explanation in lieu of his/her signature which must be maintained on file at the school with the

List each SLT member in the left-hand column on the chart below. Specify any position held by the team member, e.g., Chairperson, SLT
Secretary and the constituent group represented, e.g., parent, staff, student, or CBO. Core mandatory SLT members are indicated by an
asterisk”. .

Ensure that SLT members review this document and sign in the right-hand column in blue ink. If an SLT member does not wish to sign
this plan, he/she may attach a written explanation in lieu of his/her signature™*.

Add rows as needed to ensure that all SLT members are listed.

The original copy, along with any written communications pertaining to this page, is to remain on file in the principal's office and be made
available upon written request.

Names of SLT members must be added to this form for posting. The signed original documents must be maintained on file at the school.

 

Name

Position and Constituent Group
Represented

Signature

 

Joseph D, Gates

*Principal or Designee

 

Marquis Harrison

‘*UFT Chapter Leader or Designee

 

Levon Smith

*PA/PTA President or Designated Co-
President

 

Adrianna Buckman

DC 37 Representative, if applicable

 

Student Representative (optional for
elementary and middle schools; a
minimum of two members required for
high schools)

 

CBO Representative, if applicable

 

John Harris

Member/ Teacher

 

Carey Ma

Member/ Teacher

 

Alison Harris

| Member/ Teacher _

 

Henry Encarnacion

Member/ Teacher

 

Vilmarie Carmona

Member/ Parent

 

Xiomara Fox

Member/ Parent

 

Vivian Johnson

Member/ Parent

 

Claudia James

Member/ Parent

 

Millicent Watson - Henry

Member/ Parent

 

Member/

 

Member/

 

Member/

 

Memberf

 

 

 

Member/

 

 

original SLT signature page.

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 189 of 337

OFFICE OF ENGLISH LANGUAGE LEARNERS
GRADES K-12 LANGUAGE ALLOCATION POLICY
SUBMISSION FORM
2013-14 To 2014-15 SCHOOL YEARS
DIRECTIONS: This submission form assists schools with gathering and organizing the quantitative and qualitative information
necessary for a well-conceived school-based language allocation policy (LAP) that describes quality ELL programs. This is a two-year
plan on how schools will support ELLs’ linguistic and academic needs. This LAP form is a part of the school’s CEP. Agendas and
minutes of LAP meetings should be kept readily available on file in the school. Also, when preparing your school’s submission,
provide extended responses in the green spaces. Spell-check has been disabled in this file, so consider typing responses to these

questions in a separate file before copying them into the submission form. For additional information, hold your cursor over the @.

 

A. School Information @

 

District OS Borough Manhattan School Number 499

 

 

 

SchoolName Fredrederick Douglass Academy I

 

 

 

B. Language Allocation Policy Team Composition @ NOTE: The following staff members should be on the LAP team: principal,
assistant principal (where applicable), at least one bilingual teacher from each subject area (where there is a bilingual program), at least one ESL teacher, and one

 

 

 

 

 

 

 

parent.
Principal Joseph Gates Assistant Principal Thomas Ajibola
Coach Lea Brown Coach Jenifer Hodge
ESL Teacher Papa Tall Guidance Counselor Claris Middleton
Teacher/Subject Area Micheal Oyedele / Math Parent Papa Tall
Teacher/Subject Area Erika Brantley /ELA Parent Coordinator Yvette McKenzie
Related Service Provider Valcuse Delma / Speech Other Nancy Cruz-Martinez / FL
Network Leader(Only if working with the LAP team) type here Other type here

 

 

 

 

C. Teacher Qualifications
Please provide a report of all staff members’ certifications referred to in this section. Press TAB after each number entered to calculate

sums and percentages.

 

 

 

 

Number of certified . Number of certified 5
wo, bilingual teachers not Number of teachers who hold both.content.'| -
ESL teachers currently teaching in | | : . 0 wpe 2
currently teaching in a area. and ESL certification
the ESL program. ay
bilingual program
Number of certified Number of certified Number of teachers who hold both a
bilingual - . teachers currently | 0 NLA/foreign language 7 bilingual extension and ESL ceitification 0
teaching in a bilingual program teachers
N . Number of teachers currently : : ee)
n umber oi nt the’ ESL oes 2 teaching a self-contained ESL class 0 --Number of special education teachers with 0
pet currently teaching in who hold both a common branch bilingual extensions
program license and ESL certification

 

 

 

 

 

 

D. Student Demographics

Total number of students in school Total number of ELLs ELLs as share of total student population
(Excluding Pre-K) [493 38 (%) 255%

 

 

 

 

 

 

 

 

Page 19
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 190 of 337

 

Department of
Education

Carmen Fariia, Chancellor

2014-15
COMPREHENSIVE EDUCATIONAL PLAN
(CEP)
DBN: (i.e. 01MO001): 0SM499
School Name: | THE FREDERICK DOUGLASS ACADEMY 1
Principal: JOSEPH D. GATES
2014-15 CEP
Case 1:17-cv-02876-GBD-

School Level: 6-12

RWL Document 63 Filed 10/17/18 Page 191 of 337

Section 1: School Information Page

 

School Information

School Number (DBN): O5M499

 

School Type:

College Preparatory

Grades Served: 6-12

 

School Address:

 

2581 Adam Clayton Powell Blvd. New York NY 10039

 

Phone Number:

212 491 4107

Fax: 212491 4417

 

School Contact Person:

Joseph Gates

 

Email Address: jgates@achools.nyc.gov

 

Principal:
UFT Chapter Leader:
Parents’ Association President:

SLT Chairperson:

Student Representative(s):

District: 5
Superintendent’s Office Address:
Superintendent's Email Address:

Phone Number: 212 769 7500

 

Joseph D. Gates

 

Marquise Harrison

 

Levon Smith

 

Alison Harris

 

Chanel Cummings
Elijah Grant

 

District Information

Superintendent: Gale Reeves

 

425 West 123 Street New York NY 10027

 

greeves@schools.nyc.gov

 

Fax: 212769 7619

 

Cluster Number: 5

 

Cluster and Network Information

Cluster Leader: Deborah Maldonado

 

Network Number: CFN 536

 

Network Leader: Gerard Beirne

 

2014-15 CEP

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 192 of 337

Section 2: Schoo} Leadership Team (SLT) Signature Page

All SLT members are expected to sign this page to confirm their participation in the development of this
Comprehensive Educational Plan (CEP) and consultation regarding the alignment of funding to support this school’s
educational program, which includes annual goals and action plans, Academic Intervention Services (AIS), Parent
Involvement Policy (PIP) and School-Parent Compact (SPC). The SLT must include an equal number of parents and staff
and have a minimum of 10 and a maximum of 17 members, in accordance with Chancellor’s Regulation A-655,
available on the New York City Department of Education (NYCDOE) website.

Directions:

 

1. List the names of each SLT member in the left-hand column on the chart below. Specify any position held by
the team member, e.g., Chairperson and the constituent group represented, e.g., parent, staff, student, or
Community Based Organization (CBO). Core mandatory SLT members are indicated by an asterisk”.

2. SLT members should review this document and sign in the right-hand column in blue ink. If an SLT member
does not wish to sign this plan, the member may attach a written explanation in lieu of his/her signature,

which must be maintained on file at the school with the original SLT signature page. **

3. The original signed copy, along with any written communications pertaining to this page, is to remain on file in
the principal’s office and be made available upon written request.

 

Name

Position and Constituent Group
Represented

Signature
(Blue Ink)

 

Joseph D. Gates

*Principal or Designee

 

Marquise Harrison

*UFT Chapter Leader or Designee

 

Levon Smith

*PA/PTA President or Designated Co-
President

 

Adrianna Buckman

DC 37 Representative, if applicable

 

Chanel Cummings
Elijah Grant

Student Representative
(optional for elementary and middle
schools; a minimum of two members
required for high schools)

 

CBO Representative, if applicable

 

Henry Encarnacion

Member/ Teacher

 

John Harris

Member/ Teacher

 

William Price

Member/ Teacher

 

Carey Ma

Member/ Teacher

 

Alison Harris

Member/ Teacher

 

Juno Liverpool

Member/ Parent

 

Vilmarie Carmona

Member/ Parent

 

Christine Camarino

Member/ Parent

 

Stephanie Woodley

Member/ Parent

 

Xiomara Fox

Member/ Parent

 

 

Egerton Mends

 

Member/ Parent

 

 

**Signature of constituent only indicates consultation in the development of the CEP, not approval.

2014-15 CEP

 
 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 193 of 337

OFFICE OF ENGLISH LANGUAGE LEARNERS
GRADES K-12 LANGUAGE ALLOCATION POLICY
SUBMISSION FORM
2013-14 TO 2014-15 SCHOOL YEARS

DIRECTIONS: This submission form assists schools with gathering and organizing the quantitative and qualitative information necessary
for a well-conceived school-based language allocation policy (LAP) that describes quality ELL programs. This is a two-year plan on how
schools will support ELLs’ linguistic and academic needs. This LAP form is a part of the school’s CEP. Agendas and minutes of LAP
meetings should be kept readily available on file in the school. Also, when preparing your school’s submission, provide extended responses
in the green spaces. Spell-check has been disabled in this file, so consider typing responses to these questions in a separate file before

copying them into the submission form. For additional information, hold your cursor over the @.

   

A. School Information @

 

 

 

 

 

 

 

 

 

 

 

 

 

District OS , Borough Manhattan School Number A499
School Name Fredrederick Douglass Academy |
B. Language Allocation Policy Team Composition @ NOTE: The following staff members should be on the LAP team: principal, assistant
principal (where applicable), at least one bilingual teacher from each subject area (where there is a bilingual program), at least one ESL teacher, and one parent.
Principal Joseph Gates Assistant Principal Thomas Ajibola
Coach Lea Brown Coach Jenifer Hodge
ESL Teacher Papa Tall Guidance Counselor Chris Middleton
Teacher/Subject Area Micheal Oyedele / Math Parent Papa Tall
Teacher/Subject Area Erika Brantley / ELA Parent Coordinator Yvette McKenzie
Related Service Provider Valcuse Delma / Speech Other Nancy Cruz-Martinez / FL
Network Leader(Only if working with the LAP team) type here Other type here

 

 

 

 

C. Teacher Qualifications
Please provide a teport of all staff members’ certifications referred to in this section. Press TAB after each number entered to calculate sums

and percentages.

 

Number of certified Number of certified

 

 

bili vt th t
ESL teachers currently teaching in ] i ingual teachers no curren ly 0 Number of eachers whe hold both content 2
teaching in a_ bilingual area and ESL certification ©. ‘
the ESL program, .
program .
N fi N tified
hilingual teachers curently teaching | O NLA foreign language 7 Number of teachers who hold both 0
" nue" currently Teaching 9 gvag bilingual extension and ESL certification
in a bilingual program teachers
Number of certified ESL teachers Number of teachers currently . \
c . . . ducati +f
not currently teaching in the ESL 2. teaching a self-contained ESL class 0 Number of special education teachers with 0

who held both a common branch

bilingual extensions
program : license and ESL certification :

 

 

 

 

 

 

D. Student Demographics

Total number of students in school Total number of ELLs ELLs as share of total student population

(Excluding Pre-K) 1493 38 (%} 2.55%

 

 

 

 

 

 

 

 

 

Page 30
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 194 of 337

 

Department of
Education
Carmen Faria, Chancellor

2015-16
COMPREHENSIVE EDUCATIONAL PLAN
(CEP)
DBN: (i.e. 01M001): 05M499
School Name: FREDERICK DOUGLASS ACADEMY
Principal: JOSEPH GATES

2015-16 CEP
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 195 of 337

Section 1: School Information Page

School Information

The Frederick Douglass Academy 1 05M499
School Name: School Number (DBN):
6-12

 

Grades Served:

 

2581 Adam Clayton Powell Blvd. New York, NY 10039
School Address:

 

 

 

 

 

 

212 291 4107 212 491 4417
Phone Number: Fax:
Joseph D. Gates jgates@schools.nyc.gov

School Contact Person: Email Address:

Joseph D. Gates
Principal:

Marquise Harrison
UFT Chapter Leader:

 

Sophia Lawrence
Parents’ Association President:

 

Alison Harris
SLT Chairperson:

 

Title | Parent Representative (or
Parent Advisory Council Dahlia Cummings
Chairperson):

 

Chanel Cummings
Student Representative(s):

 

Elijah.Grant

 

District Information

5 Gale Reeves
District: Superintendent:

 

425 W 123 "Street New York, NY 10027
Superintendent’s Office Address:

 

greeves@schools.nyc.gov
’ Superintendent’s Email Address:

 

212 769 7500 212 769 7619
Phone Number: Fax:

 

 

Borough Field Support Center (BFSC)

Manhattan Yuet Chu
BFSC: Director:

 

- 333 7th Avenue, 8th Floor, New York, NY 10001
Director’s Office Address:

 

2015-16 CEP
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 196 of 337

 

ychu@schools.nyc.gov
Director’s Email Address:

 

646 4700721 212 356 7564
Phone Number: Fax:

 

2015-16 CEP
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 197 of 337

Section 2: School Leadership Team (SLT) Signature Page

All SLT members are expected to sign this page to confirm their participation in the development of this
Comprehensive Educational Plan (CEP) and that they have been consulted with regarding the alignment of funding to
support this school’s educational program, which includes annual goals and action plans, Academic Intervention
Services (AIS), Parent Involvement Policy (PIP) and School-Parent Compact (SPC). The SLT must include an equal
number of parents and staff and have a minimum of 10 and a maximum of 17 members, in accordance with
Chancellor’s Regulation A-655, available on the New York City Department of Education (NYCDQE) website.

 

Directions:

1. List the names of each SLT member in the first column on the chart below.

2. Specify the constituent group represented, e.g., parent, staff, student, Community Based Organization
(CBO), and any position held by the team member. Core mandatory SLT members are indicated by an
asterisk*.

3. SLT members should review this document and sign in the right-hand column in blue ink. If an SLT member
does not wish to sign this plan, the member may attach a written explanation in lieu of his/her signature,
which must be maintained on file at the school with the original SLT signature page. Note: Signature of SLT
member indicates participation in the development of the CEP, not approval.

4. The original signed copy, along with any written communications pertaining to this page, is to remain on file
in the principal’s office and be made available upon written request.

 

 

 

Name Position and Constituent Group Signature
Represented (Blue Ink)

Joseph Gates *Principal or Designee

Marquise Harrison *UFT Chapter Leader or Designee

 

*PA/PTA President or Designated Co-

Sophia L i
ophia Lawrence President

 

DC 37 Representative (staff), if

Adrianna Buckman :
applicable

 

Title | Parent Representative (or

hlia C i
Dantia Cummings Parent Advisory Council Chairperson)

 

Student Representative

(optional for elementary and middle
schools; a minimum of two members
required for high schools)

Raydy Arrington

 

Student Representative

(optional for elementary and middle
schools; a minimum of two members
required for high schools)

Amisha Rana

 

CBO Representative, if applicable/

 

 

 

 

 

 

 

 

 

Levon Smith Member/Parent
Xiomara Fox Member/Parent
Stephanie Woodley Member/Parent
Christine Camatino Member/Parent
Vilmarie Carmona Member/Parent
Henry Encarnacion Member/Teacher

 

 

2015-16 CEP 5
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 198 of 337

 

 

 

 

 

 

 

 

Name Position and Constituent Group Signature
Represented (Blue Ink)
Alison Harris Member/Teacher
Carey Ma Member/Teacher
John Harris Member/Teacher
William Price Member/Teacher
Member/
Member/

 

 

 

2015-16 CEP

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 199 of 337
‘NEW YORK STATE TEACHER CERTIFICATION EXAMINATIONS m
SCOREREPORT «= Eyndot Se

SSN: XXX-X4-0441 Test Date: February 18,2012
See Page 2 for an explanation of how to read-your score report

 

    

AMADOU KONTEYE
164 WEST 147 STREET
NEW YORK NY 10039

Your scores have been reported directly to the NYSED and
are automatically added to your certification application file.
This score report is for your records only.

 

 

 

 

  

Test: 001 LIBERAL ARTS AND SCIENCES TEST Total Score: 222
Status: Pass Minimum Passing Score: 220
Number of Questions in Subarea
Multiple-Choice Subareas Subarea Name Information
. reg

11 to 20 Scientific, Math. , and Tech. PYOCESSES. cece eee eee tenet eenes 256

11 to 20 Historical & ‘0 ak Scientific AwareneSS.....-- eset etree eee 227

11 to 20 Artistic Expression and The Humanities. ..... cee ee ee eee eens 251

11 to 20 Communication aliG@Research Skills....- cece eee e been eens 154

¥

    

Constructed-Response Assignment Written Analysi

PAGE 1 of 2

   

   

[a

This barcode contains unique candidate information.

 

=
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 200 of 337

The University of the State of New York
THE STATE EDUCATION DEPARTMENT

CERTIFICATION. OF COMPLETION
TRAINING IN SCHOOL VIOLENCE PREVENTION AND INTERVENTION

 

 

PARTA | TRAINEE INFORMATION
1. Trainee must complete all items in Part A. Return to provider for completion of Part B, "Certification by
Approved Provider".

 

2. The provider will return the Certification form,
responsibility to submit the original copy of this Certification fo
Department at the appropriate time. It should be submitted along with other relevant forms when the
trainee applies initially for certification.

with Part B completed, to the trainee. It is the trainee's

rm to the New York State Education

 

 

1. Print name exactly as it currently appears on New York State Education Department records:

 

 

Last Name: |

|

C1

ee

 

 

First Name: |

|__t

|

ee

 

 

Middle Name/Initial: |

|

|

|

Amadou Konteye

 

 

2. Print your address:

 

 

Care of:

 

 

 

 

City:

|

 

 

Ll
Street: |
|_|
State: ; |

[|
ode: |

Femeamed Benen femmwerd flee

 

 

Date of Birth Month

|

|

|
Zip C

Year:

 

 

 

4, Social Security Number:

Sn ee See ee a

[=|

 

 

Trainee's Signature:

 

Date:

 

 

PARTB |

CERTIFICATION BY APPROVED TRAINING PROVIDER

 

1. Provider must complete Part B.

 

2. The EDUCATION DEPARTMENT - ORIGINAL COPY and TRAINEE COPY should be returned to
the trainee within 21 calendar days of the completion of coursework or training.

 

3, The provider of the coursework or training must retain the PROVIDER COPY. This copy must be
retained in the provider's files for not less than six years from the date the course was completed.

 

 

 

Pursuant to Chapter 181 of the Laws of 2000, I certify that the person indicated in Part A has completed the
required coursework or training in School Violence Prevention and Intervention.

 

 

bevegty A. FISHER

SoluHons Ln Nand anc)

 

 

 

 

 

Name ot Authorized Certifying Officer Approved Provider Name
(Print or Type) _
- £ —-
| Signature of Authorized'Certifying Officer Identification Number:

 

 

March 29, 2012

 

 

 

Date(s) of Coursework or Training __

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 201 of 337

 

The University of the State of New York
THE STATE EDUCATION DEPARTMENT

_ Certification of Completion
(Coursework/Training in Identification and Reporting of Child Abuse and Maltreatment)

 

Part A: Trainee Information

 

 

+

Trainee must complete all items in Part A. Return to provider for completion of Part B, “Certification by Approved Provider”

2, The provider will return the Certification form, with Part B completed, to the trainee. it Is the trainee’s responsibility to submit the original copy of this
Cerlification for the New York State Education Department at the appropriate time. It should be submitted along with other relevant forms when the
trainee applies initially for, or renews, a license, registration certificate, permit, or teaching certificate.

3, Address for submitting form is as follows:

« Professional License or Permit: New York State Education Department, Division of Professional Licensing Services, [give name of profession],
89 Washington Avenue, Albany, NY 12234.

+  Reregistering Licensees: Your certificate should be included with your reregistration application in the envelope provided with those materials.

* Teacher Certification: New York State Education Department, Office of Teaching, 89 Washington Avenue, Albany, NY 12234.

 

4 | SOCIAL SECURITY NUMBER: PELLET 2 | BIRTH DATE: mont] | | ov] | | veer| | |

(Leave this blank if you do not have a U.S. Social Security Number}

3 | PRINT YOUR FULL NAME EXACTLY AS IT CURRENTLY APPEARS ON NEW YORK STATE EDUCATION DEPARTMENT RECORDS

ut (TT TETLITTI TTT it

rt (TT LILI 1]
mass [TTT TLL] Amadou Konteye

4 MAILING ADDRESS (You must notify the Department promptly of any address or name changes.)

wer CT TT TTETEEE ITT Terr

uner [TTT TTT 1! TTT iT ttt ts

ves [TTT PTTL TLTTTTT I 1
LTT i ae

 

 

 

 

 

 

 

 

 

|
|
|
State [| | Zip Code |_| | | [|

 

| |
| |
oiy |_| |i | ||| ae
|_| |
6

5 | Complete information below if you hold, or are applying for Complete information below, if you hold, or are applying for a

professional license(s) or a permit: teaching certificate:

Name of Profession(s):

New York State License Number: fT Tite)

New York State License Number. FEEL)
— New York State Certificate Number (other then Social Security
‘Number, if any):

Permit Number [ | | | | | | | | | | | | | | | ||

_ Certificate Title(s):

 

 

 

 

 

 

 

 

 

 

Trainee’s Signature: : Date: f /

 

Part B: Certification by Approved Provider

 

1. Provider must complete Part B.

2. Two copies should be returned to the trainee within ten calendar days of the completion of the coursework or training.

3, The provider of the coursework or training must retain a copy. This copy must be rélained in the provider's files.for not fess than five years from the
date the course was completed.

Pursuant to Chapter 544 of the Laws of 1988, ! certify that the person Indicated in Part A has completed the required coursework or training

regarding the identification and reporting ofghiid abuse and maltreatment. . a
a Beverly A. Fisher
vo , -
Zh

Signature of Authorized Certifying Qifter * Name of Authorized Certifying Officer

Solutions In Mind, Inc. 80810 . March 30, 2012

Approved Provider Name identification Number Date(s) of Coursework or Training

 

 

 

Certification of Completion Form, October 2006

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 202 of 337

THE NEW YORK STATE EDUCATION DEPARTMENT
CERTIFICATION OF COMPLETION

TRAINING IN HARASSMENT, BULLYING, CYBERBULLYING, AND DISCRIMINATION
IN SCHOOLS: PREVENTION AND INTERVENTION (DASA TRAINING)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTA °| TRAINEE INFORMATION
1 Trainee must complete ALL items in Part A. Retum to provider for completion of Part B,
“Certification by Approved Provider.” An incomplete form will not be processed.
2. The provider will retum the Certification form, with Part B completed, to the trainee. {tis the
trainee's responsibility to submit the original copy of this Certification form to the New York
State Education Department at the appropriate time. It should be submitted along with other
relevant forms when the trainee applies for certification.
_l. Print name exactly as it currently appears on New York State Education Department records:
| Last Name: IKiolni¢ttetyvtelT TT TT TT]
First Name: Mimi AlploOtal TT TT TT [7
Middle
Name/Initial:
2. Print your address:
_____| Care of a
Street: Li lele¥iwile JS le Ti Tulasi Tele eet
City NileTalYloleleT [TTT 11
State: [WIN | ZipCode: Ti TOTO TS IG 7T-— TT |
3. _| Date of Birth Month | [| | Day [ 7] Year | | 7 |
4__| Last 4 digits of Social Security Number. | | TE OT TE
(aa aa :
Trainee's Signature: Abina df ot Ere fee. Ca Date: 3/24) jue |
-PARTB | CERTIFICATION BY APPROVED TRAINING PROVIDER |
1, Provider must complete Part B.
(2 The EDUCATION DEPARTMENT - ORIGINAL COPY and TRAINEE COPY should be returned

to the trainee within 21 calendar days of the completion of course work or training.

 

oO.

The provider of the course work or training must retain the PROVIDER COPY. This copy must
be retained in the provider's files for not less than six years from the date the course was
completed.

 

 

- Pursuant to Article 2 of the Education Law, Chapter 102 of the Laws of 2012. | certify that the person
indicated in Part A has completed the required Training In Harassment, Bullying, Cyberbullying, And
Discrimination In Schools: Prevention And Intervention (DASA training)

 

 

Name of Authorized Certifying Officer (Print or Type) Approved Provider Name
Dr. Valerie D’ Aguanno Nassau BOCES
Signature of Authorized Certifying Officer identification Number:

6 Zz 0054 _
ML a Training/Course work Date(s): 4 // (14)
Si ,

 

 

 

 

/
2364-CIT-214

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 203 of 337

‘NEW YORK STATE TEACHER CERTIFICATION EXAMINATIONS ™

 

 

SCORE REPORT

SSN: XXX-X4-0441 Test Date: June 09, 2012
See Page 2 for an explanation of how to read your score report

AMADOU KONTEYE
164 WEST 147 STREET
NEW YORK NY 10039

Your scores have been reported directly to the NYSED and
are automatically added to your certification application file.
This score report is for your records only.

 

 

Test: 005 SOCIAL STUDIES

Status: Pass

Total Score: 238
Minimum Passing Score: 220

 

 

Number of Questions in
Multiple-Choice Subareas

31
11
11
11
11

to
to
to
to
to

40
20
20
20
20

Constructed-Response Assignment

 

Subarea
Subarea Name oe Information
HIStory. 2. ee eee eee eee ee eee eee eee nee 244
Geography... sae ee ee ee ee ee ee eee ee eee eee eens 205
ECONOMICS... eee eee ee ee ee eee eee eee teens 210
Civics, Citizenship, and Government........ 0c. cee cence neces 282
Social Studies Skil1$. 0... 0. cece ene eee tenet e eens 210
History........003s3 Pee eee eee eee een ene 260

PAGE 1 of 2

This barcode contains unique candidate information.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 204 of 337

‘NeW YORK STATE TEACHER CERTIFICATION EXAMINATIONS ™

 

 

SSN: XXX-X4-0441

SCORE REPORT

Test Date: November 09, 2012

See Page 2 for an explanation of how to read your score report

AMADOU KONTEYE
164 WEST 147 STREET
NEW YORK NY 10039

Your scores have been reported directly to the NYSED and
are automatically added to your certification application file.
This score report is for your records only.

 

 

Test: 091 SEC. ASSESS. OF TEACHING SKILLS-WRITTEN
Status: Pass

Total Score: 244
Minimum Passing Score: 220

 

 

 

Number of Questions in Subarea
Multiple-Choice Subareas Subarea Name Information
21 to 30 Student Developitent and LEANING... eee eee ee eee eee 243
31 to 40 Instruction and .ASSESSMENt... 66s ee ee eee e ee eee eres 231
11 to 20 The Professional ENVironment........ cc cece eee eee eee 272
Constructed-Response Assignment Instruction and Assessment Sent ne eee ee tenet tenes 247

 

PAGE 1 of 2

  

na eS
This barcode

 

 

 

 

 

 

  
 

contains unique candid ormation.

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 205 of 337

  
 

THE STATE EDUCATION DEPARTMENT | THE UNIVERSITY OF THE STATE OF NEW YORK / ALBANY, NY 12234

 

 

  

nN
a, sy Office of Teaching Initiatives Web: www.highered.nysed.goviicert
“#89 Washington Avenue, Room SNEB — Contact: http:/Avwww.highered.nysed.gov/tcerticontact.htm
€ Sey Phone: (518) 474-3901 Fax: (518) 473-0271
Sea
10/31/2014
AMADOU KONTEYE
164 West 147 street
2D

NYC, NY 10039
Dear AMADOU KONTEYE

| am replying to your October 22, 2014 facsimile to Commissioner King regarding
your application for NYS teacher certification.

In regards to the pedagogical coursework, Adelphi Universitys course Reading and
Writing Across the Content Areas Grades K-12 (UNY 801) is a graduate course.
All graduate courses require a grade of B- or above. Because you received a C for
the Adelphi course, we are unable to count this course for your certification

requirements.

In addition, we received a new transcript with a course that you completed this
summer. That course will be reviewed for your French certificate.

Pursuant to Commissioners regulations, applications are valid for three years or
two evaluations, whichever occurs first. :

Very truly yours,

Mary Gammon
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 206 of 337
MINA Teach System

 

  

| NEW YORK STATE EDUCATION OEPAR

a

a Office of Teaching Init

TEACH Home] Search Certification Requirements | Index A-Z | Logout

 

Personal information

e

Name: Mr. Amadou Konteye SSN: XXX-XX-XXXX
Date of Birth: 06/06/1989 Teacher Id: 3530368
Gender : Male

To make payment: Please verify the application(s) listed are the applications you want to
make payment for and click the link below to make payment. TEACH will redirect you to a
secure site for payment. This site adheres to the PCI standards for e-commerce transactions.
Once you make payment you can continue to use TEACH.

Applications selected for Payment:
French 7-12, Initial Certificate $100.00
Total Amount: $100.00

VISA

 

 

3) Authorize.Net

SECURE CHECKOUT

 

 

Powered By:

 

   

 

 

 

 

We Accept :

 

 

New York State Education Department - Office of Teaching Initiatives
Thank you for your order!

 

 

(
You may print this receipt page for your records.
{

Merchant: NYS Education Dept. Office of Teaching Initiatives
Date/Time: 22-Feb-2014 12:11:41 EST

 

 

 

Billing information

it looks like you MAY have experienced an error, iF YOU RECEIVED A RECEIPT PAGE ABOVE DO NOT PAY
AGAIN YOUR PAYMENT WILL BE RECONCILED WITHIN 24HRS, otherwise click the below button to
refresh the page and try again.

| |

   

Office of Higher Education | Frequently Asked Questions | Disclaimer & CopyrightNotice
 

NEW YORK STATE TEACHER CERTIFICATION EXAMINATIONS ™
SCORE REPORT

SSN: XXX-X4-0441 Test Date: July 19, 2014
See Page 2 for an explanation of how to read your score report

 

AMADOU KONTEYE
164 W 147TH STREET
NEW YORK NY 10039

Your scores have been reported directly to the NYSED and
are automatically added to your certification application file.
This score report is for your records only.

 

 

Test: 012 FRENCH CST

Total Score: 232
Status: Pass

Minimum Passing Score: 220

Number of Questions in

Subarea
Multiple-Choice Subareas Subarea Name Information
11 to 20 Listening Comprehension..........:. ccc cece cece enccuceuuaces 252
11 to 20 Reading Comprehension... ... 0... cece cece cee ccc eeeneseeeeeees 204
11 to 20 Language Structures. ..... kee cece sec eccenenenes 236
11 to 20 Cultural Understanding. ...... 0... ccc csceecececceeeeuurecens 220
Constructed-Response Assignment Written Expression. .... 0.0... ccc cece cece nen eceuuccuvneeces 260
Constructed-Response Assignment Oval Expressioniscscie cere eee cee ore eeu been va vedi ieee. 220

PAGE i of 2

 

This barcode contains unique candidate information.
22014 Case 1:17-cv-02876-GBD-RWL DocppneniGs Filed 10/17/18 Page 208 of 337

 

  

3 NEW YORK STATE EDUCATION D

PF TEACH Home| Search Certification Requirements | index A-Z | Logout
AY Office of Teaching Init |

 

Personal Information

Name : _ Mr. Amadou Konteye SSN : XXX-XX-XXXX
Date of Birth : 06/06/1989 Teacher Id: 3530368
Gender : Male

To make payment: Please verify the application(s) listed are the applications you want to
make payment for and click the link below to make payment. TEACH will redirect you to a
secure site for payment. This site adheres to the PCI standards for e-commerce transactions.
Once you make payment you can continue to use TEACH.

Applications selected for Payment: :
French 7-12, Initial Certificate $100.00
Total Amount: $100.00

VISA

 

 

©) Authorize.Net

SECURE CHECKOUT

 

 

 

Powered By:

MasterCard

     

 

 

 

 

We Accept :

 

fo New York State Education Department - Office of Teaching Initiatives
Thank you for your order!

You may print this receipt page for your records.

Merchant: NYS Education Dept. Office of Teaching Initiatives
Date/Time: 22-Feb-2014 12:11:41 EST

 

 

 

Billing Information

It looks like you MAY have experienced an error, IF YOU RECEIVED A RECEIPT PAGE ABOVE DO NOT PAY
AGAIN YOUR PAYMENT WILL BE RECONCILED WITHIN 24HRS, otherwise click the below button to
refresh the page and try again.

| Reload Payment Form |

Office of Higher Education | Frequently Asked Questions | Disclaimer & CopyrightNotice
=F HAIRED [*~ © MUSLUEEIGE Wupy -
Label 11-B, .March 2004 i

von Mal seas Page 209 of 337
UNITED STATES PosTALSERvicE®.... .POSt OfficeTo Addressee

BS DELIVERY. (POST:
Delivery Attempt oof Tim:

tow

 
  

     
     

‘ Employee Signature :

   
   
      
 
   
     
  

 

Mo. Day so “ .
Delivery Attempt” Time Clam Employee Signature -

 

Day of Delivery

 
  

 
 

Mf fa fe fo fe OPS. we ed. . ik :
(Next Cl ana Dendt Del Day f we "4 Mo. Day Clem eS
Delivery Date Time +
Delivery Date. 4. Tim Clam:

 

 

 

 

Mo. . .. Day oe n Cem :
s CUSTOMER USE rea
$ ~~ RAYMENT BY ACCOUNT © ~

    

 

eee Time of Delivery | COD Fee Insurance Fee

 

 

  
 

 

i i
j Time aon (pe Treen C] 3PM $ aN “ad q TR et Mail Corporate Acct. No.
book 4 bows Military Total Postage & WS ls aS Lope
aa ‘OPM f
ee | C 0 “y Feder. Agericy Acct. No. or *
; Flat Rate [) or weight . end Day Srd Day -Postat vga Acct. No.

  
  

 

Int'l Alpha rye
inal’ 4 1 fi !

Oto a

|FROM: (PLEASE PRINT) «PHONE? Be he {PEASE PRINT) - PHONE ( nae  U- Tu

AM ADOY IK ONTE ew york stale EDUCATION
|

  
 
 

 

 

 

 

 

5
!
i
Hi
i
}
i
}

“olay ool

 

 

 

    

é SLA é
IGG vege (GLa EVEon off ece pp ieackna on eat
WOW Uy Rhee a, jit 1002 q es

   

6 if Whaat cy ‘Naoligh Teh, OF ean. Ade Paty labo :
JMO MER

ALA nye Hay fe a

Bre 4, Ue SEEM NY, S NOT ‘is! se Y Lid *

i i Oy of +)

Perey
corset!

FOR INTERNATIONAL DESTINATIONS, WRITE COUNTRY NAME BELOW.

 

   

 

 

 

 

 

 

; FOR PICKUP OR TRACKING

 

 

vist WWW.USPS.com

one cse

 

 

 

  

DLONTAL PARK S woe Ta,
NEW YORK, New York

 

  
  

 

 

100399998
go 8250085=0098 Sy
st oa 9/70 2)388- “4211 12:38:58 PM

sioner Sal gi Receipt sos
Product sale Unit Final

Des. ription Gly Price rice
ALBANY NY 12234 Zone-~? $16. 95

Priority Mail Express 1-Day

1,30 02.

USPS Tracking #:

EI70 9799 247U §

Scheduled Delivery Day: Sat

08/20/14 12:00PM - Money Back

Guarantee

-Includes $100 insurance

Signature Requested

 

1. ve Postage: $16.95
Total: | $16.95
<sintlgeecnes apeeacteomontion Dat hy: ~tgingtnnetasonanantnitmin
$20,00
~ $3.05

 

~ Sava thie ra. ak ovidanna mf
Pasi eakecsk 1s ae
FROM: (ricase privn)

    
   
        
  
  
  
 
 
 

  
    
 

PAYMENT BY. ACCOUNT (if applicable)
USPS® Corporate Acct. No.

 

oan ee E ON es Crum Cel
SIGNATURE REQUIRED Note: The mailer must check the “Signature Required” box Ifthe mailer: 1)
Requires the addressee’s signature; OR 2) Purchasas additional insurance: OR 3) Purchases COD service; OR 4)
, | Purchases Return Receipt service. If the box is not checked, the Postal Service will eave the item in the addressae’s
~ | mail racaptacle or other sacure location without attempting to obtain the addressae's signature on delivery.

Delivery Options

C] No Saturday Delivery (delivered next business day)

im Sunday/Holiday Delivery Required (additional fee, where available’)

(3 10:30 AM-Delivery Required (additional fee, where available")

- *Reter.to USPS.com® or local Post Office for availability, a 8

Federal Agency Acct. No. or Postal Service™ Acct, No.

ii

EK 3042354

eee

Sy UNITED STATES
BE-l POSTAL SERVICE «

S

* MAIL *
EXPRESS™

Cen ieee ack)

  

Hat»

   
  

 

  
 

  

 

 

     
     
  
 
 
  
    
 
  

 

TO: (pLeasi wg wid f

E PRINT)
Bead foyer

 
   

     
 

es

2

 

oe
say f ny oA Alaa
VALU AAS.

 

eae gt DR oe bye”
Md ad Lar el PS

a ‘ eth 2 i

a so oe “eel By
| ZIP + 4” (U.S“ADDRESSES ONLY} 7} 4

  

  

 

- fa} 4 oy ay 4 am
. wie =) alia Nedit om ' . Cl pm

  
   
  
   

 
  

 

   
  
   

 

  

 

 

‘| Delivery ‘Aftompt (MM/DD/YY) Employee Signature

    

 

™ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811.
@ $100.00 insurance included.

 

Delivery Aternpi (MM/DDAYY)} Time. Emoloyee Signature
: Joe Clam .
~\ Cem,
TE, JANUARY S014 ~~ PSN 7690-02:000-9986

 

 

 

 

‘TABEL 7

 

      

qn

evivence Of
on filing

  
 

receipt @>
-agurance. FOr anfurwatior
n ing irae claim gc to

shin/t Ags

~ cee Unis

-cl in .ntm
cp

e

    
   

   

ene)
: An t
ny LS, fisps com/stap oF
, sy Stambe4 Go td" |
conf: veknshie tO BL .
, che bbb one * ~ #
"yer anformation C71!
Jer 1NfOrhae
1 BOU-ASK-USPS . cccunmeph oi
Ok RRR AIM
seonrpcpb ied DERHO ae

ae pana oeee? Spee IIICIEEE
, _ - oA UU
jet your gail wef vere ce
wart at with a secure Post ne
Walle 5 '
ROK. Sign up far a DOX online
uss .COth/ HIDOXES
PERERA
Jap Ee

Lp RRR ES
$ RE

1 VR
ak &

SAY
“ Orig )

Bria tie
upd

|
sales final on stanps and postage
' yarantecd services ar
for your bug iness

All eo
‘Retunds for 9
Thank you

12-day (] Miltary :
Rohe daa Doyen’ Dalé / Postage |
a ae |
# Of | | ¥
YY}, | Scheduled Delivery Penne i esurar !
f i (2 19,90am TC) roo PM lee i
“A | fe NOON i
. 19:30 AM Deuvery Fee P etuit ecsipt Fe '
Clams
itp |S
Cl FtatRate Sunday/Holiday Premium Fee
3 $- oy |
ef
aps. | La one, .

CUSTOMER COPY _

 
  
   
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 211 of 337

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- — x Plaintiff's Declaration in
AMADOU KONTEYE, Opposition to Defendant’s
Motion for Summary
Plaintiff, Judgment
-against- Civil Action No.: 1:17-cv-02876

NEW YORK CITY DEPTARMENT OF EDUCATION;
JOSEPH D. GATES

Defendants.

wenne -- wnen een X

 

Plaintiff, Amadou Konteye, states under penalty of perjury that the following is true and
correct:
1. Attached at Exhibit | hereto is a true and correct copy of the New York City Department
of Education Chancellor Regulation C-206 2a.
2. Attached at Exhibit 2 hereto is a true and correct copy of the New York City Department
of Education Chancellor Regulation C-206 (1).

Attached at Exhibit 3 hereto is a true and correct copy of the United Federation of

Go

Teachers Contract 2009-2018 Article One Union Recognition.

4. Attached at Exhibit 4 hereto is a true and correct copy of the United Federation of
Teachers Per Diem service.

5. Attached at Exhibit 5 hereto is a true and correct copy of the New York City Department
of Education Chancellor Regulation C-206 (2b).

6. Attached at Exhibit 6 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Seven (v)(2)(A).

7. Attached at Exhibit 7 hereto is a true and correct copy of the United Federation of
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 212 of 337

Teachers Contract 2009-2018 Article Seven (v) (3).

8. Attached at Exhibit 8 hereto is a true and correct copy of the New York City Department
of Education Working at the DOE HR Glossary.

9. Attached at Exhibit 9 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Three (F) (2) (b).

10. Attached at Exhibit 10 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Five (E) (2).

11. Attached at Exhibit 11 hereto is a true and correct copy of the United Federation of
Teachers Leaves.

12. Attached at Exhibit 12 hereto is a true and correct copy of the DOE Hiring.

13. Attached at Exhibit 13 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Five (C) (3).

14. Attached at Exhibit 14 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Sixteen (9). -

15. Attached at Exhibit 15 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
193: 9-20.

16. Attached at Exhibit 16 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 8 CRR-NY 80-5.4(c)(2).

17. Attached at Exhibit 17 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 8 CRR-NY 80-5.4(c)(1).

18. Attached at Exhibit 18 hereto is a true and correct copy of Plaintiff's Application For

Mo
| Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 213 of 337

19.

20.

21.

22.

23.

24.

Reduction Of Probationary Service.

Attached at Exhibit 19 hereto is a true and correct copy of the New York City
Department of Education’s New York City Teaching Fellows Fall 2016 Enrollment
Guide.

Attached at Exhibit 20 hereto is a true and correct copy of the NCTF Status dated
10/18/2012 and 1/9/2014.

Attached at Exhibit 21 hereto is a true and correct copy of the New Paltz University dated
4/22/2013.

Attached at Exhibit 22 hereto is a true and correct copy of the ELT NYSUT Online
Education courses and payment.

Attached at Exhibit 23 hereto is a true and correct copy of the New York City
Department of Education Pathway: Individual Evaluations.

Attached at Exhibit 24 hereto is a true and correct copy of excerpts from the State of New

. York Public Employer Relations Board (PERB) Transcript in the matter of Amadou

25.

26.

27.

Konteye against the New York City Department of Education on March 23, 2017 on page
124: 21-23 and on page 125:3-8.
Attached at Exhibit 25 hereto is a true and correct copy of Plaintiff's Employment

Discrimination Complaint filed in United States Courthouse, Southern District of New

York on April 19, 2017.

Attached at Exhibit 26 hereto is a true and correct copy of excerpts of Plaintiff s
fingerprint.
Attached at Exhibit 27 hereto is a true and correct copy of Defendants Exhibit C: (‘Gates

Aff.”) at page | line 3, dated September 21, 2018.

hed
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 214 of 337

28. Attached at Exhibit 28 hereto is a true and correct copy of Plaintiff Employee Pay
Statement.

29. Attached at Exhibit 29 hereto is a true and correct copy of Plaintiff's Frederick Douglass
Academy high school transcript.

30. Attached at Exhibit 30 hereto is a true and correct copy of the New York City
Department of Education Principals’ Weekly on Cooperative Students.

31. Attached at Exhibit 31 hereto is a true and correct copy of Plaintiff's Frederick Douglass
Academy high school diploma. |

32. Attached at Exhibit 32 hereto is a true and correct copy of Plaintiff's New York State
Teacher Certification Examinations February 2012-July 2014.

. Attached at Exhibit 33 hereto is a true and correct copy of Frederick Douglass Academy

Go
Go

Dean of Students, Torey Williams’ recommendations to Plaintiff dated February 15,
2012.

34, Attached at Exhibit 34 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
22: 3-18.

35. Attached at Exhibit 35 hereto is a true and correct copy of Defendants’ attorney, Ms.
Katerina Souliopoulos’ Ex ‘C,’ (1) (PERS 00001).

36. Attached at Exhibit 36 hereto is a true and correct copy of Principal Joseph D. Gates’
Assistant Principal, Katrina Billy-Wilkinson recommendation to Plaintiff dated October
14, 2014.

37. Attached at Exhibit 37 hereto is a true and correct copy of excerpts from the State of New
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 215 of 337

York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
214: 1-15.

38. Attached at Exhibit 38 hereto is a true and correct copy of Plaintiff's French teacher
evaluations at Frederick Douglass Academy.

39. Attached at Exhibit 39 hereto is a true and correct copy of Plaintiffs French Teacher
Scholarship Mark Analysis 2013-2015.

40. Attached at Exhibit 40 hereto is a true and correct copy of Plaintiff's Timecard January
2014.

41. Attached at Exhibit 41 hereto is a true and correct copy of Plaintiff's Employee Pay
Statement January 2014.

42. Attached at Exhibit 42 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
159: 15.

43. Attached at Exhibit 43 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
179: 3-5.

44, Attached at Exhibit 44 hereto is a true and correct copy of emails of pay issues and
emergency checks dated December 2015-February 2016.

45. Attached at Exhibit 45 hereto is a true and correct copy of excerpts from the State of New

York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 216 of 337

Konteye against the New York City Department of Education on March 23, 2017 on page
30: 24-25.

46. Attached at Exhibit 46 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
31: 2-10.

47. Attached at Exhibit 47 hereto is a true and correct copy of the French nomination letter
dated September 22, 2014.

48. Attached at Exhibit 48 hereto is a true and correct copy of the UFT Tenure Appointment
and New York City licensure.

49. Attached at Exhibit 49 hereto is a true and correct copy of the New York State
Department of Education OT 11 forms dated 2013.

50. Attached at Exhibit 50 hereto is a true and correct copy of New York State Department of
Education OT 11 forms dated 2014.

51. Attached at Exhibit 51 hereto is a true and correct copy of Plaintiff's United States postal
mail of OT 11 Form to New York State Department of Education Office of Teaching
dated September 19, 2014.

52. Attached at Exhibit 52 hereto is a true and correct copy of Plaintiffs United States postal
mail of OT 11 Form to New York State Department of Education Office of Teaching
Initiatives September 25, 2014.

53. Attached at Exhibit 53 hereto is a true and correct copy of New York State Department of
Education Office of Teaching Initiatives’ reason for delay and Plaintiff's Initial

Certifications dated March 18, 2015.

6
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 217 of 337

54. Attached at Exhibit 54 hereto is a true and correct copy of the New York City
Department of Education Fair Student Funding & School Budget Resource Guide FY
2012-2017.

55. Attached at Exhibit 55 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
142: 8-13.

56. Attached at Exhibit 56 hereto is a true and correct copy of the New York City
Department of Education Chancellor Regulation B-801 (ID (A) (3).

57. Attached at Exhibit 57 hereto is a true and correct copy of the New York City
Department of Education Standard Operating Procedures: General School Funds-GSF
dated 2015.

58. Attached at Exhibit 58 hereto is a true and correct copy of Plaintiff's French program
2012-2016 and New York City Department of Education Middle Academic Policy Guide
Updated September 2018.

59. Attached at Exhibit 59 hereto is a true and correct copy of the New York City
Department of Education Chancellor Regulation C-200 (24) (a.)

60. Attached at Exhibit 60 hereto is a true and correct copy of the New York State
Department of Education Commissioner’s Regulation 80.1 (a).

61. Attached at Exhibit 61 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page

190: 3-4.

~~
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 218 of 337

62.

63.

64.

65.

Attached at Exhibit 62 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
199: 11-23.

Attached at Exhibit 63 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
200: 6:22.

Attached at Exhibit 64 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
202: 16-20.

Attached at Exhibit 65 hereto is a true and correct copy of Plaintiff's 2015-2016 French

_ program.

66.

67.

68.

69.

Attached at Exhibit 66 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou
Konteye against the New York City Department of Education on March 23, 2017 on page
33:8-25.

Attached at Exhibit 67 hereto is a true and correct copy of

Attached at Exhibit 68 hereto is a true and correct copy of Frederick Douglass Academy
Middle School Dean, Encarnacion Henry correspondence email to Middle School staff
dated October 7, 2015.

Attached at Exhibit 69 hereto is a true and correct copy of Principal Joseph D. Gates
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 219 of 337

2011-2017 Comprehensive Educational Plan (CEP).

70. Attached at Exhibit 70 hereto is a true and correct copy of Sharon Boonshoft and Thomas
Croft position within the New York City Department of Education.

71. Attached at Exhibit 71 hereto is a true and correct copy of the United Federation of
Teachers Contract 2009-2018 Article Seventeen.

72. Attached at Exhibit 72 hereto is a true and correct copy of N. Y.C. Public Schools-
Employee Information System (TRM).

73. Attached at Exhibit 73 hereto is a true and correct copy of the New York City
Department of Education Payroll Secretaries & Timekeepers On-Line Payroll Handbook.

74. Attached at Exhibit 74 hereto is a true and correct copy of the New York City
Department of Education removed Plaintiff from NYC DOE’s NEW Teacher Finder
dated September 13, 2016 and January 5, 2017.

75. Attached at Exhibit 75 hereto is a true and correct copy of Plaintiff's charge with the
State of New York Public Employer Relations Board (PERB) dated May 27, 2016, June
3, 2016 Notice, and June 9, 2016. |

76. Attached at Exhibit 76 hereto is a true and correct copy of New York City Department of
Education’s Office of Labor Relations (OLR).

77. Attached at Exhibit 77 hereto is a true and correct copy of Principal Joseph D. Gates and
New York City Department of Education fraudulent checks dated April 16, 2016 through
August 16, 2016.

78. Attached at Exhibit 78 hereto is a true and correct copy of Plaintiff March 28, 2016
grievance.

79. Attached at Exhibit 79 hereto is a true and correct copy of United Federation of Teachers
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 220 of 337

UFT Case# M59848 Plaintiff's Monies Owed dated June 12, 2018.

80. Attached at Exhibit 80 hereto is a true and correct copy of United Federation of Teachers
UFT Case# M60504 Union Animus Grievance June 1, 2018.

81. Attached at Exhibit 81 hereto is a true and correct copy of Plaintiff's complaints filed
with New York State Division of Human Rights Case No. 10179999.

82. Attached at Exhibit 82 hereto is a true and correct copy of Plaintiff's correspondence to
Chancellor Carmen D. Farina dated March 7, 2016.

83. Attached at Exhibit 83 hereto is a true and correct copy of Plaintiff's charge of
employment discrimination filed with United States Equal Employment Opportunity
Commission (EEOC) dated April 15, 2016.

84. Attached at Exhibit 84 hereto is a true and correct copy of teachers that received tenure
from Principal Joseph D. Gates.

85. Attached at Exhibit 85 hereto is a true and correct copy of Plaintiff's summer school
2014 teaching history.

86. Attached at Exhibit 86 hereto is a true and correct copy of Defendants’ attorney, Ms.
Katerina Souliopoulos Ex. “Z” (D_ 00047).

87. Attached at Exhibit 87 hereto is a true and correct copy of excerpts from the deposition
held at Defendants’ attorney, Ms. Katerina Souliopoulos’ office on May 15, 2018.

88. Attached at Exhibit 88 hereto is a true and correct copy of excerpts from the deposition
held at Defendants’ attorney, Ms. Katerina Souliopoulos’ office on May 29, 2018.

89. Attached at Exhibit 89 hereto is a true and correct copy of excerpts from the State of New
York Public Employer Relations Board (PERB) Transcript in the matter of Amadou

Konteye against the New York City Department of Education on March 23, 2017 on page

10
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 221 of 337

140: 9-14.

90. Attached at Exhibit 90 hereto is a true and correct copy of the New York State
Department of Education’s Notice of Uncompleted Requirements For Certification /
Paid, full-time Classroom Teaching Experience-3 Years and Mentored Experience-1
Years.

91. Attached at Exhibit 91 hereto is a true and correct copy of Plaintiff email correspondence
to New York City Department of Education supervisors dated November 28, 2016.

92. Attached at Exhibit 92 hereto is a true and correct copy of Plaintiff email correspondence
to New York City Department of Education Human Resources Directors, Community

Superintendent District 5, and Ms. Katerina Souliopoulos.
Case 1:17-0v-02876-GBD-Rige yk: + ” 10/17/18 Page 222 of 337
. oe

New YorK City BOARD OF EDUCATION

 

 

Regulation of the Chancellor

Category: PEDAGOGICAL PERSONNEL Number: ©C-206

 

Subject: OCCASIONAL PER DIEM SUBSTITUTE SERVICE Issued: 09/05/00

SUMMARY OF CHANGES

This regulation supersedes and replaces C-206 — dated 6/24/93.

The regulation establishes the procedures for the approval and certification of persons
employed expressly to provide occasional substitute coverage on a day-to-day,
intermittent or short-term basis for regular members of the staff who are absent in
license areas for which substitute service is deemed appropriate.

There are no changes in this regulation.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 223 of 337

New YorK CITY BOARD OF EDUCATION

 

 

 

Category. PEDAGOGICAL PERSONNEL Number: C-206

Subject: OCCASIONAL PER DIEM SUBSTITUTE SERVICE Page: 1 of 4
Issued: 09/05/00

1. Purpose of Regulation

This regulation establishes the procedures, in conformance with Commissioner's
Regulations, for the approval and certification of persons employed expressly to provide
occasional substitute coverage on a day-to-day, intermittent or short-term basis for
regular members of staff who are absent in license areas for which substitute service is
deemed appropriate (e.g. teacher, school secretary).

2. Definition of Occasional Per Diem Substitute Service

a. As applied in this Regulation, the term “occasional per diem substitute” means a
person employed to replace an absent pedagogical staff member who is expected to
return. This regulation covers occasional (flat rate) per diem substitutes serving more
than 29 days.

b. Excluded from the scope of this regulation is substitute service of a more protracted
nature, including full-term regular substitutes or long term per diem substitutes on the
regular payroll. These types of substitute service, although performed also by a
person who is not appointed, require the acquisition of a credential to authorize
employment as either a Certified Provisional Teacher or a Preparatory Provisional

: Feacher: , . . . an os os : . a .

3. Eligibility for Occasional Per Diem Substitute Service

Persons may be assigned to serve as occasional per diem substitutes upon possessing
any of the following VALID credentials:

- A New York City Regular teaching license prior to appointment or after appointment
during an approved leave of absence except for any leave for which substitute
service is prohibited (e.g. medical leave.)

- ANew York City “Regular Substitute” license

- ANew York City Per Diem Certificate (Not Temporary Per Diem Certificate)
- A New York City Certificate to serve as a Certified Provisional Teacher

- ANew York City Certificate to serve as a Preparatory Provisional Teacher

- A New York City Certificate to serve as an Occasional Per Diem Substitute Teacher
(as described below)

NOTE: Certificates or licenses issued for subject areas other than classroom teaching
(e.g. School Psychologist, School Social Worker, School Secretary, Laboratory Specialist,
Attendance Teacher, Teacher of Bilingual School and Community Relations, etc.) may
NOT be used for classroom service. These certificates may only be used for substitute
service in the particular license area when authorized by the Division of Human
Resources.
%

  
 

Jeoegiae Page 224 of 337

 

 

Category: PEDAGOGICAL PERSONNEL Number: ©=206

Subject: OCCASIONAL PER DiEM SUBSTITUTE SERVICE Page: 1 of 4
Issued: 09/05/00

1. Purpose of Regulation

This regulation establishes the procedures, in conformance with Commissioner's
Regulations, for the approval and certification of persons employed expressly to provide
occasional substitute coverage on a day-to-day, intermittent or short-term basis for
regular members of staff who are absent in license areas for which substitute service is
deemed appropriate (e.g. teacher, school secretary).

2. Definition of Occasional Per Diem Substitute Service

a. As applied in this Regulation, the term “occasional per diem substitute” means a
person employed to replace an absent pedagogical staff member who is expected to
return. This regulation covers occasional (flat rate) per diem substitutes serving more
than 29 days.

b. Excluded from the scope of this regulation is substitute service of a more protracted
nature, including full-term regular substitutes or long term per diem substitutes on the
regular payroll. These types of substitute service, although performed also by a
person who is not appointed, require the acquisition of a credential to authorize
employment as either a Certified Provisional Teacher or a Preparatory Provisional
Teacher. ms

3. Eligibility for Occasional Per Diem Substitute Service

Persons may be assigned to serve as occasional per diem substitutes upon possessing
any of the following VALID credentials:

- A New York City Regular teaching license prior to appointment or after appointment
during an approved leave of absence except for any leave for which substitute
service is prohibited (e.g. medical leave.)

- ANew York City “Regular Substitute” license

- ANew York City Per Diem Certificate (Not Temporary Per Diem Certificate)
- ANew York City Certificate to serve as a Certified Provisional Teacher

- ANew York City Certificate to serve as a Preparatory Provisional Teacher

- A New York City Certificate to serve as an Occasional Per Diem Substitute Teacher
(as described below)

NOTE: Certificates or licenses issued for subject areas other than classroom teaching
(e.g. School Psychologist, School Social Worker, School Secretary, Laboratory Specialist,
Attendance Teacher, Teacher of Bilingual School and Community Relations, etc.) may
NOT be used for classroom service. These certificates may only be used for substitute
service in the particular license area when authorized by the Division of Human
Resources.
Case eee EET 63 Qfyled 49/17/18 Page 225 of 337

   

 

 

JOINT INTENTIONS AND COMMITMENTS

Enhanced student achievement based upon high standards and expectations must be
the driving force behind every activity of New York City public schools. To accomplish
this, we must reinvent schools so that decision making is shared by those closest to
students, including parents, teachers, administrators and other stakeholders. Layers of
bureaucratic impediments must be peeled away so that flexibility, creativity,
entrepreneurship, trust and risk-taking become the new reality of our schools. The
factory model schools of the 1900s must make way for the child-centered schools of this
century.

To this end, the Union and the Board mutually agree to join together with other
partners in the redesign and improvement of our schools, including closing those that
have failed and supporting their restructuring. We must challenge ourselves each day to
improve student learning, based upon academic rigor, newfound flexibility, meaningful
assessments and true accountability. Roles and responsibilities of parents, staff and other
partners must be defined. The standards to which we hold our students must never be
lower than those we hold for our own children. To accomplish this, we must focus on
both the depth and breadth of each proposed instructional and operational change, each
designed to support the children and their teachers, whom we expect to meet these
rigorous standards.

Change must be service-oriented, supportive and sufficiently flexible so that each
school’s educational vision can become a reality. It must be practical, possible, efficient
and timely. Respect for each other and for every student must be unconditional if we are
to accomplish what we must.

To reach these goals, we commit to working together along with other stakeholders to
develop specific recommendations in areas requiring immediate attention. These will
include, but not be limited to: . - . .

- School Based Budgeting

- Early Intervention and Prevention of Inappropriate Referrals to Special Education

- Professional Development

- Parent Outreach and Support

- Workload Standards.

This commitment is our pledge to the children of the City of New York, not just to a
promise but to a reality of educational excellence.

AGREEMENT MADE AND ENTERED INTO on the 1* day of May, 2014, by and
between THE BOARD OF EDUCATION OF THE CITY SCHOOL DISTRICT OF THE
CITY OF NEW YORK (hereinafter referred to as the “Board”) and UNITED
FEDERATION OF TEACHERS, Local 2, American Federation of Teachers, AFL-CIO
(hereinafter referred to as the “Union” or “UFT”).

WHEREAS, the Board has voluntarily endorsed the practices and procedures of
collective bargaining as a peaceful, fair and orderly way of conducting its relations with
its employees insofar as such practices and procedures are appropriate to the special
functions and obligations of the Board, are permitted by law and are consonant with the
paramount interests of the school children, the school system and the public; and
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 226 of 337

WHEREAS, in a special referendum conducted among the professional educational
personnel, over seventy percent of those who participated favored collective bargaining
as a way of conducting their relations with the Board; and

WHEREAS, the Union has demonstrated in a secret ballot election that it represents a
majority of those assigned as classroom teachers in the regular day school instructional
program and has shown by other satisfactory evidence that it represents a majority of
those employed as per session teachers, a majority of those assigned as WNYE teachers,
a majority of teachers employed in WIN, a majority of teachers and counselors employed
in WEP, a majority of employees employed by MDTP, a majority of teachers assigned to
central headquarters and district offices, and, in accordance with Board policy, is
therefore the exclusive collective bargaining representative for all such employees; and

WHEREAS, pursuant to the Arbitration Award in AAA Case No. 1339-0416-80
certain education administrators were accreted to the bargaining unit; and

WHEREAS, pursuant to the operation of Article One of this Agreement, certain
education officers, education analysts, associate education officers and associate
education analysts, other than managerial or confidential employees, are accreted to the
bargaining unit; and

WHEREAS, other than occasional per diem substitutes were accreted to the
bargaining unit pursuant to a determination by the Public Employment Relations Board;
and

WHEREAS, the Union has shown by satisfactory evidence that a majority of
substitute vocational assistants wish to be represented by the Union for purposes of
collective bargaining, and the Union was designated as the exclusive collective
bargaining representative for all such employees; and

WHEREAS, the Union has shown by satisfactory evidence that a majority of
teacher's assistants wish to be represented by the Union for purposes of collective
bargaining, and the Union was designated as the exclusive collective bargaining
representative for all such employees; and oe

WHEREAS, the parties entered into an Agreement effective October 13, 2007 until
October 31, 2009; and

WHEREAS, the parties entered into a Memorandum of Agreement on May 1, 2014
effective from November 1, 2009 through November 30, 2018 (the “May 1° MOA”); and

WHEREAS, the Board and its designated representatives have met with
representatives of the Union and fully considered and discussed with them, on behalf of
the employees in the bargaining unit, changes in salary schedules, improvements in
working conditions, and machinery for the presentation and adjustment of certain types
of complaints, it is agreed as follows:

ARTICLE ONE
UNION RECOGNITION
The Board recognizes the Union as the exclusive bargaining representative of all
those assigned as teachers in the regular day school instructional program; all those
employed as per session teachers; all those assigned as teachers at WN YE; all primary
and non-primary adult education employees; teachers assigned to headquarters or district
offices (except supervisors and occasional per diem substitutes); certain education
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 227 of 337

administrators; certain education officers, education analysts, associate education officers
and associate education analysts; substitute vocational assistants; and teacher’s assistants.

The term “teachers in the regular day school instructional program” (herein referred
to as “day school teachers” or “teachers” or “employees”) comprises the following
teacher categories:

Teachers of early childhood classes; teachers in the elementary schools; teachers in
intermediate schools; teachers in junior high schools; teachers in day academic and day
vocational high schools; teachers of health conservation classes; teachers of homebound
children; teachers of visually handicapped children; teachers of children with retarded
mental development; teachers of speech improvement; teachers in schools for the deaf;
teachers in special day schools, day treatment centers or institutional settings; teachers in
adult education appointed to fulltime service under licenses issued pursuant to Section
401 of the Board of Education by-laws; teachers in occupational training centers; and all
other teachers employed by the Board including all those employed in non-public
schools.

The term “certain education administrators” (herein referred to as “education
administrators”) comprises all non-supervisory education administrators at Level I.

The term “certain education officers, education analysts, associate education officers
and associate education analysts” (herein referred to as “education officers and education
analysts”) comprises employees in the titles Education Officer, Education Analyst,
Associate Education Officer, and Associate Education Analyst except those serving in the
Offices of the Chancellor, Deputy Chancellors, Labor Relations and Collective
Bargaining, and Legal Services; those serving in the Division of Budget Operations and
Review and in the Division of Human Resources, except employees who are neither
managerial nor confidential as defined in Section 201.7 of Article 14 of the CSL; and
those serving elsewhere in the Board of Education who are managerial or confidential as
defined in Section 201.7 of Article 14 of the CSL.

During the term of this Agreement should the Board employ a new title or category of
employees having a community of interest with employees in the existing bargaining unit
described herein, employees in such new title or category shall be included within the
existing bargaining unit, and upon request of the Union the parties shall negotiate the
terms and conditions of employment for such new title or category of employees; but
nothing contained herein shall be construed to require re-negotiation of terms and
conditions of employment applicable to employees in the existing bargaining unit as a
result of the Board’s re-designation of the title or category of employees in the unit.

Nothing contained herein shall be construed to prevent any Board official from
meeting with any employee organization representing employees in the bargaining unit
for the purpose of hearing the views and proposals of its members, except that, as to
matters presented by such organizations which are proper subjects of collective
bargaining, the Union shall be informed of the meeting and, as to those matters, any
changes or modifications shall be made only through negotiations with the Union.

It is understood that all collective bargaining is to be conducted at Board headquarters
level. There shall be no negotiation with the Union chapter or with any other employee
group or organization at the school level. It is further understood that there shall not be
established or continued in any school a Staff Relations Committee as described in the
Staff Relations Plan issued by the Board on October 23, 1956.
2/16/2016 Case 1:17-cv-02876-GBD-RWL Doculmebitr6 Serviceled 10/17/18 Page 228 of 337

UF United Federation of Teachers

         

A Union of Professionals

From UFT.org (http://www.uft.org)

 

Per Diem Service

Per Diem service refers to pedagogic personnel serving on a day to day basis in a school and/or any of
its programs. Employees serving on a Per Diem basis are commonly referred to as substitute teachers.
However, per diem employees can be either teachers or other types of pedagogues. The categories of
service paid on the Per Diem Payroll include:

Occasional Per Diem

A teacher assigned on a day-by-day-as-needed basis to fill occasional vacancies due to a teacher absence.
This employee is paid at a fixed rate for each day of service.

Long-Term Per Diem (Z-Status)

An Occasional Per Diem teacher who works 30 or more consecutive days in the same position covering
the same absence becomes a long-term Per Diem teacher. This individual receives salary at 1/200th of
the salary step (up to step 4A including differentials) that would be entitled on a full-time basis, instead
of the occasional daily rate:

Non-attendance benefits are not available. Sick leave is earned at the rate of one day for each calendar
month in which per diem employment with legal holidays equal or exceeds 20 days. After serving 60 full
days, the long-term per diem teacher will earn three vacation days and for each 20 days thereafter one
additional day is earned up to a maximum of nine vacation days.

Full/Part-Time (F-Status)

A per diem employee engaged for a full term but for less than five full days per week (e.g., 2 days every
week). The Full/Part Time employee receives a salary pro-rated for the time worked at 1/200th of the
salary step (up to step 4A including differentials) that would be entitled on a full time basis. After serving
60 full days, the F-status teacher will earn three vacation days and for each 20 days thereafter one
additional day is earned up to a maximum of nine vacation days.

 

Source URL: http://www.uft.org/our-rights/per-diem-service

http:/Avww_.uft.org/print/our-rights/per-diem-service w
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 229 of 337

New YorRK CITY BOARD OF EDUCATION

     

    

 

Regulation ofthe Chancellor

Category. PEDAGOGICAL PERSONNEL Number: ©C-206

 

Subject: OCCASIONAL PER DIEM SUBSTITUTE SERVICE Page: 1 of 4
issued: 09/05/00

1. Purpose of Requlation

This regulation establishes the procedures, in conformance with Commissioner's
Regulations, for the approval and certification of persons employed expressly to provide
occasional substitute coverage on a day-to-day, intermittent or short-term basis for
regular members of staff who are absent in license areas for which substitute service is
deemed appropriate (e.g. teacher, school secretary).

2. Definition of Occasional Per Diem Substitute Service

a. As applied in this Regulation, the term “occasional per diem substitute” means a
person employed to replace an absent pedagogical staff member who is expected to
return. This regulation covers occasional (flat rate) per diem substitutes serving more
than 29 days.

b. Excluded from the scope of this regulation is substitute service of a more protracted
nature, including full-term regular substitutes or long term per diem substitutes on the
regular payroll. These types of substitute service, although performed also by a
person who is not appointed, require the acquisition of a credential to authorize
employment as either a Certified Provisional Teacher or a Preparatory Provisional
Teacher.
3. Eligibility for Occasional Per Diem Substitute Service

Persons may be assigned to serve as occasional per diem substitutes upon possessing
any of the following VALID credentials:

- A New York City Regular teaching license prior to appointment or after appointment
during an approved leave of absence except for any leave for which substitute
service is prohibited (e.g. medical leave.)

- ANew York City “Regular Substitute” license

- ANew York City Per Diem Certificate (Not Temporary Per Diem Certificate)
- ANew York City Certificate to serve as a Certified Provisional Teacher

- A New York City Certificate to serve as a Preparatory Provisional Teacher

- A New York City Certificate to serve as an Occasional Per Diem Substitute Teacher
(as described below)

NOTE: Certificates or licenses issued for subject areas other than classroom teaching
(e.g. School Psychologist, School Social Worker, School Secretary, Laboratory Specialist,
Attendance Teacher, Teacher of Bilingual School and Community Relations, etc.) may
NOT be used for classroom service. These certificates may only be used for substitute
service in the particular license area when authorized by the Division of Human
Resources.
Case 1:17-cv-02876-GB a ee oe <i 10/17/18 Page 230 of 337

ARTICLE SEVEN
PROGRAMS, ASSIGNMENTS AND
TEACHING CONDITIONS
IN SCHOOLS AND PROGRAMS
A. High Schools

1. Program Preference

No later than 60 days before the end of the term, program preference sheets should be
distributed to all teachers. Where advisable and feasible, preferences with respect to
subparagraphs a through g below will be honored to the extent consistent with the
provisions of this Agreement relating to rotation and programming.

No later than 10 school days prior to the end of the term, teachers should be notified
of the following matters concerning their programs for the following term:

a. Subjects to be taught;

b. Grades of the subjects to be taught;

c. Any special or unusual classes that teachers will be required to teach;

d. The grade level and special nature, if any, of the official class;

e. The session to which a teacher will be assigned if the school operates on more
than one session;

f. The particular special education program designation (e.g. staffing ratio,
collaborative team teaching, Special Education Teacher Support Services (SETSS), etc.);

g. The age range of special education classes;

h. The professional activity assigned pursuant to Article 7A6 (Professional Activity
Options) and Article 7U (Professional Activity Assignment Procedures).

No later than the end of the next to the last school day of the term, teachers should
receive their building programs for the following term, including the periods and rooms
where their teaching assignments occur.

It is understood that all information detailed above is to be considered subject to
change if necessary because of changes in subject enrollments, staff changes, and
programming exigencies.

2. Program Guidelines

Wherever administratively possible, teacher programs should follow these guidelines:

a. There should be no more than three consecutive teaching assignments and no
more than four consecutive working assignments (including professional activities)

b. The number of different rooms in which assignments occur should be held to the
absolute minimum administratively possible.

c. The number of lesson preparations should be kept at the minimum consistent with
the nature of the subject, the size of the department, the special offerings of the
department, and special requests of teachers. Honor classes and modified classes should
be considered as separate preparations. Within a department, teachers with a full
teaching program should be given preference in the assignment of the number of
preparations.

d. All shops should be programmed by single grade level, or in the case of special
education classes by functional level.

e. All classes in physical education should be homogeneous as to grade level, or in
the case of special education classes by functional level.

22
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 231 of 337

3. Teachers new to the school system and those teachers in danger of receiving an
unsatisfactory rating may be assigned by the principal to professional development or
common planning as their professional activity, regardless of their preferences, to further
enhance their teaching skills. A teacher in danger of receiving an unsatisfactory rating
who is assigned to AM or PM bus duty may be assigned by the principal to professional
development or common planning as their professional activity in lieu of AM or PM bus
duty. Teachers hired in the fall will be offered three choices by the principal from the
menu.

4. Each teacher shall be notified in writing by the principal prior to the end of the
school year, pursuant to Articles 7A, 7B, 7C, and 7K of the activity they have been
assigned for the following school year and it will be incorporated as part of his/her
program.

5. Teachers serving in compensatory time positions, pursuant to the SBO process
(defined in Articles 7A, 7B, 7C and 7K and Circular 6) shall continue to do the work of
their position during their professional periods (except to the extent the SBO specifically
states otherwise) and must at the beginning of each term submit to the principal for
approval a plan for the use of their professional periods.

6. Teachers serving as athletic coaches, pursuant to Article 15 of this Agreement,
and receiving per session pay for such activity, shall be permitted to use their
professional periods to further the work of their activity, and must at the beginning of
each term, submit to the principal for approval a plan for the use of their professional
periods.

7. Any teacher may grieve the failure to follow the terms of this provision pursuant
to the regular grievance and arbitration provision of this Agreement. However the
assignment of particular activities hereunder shall not be grievable. The Union may
challenge the assignment of a particular activity by appealing, within 15 days, to the

_Chancellor/designee, who will consult with the Union prior to rendering a decision. The
Union may appeal the decision of the Chancellor/designee to the New York «City Office
of Labor Relations, which will issue a final and binding decision.

V. Regular Payroll Status for Per Diem Substitutes

1. The Board (“Department”) will pay on the regular payroll (i.e. Q payroll) any per
diem substitute provided that he/she either:

(A)(i) was employed by the Department to replace a regularly appointed teacher who
is in a Vacancy (as defined herein); (ii) commenced employment later than the fifteenth
calendar day following the first day for the reporting of newly appointed teachers; and
(iii) was employed for a minimum of two months; or

(B)(i) was employed by the Department to cover a Vacancy; and (11) commenced
employment during the first fifteen calendar days of the term.

2. For purposes of this section, a Vacancy is a position that is filled by a substitute
teacher under the following circumstances:

(A)there is no regular appointed teacher and the position is an unencumbered
vacancy; or

(B) when the regularly appointed teacher is (a) on a sabbatical leave of absence for
the full term or full school year; (b) on an unpaid leave of absence for the duration of the
school year; (c) on an approved leave due to an injury in the line of duty (“TLOD”) and
the ILOD leave is for the duration of the school year; (d) reassigned for the duration of

52
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 232 of 337

10/12/2018

Sign Out

 

Home | Pub

_ Human Resources Information Technology

: Special Populations Schoo} Support

site | Principals’ Portal

HR Glossary - Working at the DOE - New York City Department of Education

 
 
 

search here... OO

Outlook Web Email Staff Directory

> Finance Performance & Accountability Teaching & Learning | Communications | Divisions, Programs & Planning |

Sandbox

DOE Intranet Home > Human Resources > Working at the DOE

Human Resources

Working at the DOE
Navigating the DOE
“About Civit Service
Work Rules and Policies
Changing Roles
Diversity and Inclusion

Central Employees

School Secretaries -
Salary & Payroll i
Health Benefits

Vacation & Leave

IDs & Verification
Retirement & Pension
Employee Incentives & Discounts
Workplace Health & Safety
Find Forms
Advance 7

Central Staffing Guide

Leadership Pathways System

 

tacts

 

HR Connect
(718) 935-4000

65 Court Street
Room 102 Brooklyn, NY
Hours: 9:00 a.m. — 5:00 p.m.

Working at the DOE
HR Glossary

: : Competitive Title: Competitive civil service titles are those for which the Department of Citywide Administrative Services
- (DCAS) periodically offers a test (“civil service examination’) and creates a list of eligible and qualified candidates based
- on the results. Employees in competitive titles can become permanent workers protected by federal, state and local laws.
_ In general, they have job security, promotional opportunities, and due-process rights. (Read more)

_ E-Bank: Payroll bank to which provisional and temporary employees belong, as well as non-competitive employees for
- whom there is no experience or education requirement for employment. E-bank employees include family
| paraprofessional staff, hourly schoo! support staff, and school safety staff.

_ Employee ID Number: Your Employee {dentification Number is listed as the reference number on your pay stub. You
- can also find it in the top left corner of your screen after logging into CyberShift (if you are an H-bank or Z-bank
» employee), or by asking your payroll secretary or timekeeper.

_ H-Bank: Payroll bank to which most administrative employees belong (but note that hourly administrative employees
' belong to Z-Bank). H-Bank includes:

. * Staff Analysts
_ + Educational Analysts
: » Parent Coordinators
,  * SAPIS Workers
_ «interpreters
_ + Nurses and Nurse Supervisors
+ Clerical Aides
» | + Accountants
_ * Bookkeepers
» . * Attorneys
’ .* Customer Service Representatives
» * Fingerprinting Technicians
| | *Computer Associates
; * Occupational Therapists
_ + Physical Therapists
_ * Computer Technicians
| * Software Developers

Management Pay Plan: The salary structure for management employees and pedagogical personnel not covered by
_ collective bargaining.

- Non-Competitive Title: A civil service title for which there are no standardized tests and no formal lines of promotion

(contrast with competitive titles).

| Permanent Employee: A civil service employee in a competitive title who has taken the relevant exam for his or her

position, and been appointed to the position from the eligible list. Contrast with provisional employee. (Read more)

: Provisional Employee: if you have been appointed to a civil service position with a competitive title, but haven't taken the
: test for the relevant civil service title, you are a provisional employee. Although provisional and permanent workers receive

similar benefits, greater restrictions are placed on provisional employees. (Read more)

Q-Bank: Payroll bank to which most pedagogues belong, including:

* Teachers

_ + Principals
_ «Assistant Principals
» * Guidance Counselors

* School Social Workers

_ ¢ School Psychologists
_ * School Payroll Secretaries
| + Laboratory Specialists

* Regularly Appointed Substitute Teachers

» « Pedagogic Managers
_ * School Supervisors

* Teacher-assigned
« Principal-assigned

https://intranet.nycboe .ne/HR/Working+at+the+DOE/HR_Glossary.htm

1/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 233 of 337

10/12/2018 HR Glossary - Working at the DOE - New York City Department of Education

« Assistant Principal-assigned
_ * Education Administrators not staffed at a CFN
* CFN-based Education Administrators

_ T-Bank: Payroll bank to which per session and per diem staff belong, including long term day-to-day substitute teachers,
- occasional per diem staff, school-based employees working during any period of time during which schools are officially
closed (per session), and state certified employees working pre-fixed schedules on a teacher line.

| 2-Bank: Payroll bank to which hourly administrative employees belong. Note that salaried administrative employees
, belong to H-Bank.

| Return to Working at the DOE

Go to Human Resources home page

 

 

   

https://intranet nycboe net/HR/Working+at+the+ DOE/HR_ Glossary.htm 2/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 234 of 337

Nothing contained herein shall be construed to prevent any individual employee from
informally discussing a complaint with his/her immediate supervisor.

Nothing contained herein shall be construed to deny to any employee his/her rights
under Section 15 of the New York Civil Rights Law or under the State Education Law or
under applicable civil service laws and regulations.

 

 

 

 

ARTICLE TWO
FAIR PRACTICES

The Union agrees to maintain its eligibility to represent all teachers by continuing to
admit persons to membership without discrimination on the basis of race, creed, color,
national origin, sex, marital status, sexual orientation, handicapping condition or age and
to represent equally all employees without regard to membership or participation in, or
association with the activities of, any employee organization.

The Board agrees to continue its policy of not discriminating against any employee
on the basis of race, creed, color, national origin, sex, marital status, sexual orientation,
handicapping condition, age or membership or participation in, or association with the
activities of, any employee organization.

The Board agrees that it will not require any teacher to complete an oath or
affirmation of loyalty unless such requirement is established by law.

The Board of Education agrees that, as a result of the strike and its related activities, it
will not dismiss, demote, discipline, or otherwise act against any staff member because of
his or her participation in said strike or related activities. Specifically excluded from the
foregoing are any and all provisions of the Taylor Law (New York Civil Service Law,
Section 200 et seq.), none of which are waived hereby.

Any records of court proceedings or other memoranda relating to job action or strike
shal! not be put in a staff member’s permanent file, except as required by law.

ARTICLE THREE
SALARIES AND BENEFITS OF
DAY SCHOOL TEACHERS

A. Salaries and Differentials

The salaries and differentials of day school teachers and the eligibility requirements
therefor are set forth in pertinent part in Appendix A which is attached to and made a part
of this Agreement.
B. Staff Development Rate

The hourly rate for paid attendance at training sessions shall be:

Effective May 19, 2008 ...........ccs cece cence entre rere eens $19.12
Effective May 1, 2013.20.00... cece cece cee rete cence eee eee $19.31
Effective May 1, 2014......... ccc cece cee ee erence eens nee eees $19.50
Effective May 1, 2015.00.00... ..ccc cece cece eee ence eee ee eee $20.09
Effective May 1, 2016........... cece cee ee centre eee ee en eeens $20.79
Effective May 1, 2017..........c cece cece cece eee eee eee ee ees $21.74
Effective May 1, 2018......... 0... cece cee eee e eens een een trees $22.17
Effective June 16, 2018........... 0c cece cece eee cnet eee ee ens $22.84
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 235 of 337

tr nbd @C

2. The Board and the City shall promptly make available to the employees covered
by this Agreement an eligible deferred compensation plan under Section 457 of the
Internal Revenue Code in accordance with all applicable laws, rules and regulations.

  

ARTICLE FIVE
LICENSURE, ASSIGNMENT
AND APPOINTMENT
A. Substitute Teacher Position

It is the policy of the Board to provide for the gradual elimination of the position of
substitute teacher in the following manner:

1. No examination for substitute teacher of common branches will be conducted at
any time after September 1, 1968, and no license will be issued after February 1, 1969.

2. No examination for any other substitute teaching license will be conducted at any
time after February 1. 1969, and no license will be issued after June 30, 1969.

The Board agrees that, in the event that the steps described in 1 and 2 above are not
taken, it will pay to regular substitute teachers an additional sum calculated on the basis
of the percentage of their annual salary which is equal to the percentage paid by the City
of New York as increased take-home pay for its provisional employees but not to exceed
the percentage paid to regular teachers. The Board will also treat regular substitute
teachers for salary schedule placement and increment purposes in the same way as
teachers who are appointed as regular teachers.

B. Regularized Licensure

The Board of Education shall provide for the regular licensure of classroom teaching
personnel consistent with the needs of the instructional program and subject to applicable
law and the by-laws of the Board of Education. The Board will take the following
actions: . .

The Board has established regular licenses valid for classroom teaching service under —
regular appointment, or for day-to-day per diem service, or for full-term assignment, or
for other teaching service, including bi-lingual teaching. All teaching positions will be
filled by persons holding such regular licenses except under the following circumstances:

1. Where a position must be filled to cover a class for which no person holding such
regular license is immediately available after all efforts have been made to fill the
position by a person holding such regular license;

2. Where the position covers a subject not normally taught in the public schools and
is temporary in nature.

C. Provisional Teachers

1. A Certified Provisional Teacher (“CPT”) is a person who has not yet been
appointed, who holds a New York State provisional or permanent certificate, a New York
City regular license or a New York City substitute license issued on or before June 30,
1969. CPT’s do not require annual renomination.

2. A Preparatory Provisional Teacher (“PPT”) is a person who has not yet completed
all the requirements for New York State provisional certification, but who holds a New
York State temporary license. Pursuant to Commissioner’s regulations, a PPT will be
eligible for annual renomination for a state temporary license for a period of three years
provided that for each year of service the PPT has been rated satisfactory and has shown

14
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 236 of 337

progress toward state provisional certification. For any PPT who satisfies these
conditions the Chancellor will seek state renomination.

3. Appointments and assignments to teaching positions shall be made in accordance
with State Education Law, Commissioner’s regulations and applicable Board of
Education regulations and provisions of this Agreement. Appointments shall be made
from eligible lists of persons holding regular licenses. After all available persons with
regular licenses have been appointed and where positions still remain vacant or arise
during the course of the school term, certified provisional teachers shall have priority for
any assignment. Where no certified provisional teacher is available for assignment,
preparatory provisional teachers will be eligible for such assignment.

Except in cases of emergency, any CPT or PPT employed to fill a full term or balance
of term assignment will be retained for at least the duration of that term.

D. Assignment During First Fifteen Days

A teacher who is assigned during the first fifteen (15) days of the school term to a
position which is expected to be vacant for that term shall serve under the terms and
conditions of this Agreement which would be applicable if a regular substitute teacher
were serving in that position.

E. Withdrawal of Resignation and Subsequent Reappointment

1. Requests for withdrawal of resignation on the part of teachers who attained
permanent tenure prior to their resignation shall be effectuated, subject only to medical
examination and the approval of the Chancellor, provided that application for such
withdrawal of resignation is made on or before the opening of school in September next
following five years after the effective date of resignation. In all other cases of
withdrawal of resignation, the requirements of former Section 255 of the Board of
Education by-laws shall continue in effect.

2. Teachers who resign and subsequently are reappointed shall be placed in the
salary step at which they were at the time of resignation and shall be given the sick leave
“bank” and sabbatical leave rights which they held at the time of resignation. .

F. Absence Without Notice

Teachers who are absent for 20 consecutive school days without notice shall be
deemed to have resigned unless they have reasonable cause for failure to notify. The
issue of the reasonableness of the cause and the penalty, if any, shall be subject to the
grievance procedure, including binding arbitration, set forth in Article Twenty-Two.

G. Return to Former License of Appointment

To open more opportunities to serve in the New York City public schools, and to
encourage the use of shortage area licenses, the parties have agreed to the following
system for license reversion, which supplements the existing procedure. This new system
requires application and approval to revert to a former license and appointment. Except
in unusual cases, approval will not be given to change from a shortage to a non-shortage
license area. However, pedagogues serving in agreed-upon shortage areas may apply
under Section 248 of the Chancellor’s Regulations to revert to a former license and
appointment.

Except for pedagogues serving in agreed-upon shortage areas, pedagogues who have
been previously appointed under different license(s) may apply to serve under any such
license(s) according to the following guidelines:

15
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 237 of 337

1. The former license was validated by serving one year satisfactorily under that
license and is still valid, and

2. The most recent three years of active service have been rated satisfactory, and

3. A vacancy in the school, district or city exists in the former license.

A pedagogue whose application to return to a former license is approved will be
placed at the next reorganization in a vacant position in the same school or program in
which he/she is serving. If no such vacancy exists he/she will be placed in a vacancy in
the same community school district or superintendency. If no vacancy exists in the
community school district or superintendency, the Division of Human Resources will
place the pedagogue in a vacancy in the City.

For the purpose of this provision, a vacancy is defined as an unencumbered position,
an anticipated vacancy, or a position currently held by a substitute.

A pedagogue who returns to a former license must serve a minimum of two school
years in the license before being eligible to apply again under this provision.

A pedagogue who reverts to a license in an agreed-upon shortage area pursuant to this
provision has the right to return to the license from which he/she reverted after at least
two years of service in the shortage area.

H. New Arts Licenses

In consequence of the creation of pre-kindergarten - grade 12 licenses for art, dance,
vocal music and orchestral music (“the new arts licenses”) the following is agreed upon
with respect to contractual implementation for teachers impacted by the new arts licenses:

1. Teachers who have completed probation in any license and are also state certified
in a specific arts area and have taught for three years satisfactorily in the specific arts area
will be grandfathered into the new license for all contractual purposes; however, for
completion of probation in the new arts licenses, a teacher must serve one year under the
new arts license.

2. Appointed teachers who have taught satisfactorily for three years in a specific arts
area but who do not currently hold state certification in the specific arts area and who
commit to an education plan to achieve state certification by September 1, 2005 will be
considered for seniority purposes with licensed probationary teachers in the specific arts
area. However, for completion of probation in the new arts licenses, the teacher must
serve one year under the new arts license.

3. Teachers serving under any of the four new arts licenses may transfer pursuant to
Article 18A only within the level (elementary, middle/junior high school or high school)
in which they completed probation in the new arts license.

4. Upon their request, Article 17C (Appointment to New Program, License or Title)
shall apply to teachers who are displaced by the establishment of the new licenses.

ARTICLE SIX
HOURS
A. School Day
1. The following shall apply except as set forth in Article 6B below:
a. The school day for teachers serving in the schools shall be six hours and 20
minutes and such additional time as provided for below and in the by-laws. The gross

16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 238 of 337

: E rib

2. The Board and the City shall promptly make available to the employees covered
by this Agreement an eligible deferred compensation plan under Section 457 of the
Internal Revenue Code in accordance with all applicable laws, rules and regulations.

   

ARTICLE FIVE
LICENSURE, ASSIGNMENT
AND APPOINTMENT
A. Substitute Teacher Position

It is the policy of the Board to provide for the gradual elimination of the position of
substitute teacher in the following manner:

1. No examination for substitute teacher of common branches will be conducted at
any time after September 1, 1968, and no license will be issued after February 1, 1969.

2. No examination for any other substitute teaching license will be conducted at any
time after February 1. 1969, and no license will be issued after June 30, 1969.

The Board agrees that, in the event that the steps described in | and 2 above are not
taken, it will pay to regular substitute teachers an additional sum calculated on the basis
of the percentage of their annual salary which is equal to the percentage paid by the City
of New York as increased take-home pay for its provisional employees but not to exceed
the percentage paid to regular teachers. The Board will also treat regular substitute
teachers for salary schedule placement and increment purposes in the same way as
teachers who are appointed as regular teachers.

B. Regularized Licensure

The Board of Education shall provide for the regular licensure of classroom teaching
personnel consistent with the needs of the instructional program and subject to applicable
law and the by-laws of the Board of Education. The Board will take the following
actions: _ a

The Board has established regular licenses valid for classroom teaching service under —
regular appointment, or for day-to-day per diem service, or for full-term assignment, or
for other teaching service, including bi-lingual teaching. All teaching positions will be
filled by persons holding such regular licenses except under the following circumstances:

1. Where a position must be filled to cover a class for which no person holding such
regular license is immediately available after all efforts have been made to fill the
position by a person holding such regular license;

2. Where the position covers a subject not normally taught in the public schools and
is temporary in nature.

C. Provisiona] Teachers

1. A Certified Provisional Teacher (“CPT”) is a person who has not yet been
appointed, who holds a New York State provisional or permanent certificate, a New York
City regular license or a New York City substitute license issued on or before June 30,
1969. CPT’s do not require annual renomination.

2. A Preparatory Provisional Teacher (“PPT”) is a person who has not yet completed
all the requirements for New York State provisional certification, but who holds a New
York State temporary license. Pursuant to Commissioner’s regulations, a PPT will be
eligible for annual renomination for a state temporary license for a period of three years
provided that for each year of service the PPT has been rated satisfactory and has shown

14
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 239 of 337

progress toward state provisional certification. For any PPT who satisfies these
conditions the Chancellor will seek state renomination. ;

3. Appointments and assignments to teaching positions shall be made in accordance
with State Education Law, Commissioner’s regulations and applicable Board of
Education regulations and provisions of this Agreement. Appointments shall be made
from eligible lists of persons holding regular licenses. After all available persons with
regular licenses have been appointed and where positions still remain vacant or arise
during the course of the school term, certified provisional teachers shall have priority for
any assignment. Where no certified provisional teacher is available for assignment,
preparatory provisional teachers will be eligible for such assignment.

Except in cases of emergency, any CPT or PPT employed to fill a full term or balance
of term assignment will be retained for at least the duration of that term.

D. Assignment During First Fifteen Days

A teacher who is assigned during the first fifteen (15) days of the school term to a
position which is expected to be vacant for that term shall serve under the terms and
conditions of this Agreement which would be applicable if a regular substitute teacher
were serving in that position.

E. Withdrawal of Resignation and Subsequent Reappointment

1. Requests for withdrawal of resignation on the part of teachers who attained
permanent tenure prior to their resignation shall be effectuated, subject only to medical
examination and the approval of the Chancellor, provided that application for such
withdrawal of resignation is made on or before the opening of school in September next
following five years after the effective date of resignation. In all other cases of
withdrawal of resignation, the requirements of former Section 255 of the Board of
Education by-laws shall continue in effect.

2. Teachers who resign and subsequently are reappointed shall be placed in the
salary step at which they were at the time of resignation and shall be given the sick leave
“bank” and sabbatical leave rights which they held at the time of resignation. -
F. Absence Without Notice

Teachers who are absent for 20 consecutive school days without notice shall be
deemed to have resigned unless they have reasonable cause for failure to notify. The
issue of the reasonableness of the cause and the penalty, if any, shall be subject to the
grievance procedure, including binding arbitration, set forth in Article Twenty-Two.

G. Return to Former License of Appointment

To open more opportunities to serve in the New York City public schools, and to
encourage the use of shortage area licenses, the parties have agreed to the following
system for license reversion, which supplements the existing procedure. This new system
requires application and approval to revert to a former license and appointment. Except
in unusual cases, approval will not be given to change from a shortage to a non-shortage
license area. However, pedagogues serving in agreed-upon shortage areas may apply
under Section 248 of the Chancellor’s Regulations to revert to a former license and
appointment.

Except for pedagogues serving in agreed-upon shortage areas, pedagogues who have
been previously appointed under different license(s) may apply to serve under any such
license(s) according to the following guidelines:

15
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 240 of 337

1. The former license was validated by serving one year satisfactorily under that
license and is still valid, and

2. The most recent three years of active service have been rated satisfactory, and

3. A vacancy in the school, district or city exists in the former license.

A pedagogue whose application to return to a former license is approved will be
placed at the next reorganization in a vacant position in the same school or program in
which he/she is serving. If no such vacancy exists he/she will be placed in a vacancy in
the same community school district or superintendency. If no vacancy exists in the
community school district or superintendency, the Division of Human Resources will
place the pedagogue in a vacancy in the City.

For the purpose of this provision, a vacancy is defined as an unencumbered position,
an anticipated vacancy, or a position currently held by a substitute.

A pedagogue who returns to a former license must serve a minimum of two school
years in the license before being eligible to apply again under this provision.

A pedagogue who reverts to a license in an agreed-upon shortage area pursuant to this
provision has the right to return to the license from which he/she reverted after at least
two years of service in the shortage area.

H. New Arts Licenses

In consequence of the creation of pre-kindergarten - grade 12 licenses for art, dance,
vocal music and orchestral music (“the new arts licenses”) the following is agreed upon
with respect to contractual implementation for teachers impacted by the new arts licenses:

1. Teachers who have completed probation in any license and are also state certified
in a specific arts area and have taught for three years satisfactorily in the specific arts area
will be grandfathered into the new license for all contractual purposes; however, for
completion of probation in the new arts licenses, a teacher must serve one year under the
new arts license.

2. Appointed teachers who have taught satisfactorily for three years in a specific arts
area but who do not currently hold state certification in the specific arts area and who
commit to an education plan to achieve state certification by September 1, 2005 will be
considered for seniority purposes with licensed probationary teachers in the specific arts
area. However, for completion of probation in the new arts licenses, the teacher must
serve one year under the new arts license.

3. Teachers serving under any of the four new arts licenses may transfer pursuant to
Article 18A only within the level (elementary, middle/junior high school or high school)
in which they completed probation in the new arts license.

4. Upon their request, Article 17C (Appointment to New Program, License or Title)
shall apply to teachers who are displaced by the establishment of the new licenses.

ARTICLE SIX
HOURS
A. School Day
1. The following shall apply except as set forth in Article 6B below:
a. The school day for teachers serving in the schools shall be six hours and 20
minutes and such additional time as provided for below and in the by-laws. The gross

16
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 241 of 337

E. Application for Certain Salary Differentials

Effective July 1, 1964, teachers who, at the time of appointment, were not required to
hold a baccalaureate degree as an exclusive prerequisite to qualify for the teaching
license may apply under either of the following methods for the salary differential
provided in Salary Schedule C2 or C6 of Appendix A hereof:

They may submit evidence of having completed the required number of semester
hours of approved study, or

They may be credited with 26 semester hours of approved study by reason of having
reached the maximum step of Salary Schedule C1 or C2. In addition, they shall submit
evidence of the completion of the required additional number of semester hours of
approved study, which additional hours must have been completed prior to the date of
appointment or subsequent to the date of placement on the maximum step of the salary
schedule.

F. Vacation Pay

1. Summer Vacation Pay

Summer vacation pay shall be prorated for the school year in which teachers are
appointed and for the school year in which their service ceases on the following basis:
Teachers who are appointed after the start of the school year and teachers who are
terminated, laid off, resign or retire on/or before the end of the school year shall receive
vacation pay for the summer following their appointment or cessation of service as
follows: one-tenth of the amount of the vacation pay which would be payable for a full
school year’s service shall be paid for each month of service or major fraction thereof
during the school year in which they are appointed or cease service except that service of
less than a major fraction during the first month of appointment shall be credited for
summer vacation pay. The pro-rating of summer vacation pay for the year in which
teachers are appointed and for the year in which their service ceases in accordance with
this provision shall not diminish the teacher’s entitlement to any other benefit including
health insurance and welfare coverage he/she would have received under the prior
method of payment.

An employee who serves as a regular or per diem substitute and is appointed after the
beginning of the school year shall be entitled to the additional vacation pay of a regular or
per diem substitute for the year in which he/she is appointed on the basis of his/her
substitute service prior to his/her appointment.

2. Vacation Pay Credit and Service Credit

a. The estate of a teacher who dies during the school year shall receive a pro-rata
amount, based on the length of his/her employment during the school year, of the
vacation pay he/she would have received had he/she been employed during the entire
school year. This section shall not apply to those teachers who are presumed to have
retired on the day immediately preceding their death pursuant to Section B 20-410 of the
Administrative Code of the City of New York, as amended.

b. A regularly appointed teacher who has rendered actual service during any school

) year covered in part by leave of absence for maternity and child care shall be given credit
for salary increment purposes for any pro-rata vacation pay received for such service.
Case 1:17-cv-02876-GBD-RWL Decument, B32 Filed t0(L7/18 Page 242 of 337

 

Exhibt We
UFT United Federation of Teachers

A Union of Professionals

   

From UFT.org (http://www.uft.org)

 

What types of leaves are available?

For appointed teachers there are leaves without pay and partial paid leaves such as sabbatical leaves or military
leave. The federal Family Medical Leave Act of 1993, commonly referred to as FMLA, can also provide up to
12 weeks of paid or unpaid leave for employees who meet the eligibility requirements.

 

Source URL: http://www.uft.org/faqs/what-types-leaves-are-available

http://www.uft.org/print/faqs/what-types-leaves-are-available

1/1
‘Case 1:17-cv-02876- GBD- RWL Document, 63 File d 40/17/18 Page 243 of 337

e.
WE
UF United Federation of Teachers

A Union of Professionals
From UFT.org (http://www.uft.org)

 

Absences, Leaves & Sabbaticals

Under the UFT-DOE contract, teachers and other members have varying rights to absences, leaves and
sabbaticals. In this section, you’ll find summaries of these rights as well as helpful links to more detailed
information and related forms and guidelines.

e Absences
If you are a teacher or other pedagogue and are absent from school because of illness, you will be paid for
up to 10 days in any school year without needing to submit a doctor’s note.

e Leaves
Any regularly appointed teacher or pedagogue may apply for a leave of absence. Leaves of absence with
partial pay include military leaves and sabbatical leaves for study and for restoration of health.

e Sabbaticals
Sabbaticals are available to teachers to enhance their teaching skills, restore their health, or achieve state
certification in a shortage area. Other pedagogues may be eligible for health sabbaticals.

 

Source URL: http:/Avww.uft.org/our-rights/absences-leaves-sabbaticals

http:/Avww.uft.org/print/our-rights/absences-leaves-sabbaticals

1/1
Case 1: Thev.0 28 {PGB RL rarest Ss act leg ak? f LOS? BORIS obey both?

UF United Federation of Teachers

A Union of Professionals

From UF T.org (http://www.uft.org)

 

What is the difference between a Family Medical
Leave Act leave and a DOE leave? Do I have to
apply for both?

The FMLA applies to all employees who have worked for 12 months or 1,250 hours. Pedagogues may apply for
DOE leaves other than what is covered under FMLA and for a longer duration. The FMLA and the DOE leaves

run concurrently; so you should apply for both leaves if you know that you will be out for an extended period of
time. For example, if a medical condition warrants a leave without pay, you should apply for a leave by logging

into the DOE's Self-Service Online Leave Application System.

 

Source URL: http://www.uft.org/faqs/what-difference-between-family-medical-leave-act-leave-and-doe-leave-
do-i-have-apply-both

http :/Awww.uft.org/print/faqs/what-difference-between-family-medical-leave-act-leave-and-doe-leave-do-i-have-apply-both

1/1
 

Case.1:17-cv-02876-GBD-RWL....Document.63....Filed.10/17/18...Page.245.of 337

Ex ¥TEACHNYC.

Department of
Education

Chancellor Richard A. Carranza

—

 

    

 

Teach PE in NYC

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 246 of 337

DOE Teacher Hiring

in the DOE, teachers are hired by individual schools, not by a central office, and each school has its own approach to
hiring. Many schools begin the hiring process as early as February, so it is important to start your job search early to take
advantage of all opportunities to connect with principals and hiring managers.

Teacher candidates who understand the job search process and properly prepare themselves will be more confident and
successful in their efforts to locate and secure a teaching position. Start to prepare for and begin your job search in early
spring. You can start contacting schools as early as February 2018. Reach out to principals directly to learn more about
their open positions. Simply indicate that you that you are interested in their school and would like to have the
opportunity to discuss your qualifications. If you are a candidate in the hard to fill areas of mathematics, science, foreign
language, or special education, you should consider making employer contacts early or take advantage of our Select
Recruits Early Hiring Program.

Many factors impact teacher hiring timelines, and below we have shared guidance on how to understand these factors.

/ Early Hiring Initiatives: While our schools are located in all five boroughs, many of NYC’s highest-need schools are
in the Bronx, and the DOE sponsors a number of early hiring initiatives to support this borough. As the greatest
proportion of teacher vacancies are in the Bronx, the DOE supports hiring by hosting networking events and
school tours as early as February for teacher candidates that have been accepted to the Select Recruits Early
Hiring Program

» Anticipated Teacher Vacancies: Many schools are able to anticipate vacancies well before the start of the school
year. Teachers may announce retirements or transfers prior to the end of the previous school year and/or rising
enrollment in their special education population. English as a New Language (ENL) teachers may indicate a need
for more teachers in those subject areas the following year. Sometimes, schools have “carryover” vacancies,
meaning there was a vacancy last semester or last year at the school that went unfilled and will need to be filled
for the coming school year. Anticipated vacancies are typically posted as soon as the hiring representative is made
aware of the opening, so you can start searching for these vacancies immediately.

= Unanticipated Teacher Vacancies: Hiring at some schools may occur later because teacher vacancies often’arise
later in the summer. There are several factors that lead to teacher vacancies, including teacher retirements,
resignations and transfers, as well as changes in class size, enrollment, and the grade levels offered at schools.
Because these events have varying timelines, some schools may share information on specific teacher vacancies
later in the summer.

= Changes in Student Population: Changes in student population affect the teacher hiring timeline because student
enrollment differs from year to year. Teacher vacancies in special education, bilingual education, and English as a
New Language (ELLs) often become available throughout the summer or into the beginning of the school year due
to shifts in enrollment of those populations at a particular school.

 

/ Checklist: Introduction to Your Job Search
CQ Read the Hiring Support Guide in its entirety.
Attend a DOE Webinar. Reserve a virtual seat.
Research the various DOE Hiring Initiatives and indicate interest on respective websites.
(Ensure you communicate professionally. Create a professional, updated e-mail address, voicemail greeting, and
online presence that will be appropriate to use with hiring representatives.

 

 

 
 
    

0/17/18 Page 247 of 337

Case PAT OV-02878-GED- FEN O@u
exn

5. Evening High School Non-Teaching Assignments

In evening high schools, assignments to positions for which there is a compensatory
time allowance shall be made in accordance with the same procedures as are provided for
such assignments in the day high schools in Article Seven of this Agreement.

6. Reduction in Per Session Positions

If the number of per session positions in an activity is reduced, teachers will be
released on the basis of least seniority in the activity. If positions’ are subsequently
restored within a year in the per session activity teachers shall be reemployed on the basis
of seniority.

7. Teacher Files

The procedures of Article Twenty-One A entitled “Teacher Files’’ shall apply to
teacher files maintained for their per session employment.

8. Sabbatical Leave

Teachers whose sabbatical leave begins August 1 will complete the per session
activity in which they are serving, but may not return to the activity until the summer
following completion of the sabbatical.
D. Consultation

The head of each per session activity, or his/her representative, and the Union
committee for the activity shall meet once each term in non-working hours to consult on
matters of policy involving the professional interests of the per session teachers and on
questions relating to the implementation of this Agreement.
E. Definitions

The following are per session activities within the meaning of this Article: vacation
day camps; after school centers; evening community and youth and adult centers; evening
elementary schools for adults; summer evening elementary schools for adults;
fundamental adult education day classes; summer day high schools; summer evening
high schools; summer junior high schools; summer special day schools; day treatment
centers; institutional settings; summer day elementary schools; evening high and trade
schools; the special after-school instructional help program; and extra-curricular athletic
and non-athletic programs in day academic and vocational high schools, day junior high
schools and special day schools, day treatment centers and institutional settings; and the
suspension summer program.

ARTICLE SIXTEEN
LEAVES
A. Cumulative Absence Reserves and Sick Leave

1. Teachers on regular appointment reinstated after retirement will be credited with
the cumulative reserves remaining to their credit upon retirement and such reserves as
they accumulated as regular substitutes.

2. Teachers on regular appointment who resign or retire will be credited upon
resuming service as regular substitute teachers with 120/200 of the unused cumulative
reserves remaining to their credit upon resignation or retirement.

3. Teachers on regular appointment accepting regular substitute teaching positions in
order to establish eligibility for other licenses will be credited with their cumulative
reserves as regular teachers during their period of substitute service.

120
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 248 of 337

4. Teachers on regular appointment called to military duty will be credited upon
their return with the same sick leave allowance for the period of their military service as
they would have been entitled to in school service.

5. Teachers on regular appointment whose licenses are terminated will be credited
with 120/200 of their unused cumulative reserves if they then serve as regular substitutes,
or if appointed anew, with their unused cumulative reserves.

6. Employees of the City University of New York who transfer as regularly
appointed teachers to the Board shall have their cumulative reserves transferred and
credited to them, but not in excess of the maximum number of days creditable in this
system.

7. Unused sick leave accumulated as a per diem substitute shall be transferable to
the teacher’s “bank” as a regular substitute or appointed teacher.

8. Unused leave accumulated as a paraprofessional or substitute vocational assistant
or teacher’s assistant shall be transferable to the teacher’s “bank” as a regular substitute
or an appointed teacher.

9. A teacher on regular appointment who has exhausted his/her cumulative sick
leave may borrow up to 20 days of additional sick leave. However, in order to assure that
borrowed sick leave is repaid, the employee may be required to sign an appropriate
document prepared by the Board acknowledging a legal obligation to repay upon the
cessation of service. For purposes of this provision “cessation of service” shall mean
resignation, retirement, termination for cause or death.

10. Sick leave privileges shall extend to the taking of annual physical checkups or the
taking of annual laboratory tests. Such absences shall be limited to one day in each
school year.

11. Teachers on regular appointment shall be granted absence refunds for illness on
application, without a statement from a physician, for a total of no more than 10 days in
any school year. Teachers will be allowed to use three of such 10 days of sick leave for
personal business provided that reasonable advance notice is given to the head of the

- school. Teachers may use the days allowed for personal business for the care of ill
family members. For the purpose of this provision, family member shall be defined as:
spouse; natural, foster or step parent; child; brother or sister; father-in-law; mother-in-
law; any relative residing in the household; and domestic partner, provided such domestic
partner is registered pursuant to the terms set forth in the New York City Administrative
Code Section 3-240 et seq. Days off for personal business are intended to be used only
for personal business which cannot be conducted on other than a school day and during
other than school hours.

12. Regular substitute teachers shall be granted absence refunds for illness on
application, without a statement from a physician, for no more than five days in one
school term. However, regular substitute teachers who serve two terms in one school
year shall be granted a total of no more than 10 such absence refunds during the two
terms, three of which may be used for personal business provided that reasonable
advance notice is given to the head of the school. Regular substitute teachers may use
two of the three days allowed for personal business in any school year for the care of ill
family members. For the purpose of this provision, family member shall be defined as:
spouse; natural, foster or step parent; child; brother or sister; father-in-law; mother-in-
law; any relative residing in the household; and domestic partner, provided such domestic

121
10

11.
12,
13,
14

15

16

17

18

19

20

21

22

23

24

25

Case 1:17-cv-02876-GBD-RWE Ext 69 Filed 10/17/18 Page 249 of 337

Klubet 15

       

 

 

 

Page 193
CROSS/GATES
specifically enter. So I can't say for
certain. I have an idea what it could be.
JUDGE BLASSMAN: If you don't
know, don't speculate.
Q. You said you input information
into Galaxy; is that correct?
A. Myself and Ms. Frances.
Q. What type of information do you
input into Galaxy?
A. We input the teachers' names,

I.D. numbers and the subjects that they will
be teaching and then we allocate the funds
towards those teachers and the staff and for
other things, as well such as OTPS, which is
other than personnel services, which could be
like purchasing of desks.

Also for services such as ELL
or special needs. There is a host of things
that we enter into the Galaxy system.

Q. Do you also input information
whether the individual is per diem or any
other status?

A. When we enter information, it

goes to a secondary level so it has to be

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_000587
 
     

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 250 of 337
Egniot
8 CRR-NY 80-5.4 £ ahi by Ls )

NY-CRR

OFFICIAL COMPILATION OF CODES, RULES AND REGULATIONS OF THE STATE OF NEW YORK
TITLE 8. EDUCATION DEPARTMENT
CHAPTER Il. REGULATIONS OF THE COMMISSIONER
SUBCHAPTER C. TEACHERS
PART 80. REQUIREMENTS FOR TEACHERS' CERTIFICATES AND TEACHING PRACTICE
SUBPART 80-5. REQUIREMENTS RELATING TO CLASSROOM TEACHING AND EDUCATIONAL
LEADERSHIP PRACTICE AND SPECIALIZED CREDENTIALS

    

8 CRR-NY 80-5.4
8 CRR-NY 80-5.4

80-5.4 Substitute teachers.

(a) Definitions.
As used in this section:

(1) Substitute teacher means one who is employed in place of a regularly appointed teacher who is absent but is
expected to return.

(2) Long-term basis means employment for more than 40 days by a school district or board of cooperative
educational services in a school year.

(3) ftinerant basis means employment for 40 days or less by a school district or board of cooperative educational
services in a school year.

(b) Responsibility.

The responsibility for the employment of appropriately qualified substitutes rests with the chief school officer. Persons
employed on a long-term basis shall have the proper certification for the position, except as provided in paragraphs (c)(2)
_ and (3) of this section,

(c) Length of employment.
There shall be three categories of substitutes as follows:

(1) Substitutes with valid teaching certificates or certificates of qualification. Service may be rendered in any capacity,
for any number of days. If employed on more than an itinerant basis, such persons will be employed in an area for
which they are certified.

(2) Substitutes without a valid certificate, but who are completing collegiate study toward certification at the rate of not
jess than six semester hours per year. Service may be rendered in any capacity, for any number of days, in any
number of school districts. If employed on more than an itinerant basis, such persons will be employed in the area for
which they are seeking certification.

(3) Substitutes without a valid certificate and who are not working towards certification.

(i) Except as otherwise provided in subparagraph (ii) of this paragraph, service may be rendered for no more
than 40 days by a school district or board of cooperative educational services in a school year.

(ii) In extreme circumstances where there !s an urgent need for a substitute teacher and the district has
undertaken a good faith recruitment search for a properly certified candidate, and determined that there are no
available certified teachers to perform the duties of such position, a substitute teacher, without a valid teaching
certificate and who is not working towards certification, may be employed by the school district or board of
cooperative educational services beyond the 40-day limit, for up to an additional 50 days (90 days total ina
school year), if the district superintendent (for districts that are a component district of a board of cooperative
educational services and boards of cooperative educational services) or the superintendent (for school districts
that are not a component district of a board of cooperative educational services) certifies that the district or board
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 251 of 337

of cooperative educational services, as applicable, has conducted a good faith recruitment search and there are
no available certified teachers that can perform the duties of such position. In rare circumstances, a district or
BOCES may hire a substitute teacher beyond the 90 days, if a district superintendent or superintendent attests
that a good faith recruitment search has been conducted and that there are still no available certified teachers
who can perform the duties of such position and that a particular substitute teacher is needed to work with a
specific class or group of students until the end of the school year. The provisions of this subparagraph shall be
applicable until June 30, 2018.

(d) Reporting.

The chief school officer of each school district and the district superintendent of each board of cooperative educational
services shall submit an annual report concerning the employment of all uncertified substitute teachers to the
commissioner on forms prescribed by the commissioner, which shall include the number of substitute teachers authorized
to be employed beyond the 40-day limit until June 30, 2018 for the limited circumstances described in subparagraph (c)(3)
(ii) of this section, with the required certification(s) from the district superintendent or superintendent, as applicable, for
each substitute teacher employed beyond the 40-day limit, certifying that a good faith recruitment search was conducted
and that there were no available certified teachers that could perform the duties of such position. The annual report shall
also include the number of substitute teachers authorized to be employed beyond the 90 days limit until June 30, 2018 for
the limited circumstances described in subparagraph (c)(3)(ii) of this section, with the required certification(s) from the
district superintendent or superintendents, as applicable, for each substitute teacher employed beyond the 90-day limit,
certifying that a good faith recruitment search was conducted and that there were no available certified teachers that
could perform the duties of such position and that a particular substitute teacher is needed to work with a specific class or
group of students until the end of the school year.

8 CRR-NY 80-5.4
Current through June 20, 2018

END OF DOCUMENT © 2018 Thomson Reuters. No claim to original U.S. Government Works.
  

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page Y of 337
EeN be
8 CRR-NY 80-5.4 oof
NY-CRR —

OFFICIAL COMPILATION OF CODES, RULES AND REGULATIONS OF THE STATE OF NEW YORK
TITLE 8. EDUCATION DEPARTMENT
CHAPTER II. REGULATIONS OF THE COMMISSIONER
SUBCHAPTER C, TEACHERS
PART 80. REQUIREMENTS FOR TEACHERS' CERTIFICATES AND TEACHING PRACTICE
SUBPART 80-5. REQUIREMENTS RELATING TO CLASSROOM TEACHING AND EDUCATIONAL
LEADERSHIP PRACTICE AND SPECIALIZED CREDENTIALS

8 CRR-NY 80-5.4
8 CRR-NY 80-5.4

80-5.4 Substitute teachers.

(a) Definitions.
As used in this section:

(1) Substitute teacher means one who is employed in place of a regularly appointed teacher who is absent but is
expected to return.

(2) Long-term basis means employment for more than 40 days by a school district or board of cooperative
educational services in a school year.

(3) itinerant basis means employment for 40 days or less by a school district or board of cooperative educational
services in a school year.

(b) Responsibility.

The responsibility for the employment of appropriately qualified substitutes rests with the chief school officer. Persons
employed on a long-term basis shall have the proper certification for the position, except as provided in paragraphs (c)(2)

and (3) of this section.
(c) Length of employment.
There shall be three categories of substitutes as follows:

(1) Substitutes with valid teaching certificates or certificates of qualification. Service may be rendered in any capacity,
for any number of days. If employed on more than an itinerant basis, such persons will be employed in an area for
which they are certified.

(2) Substitutes without a valid certificate, but who are completing collegiate study toward certification at the rate of not
less than six semester hours per year. Service may be rendered in any capacity, for any number of days, in any
number of school districts. If employed on more than an itinerant basis, such persons will be employed in the area for
which they are seeking certification. ,

(3) Substitutes without a valid certificate and who are not working towards certification.

(i) Except as otherwise provided in subparagraph (ii) of this paragraph, service may be rendered for no more
than 40 days by a school district or board of cooperative educational services in a school year.

(ii) In extreme circumstances where there is an urgent need for a substitute teacher and the district has
undertaken a good faith recruitment search for a properly certified candidate, and determined that there are no
available certified teachers to perform the duties of such position, a substitute teacher, without a valid teaching
certificate and who is not working towards certification, may be employed by the school district or board of
cooperative educational services beyond the 40-day limit, for up to an additional 50 days (90 days total ina
school year), if the district superintendent (for districts that are a component district of a board of cooperative
educational services and boards of cooperative educational services) or the superintendent (for school districts
that are not a component district of a board of cooperative educational services) certifies that the district or board
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 253 of 337

of cooperative educational services, as applicable, has conducted a good faith recruitment search and there are
no available certified teachers that can perform the duties of such position. in rare circumstances, a district or
BOCES may hire a substitute teacher beyond the 90 days, if a district superintendent or superintendent attests
that a good faith recruitment search has been conducted and that there are still no available certified teachers
who can perform the duties of such position and that a particular substitute teacher is needed to work with a
specific class or group of students until the end of the school year. The provisions of this subparagraph shall be
applicable until June 30, 2018.

(d) Reporting.

The chief school officer of each school district and the district superintendent of each board of cooperative educational
services shall submit an annual report concerning the employment of all uncertified substitute teachers to the
commissioner on forms prescribed by the commissioner, which shall include the number of substitute teachers authorized
to be employed beyond the 40-day limit until June 30, 2018 for the limited circumstances described in subparagraph (c)(3)
(ii) of this section, with the required certification(s) from the district superintendent or superintendent, as applicable, for
each substitute teacher employed beyond the 40-day limit, certifying that a good faith recruitment search was conducted
and that there were no available certified teachers that could perform the duties of such position. The annual report shall
also include the number of substitute teachers authorized to be employed beyond the 90 days limit until June 30, 2018 for
the limited circumstances described in subparagraph (c)(3)(ii) of this section, with the required certification(s) from the
district superintendent or superintendents, as applicable, for each substitute teacher employed beyond the 90-day limit,
certifying that a good faith recruitment search was conducted and that there were no available certified teachers that
could perform the duties of such position and that a particular substitute teacher is needed to work with a specific class or
group of students until the end of the school year.

8 CRR-NY 80-5.4
Current through June 20, 2018

END OF DOCUMENT © 2018 Thomson Reuters. No claim to original U.S. Government Works.
 

  

7/18 | Page 254 of 337

 

The New York City Department of Education — Division of Human Resources

 

or Office of Field & information Services
* 65 Court Street, Room 811, Brooklyn, New York 41201

RESOURCES

 

APPLICATION FOR REDUCTION OF PROBATIONAR Y SERVICE
Instructions: This application form is to be used by regularly appointed pedagogical personnel. Pursuant to NYS
Education Law, the standard period of probation for all regularly appointed pedagogical employees is as follows:

e APPOINTED PRIOR TO JULY 1, 2015 - Three (3) years of active service.
» APPOINTED ON OR AFTER JULY 1, 2015 - Four (4) years of active service.

Regardless of appointment date, all Teachers, guidance counselors, social workers, may apply for a reduction of the
probationary period on the basis of previous teaching (in the level and area of their appointed license) for the New York
City Department of Education or in another school district within New Y ork State.

“ a
Check One: (J Elementary Junior H.S. High School C] Other

+

Last Name: id os at € WE First: A aa cle wo MI:
ssel YG - Ay - OUel EIS/File# 2595] aE Date of Appointment: OG 2 yd ot 2

Employee Email Address: i 6 i tas ect hat & 4 ¢ e€ io
Home Phone/Cell Phone AEE 2) & oO ~ i 6 By 2 ( (: ae } ‘A “ie 7 Y | Aub

     

Appointed License Area: Fy Ce lL, Appointed School: “Ps

i Radel) Sa Bly A zip LOO3Z4

School Address: v2 y A i Adews Chey

 

 

 

NewVer“w NY IC ob §

Section 1: Jarema Credit- A teacher or other non-supervisory pedagogue who has rendered satisfactory service as a
regular appointee or a regular substitute for up to two years or more and has been appointed to the same rank, subject and
level area in day school at an annual salary, may have the probationary period reduced by as much as two years upon
verification of such previous service.

For purposes of awarding Jarema Credit, no period of substitute service shall be counted as equivalent to probationary
service unless it is under supervision and consists of not less than 80 school days of service in any 90 consecutive schoo]
days-in the same school;.and a credit of one year shall be based on not fewer than a 160 days of actual service extending
over a period of one year. ,

Indicate below regularly appointed and regular substitute service in NYC public day schools that may be credited towards
the reduction of probationary period. Note: Duration of probationary period subject to your appointment date. See
“Instructions " above.

Inclusive Dates of Service #Days of | Grade/Subject BFSC/District/Borough/School Principal’s
From To Service : ature

 

Section 2: Traveling Tenure-Non-supervisory pedagogic appointees who were tenured in another school
district located within New York State may apply to have their probationary period. reduced by one year. Note:
Duration of probationary period subject to your appointment date. See “Jnstructions above.

To claim Traveling Tenure credit, you must enter the information requested below.

 

Name and Complete Address of New York State School System Awarding Tenure: Date Tenure Awarded

 

 

 

 

 

 

Note: Either Jarema Credit or Traveling Tenure may be applied for the reduction of the probationary period, but not both.

This application must be printed and submitted to the Division of Human Resources, Office of Field Services. Please complete form and
submit as email attachment to: ProbReduction@schoals.nye.gov or complete and mail form to the above address. Retain copy for your

files, Substitute service will be verified with schools where former employment occurred.

Rec. LISTUES
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 255 of 337

10/13/2018 Tenure

WE

UFT United Federation of Teachers

A Union of Professionals
From UFT.org (http://www.uft.org)

 

Tenure

Gaining tenure is an important milestone. Having tenure means you can’t be terminated without due
process and you’re entitled to a hearing if the Department of Education takes disciplinary action.

Teachers begin working on probation and are generally eligible for tenure at the end of their fourth year.
Tenure isn’t automatically granted at the end of your probationary period. To be granted tenure, you must:

Be on track to complete all your state certification and city licensing requirements;
file an application and receive professional certification;

e have a record of acceptable service during your probationary period; and

* be recommended for tenure by your principal.

Your tenure becomes permanent only after you complete all your certification requirements.
There are many steps you can take to prepare for your tenure decision.

* Know your tenure date. To find it, check with your payroll secretary. You’Il want to be proactive
in meeting with your principal. in advance of your tenure decision to review your work.

e Confirm your license code matches the subject and level in which you are teaching. In New
York City, tenure is granted in your license appointment area, and those pieces of information must
match.

¢ Keep records and documents that reflect on your performance, such as observation reports;
notes or emails to and from your colleagues, mentor, supervisors and parents; and evidence of your
professional contributions to your school. Add a brief explanation or context for each piece of
evidence you include and be sure to show how you differentiate to accommodate children with
diverse abilities. —

* Document the work you’ve done for your school community, such as clubs or student groups
you advise or activities in which you’ve participated.

There are many ways you can organize this information. Some teachers choose to build tenure portfolios
using binders organized into subsections where they store lesson plans, student work and assessments,
observation reports, certificates from professional learning activities and other records.

Other teachers recommend digital record-keeping, using online resources to organize files. Dropbox,
Google Drive or iCloud are all services you can use to store your work.

If you are up for tenure and your principal asks you to agree to extend your probationary period, you
should contact your chapter leader or a UFT representative to help ensure that your rights are protected.

There are two ways to reduce your probationary period:

http://www.uft.org/prinVnew-teachers/tenure 1/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 256 of 337

10/13/2018 Tenure

e If you worked as a regular substitute in the same license and at the same school level, you can
reduce the normal probationary period by up to two years. This is called Jarema Credit, and you
should apply if you think you are eligible. The application form is online.

¢ Another way to reduce your probationary period is called “traveling tenure.” If you received tenure
in one license area and elect to take an appointment in a new license area or if you were tenured in
another school district in New York State, you should apply to have your probationary period
reduced by one year.

If you think you are eligible for either of these options, or have any questions, please contact your UFT
borough office. The UFT offers tenure workshops in its borough offices. Check the UFT events calendar
for details.

 

Source URL: http://www.uft.ore/new-teachers/tenure

http://www.uft.org/printnew-teachers/tenure 2/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 257 of 337

10/13/2018 Tenure

6
WA,
UF United Federation of Teachers

A Union of Professionals

From UFT.org (http://www.uft.org)

 

Tenure

Tenure is a status that appointed pedagogues achieve after completing a probationary period with
satisfactory service. Once you have tenure, you cannot be dismissed without being formally charged and
having a hearing before an independent arbitrator on those charges. This protects you from being fired for
the personal or political objectives of a supervisor. The normal probationary period is four years, although
this can be reduced by prior service or extended if the tenure grade is in doubt. To acquire tenure you
must also meet all the eligibility requirements.

Read more about tenure »

Also see Disciplinary Actions and Chancellor's Regulation C-205 .

 

Source URL: http://www.uft.org/our-rights/know-your-rights/tenure

Links:

[1] http://www.uft.org/new-teachers/tenure

[2] http://www.uft.org/our-rights/know-your-rights/disciplinary-actions

[3] https://www.schools.nyc.gov/docs/default-source/default-document-library/c-205-english& quot;

http://www.uft.org/print/our-rights/know-your-rights/tenure V1
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 258 of 337

10/13/2018 All you need to know about getting tenure

UFT United Federation of Teachers

A Union of Professionals

From UFT.org (http://www.uft.org)

 

NEW TEACHER ARTICLES

All you need to know about getting tenure

BY RACHEL NOBEL | APRIL 5, 2018 NEW YORK TEACHER ISSUE

Gaining tenure is an important milestone for new teachers. Having tenure means you can’t be terminated
without due process and you’re entitled to a hearing if the Department of Education takes disciplinary
action that could lead to termination.

Teachers hired before July 1, 2015, generally serve a three-year probationary period. Teachers hired after
July 1, 2015, are generally eligible for tenure at the end of their fourth year.

There are two ways to reduce your probationary period. If you worked as a regular substitute in the same
license and at the same school level, you can reduce the normal probationary period by up to two years.
This is called Jarema Credit, and you should apply if you think you are eligible. The application form is
online . Another way to reduce your probationary period is called “traveling tenure.” If you received
tenure in one license area and elect to take an appointment in a new license area or if you were tenured in
another school district in New York State, you should apply to have your probationary period reduced by
one year. oe

If you think you are eligible for either of these options, or have any questions, contact your UFT borough
office.

There are many steps you can take to prepare for your tenure decision. First and foremost, you need to
know your tenure date. To find it, check with your payroll secretary. You’ll want to be proactive in
meeting with your principal in advance of your tenure decision to review your work.

In New York City, tenure is granted in your license appointment area, which is why it is of utmost
importance that your license code match the subject and level in which you are teaching.

Tenure isn’t automatically granted at the end of your probationary period. To be granted tenure, you must:

* Be on track to complete all your state certification and city licensing requirements, file an
application and receive professional certification;

* have a record of acceptable service during your probationary period; and

e be recommended for tenure by your principal.

Your tenure becomes permanent only after you complete all your certification requirements.
In preparing for tenure, you’ll want to keep records and documents that reflect on your performance, such

http://www.uft.org/print/new-teacher-articles/all-you-need-know -about-getting-tenure 1/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 259 of 337

10/13/2018 All you need to know about getting tenure

as observation reports; notes or emails to and from your colleagues, mentor, supervisors and parents; and
evidence of your professional contributions to your school. Add a brief explanation or context for each
piece of evidence you include and be sure to show how you differentiate to accommodate children with
diverse abilities.

If applicable, you can document the work you’ve done for your school community, such as clubs or
student groups you advise or activities in which you've participated.

There are many ways you can organize this information. Some teachers choose to build tenure portfolios
using binders organized into subsections where they store lesson plans, student work and assessments,
observation reports, certificates from professional learning activities and other records.

Other teachers recommend digital record-keeping, using online resources to organize files. Dropbox,
Google Drive or iCloud are all services you can use to store your work.

If you are up for tenure and your principal asks you to agree to extend your probationary period, you
should contact your chapter leader or a UFT representative to help ensure that your rights are protected.

The UFT offers tenure workshops in its borough offices. Check the UFT events calendar for details.

 

 

Source URL: htto://www.uft.org/new-teacher-articles/all-you-need-know-about-getting-tenure

Links:

[1] http://www.uft.org/reporter/rachel-nobel

[2] http://www.uft.org/news/ny-teacher/issue/20 18-04-05

[3] http://schools.nyc.gov/NR/rdonlyres/CECA9C62-4B58-478E-8555-
18EA 1C9EB2B3/0/ReductionofProbationForm 1120 15rev.pdf

[4] http://www.uft.org/calendar — ~

http://www uft.org/print/(new-teacher-artictes/all-you-need-know-about-getting-tenure

2/2.
 

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 261 of 337

 

In this guide, we'll introduce you to the NYC Teaching Fellows program in more detail, including the
steps in our enroliment process, what you can expect during pre-service training, and information on the
supports that we provide as you start teaching full-time and begin your university coursework.

Welcome
Pg. 3

Our Mission
Pg. 4

Our Approach to Preparing Great Teachers
Pg. 5

The NYC Teaching Fellows Enrollment Experience
Pg. 6

The NYC Teaching Fellows Journey
Pg, 9

Hiring Support
Pg. 10

Pre-Service Training
Pg. 11

New York State Teacher Certification and Required Exams
Pg. 13

Financial Information
Pg. 14

Next Steps
Pg. 15

 

This Guide is not, and shalt not be implied or construed to constitute a legally binding contract or contain any contractual or legal
commitment or promise of any kind. NYCTF reserves the right to change, amend, or revoke any information contained herein, without
advance notice, Participants in NYCTF’s programs can cease participation in the program at any time for any reason and can likewise
be dismissed from the program at any time for any reason not prohibited by statute. Nothing herein shall be considered a promise of
continued enrollment in the TNTP program, nor an offer of new or continued employment with any school district. The New York City

Teaching Fellows Onbearding Guide and Pre-Service Training Handbook (which you receive after enrolling) provide additional information

about your program participation, and should be consulted in combination with this Guide.

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 262 of 337

| Fellows: Your Journey ¢

   

Your pathway to becomming a fully certified teacher consists of many interactions with our program office
and your university and other offices within the NYCDOE. Below is an outline of this journey.

Before Pre-Service Training
° Complete pre-work for pre-service training

Preparation
Now ~ August 2016

 

Teacher Training
* Learn fundamental teaching strategies in NYCTF Skill Building Sessions-
Gain teaching experience by attending your training at a NYC public

 

 

school
* Complete university coursework as required
Pre-Service Job Search
Training * During December find and secure a full-time teaching position with
August - support from NYCTF and by reaching out to principals with vacancies
November 2016 in your subject area
Testing and Certification
* Prepare for and take New York State Certification Exams
« Register for and take the GRE
Full-Time Teaching
«Teach full-time ina NYCDOE school for the second semester of the
2016-17 school year ,
* Attend school and district professional development sessions
Year 1
January 2017 - Testing and Certification
June 2017 *  Re-take and pass certification exams, if necessary, to meet NYCTF
testing deadlines.
University Coursework
« Attend coursework at your university 1-2 per week
* Meet all university requirements and deadlines to remain enrolled
in your certification program
Year 2+ Ongoing
August 2017 - * Continue teaching full-time in a NYCDOE school
Graduation * Complete your master’s degree program and apply for your initial

° certification with the support of your university

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 263 of 337

 

As a NYC Teaching Fellow, will have the opportunity to find a position at a school that is a great fit,
where you can grow and develop in your career. Teaching Fellows are not assigned to schools by
the Fellows program, they are hired through a process of mutual consent, meaning that both the
principal and Fellow agree to the hiring decision. This process facilitates better long-term matches
for both schools and teachers, and is a major reason why over 55% of Fellows are still teaching in
New York City public schools after five years.

Hiring Activities

The NYC Teaching Fellows provides a wide range of
resources to support you in finding a position that
is a good fit. These include, but are not limited to:
* Acomprehensive Hiring Support Guide
and overview webinar
* Invitations to hiring workshops on topics
including resume revision, interviewing
best practices, and demonstration lesson
creation and facilitation
> — Resume sharing with NYC principals

 

Finding a Position

For critical shortage areas such as special education and English as a Second Language, students need
supportive and committed educators who believe in them and who will set high expectations for their
academic success, Unfortunately, there is a year-round need to attract and retain talented teachers in
these subject areas, and this challenge is especially great in low-income communities, particularly in
Brooklyn and the Bronx. To meet this need, you will focus your job search on finding a position at a
school with a critical shortage area vacancy.

While we expect Fellows to be actively engaged in the job search process and seek their own
opportunities to interview for positions, the unique nature of mid-year vacancies allows us to provide
additional support to help you identify where current vacancies exist. Fellows applying for mid-year
positions may have the opportunity to visit potential hiring sites during the school day. This will allow
you to meet faculty and students, and get a sense for the culture of the school; these are important
factors when determining fit.

While admission to NYC Teaching Fellows does not guarantee a teaching position, the need for quality
teachers in high need subject areas remains high.

You will receive specific next steps regarding the hiring p process from 1 the NYC Teaching Fellows pro-
gram office in the fall. © : oe “ .

   

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 264 of 337

 

The NYCTF Model

Pre-service training is designed to provide you with the necessary experiences, practice, coursework, and
resources so that you're able to raise student achievement from your first day in the classroom. Our nar-
row focus on key instructional techniques is designed to help you practice the most essential skills that
you need to begin the rest of your journey as an educator. Throughout PST, you will observe and analyze
exemplary models of these techniques, rehearse them with peers, receive coaching from outstanding
teachers, and practice them with actual students in school classrooms.

Classroom Experience

Fellows in the Fall 2016 Cohort will be provided the unique opportunity to work with, learn from, and
grow with a Collaborative Coach in a NYC school during the traditional school year. All Collaborative
Coaches are experienced NYC teachers with a strong record of success, providing you with the chance

to observe, study, and interact with a successful mentor. With support from your Collaborative Coach,
you will gradually increase the amount of time you spend planning for instruction, providing you
invaluable experience to teach full school days with standard curriculum. During Fall PST you will have the
opportunity to work closely with students with special needs and English Language Learners, and spend
time learning about the diversity of abilities and needs of students. Collaborative Coaches will observe
you and provide immediate, constructive feedback that helps you improve in real time.

You will also attend skill-building sessions to learn proven instructional and classroom management
techniques, practice these new skills with your peers, and then immediately apply them when working
with your students. Skill-building sessions are taught by a Lead Instructor, who will model teaching skills
and provide specific, direct feedback to help you improve in the moment. Together with these trained
NYCTF staff, other Fellows, and experienced NYC teachers, you will be responsible for teaching and
supporting the growth of NYC students. _ ,

Fellow Development

Throughout pre-service training, your coach and Lead Instructor will work together to help you develop
quickly in the foundational skills that you are learning, with the goal of preparing you to deliver rigorous
instruction. We hold our Fellows to high expectations for performance during pre-service training,
and you must demonstrate that you have gained the foundational skills necessary to raise student
achievement in order to meet our performance expectations and begin teaching in the winter.

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 265 of 337

High Expectations

Our training is tough, but that’s because we know that teacher quality is the most important factor in
raising student achievement. Only individuals with clear potential to raise student achievement in their
first year will earn the privilege of entering the classroom at the end of pre-service training. By holding a
high bar and helping you to meet it, we ensure that the students of New York get the great teachers they
need and deserve.

Training Schedule

Pre-service training is a full-time commitment each weekday and some weekend days with the
expectation that you complete lesson planning and grading after the school day. Your mornings will begin
at a school where you will follow the same schedule as your Collaborative Coach, including any activities,
professional development, or planning time that they typically use in their day. During the day, you will
also receive support from your coach, which may include lesson planning review, lesson rehearsal, and

debriefing lead teaching time. Some weekday afternoons and evenings will include skill building sessions.

some Fellows may also be expected to attend courses after the school day, depending on your subject
assignment and university program. Because our training program is concentrated, it's critical that Fellows
are present and participating fully every day of training. Our program does not allow for absences.

Pre-service training officially starts for all Fellows following the mandatory Welcoming Event on August
26, 2016, and will continue throughout November. During the fall, there will be additional professional
development opportunities in which you will be expected to participate for NYCTE, your university, and
possibly your hiring school. We are collaborating with our university and school partners to finalize the
calendar, and we will provide you with additional information as details become available throughout the
summer,

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 266 of 337

New York State Teacher Certification and Required Exams

In order to work in NYC public schools, all teachers must hold a valid certificate approved by the New
York State Education Department (NYSED). As a Fellow, you will work towards an entry level certificate,
known as a Transitional B certificate, while completing your master’s degrees and teaching as a full-time
appointed teacher. This certificate is valid for up to three years as long as you remain in good standing
with the program. In order to be eligible for a Transitional B certificate, you must have passing scores for
all three New York State teacher certification exams. The required exams are listed in the chart below.

 

Educating All Students (EAS) This exam measures the professional and pedagogical
knowledge and skills necessary to teach all students
effectively in New York State public schools. More in-
formation on the EAS exam can be found here.

 

 

Academic Literacy Skills Test (ALST) | This exam measures the reading comprehension and
critical thinking skills necessary to teach effectively in
New York State public schools. More information on
the ALST exam can be found here.

 

Content Specialty Test(s) (CST) These exams measure knowledge and skills in the
content area of a candidate's field of certification. The
exact exam that Fellows must take is determined by
their certification area. More information about these
tests can be found on the NYSTCE website as well as
your subject area guide.

 

 

 

 

Preparing for Certification Exams

 

Thé NYC Teaching Fellows program will provide you with additional resources to help you prepare for your-
exams once you enroll in the Fall 2016 Fellowship. The links above also include preparation guidelines

for the exams and we encourage you to share resources with other Fellows and form study groups. In

order to ensure that you receive your Transiti onal B certification, you must pass all required certifications
exams by June 30, 2017. Given the challenging nature of these exams and the amount of time it tal kes

to receive a score report, you are required to take all three exams by no later than No overnber 23,

2016, We've provided the basic timeline below to help you plan out your next few months, and highly

recommend that you begin studying as soon as you enroll.

   
 
  

Information on the fees associated with each exam can be found on page 14 of this guide.

Upon Enrolling By November 23 By Winter 2017 By June 30, 2017

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 267 of 337

 

Sample Breakdown of Fellow Finances

After securing a full-time teaching position, you will earn the same competitive salary and benefits as
other beginning teachers. Fellows with a bachelor’s degree can expect to earn an annual starting salary of
$49,908, and upon completion of their master’s degree, $56,104.

   

Late August 2016 - | Pre-service training Three stipend checks, together totaling $2,500 - untaxed
November 2016

 

 

January 2017 Beginning of full-time | First teaching paycheck from The City of New York, with
teaching deduction far fingerprinting (if applicable)

January 2017- First two school years | Bi-weekly paychecks from The City of New York, with

December 2018 deductions for university coursework

 

 

 

 

 

University and Certification Expenses

Fall 2016 Fellows will be responsible for $8,000 toward the cost of their master’s degree, which is deducted
from each DOE paycheck in 44 equal installments starting in February 2017. Fall 2016 Fellows will also be
required to register for and take the GRE. The cost to register for the GRE is approximately $160. In some
cases, Fellows may be responsible for completing additional subject specific coursework independently. As
referenced on page 7, Fellows are also responsible for registering and passing multiple state certification
exams before June 30, 2017. Each exam incurs a cost to the Fellow. Fees vary by exam, but Fellows can
expect to spend $352 to $581 on exams depending on their subject area. There are additional certification
expenses for workshop registration and setting up a certification exam account ($50-$150). More
information about these expenses will be available in the Onboarding Guide that you will receive after you
enroll in June.

Pre-Service Training Expenses

Once you secure a full-time position, you can look forward to a competitive salary and excellent benefits;
however, making the transition into the classroom requires careful and proactive financial planning

for many candidates. While we do award Fellows a stipend totaling $2,500 to offset the costs of living
expenses during the weeks of pre-service training, we encourage Fellows to be prepared to live in NYC
for three to four months with limited income, particularly since the first paycheck for teachers is not
distributed until several weeks after you have secured a full time position. Many Fellows find that they
incur additional expenses while teaching as a result of purchasing supplementary classroom materials.
Please note that NYCTF does not provide housing or health insurance during pre-service training. You are
responsible for securing and paying for your own living, health insurance, and transportation expenses
during pre-service training and the school year.

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 268 of 337

  

12/5/2016 New York City Teaching Fellows | Teacher Track2
ig Welcome, Amadou! (amadoukonteye@yahoo.com) Accaunt | Logout
You remember your ‘avorite eacher’s ame. Who will remember yours?
Home Application Events Checklist Groups
tyvanis view all
Message Center Registered
. You do not have any events scheduled.
qBack ‘-: Label

Available

 

In-Person Information Session

Your NYCTF Status , 6

From: NYC Teaching Fellows : follow up 10/18/2012 4:18 PM Gliecklist
No checklist items

 

Dear Amadou,

Thank you for applying to the NYC Teaching Fellows. We appreciate the time and energy you have devoted to the
application process and your desire to close the achievement gap in NYC.

As you may know, the application process for the Teaching Fellows program is extremely competitive. Each year we receive
thousands of applications for a limited number of positions. While we were impressed by your dedication to improving public
education in New York City, we are unfortunately not able to offer you an interview for this year’s Fellowship program, Your
candidacy will therefore not be considered further for our June 2013 program.

Please note that you are welcome to reapply for any of our future programs. Due to the high volume of applications we
receive, we are unable to provide personalized feedback on your application.

We wish you the best in your future endeavors.
Sincerely,

NYC Teaching Fellows

This message is a notification. It cannot be replied to.

©2016 TNTP

hitps://nyctf.teachertrack2.org/ApplicantPortal.aspx

ral
12/5/2016 New York City Teaching Fellows | TeacherTrack2

wl Weicome, Amadou! (amadoukonteye@yahoo.com)

You remember your favorite teacher's name. Who will remember yours ?

Fore Application Events Checklist Groups

Message Center

@ Back |“, Label ~

Your NYCTE Status

From: NYC Teaching Fellows 1/9/2014 6:25 PM

follow up

Dear Amadou,

Thank you for your interest in the NYC Teaching Fellows program and the time and energy you have invested in the
application process. We sincerely appreciate ail of your efforts and your commitment to raising student achievement in New
York City.

We have completed a thorough and holistic review of your candidacy, and while we were impressed with your background
and experience, we unfortunately are unable to move you forward in the application process at this time. The Teaching
Fellows program is extremely competitive, admitting less than 12% of applicants in a given program year and selecting
candidates for the June 2014 program has been particularly challenging.

Unfortunately, due to the sheer volume of applicants we evaluate, we are unable to provide personalized feedback
regarding your candidacy. We realize that this may be difficult news, but we hope that you found the application process to
be both informative and engaging,

Best wishes for future success.
Sincerely,

Amy Way

Executive Director

Teacher Recruitment & Quality

NYC Department of Education

This message is a notification. It cannot be replied to.

©2016 TNTP

https://nyctf.teachertrack2.org/ApplicantPortal.aspx

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 269 of 337

Account | Logout

Events view all
Registered

You do not have any events scheduled,

Available
Gee In-Person Information Session

6

 

St view all

 

Che

No checklist items

4
Case 117-0-02676-680-R WL BB gt bg ‘°Qy"" page 270 of 337
New Paltz

STATE UNIVERSITY OF NEW YORK

 

4/22/2013
Id: NO2155730

Amadou Konteye
164 W 147th St Apt 2D
New York, NY 10039-3806

Dear Amadou:

Congratulations! It is my pleasure to inform you that your application for admission to the Graduate School's Master
of Arts in Teaching program in Adolescence Ed:French at SUNY New Paltz has been approved with conditions.

You must take ENG180-Composition II during your first year in the program and earn a grade of B or better. Continued
enrollment in the program will be contingent on this level of achievement.

As an added condition for acceptance, you also must take 12 credits and earn a minimum GPA of 3.0.

We have developed a welcome packet of information to help guide you through your first semester with us. You may
review it under "Graduate Studies" on the Student Services tab in http://my.newpaltz.edu. .

The Graduate Catalog, available online at: http://www.newpaltz.edu/graduate/catalog.html, outlines The Graduate
School's academic policies and procedures, tuition rates and financial aid. In addition to the information found in the
Graduate Catalog, you may access graduate student forms and information regarding additional graduate funding
options from our website: http://www.newpaltz.edu/graduate.

To enroll, please do the following:

(1) Log into http://my.newpaltz.edu to confirm your intention to enroll within three weeks of receipt of this letter. Once
you confirm your intention to enroll, you will be assigned a faculty advisor.

(2) Contact your faculty advisor (or, if it is over the summer, the Department Chair or Graduate Coordinator) to develop
a Plan of Study and select courses for registration. When developing your plan, please keep in mind that your graduate
degree program of study must be completed within the time frame outlined in the Graduate Catalog, or by your
department. All new graduate students are required to supply an Advisor Release Number (ARN) when registering for
the first time online; you will receive your ARN during your initial advising session. In addition, make sure to obtain
permission to register for courses outside of your discipline. Registration overrides for these courses will enable you
to web register.

(3) Provide proof of immunization for mumps, measles, and rubella (MMR) and submit the meningitis information
response form to the Student Health Center. For more information and to download the appropriate forms, please visit
the Student Health Center's website at: http://www.newpaltz.edu/healthcenter/privacy.html.

At the end of this /etter, you will find directions for contacting your advisor. If you should encounter any difficulty
reaching your advisor, please contact The Graduate School at gradschool @newpaltz.edu or 845-257-3947.

Once more, congratulations on your acceptance to the Graduate School. Good juck in your studies. Please do not
hesitate to contact the Graduate School office at (257-3947) for further assistance, if needed.

1 Hawk Drive New Paltz, NY 12561-2443 (845) 257-7869 www.newpaltz.edu
Case 1:17-cv-02876-GBD-RWL

Document 63 Filed 10/17/18 Page 271 of 337

Sincerely,

 

Laurel M. Garrick Duhaney
Associate Provost for Academic Affairs
Dean of the Graduate School

Advisor: Your advisor will be available under "my.advisors" on the Student Services tab in my.newpaltz.edu once you confirm

your intention to enroll.

1 Hawk Drive New Paltz, NY 12561-2443

(845) 257-7869 www.newpaltz.edu
 

 

Title:
Registration ID:
Location:
Meeting Dates:

Presenter:
Enrollment:

Participant:

District:

33007748

Online Courses

#1: 10/7/2013 9:00 am - 9:00 pm at N/A - 10 Week Online Course
#2: 12/13/2013 9:00 am - 9:00 pm at N/A - 10 Week Online Course
Lauren Nichols

3 Graduate Credit-Adelphi

Amadou Konteye

Home: 2128621653 Work: (212) 491-4107

A-OTHER (FOR DISTRICTS NOT LISTED)

 

 

Payment Summary

Cost:
Amount Paid:

$ 665
$ 665 Paid on 9/23/2013 4:14:02 PM via Credit Card (031416)

PAID IN FULL

 

 

 

10/10/2018
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 273 of 337

 
    

Educationé
Learning Trust

 

Title: Online Session II - Reading and Writing Across the Content Areas Grades K-12 -
Section 1(UNY 801 Adelphi)

Registration ID: 33336652
Location: Online Courses
Meeting Dates: #1: 10/7/2013 9:00 am - 9:00 pm at N/A - 10 Week Online Course.
#2: 12/13/2013 9:00 am - 9:00 pm at N/A- 10 Week Online Course
Presenter: Helene Alalouf
Enrollment: 3 Graduate Credit-Adelphi
Participant: Amadou Konteye
Home: 2128621653 Work: (212) 491-4107
District! A-OTHER (FOR DISTRICTS NOT LISTED)

 

 

Payment Summary

Cost: $665
Amount Paid: $665 Paid on 9/23/2013 4:34:09 PM via Credit Card (003416)

PAID IN FULL

 

 

10/10/2018

 
 

Case 1:17-cv-02876-GBD-RWL Document 63

/\J ADELPHI UNIVERSITY

October 9, 2014

To Whom It May Concern:

Filed 10/17/18 Page 274 of 337

UNIVERSITY COLLEGE
CONTINUING EDUCATION

T 516.877.3403
F 516.877.4150
ADELPHI.EDU

This letter is to inform you that Amadou Konteye took the following NYSUT courses

through Adelphi University:

e Inclusion: Education for All Pre K-12 (Fall 2013)

e Reading & Writing Across the Content Areas Grades K-12 (Fall 2013)

If you should need further information, please contact me at (516) 877-4554,

pappas@adelphi.edu.

Sincerely,

Yaa Crap

Karen S. Pappas, RN

Director of Continuing Education
& Professional Development
Adelphi University
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 275 of 337

 
    

Educations —
| Learning Trust

 

Title:

Registration ID:
Location:
Meeting Dates:

Presenter:
Enrollment:
Participant:

District:

Approaches to Literacy Instruction in Early Childhood Through
Adolescence(EDUC 507M MERCY E16.1)

32932781

UFT Bronx

#1: 9/25/2013 4:30 pm - 7:45pm at TBA
#2: 10/2/2013 4:30 pm - 7:45pm at TBA
#3: 10/9/2013 4:30 pm - 7:45pm at TBA
#4: 10/16/2013 4:30 pm - 7:45pm at TBA
#5: 10/23/2013 4:30 pm - 7:45pm at TBA
#6: 10/30/2013 4:30 pm - 7:45pm at TBA
#7: 11/6/2013 4:30 pm - 7:45pm at TBA
#8: 11/13/2013 4:30 pm - 7:45pm at TBA
#9: 11/20/2013 4:30 pm - 7:45pm at TBA
#10: 12/4/2013 4:30 pm - 7:45pm at TBA
#11: 12/11/2013 4:30 pm - 7:45pm at TBA
#12: 12/18/2013 4:30 pm - 7:45pm at TBA
#13: 1/8/2014 4:30 pm - 7:45pm at TBA

Rose Spano

3 Graduate Credit-Mercy

Amadou Konteye

Home: 2128621653 Work: (212) 491-4107

A-OTHER (FOR DISTRICTS NOT LISTED)

 

Payment Summary

Cost:
Amount Paid:

$ 645
$ 645 Paid on 9/13/2013 11:41:19 AM via Credit Card (004111)

PAID IN FULL

 

 

 

10/10/2018

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 276 of 337

  
 
  

: Educati ond
Learning Trust

 

Title: Online Session II - Curricular Assessment and Behavior
Management for Students with Disabilities - Section 1(EDUC
516M Mercy)

Registration ID: 32932616
Location: Online Courses
Meeting Dates: #1: 10/7/2013 9:00 am - 9:00 pm at N/A - 10 week online
course

#2: 12/13/2013 9:00 am - 9:00 pm at N/A- 10 week online
course
Presenter: Lia Council

Enrollment: 3 Graduate Credit-Mercy
Participant: Amadou Konteye
Home: 2128621653 Work: (212) 491-4107
District. A-OTHER (FOR DISTRICTS NOT LISTED)

 

Payment
Summary
Cost: $665
Amount $665 Paid on 9/23/2013 4:03:47 PM via Credit Card (080316)
Paid:

PAID IN FULL

 

 

 

10/10/2018

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 277 of 337

MERCY
(COLLEGE oan SER | STE.

Office of the Registrar .

October 9, 2014

RE: Amadou Konteye
CWID: 20145591

To Whom It May Concern:
Please be advised that the above-named student completed the following courses
through NYSUT Education and Learning Trust with Mercy College granting credit for the
Fall 2013 semester:
EDUC 507 ~=Approaches to Literacy Instruction in Early Childhood-Adolescence
EDUC516 Curricular Assessment and Behavior Management for Students with
Special Needs

Enclosed please find copies of the course descriptions.

We hope that this information is helpful. If you have any questions, please contact our
office at 914-674-3075.

Sincerely, P .
1 4. |
/ / ; / i p ; an bf “a a

MMebrua, boil, - Any ; Neo AG

fp one

Debra Kenney

Registrar

Enclosure

MAIN CAMPUS - DOBBS FERRY | BRONX | MANHATTAN | YORKTOWN HEIGHTS

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 278 of 337

   

Learning Trust

 

Title:

Registration ID:
Location:
Meeting Dates:

Presenter:
Enrollment:

Participant:

District:

Online Session II - Middle Level Education: Curriculum, Instruction and
Assessment - Section 2(EDC 680 CSR)

33563288

Online Courses

#1: 10/7/2013 9:00 am - 9:00 pm at N/A- 10 Week Online Course
#2: 12/13/2013 9:00 am - 9:00 pm at N/A- 10 Week Online Course
Janice Strauss

3 Graduate Credit-CSR

Amadou Konteye

Home: 2128621653 Work: (212) 491-4107

A-OTHER (FOR DISTRICTS NOT LISTED)

 

 

Payment Summary |

Cost:
Amount Paid:

$ 665
$665 Paid.on 9/23/2013 4:31:14 PM via Credit Card (053116)

PAID IN FULL

 

 

10/10/2018

 
7-Cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 279 of 337

432 Western Avenue, Albany, NY 12203-1490
1.800.637.8556

 

www.strose.edu
Tel: (518) 454-5369
Fax: (518) 454-2012

10/10/2014

. To Whom It May Concern:

This letter is to confirm that Amadou Konteye (ID#740543510) was enrolled as a non-
matriculated student in the following professional development course:

Fall 2013

EDC 680 Mid-Lvl Ed: Curric, Instr, Assess 3.00 Credits
Total:

9+ credits =Full Time

, 6-8 credits | =Half Time
0-5 credits =Less than Half Time

Sincerely,

Briana Corradi
Office Assistant to the Registrar
  

|

  

Orr Oe) ce
of NewYork

OFFICE OF THE REGISTRAR

October 15, 2014

To Whom It May Concern:

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 280 of 337

Wille Adminstration Bldg, Room 102
160 Convent Avenue
New York, New York 10031

TEL: 212.650.7853
FAX: 212.650.6108

http:/Avww L ccny.cuny.cdu/current/registrar/

This is to certify that the reverse side of this document is a true and accurate copy taken

from an original City College bulletin. You will find contained herein the description of

the EDUC 20500 taken by Mr. Amadou Konteye at The City College of New York. Mr.

Konteye enrolled in EDUC 20500 in the Fall 2013 semester.

   

Daniel Matos
Senior Registrar

DM: maa

Letters of certification not valid without the seal of the college

 
 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 282 of 337
2 Registration Information

 

 

To register for a course, please visit our website at www.nysut.org/elt. Most courses can be taken for
Graduate or Inservice (professional development) Credit.

Courses Site Based Online/CD
Three Graduate Credit $645 $665
45-hour Inservice Credit $375 $445
Three Graduate Credit (CD Course) N/A _ $545
Three Undergraduate Credit (CD Course) N/A $375
Two Graduate Credit (CD Course) N/A $350
‘Two Undergraduate Credit (CD Course) N/A $280
One Graduate Credit $198 N/A
15-hour Inservice Credit $125 N/A

Tuition prices in effect until 8/31/2013.
NOTICE ON NON-DISCRIMINATORY POLICY AS TO STUDENTS: the NYSUT Education and Learning Trust admits students of

any race, color, national and ethnic origin to all the rights, privileges, programs and activities generally accorded or made available to students in
its courses and programs. It does not discriminate on the basis of race, color, sex, national or ethnic origin in administration of its educational
policies, admissions policies and other trust administered programs.

Students will now purchase the Required Text(s) for ELT courses directly via their own personal, favorite

Tuition is charged in full two weeks prior to the course start date.

Participants must have a Bachelor's degree to receive graduate credit.

verted EASA RP RE Tt A SL Boe!

*includes $50 non-refundable deposit
**correct titles and editions are required in order to complete the course.

REFUND POLICY:

If course is canceled by the Trust, all paid tuition is 100% refundable

For Classroom Courses:
Paid tuition, less the $50 non-refundable deposit, is refunded PRIOR to the first class.

Ape nee th tr nr

No refunds after class start date.

For Online Courses:
Paid tuition, less the $50 non-refundable deposit, is refunded PRIOR to first session.

No refunds after class start date.

For CD Courses
No refunds given for CD-based courses.
ELT is not responsible for reimbursement of tuition for students who register for the same course twice.

To register for a course, please visit us at www.nysut.org/elt
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 283 of 337
Certification Courses 3

 

   

LT Courses That Fulfill Certification Requirements
The following courses have been reviewed and approved by the NYS Education Department, Office of

‘Teaching Initiatives, as specified here. As certification requirements may change, please check our website for
the most current listing of approved courses.

Literacy ©
For Certificate Titles that Require 6 Semester Hours in Literacy:
® Teaching Literacy Skills Methods:
UNY 717: Beginning Reading, Grades PreK-3 Online
UNY 802: Enhancing Literacy for All Students
RDG 663: Creating a Balanced Reading & Writing Program

® Teaching Literacy Skills:
UNY 728: Writing as Learning
UNY 801: Reading & Writing Across Content Areas
EDU 661110: Reading Across the Curriculum

For Literacy Certification:
® Literacy Instruction and Assessment:
UNY 717: Beginning Reading, Grades PreK-3 Online
UNY 802: Enhancing Literacy for All Students
RDG 663: Creating a Balanced Reading & Writing Program

Students with D lities (SWD):

 

Yisat

Certified teachers, who seek an additional certification in Students with Disabilities at the same devel-
opmental level, can take one course under each of the four competency areas, for a total of 12 semes-
ter hours, to satisfy the requirement under additional pedagogy.

 

® Assessment, Diagnosis and Evaluation:
EDUC 516M: Curricular Assessment and Behavior Management

® Curriculum Instruction:
EDUC 503M: Methods & Materials Students with Disabilities*
SED 661: Cooperative Learning for Students with Special Needs

& Foundations of Special Education:
UNY 729: Inclusion: Education for All, PreK-12
EDUC 502M: Foundations in Education for Students with Disabilities

© Managing Environment:
EDUC 503M: Methods & Materials Students with Disabilities*

If you choose to take EDUC 503M Methods and Materials for Students with Disabilities* you will fulfill
two of the four competency areas. You may then take SED 672: Multiple Intelligences Theory & Practice, to

use toward the 12 semester hour requirement.

Individuals pursuing this additional certificate will apply on their own to the State Education Department, must
pass the Content Specialty Test for Students with Disabilities as well as complete the three-hour autism workshop.
(ELT is an approved provider for the mandated three-hour autism workshop. To find available seminars near you,

go to www.nysut.org/elt.)

*Course applicable for NYSED Certification. See pages 3-5 for additional information.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 284 of 337

4 Certification Courses

 

Various Certificate Titles:
@ Early Childhood Developmental Level
UNY 717: Beginning Reading, Grades PreK-3
EDUC 513M: Introduction to Early Childhood

® 5-6, 7-9 Extensions
EDC 679: Middle Level Education: Foundations for Middle Years
EDC 680: Middle Level Education: Curriculum, Instruction, and Assessment
EDC 686: Increasing Middle Level Math

© Guidance (Approved for the 60 required credits)
EDU 664: Cooperative Discipline
EDU 671: Encouraging Student Responsibility and Discipline
EDU 691: Successful Teaching for Acceptance of Responsibility
UNY 704 & EDN 663: Building Communication and Teamwork in Schools
UNY 701 & EDN 660: Designing Motivation for All Learners
UNY 678: Proactive Strategies for All Students
UNY 714: Brain Compatible Learning
UNY 729: Inclusion: Education for All, PreK-12
SED 661: Cooperative Learning Students w/ Special Needs
UNY 705: Brain Based Ways We Think and Learn
SED 672: Multiple Intelligences: Theory and Practice
UNY 807: Applied Behavior Analysis
UNY 811: Cultural Proficiency
UNY 812: Autism Spectrum Disorder
~UNY 809: Cyber Bullying
UNY 706: Creative Controversy
EDU 661100 & UNY 824: Bullying: Preventing the Problem
EDU 661107: Using Response to Intervention (RTT) for School Improvement
EDU 661101: Building Positive Connections with Diverse Families and Communities
UNY 825: Teaching Through Learning Channels
EDU 661109: The 21st Century Classroom
UNY 823: Teaching Students to be Peacemakers
EDU 599-30: Understanding Aggression
EDU 599-37: Drugs & Alcohol in Schools: Understanding Substance Abuse and Use
EDU 599-41: Harassment, Bullying and Cyber-Intimidation
EDU 599-35: Traumatized Child: The Effects of Stress, Trauma & Violence on Student

Learning

¢ Human Development & Learning
SED 672: Multiple Intelligences Theory & Practice
ED 134: Human Development in the Educational Content (Undergraduate Credit)
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 285 of 337
Certification Courses 5

 

@ Childhood Developmental Level, Pedagogical Core
EDC 670: Enhancing English Language Learning in Elementary Classroom

¢ Childhood/Adolescent Literature
UNY 820: Multicultural Children’s Literature

e Literacy in the Content Areas
UNY 801: Reading & Writing Across Content Areas
EDU 661110: Reading Across the Curriculum

@ Professional Certification — 12 Credits in Content
EDC 686: Increasing Middle Level Math

¢ Bilingual Extension
EDUC 505: Teaching English as a Second Language (ESL Methods course)

EDUC 509: Linguistics and Language Development (Sociolinguistics)
EDUC 504: Cultural Perspectives: The Teaching and Learning Process

@ Teaching Students with Disabilities and Special Health Care Needs
ED 210: Introduction to Exceptionalities (Undergraduate Credit)

¢ English Language Arts of Communication Skills

CM 110: Introduction to Human Communication (Undergraduate Credit)

¢ Curriculum, Instruction and Assessment, Pedagogical Core

ED 343 Curriculum Instruction and Assessment (Undergraduate Credit)

¢ Foundations of Education
ED 102: Foundations of Education (Undergraduate Credit)

Please contact the Office of Teaching Initiatives if you need clarification of your individual
certification needs. Beyond the courses listed above, NYSUT cannot advise you as to which
courses you should take to fulfill your specific certification requirements.

Select NYSUT Education & Learning Trust (ELT) courses are approved by the New York State
Education Department, Office of Teaching Initiatives, as fulfilling certification requirements
for specific certification titles.

NYSUT Education & Learning Trust strongly recommends that individuals seeking to fulfill specific
certification competency areas consult the State Education Department's Certification Office at
www.highered.nysed.gov/tcert when selecting courses to fulfill certification requirements.

All individuals pursuing their first teaching certificate should complete a registered program at an
accredited university or college.
9/9/2014 Case 1:17-cv-02876-GBD-RWL Docubreteeispiled 10/17/18 Page 286 of 337

9 NEW YORK STATE EDUCATION DEPARTMENT — .
a» Office of Teaching Initiatives

Evaluation History

Personal Information

TEACH Home] Search Certification Requirements | Index A-Z | Logout

 

Name : AMADOU KONTEYE
Date of Birth : 06/06/1989
Gender : Male

Certificate Information

Certificate :
Effective Date :

Expiration Date:
Change Reason:

Requirements
* Pathway: Individual Evaluation

Requirement
All Requirements must be Completed
by 04/30/2014
Education - Bachelors Degree

Minimum.2.50 Undergraduate.GPA

General Core in Liberal Arts and
Sciences - 30_S.H.

College Coursework - Artistic
Expression

College Coursework - Communication

College Coursework - Information
Retrieval

College Coursework - Humanities

College Coursework - Language
other than English (including

American Sign Language)

College Coursework - Written
Analysis and Expression

College Coursework - Concepts in
Historical and Social Sciences
College Coursework - Scientific
Processes

College Coursework - Mathematical
Processes

https://eservices.nysed.gov/teach/teachext/ViewEvalHistory do?personld=2530380 &ancld=2825000&acehld=293 9007 &srcAction=EV ALHISTORYSUMM

Current
Status

Unmet

Verified Met
Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Verified Met

Evaluated

OT

OT
OT

OT

OT

OT

OT

OT

OT

OT

OT

OT

OT

SSN:
Teacher Id:

Classroom Teacher - Foreign Languages Initial
Certificate French 7-12

Status : Review Complete - Pending Information

By

Status/Credit

30

Exemption

Deficiency Comments

1/2
9/9/2014 Case 1:17-cv-02876-GBD-RWL DOcCUFrraeteSstof¥iled 10/17/18 Page 287 of 337

 

 

 

 

Content Core - French - 30. S.H. Verified Met OT 30 0
Pedagogical Core - 21 S.H. Deficient OT 15 6
College Coursework at Student
Developmental Level - Adolescent- Verified Met OT 6 0
Grades 7-12 -6 S.H.
College Coursework - Human Verified Met OT

 

Development and Learning

College Coursework - Teaching
Students with Disabilities & Special Verified Met OT
Health-Care Needs

College Coursework - Teaching .
Literacy Skills Methods - 3 S.H. Verified Met OT 3 0

College Coursework - Teaching
Literacy Skills - 3 S.H.

College Coursework - Curriculum, Verified Met OT
Instruction, and Assessment

Deficient OT 3

College Coursework - Foundations of Verified Met OT
Education

Student Teaching - French 7-12 - 40
Days

New York State Teacher Certification
Exam - Liberal Arts & Science Test Verified Met OT

(LAST)

New York State Teacher Certification
Exam - Secondary Assessment of Verified Met OT

Teaching Skills (ATS-W)
Content Specialty Test (CST) - French Verified Met OT

Workshop - Child Abuse /dentification Verified Met OT

Deficient OT 40

Workshop - School Violence
Intervention and Prevention

Workshop - Dignity For All Students Act Verified Met OT

Verified Met OT

Fingerprint Clearance Verified Met OT

Pr evious |

REA AREOREEEPETE

Office of Higher Education | Frequently Asked Questions | Disclaimer & CopyrightNotice

https://eservices nysed.gov/teach/teachext/ViewEvalHistory do?personId=25303 80 &ancld=2825000&acehId=2939007&srcAction=EV ALHISTORYSUMM 2/2
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 288 of 337

Teach System

Account Information Exhibit 26

Person Information

   

Name AMADOU KONTEYE SSN weK_*K_OAAT

Date of Birth 06/06/1989 Teacher Id 3530368

Gender Male Address 164 West 147 street, 2D
NYC, NY 10039

Home Phone 212-862-1653 Email akonteye@schools.nyc.gov

Address Created 04/07/2012

We have received your fingerprint information from NYC
Fingerprint Information
"Application Type : - Application Date Employer Name — " Position Application Status . Status Date

No Data Found

https://eservices nysed.gov/teach/teachext/Inquiry.do

i
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RVE xy

 

L V5 ee Page 289 of 337

Page 124
CROSS/KONTEYE

JUDGE BLASSMAN: Let's have the

Charging Party say on the record, do

you recognize this Respondent's 2?

THE WITNESS: I recognize this,

but this is not the updated one.

Q. This is not the updated one?

A. No, it's not.

Q. What is different about this
one and the updated one?

A. Because my professional license
issue, in terms of the years that is missing
from the school. That is why I'm not
receiving my professional license.

Q. When you say professional
license, what do you mean by that?

A. Well, you get your initial
first. Your initial is only up for five
years. As you teach for three years then you
receive your master, which I did in 2016.

Now the State cannot grant me
my professional license because they are
missing years from the system.

Q. So, what you are saying the
initial certificate isn't a full license,

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

D_000518
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 290 of 337

 

Page 125
CROSS/KONTEYE |
that is what you're saying?
A. They are full license. It's
only valid for five years.
Q. And how long is a professional
license valid for?
A. For lifetime as you continue
teaching.
MR. DRANTCH: I have no further
questions for this witness.
JUDGE BLASSMAN: Do you move
this document into evidence?
MR. DRANTCH: Yes, I move it
into evidence.
MR. SOMER: I object because

the witness just stated it is not
accurate. There is no date as to when
this was obtained. There is no
information how it was obtained and the
witness testified that it is not
accurate so I object to the
introduction into evidence.

MR. DRANTCH: I would say the
witness said it is not accurate because

it doesn't show it has a professional

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_ 000519
Case 1a7-ov-02876-620- RE ALB YE Bignns Page 291 of 337

Recommendation form for Graduate Study
Center for Studies in Creativity, Buffalo State College

Do not send or fax this form to the Creative Studies department
Return form in sealed envelope to applicant
Applicant must collect all materials and submit in 1 package to BSC Graduate Admissions Office

Applicant Name: Aw vadeu Ko wr g y ~ _B-Mail: Fanndo Konkeye (cw Yahoo
Date: Oe | { 5 | v7 G \ “3S Applying for: Wl 6700 M. S. degree |

«70 I Degree certificate

 

Applicant Address:

Ne. ww Mo we “8 (00 34

Oy WUT i
riveresin __ Decent Studie _[Fieeclenicle Daouelids iigulér f |

Under present federal law, an enrolled al bnmer student has, with certain exceptions, access to all educaton records in
his or her permanent file. The signing of the statement below is optional and refusal to sign cannot be used negatively
pin the consideration of your application,

Ad tlereby waive my rig ht of fogs under the Family Educational Rights and Privacy Act of 1974, to this

Teg mmendat fon { a , V - j,
a Nee! Xiu i DLs 7 bi Y (2, 2.

oe ature Date
CG ‘

 

Directions: The above named person has applied for admission into the graduate program offered by the Center for.
Studies in Creativity at Buffalo State College. Please review the enclosed information regarding our program and
respond to the items below to provide your recommendation. Please feel free to provide any additional information by
writing a letter and attaching it to this form. Thank you. Please return this form to the applicant in a signed and sealed
envelope.

. | Haw ones ae “ " what cgpacity have you known the ap licant? he anneal,
una, P ve tly pe [yee Cle Doi] « 3 gy Aye Karlie ” diy tot

fe lanrer
ele tan cfr ibe bre vied wtbaberetie LE OE ee
be Luby Oe 0 fbi. §Meptull 3 oduct & Freel nut dL ysy Z

Ie, Lis, bw t
ufo ft fii hol A fiZ. eta fe Of rox ree d.

CA a
a sds 13: he epren[iillec hur i fe oubalidite. Lacterl. i Fibs

oy the biel = have any special talents, abilities, attributes, that deseyve mention? 4 ibs Mae te
[We pe Gvidute Ti the tre eplbticdeltugl AAs v. a a ie /: Ls dp é

Be A wrk fultt [fe an ticletir He fi te P _ #2 hth
teentoot sod My yctee’ i bt Had Aate Stem %flar oH yee coenbie L

VHRULE del, te St ed tf fryyrat he Byer ‘& AW f ly Ly i Sth foe cl we ks A a4 fetter |

3. Do you have any concerns about this applicant that des mention? + Doo Le a A. pf. ate feueared

Mone cal leep |

  
10

11

12

13

14

4157

16

17

18

19

20

21

22

23

24

25

Case PISS EE Exh vy 10/17/18 | Page 292 of 337

     

 

 

Page 22

DIRECT/KONTEYE
teaching?

A. When I left out of college I
started working at Theodore Roosevelt which
is located in Fordham, Bronx, New York as a
youth advisor, for at risk youth kids. And
also as a coach.

While being over there, January
2012, I also earned my New York City DOE
substitute certificate. January 2012.

Q. What certificate was that?

A. That was a substitute
certificate. In order to earn that --~

JUDGE BLASSMAN: So, was the

Theodore Roosevelt School part of the

DOE?

THE WITNESS: Yes, it was part
of the DOE.

Q. Go ahead from there.

A. From there I took one of the
teacher's exams that you to have take because
there are three that are required for to you
take. This one is called the liberal arts
and science which is the first one that you

have to take. I took this I believe it was

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_ 000416
Case 1:17-cv-02876-GBD-RWL Document 63 Filed “Ext yPag a 337

all
The Frederick Douglass Ac oo

  

     

81 Adam Clayton Powell fr. Bivd, New York, NY 106

Joseph D. Gates, Principal

Katrina Billy-Wilkinson
Assistant Principal of Middle School
Kbillyw@schools.nyc.gov

Katrina Billy-Wilkinson
2581 Adam Clayton Powell Jr. Blvd
New York, NY 10039

October 14, 2014

The City College of New York
City University of New York
Graduate Admissions

New York, NY 10031

To Whom It May Concern:

My name is Katrina Billy- Wilkinson, and | am the Assistant Principal of the Frederick Douglass Academy Middle
School. It is with great pleasure that | recommend Amadou Konteye for admission into your Administrative
Program. | have worked with Amadou for three years and seen his growth professionally.

Amadou has always displayed a high degree of integrity, responsibility, and ambition. He is definitely a leader
_ rather than a follower, which is evident in his work ethic. He currently teaches French to middle school students in
grades 7 and 8. .He is also the coach of our middle school basketball team, which is a volunteer position.

In addition to Amadou’s excellent scholastic accomplishments, he has proven his leadership ability by organizing
the Frederick Douglass Academy Middle School’s 2013-2014 field day activities for grades 6, 7 and 8. A feat many
run away from in which thanks to Amadou was a huge success.

He is a dependable team player. His good judgment and mature outlook ensures a logical and practical approach to
his endeavors. Mr. Amadou Kkonteye would be an asset to any University, and I highly recommend and give him my
wholehearted endorsement.

Sincerely,

Ms. Katrina Billy- Wilkinson
Assistant Principal
Frederick Douglass Academy Middle School
Case 1:17-cv-02876-G ep xr

10.
11,
12,
13.
14—

15_

16

17

18

19

20

21

22

23

24

25

18 Page 294 of 337

   

 
 

BF 3t

 

 

Q.
with a person

Ajibola?

 

department?

A.

QO.

CROSS/GATES
Mr. Gates, are you familiar

by the name of Thomas

Yes.

Is he an employee of your

Yes, he is.

What is his position with the

He is an assistant principal.

Is he also a chairman of any

He is chairman of the foreign

language department.

Do you know if Mr. Ajibola was

present on February 9, 2016 with a meeting

that you held

A.

Q.
picked up his
you know when

A.
picked up his

released from

212-267-6868

with Mr. Konteye?
I do not know.
You said that Mr. Konteye
check on February 12, 2016. Do
Mr. Konteye picked up check?
I wasn't there to know if he
check. I know that he was
the building to pick up a
Veritext Legal Solutions

www.veritext.com 516-608-2400
D_ 000608
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-02876-GBD-RWL Document 63 Filed. 10/17/18 Page 295 of 337

Q.
with a person
Ajibola?

A.

Q.
school?

A.

Q.
school?

A.

Q.
department?

A.

 

‘Page 214_
CROSS/GATES

Mr. Gates, are you familiar

by the name of Thomas

Yes.

Is he an employee of your

Yes, he is.

What is his position with the

He is an assistant principal.

Is he also a chairman of any

He is chairman of the foreign

language department.

Q.

Do you know if Mr. Ajibola was

present on February 9, 2016 with a meeting

that you held with Mr. Konteye?

A.
picked up his
you know when

A.
picked up his

released from

212-267-6868

I do not know.
You said that Mr. Konteye.
check on February 12, 2016. Do

Mr. Konteye picked up check?

Io owasnit there to know if he

check. I know that he was

the building to pick up a

Veritext Legal Solutions
Www. veritext.colm 516-608-2400
D 000713
 

 

7/18 Page 296 of 337

    
  

Case 1:17-cv-02876-G ed 1(

   
   

  

ae

on

Ext i x Fil |

Baas e aoe seca erase ela N77 S16) et

     

  

   
    
 

 

 
   
    
 

5 7 8 ExtDay

 

 

 

  
 

eacher Name: . _ Period:

-_ Pempiy Ksnjeye LESS

wee lass: Type of Class: (oF) SE ITT ELL/ESL OTHER
= Bo (French 4) a
weteaching Experience: ,- = Lesson Portion Viewed: Beginning Middle End
™Date

=

 
 
   
   
   
  

 

 

 

, OTAREVIDEN 3 VATION 5
_ What is the Teacher Doing? What are the Students Doing?
me YOU We uiditad ng dre Clogs Vhe Stevchanhcs weer er larmp
w 3 .
_ +reusloron of aN Passs fe g1 BAA eer “Me. Cow . re
-_ . * wt eS \ a Sead wre Chew. phen
= “fa\h watroducsen" You framslaen YE aac, Worl oth
Qu ‘ an ow’) ‘
— tre Gudeurs Umi d Tae trems\ab en Sumrence , WR Unis apr esses th
mm «=O SS Gmnploeu) Whe Serbeh Were Main Cf 29h Came Cne . Ad
m § O$ite a) te regal te Whole f Aha SL tre 2nd of We PASS pe sranrlatie-
= WA Eran after Wwe +vanclyhwm. Ae chee vraol me Wholt pasiap
= US a-p Tre Samp, QS le“ .a) “reine fev Comprrarbernria <r»
-_ fre Shuduwis pe at EL The Seg- reek emah radrsr eae)
me RAM ER IWS Om Seren Uh - ‘ “ Venus Jrra~ S- Them weve
_ . at Uyak sel mes Aeebey |
= Yow Cnssshentrim ey onal wr ‘ere Ingen acres -
m amd May were Kemncled ts iSereS ance Yrrumsewwnd
m USE Couchered Clues ch hulp
el ltKEnn LOHR Hre rom labions
_ anak Gwmegramhensien .
- ZL
wy Behavioral Objective Posted ommon Core Standards Posted Cyan Questions Posted C 5 fo
mine S Elayves Poy rr awl . 8: r | . ‘
HE pin dre. wk Savona \ Cemment ‘© presenti 7 Ses
ce Ves ackvind s oly EW

VLIL E> a}

 

  
 

WAAL
 

i

" “ie ate . : As iG is AM wea tbe ith
‘

Case 1:1 7-¢v-02876-GBD-RWL Document 63 Filed 10/17/18 Page 297 of 337

ye . ‘ vu MO we 44 wh bs ee val tes he itp et Op aie 3 a

on FREDERICK DOUGLASS ACADEMY

 

 

 

Teacher: Amado” Von Eire FRED C34 : Date: u/i9/13

| GradetSection: Peet: 4

 

Highly" | Evident | Workin [Noe [Not |

{t was observed that....... Evident Progress | Evident | Applicable |
_ aveeme

bastructionsl Management
The Lesson has an anciotated AGENDA that te
clearly articulates how time will be utilized. &
The AGENDA is posted in a visibic location.
‘The teacher has a lesson plan for the eason
being taught _

Lesson is well structured and demonstrates
evidence that teacher has:

 

 

 

 

 

< Alli

 

 

Y Establishes clear expectations and

‘/ “Teacher monitor student undertone a

The lesson has an Aim/Objective anda ‘Do-|
Now’. Math classes have a Learning. °

Obdjective. SL
e Aim obeerves Bloom’s Taxonomy of
questioning. *
® The Do-Now is timed. a
The lesson is structured to facilitate and
encourage effort.
Theres a Mini-Lesson during which the
teacher describes and/or models a critical skill
_Of presents a strategy to students that will be
used during the independent and/or
collaborative work time.
During the Independent/amall group work
Hime the teacher makes use Of a variety of
. instructional strategies.
° Individual/small group conferences
© Helps students to make cannections to .
skill and/or concept embedded in the SL. .
Mini-Lesson.'

Establishes high expectations for work
e Establishes high expectations for
group functioning during
eS collaborative/small group work time.
teacher employs effective questioning

techniques.
e Questions are well-framed using

Bloom’s Taxonomy. S
Makes use of essential questions ‘
Pauses for student responses

, Encourages discourse and debate

 

\

 

 

 

 

 

<

 

 

 

‘Dorms for classroom discussions,

 

 

_ Vatious the |
"formally on een exon either

is academically igorous.

 

 

 

 

A \

 

 

 

 

 
 

 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 298 of 337

Frederick Douglass Academy I

ANNUAL PROFESSIONAL PERFORMANCE REVIEW (APPR)
EVALUATOR FORM

Teacher ID: Teacher Name: Amadu Konteye

School Year: 2014-2015 School Name/DBN: 05M499 - FDA I

CLASSROOM OBSERVATION:

In each observation, all components for which there is observed evidence must be rated. Each
form must contain lesson-specific evidence for each of the components observed during a
classroom observation:

This observation was: (check one)
Formal Observation (full period) _X__ Informal Observation (15 minute minimum)

Date of Observation: 12/ 16/ 14 Time/Period: 9:42 - 10:29 am / Period 2

Component/Rationale for Score

 

 

 

1a (obs): Demonstrating knowledge of content and pedagogy n/a
le (obs): Designing coherent instruction - n/a
2a: Creating an environment of respect and rapport 4 — Highly Effective

Classroom interactions between the teacher and students and
among students are highly respectful, reflecting genuine warmth,
caring, and sensitivity to students as individuals. This is evident: -
in the way. the teacher encouraged a female student to support a
shy neighbor during the. pair and share activity by stating “make
her feel that she can open up to you”. The net result is an
environment where all students feel valued and aré comfortable
taking intellectual risks.

 

 

 

2d: Managing student behavior 3 - Effective
Student behavior is generally appropriate. |
3b: Using questioning and discussion techniques n/a

| 3c: Engaging students in learning 3 - Effective

The learning tasks and activities are fully aligned with the
instructional outcomes and are designed to challenge student
thinking, inviting students to make their thinking visible. Students
were asked to write in target language a 6-paragrap essay about

 

 

 
 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 299 of 337

Additional Evaluator Notes (please attach more pages, as necessary):

Mr. Konteye, thank you for meeting with me during the 9th period on Tuesday,
December 16, to discuss your grade 8(03), term 1, French lesson.

I really appreciate how you allow students to struggle with writing and reading in the
target language.

One priority area that we highlighted was:
The need to get the students to be more spontaneous and creative in the presentation of
their work. (3c — Engaging students in learning).

The resource(s)/strategies that we discussed include:

Exploring with students varieties of ways through which the same piece of work
could be presented to capture the interest of a diverse audience

1 look forward to working with you and seeing this idea implemented in future lessons.

Teacher's Signature: {: Date: /2 / i a / l UW
(I have read and received a copy of the above and understand that a copy will be placed
in my file.)

“TO —
Evaluator's name (print): “/F°SM“AS ATe.lL ae

Evaluator's sem, Zz Date: - /2 /; x, jh VA
 

 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 300 of 337

Frederick Douglass Academy I

ANNUAL PROFESSIONAL PERFORMANCE REVIEW (APPR) ©
_ EVALUATOR FORM - .

Teacher ID: Teacher Name: Amadu Konteye

School Year: 2015-2016 | School Name/DBN: 05M499 - FDA I

CLASSROOM OBSERVATION:

In each observation, all components for which there is observed evidence must be rated. Each
form must contain lesson-specific evidence for each of the components observed during a
classroom observation.

This observation was: (check one)
Formal Observation (full period) _X__ Informal Observation (15 minute minimum)

Date of Observation: 12/17/15 Time/Period: 8:49 - 9:39 am / Period 2

Component/Rationale for Score

 

Ja (obs): Demonstrating knowledge of content and pedagogy 3 - Effective

The teacher displays solid knowledge of the important concepts
in the discipline and how these relate to one another. For
example, appropriate conjugation of verbs is important to proper
formation of sentences required to create a paragraph. The
accurate understanding of these prerequisite relationships
among topics and how the teacher scaffold the activities reflects
the teacher's familiarity with a wide range of effective
pedagogical approaches in the subject.

 

le (obs): Designing coherent instruction 3 - Effective

The tesson is well structured and most of the learning activities,
involving free writing of paragraphs using conjugated verbs and
other resources available to the students, are aligned with the
instructional outcomes, involving “Escrivez un paragraphe de en
utilisant les verbes pronominaux de vos devoirs pour ecrire le
paragraphe’, and follow an organized progression, involving
individual work, pair exchange and whole class feedback. The
teacher provides a variety of appropriately challenging materials
and resources. Instructional student groups are organized
thoughtfully to maximize learning and build on students’
strengths. ;

 

 

2a: Creating an environment of. respect and rapport 3 - Effective

 

 
a

 

Page 1 of 1

 

    

Department of
ducation

Ou Whitin, C2

 

NYC Department Of Education
Scholarship Teacher - Mark Analysis

Department of
Education

Rane ad AS. Wiittett Chance! of

 

 

School DBN: 05M499

Marking Period: 1

School Year: 2013

Sort Option: Course Code

Term ID:1

Search Option: Teacher

School Name: FREDERICK DOUGLASS ACADEMY

 

 

 

 

 

 

 

 

 

 

Case_1:17-cv-02876-GBD-RWL_ Document 63_ Filed 10/17/18 Page 301 of 337

 

Course Sec Course Name Subject Teacher #Of Grades | 90-106 | 85-89 | 80-84 | 75-79 | 70-74 | 65-69 Total Other/ Not Other %Total

Area Failing Defined Passing Passing

FFSM8 1 FRENCH 8GR 5 VK FLL 25 2 0 1 0 0 0 3 0 19 88.00

FFSM8 2 FRENCH 8GR 5 VK FLL 26 2 2 6 0 0 0 4 0 12 84.62

FFSM8 3 FRENCH 8GR 5 VK FLL 25 2 3 4 0 0 0 2 0 14 92.00

FFSM8 4 FRENCH 8GR 5 VK FLL 26 3 4 4 0 0 0 1 0 14 96.15
FFSM8 7 FRENCH 8GR 5 VE FLL 8 0 1 1 0 0 0 I 0 5 87.50 °

Totals: 110 9 10 16 0 0 0 ll 0 64 90.00

Page lof 1 © 2013 Copyright NYC Department Of Education

Scholarship Teacher - Mark Aualysis

 

 

 

 
 

  
    
  
   

Page 84 of 93

| NYC Department Of Education iy

Department of Scholarship Teacher - Mark Analysis Department of
Education Education
:

Garman Uueing, Chancebesr Caremse Chu

 

 

 

 

 

  
 

 

gae.302 of 237

aA

PS Sra a

Pacumant62 Eillad 10/17/12. Da

AOC UATTTS Tt oe

UV VLU SV Oe ie

if

{peo A mp ODOT EG DD DIAL

wYQAo0

 

 

 

School DBN: 05M499 School Year: 2014 Term ID: 2 School Name: FREDERICK DOUGLASS ACADEMY
Marking Period: 1 Sort Option: Teacher Name Search Option: Entire School
Course See Course Name Subject Teacher HOF = | 90-100 | 85-89 | 80-84 | 75-79 | 70-74 | 65-69 Total Other/ Not Other %Total
Area Grades Failing Defined Passing Passing
Teacher Name: VFRENCH KON
FFS62 | FRENCH I 2 OF 2 5 VFRENCH KON 25 3 3 1 2 { 2 13 0 0 48.00
FFS62 6 FRENCH | 20F2 5 VFRENCH KON 25 4 1 9 5 I 2 3 0 0 88.00
FFSM7 { FRENCH 7GR 5 VFRENCH KON --_—s. 20 0 0 0 0 0 0 0 0 20 100.00
FFSM7 2 FRENCH 7GR 5 VFRENCH KON 23 0 [ 4 l 6 10 [ 0 0 95.65
FFSM7 3. FRENCH 7GR 5 VFRENCH KON 23 2 3 2 5 9 i 1 0 0 95.65
FFSM7 4 FRENCH 7GR 5 VFRENCH KON 28 8 8 3 4 4 0 1 0 0 96.43
FFSM8 1 FRENCH 8GR 5 VERENCH KON 23 0 2 4 I 8 8 0 0 0 100.00
FFSM8 2 FRENCH 8GR 5 VFRENCH KON 24 0 1 1 2 9 6 5 0 0 TIAT
FFSM8 3. FRENCH 8GR 5 VFRENCH KON 22 { 2 3 3 7 5 1 0 0 95.45
FFSM8 4 FRENCH 8GR 5 VFRENCH KON 30 7 2 12 2 5 2 0 0 0 100.00
Totals: 243 25 23 39 25 50 36 25 0 20 89.71
Page &4 af 93 © 2015 Copyright NYC Department Of Education

Scholarship Teacher - Mark Analysis

 

 

 
 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 303 of 337

 

 

 
   

Pave lofts

NYC Department Of Education i et
Scholarship Teacher - Mark Analysis Department of

c

 

Education
Coonan Fartio, Cooncetior

Education
Carmen Fortin, Chunsinr

 

 

Schuul DBN: 05M499 School Year: 2015 Term!D:1 School Name: FREDERICK DOUGLASS ACADEMY

Marking Period: 2 Sort Option: Course Code Search Option: Teacher

 

 

 

Course See Course Name Subject Teacher #Of Graces 9-190 | .09| an-96 | 75.7 jr |s*| Total | Other/ Not Other Total
Area

 

 

 

 

 

Failing Defined Passing Passing

FFS61QQ | FRENCH] 5 VKONTEYE 9 ! 1 . 0. 0 0 i 6 0 0 33.33
Totals: 9 | ! 0 0 0 1 6 0 0 33.33

FFS62QQ | FRENCH2 5 VKONTEYE j 0 0 0 0 i 0 0 0 0 100.00
Totals: 5 0 0 0 1 0 0 0 100.00

FFSM7 | FRENCH 7GR 5 VKONTEYE ai 2 6 2 4 2 I 0 0 95.24
FFSM7 2 FRENCH 7GR 3 VKONTEYE 18 2 1 3 7 2 j 0 0 0 100.00
FFSM7 4 FRENCH 7GR 3 VKONTEYE 27 7 2 8 0 7 2 t 0 0 96.30
Totals: 66 ii 9 45 iB 13 5 2 0 0 96.97

FFSM8 1 FRENCH 8GR 5 VKONTEYE , 19 0 0 i 3 3 2 0 0 0 100.00
FFSM8 2 FRENCH 8GR 5 VKONTEYE - 20 0 \ 6 9 5 7 I 0 0 95,00
¥FFSM8 3. FRENCH 8GR 3 VKONTEYE 25 3 2 6 3 il 0 0 0 0 100.00
FFSM8 4 FRENCH 8GR 5 VKONTEYE 30 4 7 12 5 2 0 0 0 0 500.00
FFSM8 7 FRENCH 8GR 5 VKONTEYE 8 0 0 I 4 1 9 2 0 0 75.00
Totals: 102 7 10 36 15 22 9 3 0 0 97,06

Pege loft

© 1016 Copyright NYC Department Of Education
Suholarship Teacher - Mark Analysis

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 304 of 337

 

 
      

Page loft

NYC Department Of Education

 

 

 

 

 

 

 

 

 

 

 

 

 

ro ta ,
Department of Scholarship Teacher - Mark Analysis  Qepartment of
Education Education
Common Fuctin, Ghancellor Cosma Farliv, Choncator
Schoul DBN: 05M499 School Year; 2015 Term!D:1 School Name: FREDERICK DOUGLASS ACADEMY
Marking Period: 3 Sort Option: Course Code Search Option: Teacher
Course Sec Course Name Subject Teacher #Of Grades | 90-100 | 85-89 | 80-84 | 75-79 | 70-74 | 65-69 Total Other/ Not Other %Total
Area Failing Defined Passing Passing
FFS61QQ t FRENCH I 5 VKONTEYE 10 | 0 j 0 0 1 7 0 0 30,00
Totals: 10 j 0 j 0 0 i 7 0 0 30,00
FFS62QQ ! FRENCH2 5 VKONTEYE } 0 0 0 0 I 0 0 0 0 100.00
Totals: 1 0 0 0 0 1 0 0 0 0 100,00
FFSM7 | FRENCH 7GR 5 VKONTEYE 24 0 3 4 4 2 6 5 0 0 79.17
FFSM7 2 FRENCH 7GR 5 VKONTEYE 19 0 3 3 5 5 3 0 0 0 100.00
FFSM7 4 FRENCH 7GR 5 VKONTEYE 28 4 4 7 4 7 1 I 0 0 96.43
Totals: Ti 4 10 14 13 14 10 6 0 0 91.55
FFSM8 1 FRENCH 8GR 5 VKONTEYE 19 0 3 1 6 4 4 i 0 0 94,74
FFSM8 2 FRENCH 8GR 5 VKONTEYE 20 j 4 3 4 5 3 0 0 0 100.00
FFSM8 3. FRENCH 8GR 5 VKONTEYE 25 4 2 5 10 4 0 0 0 0 100,00
FFSM8 4 FRENCH 8GR 5 VKONTEYE 31 8 9 10 } 2 0 j 0 0 96.77
FFSM8& 7 FRENCH 8GR 5 VKONTEYE 8 0 0 2 2 2 1 5 0 0 87.50
Totals: 103 i3 18 2) 23 17 8 3 0 0 97,09
Page laf! © 2016 Copyright NYC Department Of Education

Scholarship Teacher - Mark Analysts

 

 
 

Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 305 of 337

 

    
 

 

 

Page Fatt NYC Department Of Education A
i ~ i Department of
peparume' Scholarship Teacher ~- Mark Analysis = pgranne
Curmmen Fortio, Choneciior . Gaemen Forkiu, Chunsnlior
School DBN: 05M499 School Year: 2015. ‘Term ID:1 > School Name: FREDERICK DOUGLASS ACADEMY
Marking Period: 2 Sort Option: Course Code Search Option: Teacher

 

 

Course Sec Course Name Subject Teacher #Or Gras | 0-00 | 5-49 | 0-4 | 5-79 | 70-74 | 6-69 Total | Other/Not Other ‘%Total

 

 

 

 

 

Area Failing Defined Passing Passing

FFS61QQ.s | FRENCH] 5 VKONTEYE 9 1 1. 0. 0 0 1 6 0 0 33.33
Totals: 9 1 I 0 0 0 i 6 0 0 33.33

FFS62QQ. | -FRENCH2 5 VEKONTEYE I 0 0 0 0 I 0 0 0 0 100.00
Totals: ! . 0 0 0 1 0 0 0 0 100.00

FFSM7 { FRENCH 7GR 3 VKCNTEYE 2! 6 2 4 4 2 1 a G 935.24
FFSM7 2 FRENCH 7GR 5 VKONTEYE 18 1 7 2 1 0 0 0 100.00
FFSM7 4 FRENCH 7GR 3 VKONTEYE 27 7 2 0 7 2 I 0 0 96.30
Totals: 66 i 9 is iH 13 5 2 0 0 96.97

FFSM8 | FRENCH 8GR 5 VKONTEYE 19 0 0 uN 3 3 2 0 0 0 100.00
FFSM8 2 FRENCH 8GR 5 VKONTEYE » 20 0 i 6 0 5 7 i 0 0 95.00
FFSMB 3. FRENCH 8GR 5 VKONTEYE 25 3 2 6 3 i 0 0 0 0 100.00
FFSM8 4 FRENCH 8GR 5 VKONTEYE 30 4 7 12 5 2 0 0 0 0 100.00
FFSM8 7 FRENCH 8GR 5 VKONTEYE 8 0 0 I 4 0 2 0 0 75.00
Totals: 102 7 4a 36 15 2 9 3 0 0 97.06

Poge loft

© 2016 Copyright NYC Department Of Education
Scholarship Teacher - Mark Analysis

 

 
  
   

  

  
  
  
 
 
  

1:17-cv-0287

/17/18 Page 306 of 337
jroll Mana

  
  

t System

    
 

DIRECT
01/31/14 |02/20714 |

  
  
  

         

 
  
  

   

  

414268) 01/16/14- 7196 |99990 2 G142689G.. [>

 

    

   

    

    

21E00002% suns bE VAPOOPA “0975820 os AMADOU
TOTAL EARNINGS
2499.43

| 2490.48

    
      

              

       

       

     

434.31

    
      
    
    
    
    
    
    
   

       

“2102.52
102.52
LEAVE BALANCE AS GF:

35.95
wo 35.95

116.78
116.78

O83.
153.73

         

        

     
  
     
    
   
     
    

02/07/14 2956.17

      
    
    
    
    
  

      
    
    
    
    
 

   
    
    
    
    
  

154.9
154.9
154.9
154.9
154.9
INT

697 .37
774.85
154.98
$64.96
337.45
10.89

01/31/14
91/15/14
11/30/12
10/31/13
18/15/13
18/15/13

3:25
0:90
0:00
9:90
3:25

REVISED 4/09

 
   

 

 

The City of New York EMPLOYEE! Payroll Management System
ne 5 es DIRECT DEPOSIT banal STE
62/01/14 | 02/15/14 | 02/11/14
CTRONIC! FUNDS: TRANSFER INFORMATION “isn [pepenaet =

210000244 are wuneer LA {09

sia4q TOTAL EARNINGS [asasaintcny ycd cola f .
) 2479.52 116.77 153.73
4970.00 233.55 307.46
SCHOOLASSIGND ANED-PERIOD = “{! DAYS Wied. [2 HFS c  RATE/ADJ TYPE
M499 02/15/14 16 0:06 (154,97! 1549.79
M499 01/31/14 6 6:03 | 154.97 929.82

PE ALVE fA] ho 8 8

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

2045.22

BACCAVAICABLE.
AEE MIM: DDD"

 

“AT ennwen FORPER | LEAVE BALANCE AS OF: 02/26/14 |
SCRIPTIO! ea ante DESCRIPTION:

 

 

 

 

 

 

 

 

 

 

 

REVISED 4/03

  
 

    

  

 

 

 

 

 

 
  

 

 

a GOAL AMOUNT. OR» u:[. 6? BALANCE DUE QR: OAL. AMOUNSOR: “BALANCE: DUE ORL:
TAL-INSTALLIMENT #2}. ANSTALLMENT:LEET. TOTAL INSTALLIENT., TALEMENT: LEI

 

 

 

 

 

 

 

 

 

 

 

   

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed’10/17/18 . Page 307 of 337.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x Plaintiff’s Memorandum of

AMADOU KONTEYE, Law in Opposition to
_ Defendant’s Motion for
Plaintiff, Summary Judgment
-against- Civil Action No.: 1:17-cv-02876

NEW YORK CITY DEPTARMENT OF EDUCATION;
JOSEPH D. GATES

Defendants.

 

x

Plaintiff, Amadou Konteye, specifically responds to each numbered paragraph set forth in
Defendant’s Local Civil Rule 56.1 statement in the corresponding numbered paragraphs below
and sets forth additional undisputed material facts in the subsequently numbered paragraphs:!
1. Plaintiff disputes. Such Employees serving as needed on day-to-day basis are referred as
to occasional per diem substitute. See Konteye Decl. Ex. 1.
There are various types of substitute teachers.

2. Plaintiff disputes. An occasional per diem means a person employed to replace an absent
staff member who is expected to return. See Konteye Decl. Ex. 1.
There is a limitation that occasional per diem substitutes can only work for “intermittent
or short-term basis.” See Konteye Decl. Ex. 2.

Plaintiff disputes. There is no negotiated contract for Occasional Per Diem. The reason

G2

being the UFT does not recognize occasional per diem substitutes. See Konteye Decl. Ex.

[

4. Plaintiff dispute. Only there is “a flat rate” for occasional per diem. See Konteye Decl.

 

} This document was prepared with the assistance of the New York Legal Assistance

Group Legal Clinic for Pro Se Litigants in the SDNY.
1
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 308 of 337

Ex. 1.
Occasional per diem gets a “fixed rate.” See Konteye Decl. Ex, 4.

5. Plaintiff disputes. Occasional Per Diem is a person employed to replace an absent staff
member who is expected to return. See Konteye Decl. Ex. 1.

Full term regular substitutes and long term per diem substitutes are paid on the regular
payroll. See Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

6. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute
teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

7. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute

teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.
The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

8. Plaintiff disputes. Only long term per diem substitute teachers and regular substitute

teachers are paid through the regular payroll and receive a higher rate of pay. See

bo
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 309 of 337

10.

Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6; Konteye Decl. Ex. 7. !

Plaintiff disputes. Only long term per diem substitute teachers and regular substitute
teachers are paid through the regular payroll and receive a higher rate of pay. See
Konteye Decl. Ex. 5.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6.

Q-Bank: Payroll bank includes: “Teachers, Principals, Assistant Principals, Guidance
counselors, school social workers, School Psychologists School payroll Secretaries,
Laboratory Specialists, Regularly Appointed Substitute Teachers, Pedagogic Managers,
School supervisors, Teacher-assigned, Principal-assigned, Assistant Principal-assigned,
Education Administrators not staffed at a CFN, and CFN-based Education
Administrators.” See Konteye Decl. Ex. 8. :

Plaintiff disputes. An encumbered vacancy does not exist in the Teacher’s Contract.
Instead there are various types of leave: sick leave, annual leave, sabbatical leave,
maternity leave and leave of absence with pay and without pay. See Konteye Decl. Ex. 9:
Konteye Decl. Ex. 10; Konteye Decl. Ex. 11. : |

According to the New York City Department of Education, there are anticipated teacher
vacancies, which also includes ‘carryover’ vacancies, and unanticipated teacher

vacancies. See Konteye Decl. Ex. 12.

Co
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 310 of 337

The Teacher Contract stated that, “a vacancy is defined as an unencumbered position, an
anticipated vacancy, or a position currently held by a substitute.” See Konteye Decl. Ex.
13.

In addition, the unencumbered vacancy is unfilled due to teacher transferring, getting
promoted. In case of resignation, retirement, or death of the teacher. See Konteye Decl.

Ex. 14.

11. Plaintiff disputes. Only substitutes that are long term per diem substitute teachers and
regular substitute teachers are paid through the regular payroll and receive a higher rate
of pay. See Konteye Decl. Ex. 5. :

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6: Konteye Decl. Ex. 7.

This change from O-status to Q-status is though the principal’s decision. The principal is
in charge of the school base budget (Galaxy), and it all depends on the classification and
code the principal enter for the teacher, which includes teacher’s name, 1.D. number and
the subject that the teacher will be teaching. See Konteye Decl. Ex. 15.

12. Plaintiff disputes. In either case, there is a 40 days limitation such that if you are certified
or seeking certification and have worked 40 days or more, you must be employed in that
position. See Konteye Decl. Ex. 16.

13. Plaintiff disputes. In either case, employment is limited to 40 days, and if it passed the 40
days, the persons will be employed in that area for which they are certified or seeking

certification. See Konteye Decl. Ex. 16: Konteye Decl. Ex. 17.

14. Plaintiff disputes. The limit of employment is 40 days, and if it passed the 40 days, the
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 311 of 337

15.

16.

persons will be employed in that area for which they are certified or seeking certification.
See Konteye Decl. Ex. 16; Konteye Decl. Ex. 17.

The vacancy held by the per diem substitute in which there is no appointed teacher, such
per diem substitute is pay on the regular payroll, which is also know as the Q payroll. See
Konteye Decl. Ex. 6; Konteye Decl. Ex. 7.

Plaintiff disputes. The final decision rest with the principal after the teacher completed all
state certifications, submitted the application for professional license, and had a
satisfactory service in the academic subject the teacher taught. I am entitled to Jarema
Credit, and it has to be signed by Principal Joseph D. Gates. See Konteye Decl. Ex. 18.
Plaintiff disputes. The limit of employment is 40 days, and if it passed the 40 days, the
persons will be employed in that area for which they are certified or seeking certification.
See Konteye Decl. Ex. 16; Konteye Decl. Ex. 17.

New York City Department of Education has its own alternative teacher certification
program called New York City Teaching Fellows. The individuals selected by New York
City Department of Education’s alternative progratd are given a Transitional B
certificate, then placed in a subsidized Master’s degree program, and received regular
teacher’s salary and benefits at the school in which they are hired by the principal.
Furthermore the individuals with the Transitional B are given an extension of 3 years to
complete New York State Initial Certification. See Konteye Decl. Ex. 19.

While teaching French full time at Frederick Douglass Academy, I applied for the New
York City Teaching Fellows and was rejected by New York City Department of
Education. See Konteye Decl. Ex. 20. |

For the individuals to be granted an internship certificate by New York State, they shall

Cat
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 312 of 337

be enrolled in a collegiate program, and I was approved by New Paltz University
Graduate School’s Master of Arts French Teaching program; however, I could not afford
the tuition. See Konteye Decl. Ex. 21.

Finally, I took online classes and one Saturday class in the fall of 2013 while teaching
French full time at Frederick Douglass Academy. See Konteye Decl. Ex. 22.

I was able to obtain my New York State initial certification through the Pathway:
Individual Evaluation within two years. See Konteye Decl. Ex. 23.

The New York State Initial Certification is valid for 5 years. However, to avoid loosing
the teaching certification, the teacher with the initial certification is mandated to get a
master degree leading to the professional certificate. See Konteye Decl. Ex. 24.

17. Plaintiff disputes. Principal Joseph D. Gates constantly discriminated me due to my
national origin. Principal Joseph D. Gates intentionally singled me out, and treated me
worse by not giving me the same opportunity as other teachers. See Konteye Decl. Ex.
25.

18. Plaintiff disputes. The active New York City Department of Education pedagogical
personnel was fingerprinted and went through the back background checks before any
commencement of teaching service within the New York City Department of education.
The principal would enter the name of the pedagogical personnel and the nomination of
the academic subject to be taught by the pedagogical personnel in Galaxy. See Konteye
Decl. Ex. 15.

I was fingerprinted; New York State Department of Education Office of Teaching
Initiatives got it from New York City Department of Education. See Konteye Decl. Ex.

26.

6
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 313 of 337

19. Plaintiff disputes. Principal Joseph Gates served as the Principal of the Fredrick Douglass
Academy, located at 2581 Adam Clayton Powell It. Boulevard, New York, NY 10039
from November 2011 until July 2017. See Konteye Decl. Ex. 27.

20. Plaintiff partially disputes. The school code has appeared different ways in the DOE
system: 05M499, or M499. See Konteye Decl. Ex. 28.

21. Plaintiff disputes. I was not hired as a student teacher for the Fredrick Douglass
Academy. I attended Frederick Douglass Academy as a student from grades 7-12 from
2001 until 2007. During my sophomore year in 2005 until my senior year 2007,
Teacher/Coach Patrick Mangan and Principal Dr. Gregory Hodge selected me to become
a student leader in Frederick Douglass Academy’s Schwartz Program. See Konteye Decl.
Ex. 29.

22. Plaintiff disputes. The Frederick Douglass Academy’s Schwartz Program was designed
for honor students like myself to provide assistance for teachers, such as Ms. Bell and
Mr. Patrick Mangan in tutoring incoming students, and in sports on Saturdays. Mr.
Patrick Mangan, who is also a teacher and the Athletic Director of Frederick Douglass
Academy, still working at Frederick Douglass Academy. School phone number is (212)
491-4107.

In my service file years 2005-2007 coded as, “COOPN” is Cooperative Student (“co-
op”). See Konteye Decl. Ex. 30: Konteye Decl. Ex. 31.

23. Plaintiff disputes. Ms. Katerina Souliopoulos’ Ex. ‘E? indicated, “For Office Use Only”

and the dates have been crossed out. In addition I never met or communicated with Peter

Ianniello.

~
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 314 of 337

Before joining New York City Department of Education, as a teacher, I took the first
required New York State Teacher Certification Examinations: 001 Liberal Arts And
Sciences Test dated February 18, 2012. On April 7, 2012 I initiated the application for
New York State teacher certification, and I took the pest of the teacher examinations
while teaching full time French. See Konteye Decl. Ex, 32.

School year 2011-2012, specifically on April 2012, Principal Joseph D. Gates called me
to come work for him at Frederick Douglass Academy to cover Mr. Torey Williams’ 8°
grade class from April 2012 until June 27, 2012. See Konteye Decl. Ex. 33.

24. Plaintiff disputes. I did not work as an occasional per diem substitute teacher at various
DOE schools. See Konteye Decl. Ex. 34.

I worked at the Frederick Douglass Academy as a full time substitute teacher in April of
2012 until June 27, 2012 for the school year 2011-2012 covering Mr. Torey Williams’ 8"
grade classes. See Konteye Decl. Ex. 33.

25. Plaintiff disputes. Principal Joseph D. Gates and New York City Department of
Education coded me as a Social Studies occasional per diem substitute teacher, but
Principal Joseph D. Gates gave me a French program in which I served in that French
vacancy as a full time French teacher beginning September 2012 until February 12, 2016.
See Konteye Decl. Ex. 35: Konteye Decl. Ex. 36.

26. Plaintiff disputes. I was seeking these New York State certifications starting February
2012. While working as a full time French teacher at Frederick Douglass Academy
starting September 2012. New York State issued me French and Social Studies initial
certifications on March 18, 2015. See Konteye Decl. Ex. 32.

I was not an occasional per diem, Principal Joseph D. Gates gave me a French teaching

8
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 315 of 337

program, which I taught and was evaluated every school years: 2012-2013, 2013-
2014,2014-2015, and 2015-2016 by Mr. Thomas Ajibola, the Supervisor for the
Department of Foreign language at Frederick Douglass Academy. See Konteye Decl. Ex.
37: Konteye Decl. Ex. 38. |

27. Plaintiff disputes. J was seeking certification from the State of New York starting
February 2012. I had worked at Frederick Douglass Academy under Principal Joseph D.
Gates for over 40 days and I had filled the French vacancy starting September 2012 until
February 12, 2016. See Konteye Decl. Ex. 39.

28. Plaintiff disputes. J was not compensated accordingly. Principal Joseph D. Gates kept me

at lowest pay rate 746 Per Diem Payroll while J filled the French vacancy starting
September 2012 until February 12, 2016. Despite teaching French full time, days and
months have been taking off my paychecks. I was able to make a copy of my time card in
the month of January 2014, and it shows the pay discrepancies between the time card and
the pay stub, which shows 11 days unpaid out of January 2014. See Konteye Decl. Ex.
40: Konteye Decl. Ex. 41. |
Principal Joseph D. Gates did not intend to include the in the regular payroll, because he
said J served at his “pleasure.” See Konteye Decl. Ex. 42: Konteye Decl. Ex. 43.
School year 2015-2016, on September 2015 until February 12, 2016, Principal Joseph D.
Gates waited until the deadline of the pay period passed and then made me resort to get
emergency checks. Principal Joseph D. Gates ignored me when I send him emails
regarding pay issues. See Konteye Decl. Ex. 44.

29. Plaintiff disputes. I was told by New York City Department of Education to get the

nomination letter from Principal Gates in order for them to process the French position on
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 316 of 337

September 22, 2014. See Konteye Decl. Ex. 45: Konteye Decl. Ex.46; Konteye Decl. Ex.
47: Konteye Decl. Ex. 48. !

I asked Principal Joseph D. Gates to complete OT V1 Form on September 16, 2014. This
not a nomination letter but a form completed by Principal Joseph D. Gates and New York
City Department of Education Deputy Network Leader, Michelle Lee as New York State
Department of Education Office of Teaching Initiatives requested it. See Konteye Decl.

30. Plaintiff disputes. Plaintiff disputes. I argue these were fabricated because Principal
Joseph D. Gates cannot nominate a teacher for multiple positions at the same time and the
letters do not have an official school stamp. See Ms. Katerina Souliopoulos’ Ex. “C,”
Gates Aff.; Ex. “F.”

31. Plaintiff dispute. While working as a full time French teacher at Frederick Douglass
Academy starting September 2012, I fulfilled all the teacher requirements by August
2014. On September 19, 2014, and on September 5, 2014, I send the OT 11 form to
New York State Department of Education Office of Teaching Initiatives. See Konteye
Decl. Ex. 50 Konteye Decl. Ex. 51: Konteye Decl. Ex. 52.
When I received my initial teaching license on March 18, 2015, I went to Principal
Joseph D. Gates and provided him a copy.
It takes New York State Office of Teaching Initiatives to process application. New York
State Department of Education issued me the French 7-12 and Social Studies 7-12 initial
certifications on March 18, 2015. See Konteye Decl. Ex. 53.

32. Plaintiff dispute. Register projections are due in the spring. See Konteye Decl. Ex. 54.

There is a contradiction because Principal Joseph D. Gates stated summer of 2015. See

10
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 317 of 337

34.

38.

Konteye Decl. Ex. 55.

. Plaintiff disputes. The principal is in charge of the school base budget. See Konteye Decl.

Ex. 56: Konteye Decl. Ex. 57.

Plaintiff disputes. The number of French classes I taught increased from 8 to 9 every
school year 2012-2016, which surpassed the Maximum of 25 periods required by UFT
and NYC DOE Teacher’s contract. Out of the entire 1 12 teachers, I was the only middle
school French teacher with 9 total French classes. In addition the number of students I
taught increased every school year. See Konteye Decl. Ex. 58.

Foreign language is an academic subject, and not non-essential programing. See Konteye

Decl. Ex. 59: Konteye Decl. Ex. 60.

. Plaintiff disputes. For fifteen plus years, Principal J oseph D. Gates has been a principal

employed by the New York City Department of Education; however, he does not keep
records. See Konteye Decl. Ex. 61.
Principal Joseph D. Gates is unsure of the number of social studies or French teachers he

has. See Konteve Decl. Ex. 62: Konteye Decl. Ex. 63: Konteye Decl. Ex. 64.

. Plaintiff disputes. I filled only a French vacancy position as a full time teacher. See

Konteve Decl. Ex. 58: Konteye Decl. Ex. 36: Konteye Decl. Ex. 38: Konteye Decl. Ex.

IS

Foreign language is an academic subject, and not non-essential programing. See Konteye

Decl. Ex. 59: Konteye Decl. Ex. 60.

. Plaintiff disputes. The DOE central offices are broad. The principal is charge of the

school budget. See Konteye Decl. Ex. 56: Konteye Decl. Ex. 57.

Plaintiff disputes Principal Gates did not inform me that the French vacancy would be cut
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 318 of 337

39.

- 40.

4].

42.

as non-essential. Principal Joseph D. Gates gave me a French program, while he coded
me in the system as Social Studies occasional per diem. See Konteye Decl. Ex. 35.
Plaintiff disputes. Principal Gates did not offer me a full-time teaching position in social
studies for the 2015-2016 school year. See Konteye Decl. Ex. 65.

On September 4, 2015, Principal Joseph D. Gates asked me, what grades I wanted to
teach, and my respond was “it does not matter if it is middle school or high school,
although I had more experience with teaching the middle school.” See Konteye Decl. Ex.
66.

Plaintiff disputes. Principal Joseph D. Gates hired David Neville before me; the reason
being David Neville was teaching at the school during the summer of 2015. Kim Aime is
Jackie Kim; she was the 6" grade social studies teacher. See Konteye Decl. Ex. 68.
Principal Joseph D. Gates is unsure of the number of social studies or French teachers he
has. See Konteye Decl. Ex. 62; Konteye Decl. Ex. 63: Konteye Decl. Ex. 64.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:
Konteye Decl. Ex. 57.

Budget Division of the Manhattan Field Support Office does not pertained me because
Budget Division of the Manhattan Field Support Office was created after I had served
consecutive years as a full time French teacher that is licensed in that academic subject
area.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:
Konteye Decl. Ex. 57.

Ms. Sharon Boonshoft and Mr. Thomas Croft are not mentioned as Budget personnel. See

Konteye Decl. Ex. 69.
Case 1:17-cv-02876-GBD-RWL. Document 63 Filed 10/17/18 Page 319 of 337

44.

Ms. Boonshoft and Mr. Croft have different titles and work location. See Konteye Decl.
Ex. 70.

The correspondence from Ms. Boonshoft and Mr. Croft was fabricated as a cover-up to
the real reason Principal Joseph D. Gates denied me my position, salary and benefits.

Principal Joseph D. Gates discriminated me by classifying me as occasional social studies

per diem. See Konteye Decl. Ex. 35.

. Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:

Konteye Decl. Ex. 57.On February 3, 2016, I did not get my paycheck; therefore, I
emailed Principal Joseph D. Gates regarding the pay issues. See Konteye Decl. Ex. 44.
While I was a full time French teacher, Principal Joseph D. Gates coded me as an
occasional per diem and he discriminated me because of my national origin. See Konteye
Decl. Ex. 37: Konteye Decl. Ex. 38.

Plaintiff disputes. The principal is charge of the school budget. See Konteye Decl. Ex. 56:
Konteye Decl. Ex. 57.

I was a full time French teacher, See Konteye Decl. Ex. 36: Konteye Decl. Ex. 38.
Principal Joseph D. Gates did not know the number of social studies or French teachers
he had. See Konteye Decl. Ex. 62: Konteye Decl. Ex. 63: Konteye Decl. Ex. 64.
Principal Joseph D. Gates violated my rights. He did not give me notice. See Konteye
Decl. Ex. 71.

My service record said, “termination” and it meant a separation of service from New
York City Department of Education. See Konteye Decl. Ex. 72; Konteye Decl. Ex. 73.
Principal Joseph D. Gates discriminated me by not following the proper procedural of

excessing, and he violated my contractual rights. I was a pedagogical personnel with
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 320 of 337

license and J had seniority over all of the new teachers and uncertified teachers he hired
over me. See Konteye Decl. Ex. 71.

45. Plaintiff disputes. I provided New York City Department of Education my home phone
number as well (212) 862-1653. Due to financial burden I couldn’t afford my phone bills,
I stop using the old number and my mother gave me her phone.

I am not an occasional per diem. Despite being a fully license teacher, New York City

- Department of Education discriminated me by taking me off the Teacher Finder network
on September 13, 2016, which prevented me from getting access to full time openings
school year 2016-2017. See Konteye Decl. Ex. 74.

46. Plaintiff disputes. I filed a grievance on October 30, 2015 about my teaching position and
being placed on the correct payroll system. Subsequently, I charged the UFT for not
filing my grievance. See Konteye Decl. Ex. 75.

47. Plaintiff disputes. UFT filed anything they wanted to file because of personal conflict of
interest between Principal Joseph D. Gates and Dwayne Clark, Manhattan Borough
Representative, UFT failed to represent me fairly. Subsequently, I charged the UFT for
not filing my grievance. See Konteye Decl. Ex. 75. |

48. Plaintiff disputes. New York City Department of Education’s Office of Labor Relations
(OLR) located at 100 Gold Street, OLR is an office advocating for school principals. I
couldn’t get justice in New York City Department of Education OLR. See Konteye Decl.
Ex. 76.

Principal Joseph D. Gates was not present in the meetings; instead, Principal Joseph D.
Gates called via telephone and continued lying about the teaching service I provided in

one academic subject, which was French for four and half years. Principal Joseph D.

14
_ Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 321 of 337

49.

50.

51.

52.

53.

Gates said that, I only worked in the French vacancy from 9/8/15 through 2/12/16, which
was a lie. Principal Joseph D. Gates lied about my actual duty as a full time teacher that
provided French instructions to grades 7-12 for four and a half years. See Konteye Decl.
Ex. 36; Konteye Decl. Ex. 38. |

Plaintiff disputes. The grievance is ongoing until Principal Joseph D. Gates tells the truth
as to my duty as a full time French teacher under his leadership for four and a half years.
See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

Plaintiff disputes. Principal Joseph D. Gates said that, I only worked in the French
vacancy from 9/8/15 through 2/12/16, which was a lie. Principal Joseph D. Gates lied
about my actual duty as a full time teacher that provided French instructions to grades 7-
12 for four and a half years. See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

Plaintiff disputes. Principal Joseph D. Gates fired me on February 12, 2016 and he kept
me in the system and generated checks under my name from April 2016 through August
2016, which is fraud. I did not received $14, 933. 911, Principal Joseph D. Gates
committed fraud by generating checks under my nathe after he had fired me on February
12, 2016. See Konteye Decl. Ex. 77.

Plaintiff disputes. I filed the grievance on March 28, 2016, and it was not looked at until
April 1, 2016. See Konteye Decl. Ex. 78.

Plaintiff disputes. UFT filed anything they wanted to file because of personal conflict of
interest between Principal Joseph D. Gates and Dwayne Clark, Manhattan Borough
Representative, UFT amended the grievance Articles, I charged the UFT for not filing my

grievance. See Konteye Decl. Ex. 75.

54. Plaintiff dispute. The grievance is ongoing until Principal Joseph D. Gates tells the truth
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 322 of 337

as to my duty as a full time French teacher under his leadership for four and a half years.
See Konteye Decl. Ex. 36: Konteye Decl. Ex. 38.

55. Plaintiff disputes. The grievance is ongoing until Principal Joseph D. Gates tells the truth
as to my duty as a full time French teacher under his leadership for four and a half years.
See Konteye Decl. Ex. 36; Konteye Decl. Ex. 38.

56. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.
79: Konteye Decl. Ex. 80.

57. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.
79: Konteye Decl. Ex. 80.

58. Plaintiff partially disputes. While the Grievance Decision concludes this, that is not the
case. Plaintiff is unaware of what Q-status is and cannot base a conclusion as to whether

is merely a payroll status or if means something more. See Konteye Decl. Ex. 79:

 

Konteye Decl. Ex. 80.

59. Plaintiff disputes. The grievance is pending to go to arbitration. See Konteye Decl. Ex.
79: Konteye Decl. Ex. 80. |

60. Plaintiff dispute. Defendants’ attorney, Ms. Katerina Souliopoulos falsified my statement.
See Konteye Decl. Ex. 81.

61. Plaintiff does not dispute. I was advice by the federal agency, the United States Equal
Employment Opportunity Commission (EEOC) located at 33 Whitehall Street, New
York, NY 10004 to withdraw from the Human Right Division in order to filled with
them. On April 15, 2016, I filed a discrimination based on national origin and retaliation
with EEOC.

62. Plaintiff disputes. I only reached out to the New York City Department of Education’s
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 323 of 337

Office of Equal Opportunity & Diversity Management, and J never filed an internal
complaint. See Ms. Katerina Souliopoulos Ex. “U” Email from Konteye Amadou to
Paver Stacy. I reached out to New York City Department of Education Chancellor
Carmen D. Farina on February 15, 2016 and I did not receive any response regarding my
adverse employment discrimination. See Konteye Decl. Ex. 82.

63. Plaintiff disputes. On May 27, 2016, J filed an Improper Practice Charge with the State of
New York Public Employer Relations Board (PERB) against the New York City
Department of Education and the United Federation of Teachers alleging discrimination
because of my national origin. However, a letter was sent by PERB on June 3, 2016
advising me to put the appropriate amendments because PERB does not deal with
discrimination. See Konteye Decl. Ex. 75.

64. Plaintiff dispute. Refer back to Plaintiff response to 64, as I stated PERB does not deal
with discrimination. Plaintiff was advised on June 3, 2016 to put the appropriate
amendments. See Konteye Decl. Ex. 75.

65. Plaintiff does not dispute.

66. Plaintiff does not dispute. As I mentioned it to Ms. Katerina Souliopoulos at her
deposition, there is no decision rendered regarding New York City Department of
Education and Principal Joseph D. Gates. However, my PERB charge against the United
Federations of Teachers Union is still pending at PERB. Since filling the PERB charge,
the United Federation of Teachers Union started working on my case.

67. Plaintiff disputes. On April 15, 2016, I filed a discrimination based on national origin and

retaliation with the United States Equal Employment Opportunity Commission (EEOC).

See Konteye Decl. Ex. 83.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 324 of 337

68. Plaintiff partially disputes. The EEOC charge number you listed ”520-2015-02081” does
not correspond with my EEOC charge number, which is 520-2016-02081. In addition, I
filed a discrimination based on national origin and retaliation with EEOC on April 15,
2016. See Konteye Decl. Ex. 83. |

69. Plaintiff does not dispute.

70. Plaintiff partially disputes. I filed Employment Discrimination Complaint in the United
States Courthouse, Southern District of New York on April 19, 2017. See Konteye Decl.

Ex. 25.

71. Plaintiff disputes. “Among other things” and “individuals” are vague. See Konteye Decl.
Ex. 25.

72. Plaintiff disputes. I listed all the teachers: Principal Joseph D. Gates’ former teachers,
friends, relatives, and the New York City Department of Education’s Teaching Fellows,
along with uncertified teachers that Principal Joseph D. Gates hired over me starting from
2012 through 2016. Despite teaching for four years and a half as a full time French
teacher at Frederick Douglass Academy, Principal Joseph D. Gates gave the new teachers
tenure and discriminated me because of my national origin. I have been teaching full time
at Frederick Douglass Academy before all of the teachers that Principal Joseph D. Gates
gave tenure. See Konteye Decl. Ex. 84.

73. Plaintiff disputes. I argued he hired other teachers over me in general, not just for the
specific French or foreign language vacancies. See Konteye Decl. Ex. 25.

74. Plaintiff disputes. I was certified to teach French and/ or Social Studies grades 7-12.

However, Principal Joseph D. Gates coded me as Social Studies occasional per diem,

while he had used me as a full time French teacher. See Konteye Decl. Ex. 35: Konteye
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 325 of 337

Decl. Ex.36; Konteye Decl. Ex. 37; Konteye Decl. Ex. 38.
In the summer of 2014, Principal Joseph D. Gates contacted me and told me to give him a
favor and teach History to high school students for six weeks because all of his 15 social
studies teachers went on vacation and I agreed. Despite Principal Joseph D. Gates had

' withheld my salary and benefits including vacation pay, I canceled all of my summer
plans and provided him the service of teaching the summer 2014 he requested. Summer
2014 was the only time, Principal Joseph D. Gates asked me to teach Social Studies. See
Konteye Decl. Ex. 85.

75. Plaintiff disputes. Defendants’ attorney, Ms. Katrina Souliopoulos asked for an extension
to investigate about the race of the twenty-seven teachers that Principal Joseph D. Gates
hired over me. See Konteye Decl. Ex. 86.

At the deposition held at Ms. Katrina Souliopoulos’ office on May 15, 2018, she does not
know the distinction of race and national origin. See Konteye Decl. Ex. “87.” Deposition
of May 15, 2018, at 55: 1-25, 56: 1-25, 57: 1-25, 58: 1-25. 59:at 1-25.

Again at the deposition held at Ms. Katrina Souliopoulos’ office on May 29, 2018, she
was not satisfied with the responses I provided her regarding the teachers’ positions. As I
stated, the twenty-seven teachers’ national origin is hot Senegal like I am. Principal
Joseph D. Gates placed inaccurate codes in my file, Ms. Katrina Souliopoulos shall ask
Principal Joseph D. Gates. See Konteye Decl, Ex. “88.” Deposition of May 29, 2018, at
198: 1-25.

Principal Joseph D. Gates stated that he does not look and examine teacher licenses, and
he had hired other teachers over me. See Konteye Decl. Ex. 89.

76. Plaintiff disputes. Principal Joseph D. Gates refused to rectify the inaccurate codes he
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 326 of 337

placed in my file, and New York City Department of Education refused to sign my OT-
37 form. Principal Joseph D. Gates and New York City Department of Education are
preventing me from obtaining my professional teaching license. Konteye Decl. Ex. 35:
Konteye Decl. Ex. 36: Konteye Decl. Ex. 38: Konteye Decl. Ex. 39: Konteye Decl. Ex.

77. Plaintiff disputes. I was teaching French for four and half years under Principal Joseph D.
Gates leadership; however Principal Joseph D. Gates and New York City Department of
Education refused to sign my OT37 Form for a service I provided from September 2012
until February 12, 2016. See Konteye Decl. Ex. 90.

78. Plaintiff disputes. I spoke with a Community Superintendent and the Director of the
DOE’s Human Resources Division; both stated that, Principal Gates must indicate I was a
full time French teacher starting September 2012 until February 12, 2016. As you can
see, I exhausted all of the chain of command regarding my New York State professional
teaching license.

After the second conference held at New York City Department of Education’s OLR at
100 Gold Street on November 28, 2016, I followed the advice of Mr. Alan Litchenstein,
Chancellor’s Representative Office of Labor Relations. I contacted Principal Joseph D.
Gates via email regarding the French teaching service I provided from September 2012
until February 12, 2016. However, Principal Joseph D. Gates did not respond. See
Konteye Decl. Ex. 91.

The Attorney, Mr. Lloyd Somer who represented with my PERB case also contacted the
New York City Department of Education’s attomey, Mr. Todd Drantch by email

regarding my professional license issues. See Konteye Decl. Ex. 92.
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 327 of 337

The final correspondences show that I have exhausted all the administrative remedies
within the New York City Department of Education; however, Principal Joseph D. Gates

and New York City Department continued discriminating me because of my national

origin. See Konteye Decl. Ex. 92.

bo
MR
oO
9
a
oO
oc
N
9
cab)
Do
©
oO

  

 

AGi17/1
q

¢

urgent @y Fayed
f

i i ¥

Case 1:17-

 

   

 

AAAS | Wor A ty ih we ay ad & av

No 25SUSIDRW
Name Konteue

agen
MONTH ENDING ANAC TH

had %49

.

20 | Ye

t

 

 

 

IN | OUT) IN | OUT

MORN | NOON | NOON | NIGHT JEXTRA

“IN

EXTRA
OUT

 

 

 

(Rs

 

 

 

BR EPARLS LARD ACTRESS ee te oe

 

1 WCAMING

 

 

 

 

 

 

 

 

 

 

a
Ce
cr
Itt
=a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATS
NE Ue
15 [= ne 7 BG

 

 

 

25-2685.00.8 (1000PKG)

5/93

CINCINNATI TIME RECORDER 907 BWAY NYC (212) 777-7341

i Ci -
( Chay s Ould ol!
"20 cM ey % ro ‘ |

\

 

 

 

 

 

 

 

 

 

28

 

 

 

 

 

 

 

 

 

 

Algnatura

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case sarov02976- CW by eede =

  

.0/17/18 Page 329 of 337

 

 

Page 179
CROSS/GATES
A. Me personally, no.
Q. Did he ever contact you and
said I wasn't getting proper pay?
A. Yes.
Q. | Isn't it a fact, sir, that on

February 9, 2016 when Mr. Konteye met with

you --

JUDGE BLASSMAN: When you said
me, no, I didn't have a problem with
your pay.

A. I never had a problem with Mr.
Konteye's pay. It is not something that I,

like I explained earlier that is --
JUDGE BLASSMAN: I was just
clarifying what you said.

A. More the payroll secretary and
the budget persons takes care of it.

Q. Isn't it a fact that on
February 9, 2016 that you met with Mr.
Konteye?

A. I'm not sure about that date.

Q. Isn't it a fact that you
actually screamed at him and you said the

following quote, "why did you get the union

Veritext Legal Solutions

212-267-6868 www.verltext.com 516-608-2400

D_000573
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

  
 

Page 330 of 337

 

 

Page 30
DIRECT/KONTEYE
MR. DRANTCH: I have no
objection to that.
JUDGE BLASSMAN: Charging Party

Exhibit 1 is now in evidence.

I'm marking as Charging Party

Exhibit 2, two letters by Principal

Gates that the Charging Party

characterizes as nomination letters.

Those two are marked for
identification as Charging Party 2.

Does the Respondent, do you
have an objection?

MR. DRANTCH: To these two
letters, no, no objection.

JUDGE BLASSMAN: So, Charging

Party 2 is now in evidence.

I hand Charging Party 2 to the
witness.

QO. Mr. Konteye, I would like you
to testify with regard to both of the letters
which have now been introduced and marked as
Charging Party 2.

A. Because when I called the state
in order for them to speed up the process,

Vv eritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
D_ 000424
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

18 Page 331 of 337

 

Page 31

DIRECT/KONTEYE
the state told me I have to go to the New
York City Department of Education Human
Resources Offices of Licenses. I went
there.

They told me I had to get the
letters from the principal, the Principal
Joseph D. Gates in order for them to know
what he will nomimate for me to teach. I
went and got the letter from him.

So, this letter for the state
to speed up the process because the State
usually takes a look at over 12,000
applications of teachers.

So, there area lot of teachers
that are applying in order for them to get
their license. It took me about on the
following school year. The following school
year of September 2014/15 I was called back
again to teach French, in the French
vacancy.

This time again I had nine
classes that were given to me. So, four
seventh graders, four eighth graders and one

high school class again.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400

D_000425
   

 

Case 1:17-¢v-02876-6eD-RwE, Klavbe
The Frederick Douglass Academy.

 
 
 
 
 

Phones (212) 404-4107 Fax: (212) 401-4414
www POAT Org

IGates@ischools.nyc.gov

   
 

A College Preparatory School

Joseph D. Gates, Principal

June 22, 2014

New York City Department of Education
Livision of Human Resources (DHR)

65 Court Street, Room 102

Brooklyn, NY 11201

(718) 935-4009

To Whom It May Concern:

This letter is to nominate Mr. AmadouKonteye (File # 2595 157; SS # 096840441) for a French F oreign
Language Teaching position at the Frederick Douglass Academy I (05M499). He has submitted all the
required documentation to the New York State Education Department and waiting for his license to be
issued. Kindly assist in processing his so that he may start the 2014/2015 school year with our school.

Thank you for your assistance and cooperation in this matter.

Best Regards, oo

[bye AD ON eo
Joseph Gates SO DEL : —
Principal - >

 
Case 1:17-cv-02876-GBD-RWL,.Document 63 Filed 10/17/18 Page 333 of 337

e
Nz
United Federation of Teachers

U A Union of Professionals
From UFT.org (http://www.uft.org)

 

What is the difference between a state certificate
and a city license?

You must have New York State certification to be hired for a full-time teaching position in New York
City. The position must match the state certificate. New York City no longer issues a separate paper —
license, but there is still a license/appointment process that must take place in the DOE computer system
once someone Is hired. This determines your tenure track and your seniority for excessing and layoff.

 

Source URL: http://www.uft.org/faqs/what-difference-between-state-certificate-and-city-license

http://www .uft.org/print/faqs/what-difference-between-state-certificate-and-city-license

Vt
Case 1:17-cv-02876-GBD-RWL_ Document 63 Filed 10/17/18 Page 334 of 337

5/3/2018 Certification - Certification - New York City Department of Education

 

eSey Br Welcome Bienvenue Syernveni BSEILIC? ToSponomanozarn Bienvenidos
SARL By rh

 

Department of

Education
Chancellor Richard A. Carranza

search:

 

we

       

DOE Home Page » Employees > Teachers > Your Career > Certification

Home  - Your Career Job Opportunities Professional Learning New Teacher Support |: Substitutes & Per Diems

Certification

Prospective Employees

if you are interested in a career as a teacher in New York City’s public schools. visit TeachNY C.net for information on applying to the DOE, New York State Certification types and
requiremenis, salary and benefits, and more.

Current Employees

Maintaining Your Certificate :
All NYCDOE pedagogical employees, including teachers and school administrators, must maintain valid certification to remain employed.

+ if you are a current employee and hold an initial, Provisional, Internship, Transitional B, Conditional initial, or Transitional A certificate, you are given a specific number
of years before your New York State certification expires and you must progress to the next level of certification based on your completion of the requirements.
« Beginning July 1, 2016, if you hold one of the following certificates, you must register your teaching license with the New York State Education Department (NYSED) every
five years:
o Permanent or professional teaching certificate in the classroom teaching service
o Permanent or professional leader certificate in the educational leadership service {i.e., school building leader, school district leader, schoo! district business
Jeader), or :
o Level ii Teaching Assistant certificate

Failure to register will result in discontinuance of your license. Additionally, if you hold a professional certificate in the classroom teaching service or educational
leadership service or a Level Il] Teaching Assistant certificate, you must complete 160 hours of Continuing Teacher and Leader Education (CTLE} during each five-year
registration period (if you hold a permanent certificate, this CTLE requirement does not apply to you).

Read more about the new registration and CTLE requirements, including when and how to register, here.

Extensions
If you have not yet met requirements to progress to your next level of certification, please refer io the New York State Education Department website for more information about the
requirements and process to obtain an extension on an expiring certificate.

Licenses
A New York City license is automatically generated for you when you are hirec. Your license depends on your New York State certificate and the grade level of your NYC teaching
assignment; it also specifies your area for DOE seniority.

Questions?

if you have any questions about maintaining your certificate or progressing to the next level of certification, you can contact the Certification Office between the hours of 9:00 a.m.
and 5:00 p.m. at (718) 935-2473. You can find additional information about certification on the New York State Education Department website.

Types of Certificate

Initial: The Initial certificate is the entry-level teaching certificate and is issued for a specific subject and grade level. It is valid for five years (with the possibility of a time extension if
you are eligible). During this five-year period. you must obtain a Professional certificate, which requires a minimum of three years of experience and a Master’s degree.

Conditional Initial: This is the first-level certificate for teachers who hold a certificate in the same or equivalent title from another state, but who have not yet met the NYS testing
requirement. The Conditional Initial certificate allows the holder up to two years to meet the testing requirements to qualify for an Initial certificate.

Professional: The Professional certificate is the secondtevel teaching certificate. A holder of an Initial certificate must apply to the New York State Department of Education for the
Professional certificate upon completion of requirements. Note that there are new registration and continuing education requirements for Professional certificate holders.

Internship: To obtain this certificate, students must have a recommendation from a college/university, have completed 50% of an approved graduate teacher education program,
and have a job commitment where they can serve their internship. Colleges may require one or more certification exams for this certificate. The Internship certificate is valid for two
years and may not be renewed or extended; after two years, you are expected to have completed all requirements, and your college will recommend you for the Initial certificate.
The internship certificate becomes void if you leave or fail to graduate from the program. :

Transitional B: This certificate is for individuals enrolled in an alternative certification program, such as New York City Teaching Fellows and Teach for America. This certificate is
valid for three years, during which the teacher must meet all requirements for the Initial or Professional certificate through an approved university program. The Transitional B
certificate is not transferable between districts and becomes void if you leave employment or do not maintain good standing or fail to graduate from the university program.

Transitional A: This certificate is available to career and technical education (CTE} teachers who are requested for a shortage area (in agriculture, health trades, or a trade subject)
by a principal. The teacher must have the required educational and occupational experience to qualify for the certificate. Requirements for an Initial certificate must be completed
within three years.

 

contact vendors MWBE privacy policy DOE login site map residents business

visitors vel ny
© 2018 The New York City Department of Education government

http://schools .nyc.gov/Employees/Teachers/Career/Certification/default.htm : 1/2
o ’
Case 1:17-¢v-02676-680.Bwk Wks

 

 

 

 

 

Substitution of Experience for College Supervised Student Teaching Form
This form is only to be used for those who also submit an Application for Certificate
OTAPP-INIT/PROF and who do not already hold a New York State Classroom Teaching Certificate.

This candidate for certification has not completed supervised fieldwork as part of an approved pre-service educational program of
teacher preparation. To consider substituting paid experience for this requirement, the Office of Teaching Initiatives requires compile-
tion of this form by the superintendent/chief schoo! officer

validating forty days of full-time, paid satisfactory experience in the subject area and grade level range of the certificate sought.
« Eighty days of half-time experience will also be considered. Attach additional forms for each school district where employ-
ment occured.

 

 

 

 

 

 

 

 

First Name Last Name Middle initial:

4 Wie of oh kK of Tey ec
Street Address: City: . State: Zip Code:
[64 WesT (£7 Weel New York ALY /0027
Maiden Name: Date of Birth: Social Security Number.

obf, 6/89 10% 840 €¢/
To be Complet d by School Superintendent ONLY*

ame’ ‘above served ¢ asa. [[X Fulltime. O:Part-time: _ %)
. © not complete this form. unless 50% or: greater)
of C cue k

 

 

 

   

 

 

 

 

oe Teacher of:
a ae r subject(s)
Grades, “ Pte fos Date from dA / (|_OF I 1 ol to. o- £ 2b je 3
: : : : ay : . lay
Lhe He afr! C aL Dye. gh la £5 fending “by6iot CO Non-Pubiic]

School Address Asst Ales, Lappin. faced” Ir. All A onF

2. The-performance oft the candidate Pies CJ was. not] satisfactory.

Signature of Chief Schoo! Officer 27 LE FT Date _© 1 f 6) HOE

day

   

 

Please Prin intra ; am eo . “Administrative Title:

MWMeoatle Lee. Lp S26 SR Dreefpr-
Name of School: ‘District/Non-Public School: : ‘
AVC DoE LEME 8
‘Street. A ‘Address: mek |. City: State: Zip Code:

hk hag Aol Jeone. fe Ve. VT | als

a bublic: school the form must be signed by the: superintendent of schools. For experience earned in
other than: a public scho of, the chief school officer of the schoo! must sign this form.

 

 

 

 

 

 

 

 

    

 

Please Note The Following:

4. The Office of Teaching Initiatives will determine the appropriateness of professional education experience offered in lieu of the
fieldwork required for the certificate.

2. Substitution of employment will be considered for the fieldwork requirement only on the basis of appropriate experience in which
the applicant is legally employed according to current Regulations of the Commissioner of Education.

3. This completed form must be shown to the applicant if requested.

 

OT-11 for OTAPP - INIT/PROF, February 2006

 

 
Case Ei7-07-02876-680- RE SP MA rise’? Page 336 of 337
7.

 

 

 

Substitution of Experience for College Supervised Student Teaching Form
This form is only to be used for those who also submit an Application for Certificate
OTAPP-INIT/PROF and who do not already hold a New York State Classroom Teaching Certificate.

This candidate for certification has not completed supervised fieldwork as part of an approved pre-service educational program of
teacher preparation. To consider substituting paid experience for this requirement, the Office of Teaching Initiatives requires comple-
tion of this form by the superintendent/chief school officer

* validating forty days of full-time, paid satisfactory experience in the subject area and grade level range of the certificate sought.
+ Eighty days of half-time experience will also be considered. Attach additional forms for each school district where employ-
ment occured.

 

 

 

 

 

 

 

 

First Name Last Name Middle Initial:
AMADOU KON Te EYE

Street Address: City: State: Zip Code:

(6¢ west (YPobod> INE W YORK N (0039

Maiden Name: Date of Birth: {| Social Security Number:

 

 

06/06/89 [096 §¢ OL U/

 

To be Completed by School Superintendent ONLY*

1. The candidate named above served as a [EXFull-ttime Part-time: %]
o not complete this form unless 50% or greater)

Teacher of: t FRE N C iH tT jz

subject(s)

Grades F - (2 Date from OR / < £ 1X01 ¥ CF of | Zolep
At: Fhe Fre dleis cL Decale ss fenale ry LSM rene 1 Non-Public]

Soh joo] name

School Address 275 © Ef Alea Ai Cfoagrt Lew “I Lf rol, AY. 1, [Oe 7 77

2. The performance of the candidate Bywas O was not] satisfactory.

Signature of Chief Schoo! Offieer Co Date oF 1 C6 12 (E
. mo. yr.

day

 

Piease Print Administrator's Name: *Administrative Title:

ki hdle. Kee CA £76 1CK Dbepr

 

 

Name of School District/(Non-Public School:

VIC Do€ CFV S DE

 

Street Address: ; Ci State: Zip Code:

Pr-0f Xockrway LU Jere Park | MF | “els

 

 

 

 

*If experience was earned in a publi school the form must be signed by the superintendent of schools. For experience earned in
other than a public school, the chief school officer of the schoo! must sign this form.

 

Please Note The Following:

1. The Office of Teaching Initiatives will determine the appropriateness of professional education experience offered in lieu of the
fieldwork required for the certificate.

2. Substitution of employment will be considered for the fieldwork requirement only on the basis of appropriate experience in which
the applicant is legally employed according to current Regulations of the Commissioner of Education.

3. This compieted form must be shown to the applicant if requested.

 

 

OT-11 for OTAPP - INIT/PROF, February 2006

 

 
Case 1:17-cv-02876-GBD-RWL Document 63 Filed 10/17/18 Page 337 of 337

10/28/2017 Contact Information:Certification Questions:OTI:NYSED

Exwibit 53

    

Contact Information

 

Important Notice To Read First

The Office of Teaching Initiatives priority is to process and evaluate completed applications and
issue certificates. We receive over 12,000 new applications monthly, in addition to thousands of
other pieces of mail sent in for already pending applications. Application processing time may take
several weeks dependent upon the volume of applications and pathway of application.

When you send in your supporting documentation, please check your TEACH account to see that it
is logged in (go to Account Information, Correspondence). Note: Mail processing may take
several weeks depending on the volume of mail, especially during peak periods. Sending
documents overnight or certified mail will not speed the processing of your documents as these
items will be logged in with the rest of the mail received on that day. For tracking purposes,
items sent by certified mail will be stamped as ‘received’ and the green card returned to you;
however, these items will be logged to your account with the rest of the mail received on that day

and not on the date received.

Before you contact us, please know that staff for email or phone calls is limited. Therefore, we
urge you to check out the following resources on our web site purposely designed to help you
access helpful information 7 days a week, 24 hours a day. Our experience has been that most
questions can be easily answered using our Web site.

 

 

 

 

Find your answer in the Frequently Asked
Questions

Use Key Words to search the OTI Web site
Check Topics A-Z

Fingerprinting

Look in Related Links for other information

Visit Becoming Certified - What's My Next Step?
Additional Certification Forms

Teacher Tenure

How to Apply using TEACH.

» Oekine Serivces |

Questions about how my information appears on
TEACH Online Services

You've read the information and still have

 

questions? Contact Us

http://www. highered nysed.gov/tcert/contact.html

Office of Teaching
Initiatives

Department

 

New York State Education

89 Washington Ave, 5N EB
Albany, New York 12234

Office of School Personnel
Review and Accountability
New York State Education
Department

981 Education Building Annex
Albany, NY 12234

 

 

Additional Contact Information

i/1
